Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 1 of 269 Page ID #:13




                            Exhibit A
       Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 2 of 269 Page ID #:14
                                                                                                                                                                e /.<«
                                                                                                                                                                              S'
                                                                                                                                                           SUM-IOO
                                               SUMMONS                                                                               FOR COURT USB ONLY
                                                                                                                                 (SOLO PARA USO DE LA CORTE)
                                      (CITACION JUDICIAL)                                                                CONFORMED COPY
                                                                                                                           DBIQINAL FILED
^ NOTICE TO DEFENDANT:                                                                                                  Superior Court of California
  (AVISO AL DEMANDADO):                                                                                                   County of Los Angeles
    Amguard Insurance Company, a Pennsylvania company, and Does 1 through 20
                                                                                                                              JUN 24 2020
    YOU ARE BBNG SUED BY PLAINTIFF:                                                                          Sherri R.                   olticcr/Clerk of Court
    (LO ESTA DEMANDANDO EL DEMANDANTE):
                                                                                                                                                        Deputy
\   Plan Check Downtown III, LLC, a California limited liability company and others similarly situii&d
                                                                                                                         ^^^‘Steven Drew
    NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
    below.
        You have 30 CALENDAR DAYS after this summons and legal papers are sen/ed on you to file a written response at this court and have a copy
     served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
     case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
     Online Self-Help Center (www.courtinfo.ca.gov/selfhelp). your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
     court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property may
     be taken without further warning from the court.
        There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
     referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
     these nonprofit groups at the California Legal Services Web site {www.lawhelpcalifomia.org), the California Courts Online Self-Help Center
     (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE; The court has a statutory lien for waived fees and
     costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
     jAVISO! Lo han demandado. Si no responde dentro de 30 d/as, la corte puede decidiren su contra sin escucharsu versidn. Lea la inforrnacidn a
     continuacidn.
        Tiene 30 dIaS DE CALENDARIO despues de que le entreguen esia citacidn y papeles legates para presentar una respuesta por escrito en esta
     corte y /racer que se entregue una copia al demandanle. Una carta o una llamada telefdnica no lo protegen. Su respuesta por escrito tiene que estar
     en formato iegai correcto si desea que procesen su caso en la corte. Es posible que haya un formularlo que usted pueda usarpara su respuesta.
     Puede encontrar estos formularios de la corte y mas inforrnacidn en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
     biblioteca de leyes de su condado o en la corte que le quede mds cerca. Si no puede pagarla cuota de presenlacidn, pida al secretario de la corte que
     le dd un formulario de exencidn de pago de cuotas. Si no presenia su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le podrd
     guitar su sueldo, dineno y bienes sin mds advertencia.
        Hay otros requisites legates. Es recomendable que name a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
     remisidn a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legates gratuitos de un
     programa de servicios legates sin fines de lucre. Puede encontrar estos grupos sin fines de iucro en el sitio web de California Legal Services,
     (www.iawhelpcalifomia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o pontendose en contacto con la corte o el
     cotegio de abogados locales. A VISO: Por ley, la corte tiene derecho a reclamar ias cuotas y los costos exentos por imponer un gravamen sobre
     cualquier recuperacidn de $10,000 6 mas de valor recibida mediante un acuerdo o una concesidn de arbitraje en un caso de derecho civil. Tiene que
     pagar el gravamen de la corte antes de que la corte pueda desechar el caso.
    The name and address of the court is;                                                                       CASE NUMBER; (NCimero de! Caso):
    (El nombre y direccidn de la corte es): Stanley Mosk Courthouse                                            20STCV23053
    111 N. Hill St. Los Angeles, CA 90012

    The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is: (El nombre, la direccidn y el numero
    de telefono del abogado del demandante, o del demandante que no tiene abogado, es):
    Hecht Partners LLP - Kathryn Lee Boyd -125 Park Ave. 25th Fir, New York, NY 10017, 212-851-6821
    DATE;                                                                         Clerk, by                                          , Deputy
                  JUN2 4 2020                   Sherri R. Carter, Clerk                              STEVEN OBEVV
    (Fecha)                                                                       (Secretario)                                       (Adjunto)
    (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
    (Para prueba de entrega de esta citation use el formulario Proof of Service of Summons, (POS-010).)
    ----------------------------------------- NOTICE TO THE PERSON SERVED: You are served
     [SEAL]
                                          1.   I    I as an individual defendant.
                                          2.   I    I as the person sued under the fictitious tjlbmejiL(specify).



                                               under □□ CCP 416.10 (corporatioh)           '                        |                   |VSCP416.60^inor)
                                                     I   I CCP 416.20 (defunct corporation)                     I         I CCP 416.70 (conservatee)
                                                     I   I CCP 416.40 (association or partnership)              [         ] CCP 416.90 (authorized person)
                                                         I other (spec/^);
                                          4.         y personal delivery on (date)                  /o l/u                                                     Page 1 of 1
                                                                                                                                     Code of avil Procedure §§ 412.20. 465
    Form Adopted for Marufatory Use
    Judicial Cour>dl of California
                                                                          SUMMONS                                                                       WHAv.courfs.ca.ffov
    SUM.100 [Rev, July 1,2009)
      Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 3 of 269 Page ID #:15
                                                                                                 Reserved for Clerk’s File Stamp
                   SUPERIOR COURT OF CALIFORNIA
                      COUNTY OF LOS ANGELES
   COURTHOUSE ADDRESS:                                                                                     FILED
  Spring Street Courthouse                                                                      Superbf Court of Gefifornia
                                                                                                 County of Los Anastas
  312 North Spring Street, Los Angeles, CA 90012
                                                                                                      06/16/2020
                       NOTICE OF CASE ASSIGNMENT                                       Sn®?! R Ciisar, Exosam'e OSoa-! 0'c>fS^ of Couri
                                                                                         By;               S. Drew                 Depiify
                          UNLIMITED CIVIL CASE

                                                                                 CASE NUMBER:

   Your case is assigned for all purposes to the judicial officer indicated below. 20STCV23053

                           THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

                ASSIGNED JUDGE               DEPT      ROOM                 ASSIGNED JUDGE                        DEPT             ROOM
    ✓     Yvette M. Palazuelos               9




    Given to the PlainlitT/Cross-Complainant/Attorney of Record   Sherri R. Carter, Executive Officer / Clerk of Court
    on 06/18/2020                                                        By S. Drew                                           , Deputy Clerk
                 (Date)
LACIV 190 (Rev 6/18)       NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
      Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 4 of 269 Page ID #:16

                                    Instructions for handling unlimited civil cases
 The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
 for your assistance.

 APPLICATION
 Tlie Division 7 Rules were effective January 1, 2007. They apply to all general civil cases.
 PRIORITY OVER OTHER RULES
 The Division 7 Rules shall have priority over all othei’ Local Rules to the extent the others are inconsistent.
 CHALLENGE TO ASSIGNED JUDGE
 A challenge under Code of Civif Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
 to a judge, or if a pajty has not yet appeared, within 15 days of the first appearance.
 TIME STANDARDS
 Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:
 COMPLAINTS
 All complaints shall be served within 60 days of filing and proof of seiwice shall be filed within 90 days.

CROSS-COMPLAINTS
Witliout leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross­
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.
STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar .ludge no later than 270 days after the filing of the
complaint. Counsel must be fully prepaicd to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE
The Couit will require the parties to attend a final status conferenee not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
fonn jui-y instructions, special jury instructions, and special jury verdicts timely filed and serv'ed prior to the conference. These
matteis may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.
SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.
 Class Actions
 Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtioom for all purposes.                                                                                                            s

*Provisionallv Complex Cases
                                                                                                                                                I
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for detennination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LACIV 190 (Rev 6/18)        NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 5 of 269 Page ID #:17




        1     Kathryn Lee Boyd (SBN 189496)
             .Iboyd@hechtpartners.com
        2     ianine F. Cohen.(SBN 2038,8.1)
             jeohen@hechtpartners.ebrh
        3     Hecht Partners LLP                                                               JUN 16 2020
              125 Park Ave. 25th Floor                                            Sherri'fl. Cartef, Executive Otiicer/CierkotG^
a       4     New York, NY 10017
             telephone; 212-851-6821                                                     By; Kristina Vargas, Deputy
O']....^5     Fhe^itmle;:646:492-5itl..... . ........................

        6 Attorneys for Plaintiff Plan Check Bowritowri
             III hhCi and others similarly situated,
        7
                                  SUPERIQR-CQURT^OF THE, STATE; OF GAElFORNlA
        8                                   FQR.THE COUNTY .QF'LOS: ANGELES                       ■
       .9
       10     PLAN CHECK DOWNTOWN,III, LLC, a                           Civil Act)Oh NO:
              Califoniia limited.liability cbmpany .arid                COMPLAINT FOR: ■
       11     others, sim ilarly s ituated.
                                                                          (.i,)- DECLARATORY JUDGMENT
       12                              Plcdhtiff                          :(2) BREACH Qt-.CONTRACT
                         V.
                                                                           (3) BREACH: OF IMPLIED
       13.                                                                       C0.¥ENANT OF GOOD FAITH
              ■ AMQUARD INSURANCE COMPANY, a                                     AND FAIR DEALING.
       14
                P.ehnsylvariia cbthpariy; arid DOES 1 through              (4) UNFAIR BUSINESS PRACTICES-
       15       20,,                                                             UNDER BUS. &;PROE CODE §.
                                                                                 17200,ET SEO,.
       16                             Defendant's.

       17
                                                                        [Detriarid for Jury Trial]
       18

       19
       .20

       21

       22

       23
       24

       25

       26
       27

       28


                                                                COMPLAINI^
     Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 6 of 269 Page ID #:18
                                                                                                                                                                         UIVI'U lU
ATTORNEY OR PARTY WITHOUT ATTORNEY (Name. Slate Bar nUmber, and ai^dress):
                                                                                                                                      FOR COURT USE ONLY
Kathryn Lee Boyd (SBN 189496)
Hecht Partners LLP
125 Park Avenue, 25th Floor New York, NY 10017

                 TELEPHONE NO.; 212-851-6821                        FAX NO. (Optional): 646-492-5111
      ATTORNEY FOR (Wame;.- Plaintiff Plan Check Downtown III, LLC
                                                                                                                             Suoetto court of California
SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                                                                                                               County of Los Angeles
 STREET ADDRESS: 111 N. Hill St.
 MAILING ADDRESS; 111 N. Hill St.
CITY AND ZIP CODE: Los Angeles, California 90012                                                                                     JUN 16 2020
      BRANCH NAME: Stanley Mosk Courthouse
                                                                                                                     Sherri R. Carter, Executive Oliicer/Clerk ot Court
CASE NAME:                                                       J                                  AO^
 Plan Check Downtown ll|, LLC v. Amguard Insurance Company, el. al.                                                         By: Kristina Vargas, Deputy
                                                                                                                    CASE NUMBER:       _ _            _         _______
           CIVIL CASE COVER SHEET                                     Comple                    Designation
I X I Unlimited
      (Amount
                       I                        I Limited
                                                  (Amount
                                                                        ] Counter              ] Joinder                 20STCV23053
                                                                  Filed with first appearance by defendant JUDGE:
      demanded                                    demanded is
                                                                       (Cal. Rules of Court, rule 3.402)    DEPT.:
      exceeds $25,000)                            $25,000)
                                                    Items 1-6 below must be completed (see instructions on page 2).

 1.    Check one box below for the case type that best describes this case:
      Auto Tort                                   Contract                                                        Provisionally Complex Civil Litigation
      I          I Auto (22)                                          I Breach of contract/warranty (06)          (Cal. Rules of Court, rules 3.400-3.403)
      I   I Uninsured motorist (46)                                   I Rule 3.740 collections (09)             I     I Antitnjsl/Trade regulation (03)
       Other PI/PD/WD (Personal Injury/Property                                                                 I     I Construction defect (10)
                                                                      I Other collections (09)
       Damage/Wrongful Death) Tort                                                                              I     I Mass tort (40)
                                                                    n I Insurance coverage (18)
      I          I Asbestos (04)                                                                                I     I Securities litigation (28)
                                                                      I Other contract (37)
      I          I Product liability (24)                                                                       I    I Environmental/Toxic tort (30)
                                                                  Real Property
      I          I Medical malpractice (45)                                                                     I     I Insurance coverage claims arising from the
                                                                      I Eminent domain/inverse
                                                                                                                        above listed provisionally complex case
      I   I Other PI/PD/WD (23)                                         condemnation (14)
                                                                                                                        types (41)
       Non-PI/PD/WD (Other) Tort                                      I Wrongful eviction (33)                    Enforcement of Judgment
      I          I Business tort/unfair business practice (07)        I Other real property (26)                I     I Enforcement of judgment (20)
      I          I Civil rights (08)                              Jnlawful Detainer
                                                                                                                  Miscellaneous Civil Complaint
      I          I Defamation (13)                                    I Commercial (31)
                                                                                                                I     I RICO (27)
      I          I Fraud (16)                                         I Residential (32)
                                                                                                                I     I Other complaint (not specified above) (42)
      I          I Intellectual property (19)                         I Drugs (38)
                                                                                                                  Miscellaneous Civil Petition
      I          I Professional negligence (25)                   Judicial Review
                                                                                                                I     I Partnership and corporate governance (21)
      I          I Other non-PI/PDMD tort (35)                        I Asset forfeiture (05)
                                                                      I Petition re: arbitration award (11)     I     I Other petition (not specified above) (43)
      Employment
      I          I Wrongful termination (36)                          I Writ of mandate (02)
      I          I Other employment (15)                              I Other judicial review (39)

2.        This case               is        |    | is not   complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
      factors requiring exceptional judicial management:
       a. I          I Large number of separately represented parties                d. |         | Large number of witnesses
          b. I       I Extensive motion practice raising difficult or novel          e. I » \ Coordination with related actions pending in one or more
                       issues that will be time-consuming to resolve                          courts in other counties, states, or countries, or in a federal
       c. I           I Substantial amount of documentary evidence                            court
                                                                                     f.     I     I Substantial postjudgment judicial supervision
3.        Remedies sought (check all that apply): a. n«~l monetary b. I x | nonmonetary; declaratory or injunctive relief c. | x | punitive
4.        Number of causes of action (specify):
5.        This case I « I is                j    j is not   a class action suit.
6.         If there are any known related cases, file and serve a notice of related case. (You may use form C^-0^
Date: 06/16/2020
Kathryn Lee Boyd
                                  fTYPE OR PRINT NAME)
                                                                                                              ►         (SIGNA~       OF PARTY O^ATTORNEY FOR PARTY)
                                                                                   NOTICE
  • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
    under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
   in sanctions.
 • File this cover sheet in addition to any cover sheet required by local court rule.
 • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
    other parties to the action or proceeding.
  « Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                         Page 1 of 2

Form Adopted for Mandatory Use                                                                                             Cal. Rules o! Court, rules 2.30. 3.220, 3.400-3.403. 3.740;
Judicial Council of Califomia
                                                                    CIVIL CASE COVER SHEET                                         Cal. Standards of Judicial Adminisiralion, sfri. 3.10
     Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 7 of 269 Page ID #:19


                                                                                                        e'ASE NUMBER
 SH0F5t TITLE: pian check Downtowfi III, LLG v. Amguard Insurance Gompany. et. a!.



                              CIVIL CASE COVER SHEET APDENDUii AND
                                      STATEMENT OF LOCATION
               (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)

              This form is required pursuant to Local Rule 2,3 in all hew civil case filings in the Los Angeles Superior Court.




     step 1After completing the Givil Case Cover Sheet (Judicial Council form,CM-010)rfirid the exact case type, in
           Column, A that corresponds to the case type indicated in; the Civil Case CoverSheet,


     Step 2: ih Column B, checkthe boxforthe type of action that best descnibesthe naturepf the case.


     Step 3Mh Gol.umri C, circle the, number which explains the reason for the court,filing location you have
            chosen..

                                           Appljcabie Reasons for Choosing Court Filing Location (Golumn C)

1. Class actions must be filed ih the Stanley MoSk Courthouse, Central District.       7. Location where petitioner resides.
                                                                                       8. Location wherein' defendant/respondent, functions-wtiolly,
2. Permissive, filing in cehtraldisthct.
                                                                                       9. Location where dne or more df the parties, reside.
3. Location where cause pf actipn arose.
                                                                                      TO. Location of Labor Cornrhissioner Office.
4. Mandatory personal, injury filing in North District,
                                                                                      11. Mandatpfv fiTihg ldcation (Hub Casesunlawful detainer, limited
5. Location where perf6nTi,ance required dr defendartt resides.                       nortrcollection, limite;d,colTectjoni or personal injury).
6. Location of property.or pemiariently garaged vehicle.




                         •     Auto (22)             D A71G0 Motor Vehicle - Pefsdnaliinjury/Property Daniage/Wrongful Death                   1,4, n


   11                Uninsured Motorist (46)         ,□ A,71;10 Persona! Injury/P,rdper1y Damage/Wrongfui Death - Uninsured Mpforist;          1,4,11


                                                     □ A6070 Asbestos Property Damage                                                          1,11
                             Asbestos (04)                                                                                                     1,11
                                                     D A722T Asbestos-Personal Injury/Wrongful Death



    flIS               Proriuct Li.ability (24)


                    Medical Malpractice (45)
                                                     □ A7260. Product Liability (not asbestos dr toxic/ehvironnnental)

                                                     D A72io Medical Malpractice-Physicians &Surgepns
                                                     □ A72,40 OtherProfessidnal Health Care Malpractice
                                                                                                                                               1,4, IT

                                                                                                                                               1,4, 11
                                                                                                                                               1,4, 11


    If
    ?I                   Other personal
                         Injury Property
                                                     □ A7250 Premises Liability (e.g:, slip.ahd fall)
                                                     □ A7236 Intentional Bodily Injury/Property Pamage/Wrpngful Death (e.g.,
                                                                                                                                               1.4. I t
                                                                                                                                               1.4, 11

    il                  Damage \Wrongful
                           Death (23)
                                                             assault, yandaiism,.etc,)
                                                      □ A7270 Intentional Infliction of Emotional bistress
                                                                                                                                               1,4;11
                                                                                                                                               1,4; 11
                                                      d, A722d Other Rersonal,|njury/PropertypamageAA/rongful Death




                                                    CIVIL CASE COVER SHEET ADDENDUM                                                      Local Rule .2.3
    LASC CIV109 Rev. 12/18
                                                       AND STATEMENT OF LOCATION                                                               Page 1 of.4
    For Mandatory Use
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 8 of 269 Page ID #:20




       1    Kathryn Lee Boyd (SBN 189496)
            lboyd@hechtpartners.cbfn'                                                         Los Angeles
            ianine F. Cohen (SBN 2038.8.1)
            jcohen@hechtpartners.com
       3    Hecht Partners LLP                                                       JUN 16 2020
             125 Park Ave- 25th Floor                                   Sherri.fl. CailH Executive Ofiicer/aerk of
       4    New York, NY 10017
            Terephone: 212-851-6821                                            By; Kristina Vargas.; D^uty
       5    FadSii™le::646-492-51i:i.................

       6    Attorneys for Piaintiff'Plan Check.Dowrildwn
            III PLCi and others similarly situated,
       7
                                SUPEMOR.COURT^ OF THE, STATE OF ■eAElFORNlA
       8
                                         FOR.THE COUNTY OF LOS: ^GELES
       9
             plan check downtown,III,             LLCi a     Civil. Actibh No:
      10
             California limited, liability cbmpany .and.
                                                             COMPLAINT FOR:
      11     others similarly situated.
                                                               (1.) DECLARATORY jUDGMENT
      1:2                            Ptdihttjf,                     BREACH. OEC.ONTRACT
                       y.
                                                               (3) BREACH: OF IMPLIED
      1.3                                                           CO.VENANT OF GOOD FAITH,
             AMGIIARD INSURANCE COMPANY, a                          AND FAIR DEALING
      14
             Pennsylvania cbmpahy, and DO,ES 1 through         (4) UNFAIR BUSiNES'S PRACTICES-
      15     20„                                                    UNDER BUS. & PR0F: CODE §.
                                                                    17200, ET SEQ,.
      16                            Defendants.

      17
                                                              [Deihand for Jury Trial]
      18

      19

     .20

      21
      22

    - 23

      24
      25

      26
      27

      28


                                                        COMPLAINl^
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 9 of 269 Page ID #:21




      1           Plaintiff Plan Check Downtown III, LLC (“Plaintiff’), by its attorneys Hecht Partners

     2    LLP, individually and on behalf of all others similarly situated, for its complaint against

     3    defendant AmGUARD Insurance Company (“Defendant”), alleges as follows:

     4    I.      NATURE OF ACTION

      5           1.      This is an action to recover Business Income insurance coverage owed by

     6    Defendant AmGuard under a policy it issued to Plaintiff,               Plaintiff, like thousands of

      7   restauranteurs in Los Angeles, and indeed across the United States, was forced to close its doors

      8   to sit-down service as a result of government quarantining orders relating to the novel coronavirus

      9   pandemic.

     10           2.      Business Income coverage is an optional insurance benefit available to businesses

     11   to minimize their risk and sustain them when a suspension of business operations causes a loss

     12   of business income. This coverage allows businesses to pay continuing operating expenses and

     13   additional expenses incurred because of the suspension, and to supplement their lost business

     14   income.

     15           3.      Plaintiff paid for this coverage to protect itself against a situation like this one: a

     16   closure of its business imposed on it through no fault of its own. As California Insurance

     17   Commissioner Ricardo Lara stated in a notice on April 14, 2020 to all admitted and non-admitted

     18   insurance companies in California, “Many small and large California businesses purchase

     19   Business Interruption insurance to protect against the loss of income and other losses caused by

    20    an interruption to the normal operations of the business” (Exhibit A).

    21            4.      Yet instead of providing the support it bargained for. Defendant has chosen to

    22    issue blanket denials to all of its insureds affected by the closures without so much as an

    23    investigation. Plaintiff now seeks to vindicate its rights under the Policy, and those of similarly-

    24    situated businessowners thrust into the cold by Defendant.

    25    IT      JURISDICTION AND VENUE

    26            5.      This is a class action brought pursuant to Section 382 of the California Code of

    27    Civil Procedure. The damages sought exceed the minimal jurisdictional limits of this Court and

    28    will be established at trial.

                                                             1
                                                       COMPLAINT
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 10 of 269 Page ID #:22




      1          6.      This Court has personal jurisdiction over Defendant because Defendant does

      2   business in the State of California and has availed itself of the laws of the State of California.

      3           7.     Venue is proper in this Court because, upon information and belief, Plaintiff

      4   accepted the offer of the contract with Defendant at issue in this action in Los Angeles County.

      5   III.   PARTIES

      6           8.     Plaintiff is, and at all relevant times was, a California corporation, with its

      7   principal place of business in Los Angeles, California.

      8           9.     Plaintiff operates two restaurants in Los Angeles, one on Wilshire Blvd. and one

      9   on Sawtelle Ave. These are family-style restaurants that serve food and alcoholic beverages.

     10           10.    Defendant is a Pennsylvania company, one of Berkshire Hathaway’s subsidiary

     11   “Guard Insurance” companies. Defendant is headquartered in Wilkes-Barre, Pennsylvania, and

     12   at all relevant times was conducting business in the State of California as a licensed insurer.

     13           11.     Plaintiff is ignorant of their names but is informed and believes, and based

     14   thereupon alleges, that each of the defendants designated herein as a DOES 1 through 20, was

     15   responsible negligently, wrongfully, or in some other actionable manner, for the events and

     16   happenings herein referred to which proximately caused the damages to Plaintiffs as hereinafter

     17   alleged, either through said Defendant’s own negligence or through the conduct of its agents,

     18   servants, employees or representatives in some other manner.

     19           12.     Plaintiff is further informed and believes and thereupon alleges that at all times

     20   mentioned herein the Defendants and each of them were the agents, servants, employees,

     21   representatives and/or joint venturers of their co-defendants and were as such acting within the

     22   course. scope and authority of said agency, services, employment, representation and/or joint

     23   venture in that each and every defendant, as aforesaid when acting as principal, was negligent in

     24   the selection and hiring of each and every other defendant as an agent, servant, employee,

     25   representative and/or joint venturer.

     26           13.     Plaintiff is further informed and believes and based thereupon alleges that at all

     27   times mentioned herein each of the defendants, including Defendant DOES 1 through 20,

     28   inclusive, and each of them, were the agents, servants, employees, representatives of each of the

                                                             2
                                                       COMPLAINT
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 11 of 269 Page ID #:23




      1   remaining defendants and were at all times material hereto acting within the authorized course

      2   and scope of said agency, service, employment and/or representation, and/or that all of said acts,

      3   conduct and omissions were subsequently ratified by their respective principals and the benefits

      4   thereof accepted by such principals.

      5   IV.      INSURANCE

      6             14.    Plaintiff purchased, timely paid all premiums for, and performed all duties

      7   required of it to be performed under a “Businessowner’s” commercial property and general

      8   liability insurance policy issued by Defendant, Policy No. PLBPl59547 (the “Original Policy”).

      9   A true and correct copy of the Original Policy is attached hereto as Exhibit B. That policy was

     10   later amended; the amended policy is attached hereto as Exhibit C. Though the original and

     11   amended policy reflect the purchase of Businessowner’s insurance, the Businessowner’s

     12   Coverage Form was not attached to the policy materials provided by Defendant to Plaintiff. That

     13   form was retrieved from Defendant’s website and is attached hereto as Exhibit D. The Original

     14   Policy, amended policy, and Businessowner’s Coverage Form shall be referred to collectively

     15   herein as the “Policy.”

     16             15.    In exchange for payment of the premiums Defendant agreed to provide the

     17   insurance coverage described in the Policy. The premium totaled $52,120.00.'

     18             16.    All risks of physical loss or damage are covered under the Businessowner’s Policy

     19   unless expressly subject to one of tlie Policy’s exclusions or limitations. Stated differently, all

     20   npn-excluded perils are covered.
     21             17.    The Policy provides coverage from February 27, 2020 to February 27, 2021

     22   (Exhibit B, p. 5, Tf 3).

     23             18.    The Policy provides coverage for, among other things, the loss of business income

     24   due to the necessary suspension of business operation caused by physical loss of or damage to

     25   the premises.

     26
     27

     28
          1
              This amount was later adjusted pursuant to the amended policy attached as Exhibit C.
                                                            3
                                                     COMPLAINT
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 12 of 269 Page ID #:24




      1           19.     Specifically, Section I.A.5.f(l)(a) of the Policy, ‘Business Income,’ provides in

      2   relevant part that:

      3           We will pay for the actual loss of Business Income you sustain due to the
      4
                  necessary suspension of your “operations” during the “period of restoration.” The
                  suspension must be caused by direct physical loss of or damage to property at the
      5           described premises. The loss or damage must be caused by or result from a
                  Covered Cause of Loss. (Exhibit C).
      6
      7           20.     “Suspension” is defined in the Policy to include a partial slowdown of business.

      8   Section I.A.5.f(3) provides that “With respect to this coverage provided in this Additional

      9   Coverage, suspension means; (a) The partial slowdown or complete cessation of your business

     10   activities; or (b) That a part or all of the described premises is rendered untenantable, if coverage

     11   for Business Income applies.” Exhibit C. California case law holds that “suspension” means a

     12   suspension of all business absent a contrary definition, but given this provision that case law does

     13   not seem relevant.

     14           21.     With the closure of its restaurants on the order of the Mayor and Governor,

     15   Plaintiff suffered a direct physical loss of or damage to its properties causing a “suspension” of

     16   its “operations,” as those terms are defined in the Policy.

     17           22.     In addition. Section I.A.5.i of the Policy, “Civil Authority” provides in relevant

     18   part that:

     19           When a Covered Cause of Loss causes damage to property other than property at
                  the described premises, we will pay for the actual loss of Business Income you
     20           sustain and necessary Extra Expense caused by action of civil authority that
                  prohibits access to the described premises. (Exhibit C).
     21
     22           23.     The Policy included a “Business Income, Extra Expense and Related Coverages

     23   Limit Of Insurance” endorsement (form BP 99 41 08 16), which sets a coverage limit of $500,000

     24   for each restaurant site in the event of a covered loss.

     25

     26
     27

     28

                                                             4
                                                      COMPLAINT
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 13 of 269 Page ID #:25




      1   V.     FACTUAL BACKGROUND

      2          A.      The COVID-19 Pandemic Begins, But Does Not In Itself Cause Plaintiff To

      3                  Suspend Operations.

      4          24.     The novel coronavirus originated in China in late 2019, spread to Europe, and

      5   eventually came to the United States.

      6          25.     It has been widely reported that the novel coronavirus, and COVID-19, the illness

      7   it causes, have their origins in Wuhan, China. The first public reports were on December 31,

      8   2019 of an “outbreak of respiratory illness.”

      9          26.     By January 8, 2020, the United States Centers for Disease Control and Prevention
     10   (“CDC”) issued warnings to American travelers going to China for a “pneumonia of unknown

     11   etiology” (https://emergency.cdc.gov/han/han00424.asp, last accessed May 19, 2020).
     12          27.     Starting January 17, 2020, the CDC and the United States Department of

     13   Homeland Security’s Customs and Border Protection implemented enhanced health screenings

     14   for   passengers     who      came      from     or    connected      through        Wuhan,       China

     15   (https://www.cdc.gOv/media/releases/2020/p0117-coronavirus-screening.html,             last    accessed

     16   May 19, 2020).
     17          28.     On January 20, 2020, the W.H.O. reported the first confirmed cases outside

     18   mainland         China       in         Japan,        South        Korea         and           Thailand

     19   (https://www.nytimes.com/article/coronavirus-timeline.html, last accessed May 19, 2020). The

     20   following day, on January 21, 2020, the first American COVID-19 case was confirmed in the
     21   State of Washington (https://www.cdc.gov/media/releases/2020/p0121-novel-coronavirus-
     22   travel-case.html, last accessed May 19, 2020).

     23          29.     According to news reports, shortly thereafter, by January 26, 2020, the CDC

     24   confirmed          the         first        COVID-19           case             in            California

     25   (https://web.archive.Org/web/20200128205456/https://www.cdph.ca.gov/Programs/CID/DCDC

     26   /Pages/Immunization/ncov2019.aspx, last accessed May 19, 2020).

     27

     28

                                                            5
                                                     COMPLAINT
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 14 of 269 Page ID #:26




      1          30.     On January 30, 2020, the W.H.O declared a “public health emergency of

      2   international concern.” The following day, on January 31, 2020, certain travel from China to the

      3   United States was blocked.
      4          31.     Although COVID-19 was present in California by late January 2020, all

      5   businesses and restaurants, including Plaintiffs, were allowed to remain open throughout

      6   February and the first half of March.

      7          32.     During February, COVID-19 began spreading rapidly throughout Europe, with

      8   Italy initially becoming the most impacted country. That same month, an increasing number of

      9   cases were being reported in the United States, with the largest concentration of cases in the

     10   Seattle area of Washington State. The first cluster of COVID-19 cases was reported at a nursing

     11   home in Kirkland, Washington in late February, where the first COVID-19 death was announced

     12   on February 28, 2020.
     13          33.     COVID-19 also continued to spread throughout California during February 2020.

     14   In early February, several COVID-19 cases were announced in Northern California. During

     15   February, the number of reported COVID-19 cases in California increased. On February 26,

     16   2020, the CDC announced the first reported California COVID-19 case resulting from

     17   community spread (https://www.cdc.gov/media/releases/2020/s0226-Covid-19-spread.html, last

     18   accessed May 19, 2020).

     19          34.     On March 4, 2020, the first COVID-19 fatality was reported in California.

     20          35.     As COVID-19 cases continued to increase in certain areas of the United States,

     21   on March 4, 2020 Congress passed emergency funding of $8.3 billion to aid in the immediate

     22   health response to COVID-19.

     23          36.     On March 11, 2020, travel from Europe to the United States was restricted, and

     24   the W.H.O. declared COVID-19 a pandemic.

     25          37.     On March 13, 2020, the President of the United States declared a national

     26   emergency.
     27          38.     Throughout this entire period, from December 2019 until March 15, 2020,

     28   Plaintiff had not suffered an interruption of its thriving business despite the pandemic.

                                                           6
                                                     COMPLAINI
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 15 of 269 Page ID #:27




      1          B.      Orders of the State of California and City of Los Angeles Force Plaintiff to

      2                  Close Its Doors, Resulting in a Suspension of Business.

      3          39.     On March 15, 2020, more than ten weeks after the first reported COVID-19 case,

      4   Los Angeles Mayor Eric Garcetti limited social interactions by issuing a “Public Order under

      5   City of Los Angeles Emergency Authority” (the “March 15, 2020 Order,” attached as Exhibit E)

      6   effective at midnight that evening which, among other things, prohibited restaurants from serving

      7   individuals food and alcohol on their premises where individuals would not be socially distanced:

      8                  3. All restaurants and retail food facilities in the City of Los Angeles

      9                  shall be prohibited from serving food for consumption on premises.

     10                  Restaurants and retail food facilities may continue to operate for

     11                  purposes of preparing and offering food to customers via delivery

     12                  service, to be picked up or for drive-thru. For those establishments

     13                  offering food pickup options, proprietors are directed to establish

     14                  social distancing practices for those patrons in the queue for pick­

     15                  up (Exhibit E).

     16          40.     On March 19, 2020, governor of the State of California Gavin Newsom, issued

     17   an order requiring residents to stay in their homes (the “Stay at Home Order”). (See Exhibit F).

     18   Mayors of cities throughout California, including Los Angeles, issued similar stay-at-home

     19   orders all of which required restaurants to close to in-person dining (See Exhibit G). (Exhibits E

     20   through G shall be referred to collectively herein as the “Orders”).

     21          41.     The Orders effectively caused the loss of business income from Plaintiffs

     22   restaurants and others similarly situated, by excluding individuals from on-premises dining, and

     23   caused a “suspension” of its “operations,” as those terms are defined in the Policy.

     24          42.     The Orders were the predominant cause of Plaintiff s loss.

     25          43.     After imposition of the Orders, Plaintiff suspended all operations at its Downtown

     26   Los Angeles location. Plaintiffs West Los Angeles location closed until May 1, 2020 at which

     27   time it re-opened for take-out and delivery only, severely restricting it ability to serve customers

     28   and drastically reducing its income.

                                                            7
                                                      COMPLAINT
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 16 of 269 Page ID #:28




      1           44.     On May 30, 2020, restaurants were permitted to serve customers on-site but only

      2   with modifications restricting individuals’ distances resulting in limited capacity seating.

      3   Accordingly, Plaintiffs restaurants continue to lose income as a result of non-use.

      4           C.      Plaintiff Submits Its Insurance Claim and Defendant Denies It Without

      5                   Justification or Proper Investigation.

      6           45.     Engaging in the business of insurance in California imposes upon insurers the

      7   legal obligation to promptly conduct fair, balanced and thorough investigations of all bases of

      8   claims for benefits made by their insureds, with a view toward honoring the claims. As part of

      9   these obligations, an insurance company is obligated to diligently search for and consider

     10   evidence that supports coverage of the claimed loss, and in doing so must give at least as much

     11   consideration to the interests of its insured as it gives to its own interests.

     12           46.     During the COVID-19 Pandemic, Commissioner Lara issued a notice after the

     13   California Department of Insurance “ha[d] received numerous complaints from businesses,

     14   public officials, and other stakeholders asserting that certain insurers, agents, brokers, and

     15   insurance company representatives [we]re attempting to dissuade policyholders from filing a

     16   notice of claim under its Business Interruption insurance coverage, or refusing to open and

     17   investigate these claims upon receipt of a notice of claim” (Exhibit A, p. 1, emphasis added).

     18           47.     The Commissioner’s notice reminded insurers facing these claims of the

     19   importance of complying with their obligations, citing the California Fair Claims Settlement

     20   Practices Regulations (Cal. Code Regs., tit. 10, §§ 2695.1 et seq. (“Regulations”)). His notice

     21   went on to state, “Therefore, Insurance Commissioner Ricardo Lara finds it necessary to issue

     22   this Notice to ensure that all agents, brokers, insurance companies, and other licensees accept,

     23   forward, acknowledge, and fairly investigate all business interruption insurance claims submitted

     24   by businesses” (Exhibit A, p. 1-2, emphasis added). The Commissioner stated that “every insurer

     25   is required to conduct and diligently pursue a thorough, fair, and objective investigation of the

     26   reported claim” (Id. at 2).

     27           48.     Amongst other information provided to insurers, the Commissioner further

     28   reminded them that “[i]f the claim is denied in whole or in part, the insurer is required to

                                                              8
                                                       COMPLAINT
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 17 of 269 Page ID #:29




      1    communicate the denial in writing to the policyholder listing all the legal and factual bases for

      2    such denial. (Regulations, § 2695.7(b)(1).) Where the denial of a first party claim is based on a

      3-   specific statute, applicable law or policy provision, condition, or exclusion, the written denial

      4    must include reference to and provide an explanation of the application of the statute, applicable

      5    law, or policy provisions, condition, or exclusion to the claim...Regulations, § 2695.7(b)(1)”

      6    (Exhibit A, p. 3, emphasis added).

      7              49.   Consistent with all of these well-established and non-controversial California

      8    insurance claims handling standards. Plaintiff had the right to rely on Defendant to handle its

      9    insurance claim for business income losses in a manner consistent with these standards of good

     10    faith and fair dealing.

     11              50.   Upon suspending its operations beginning March 16, 2020, on March 18, 2020,

     12    Plaintiff submitted a claim to Defendant via telephone for the income lost as a result of the

     13    Orders.

     14              51.   In making its claim. Plaintiff did not limit its claim to any particular insuring

     15    agreement. Rather, Plaintiff sought coverage under the Policy for whichever insurance(s) would

     16    apply to its situation.

     17              52.   On April 8, 2020, Defendant responded by letter denying coverage on several

     18    grounds. A copy of the letter is attached hereto as Exhibit H. The denial incorrectly assumed the

     19    claim was being made based solely on the Civil Authority provision of the Policy. Based in large

     20    part on this incorrect assumption. Defendant concluded that a virus exclusion precluded the claim

     21    despite the proximate cause of the claim being the State and City’s Orders, rather than the virus

     22    itself.

     23              53.   Pursuant to § 2695.7(b)(1) of the Regulations, Defendant was required to state in

     24    its April 1, 2020 denial letter all the factual, contractual, and legal grounds for denying the claim,

     25    thus forfeiting the right to raise additional grounds to attempt to justify its denial of Plaintiff s

     26    claim.

     27

     28

                                                              9
                                                       COMPLAINT
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 18 of 269 Page ID #:30




      1          54.     Defendant’s denial letter, on information and belief, appears to be a form letter

      2   sent in response to business income claims arising from the Orders. It is clear from the letter that

      3   there was no investigation of Plaintiff s claim prior to the denial.

      4          55.     Defendant’s denial is contrary to the terms and conditions of the Policy and

      5   applicable law, which gives effect to plain language, construes ambiguity in favor of coverage,

      6   and narrowly construes exclusions, the applicability of which insurers have the burden of

      7   proving.

      8           56.    As a result of the Stay at Home Order and related local orders. Plaintiff has

      9   incurred and continues to incur a substantial loss of business income and additional expenses

     10   covered under the policy.

     11           57.    In order to obtain the benefits promised under its Policy and required by California

     12   law. Plaintiff was compelled to retain counsel and institute this lawsuit to pursue all available

     13   legal and equitable remedies available to it and obtain the benefits promised under the Policy.

     14           58.    Plaintiff thus brings this action, on behalf of itself and other California restaurants

     15   similarly situated, seeking declaratory relief, insurance coverage owed under Defendant’s policy,

     16   and damages.

     17   VI.     CLASS ALLEGATIONS

     18           59.    Plaintiff re-alleges and incorporates by reference herein all of the allegations

     19   contained above.

     20           60.    Business insurance policies purchased by small businesses like restaurants are not

     21   individually negotiated. At most, the prospective policyholder may elect to add specialized

     22   coverage options to a basic business insurance policy. But the substantive terms are set

     23   unilaterally by the insurer. These are contracts of adhesion.

     24           61.    Plaintiffs Policy includes common terms and phrases widely used by the

     25   insurance industry. The insurance industry typically hews closely to standardized insurance

     26   policy forms in addressing property and liability risks, and Defendant did so here.

     27           62.    Moreover, it is evident from the Policy that all Businessowner’s Policies issued

     28   by AmGuard contain the same operative language at issue in Plaintiffs claim. The basic

                                                            10
                                                      COMPLAITMT
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 19 of 269 Page ID #:31




      1   Businessowners Coverage Form (form BP 00 03 01 10) contains the insuring agreements for the
      2   policy, including for the Business Income coverage, and related definitions, limitations and
      3   exclusions (Exhibit B). Plaintiffs policy incorporates widely-used forms and is not a manuscript
      4   policy written specifically for Plaintiff. Legal and factual issues concerning the applicability of
      5   coverage issued by AmGuard to business owners under the circumstances of the uniform closure
      6   of restaurants in Los Angeles by Mayor Garcetti and Governor Newsom thus can be decided

      7   uniformly.
      8           63.     As the impact of the COVID-19 pandemic is emerging, leading insurance industry

      9   associations have publicly stated that such standard business insurance policies do not provide

     10   any coverage for the business losses related to public health orders like the Stay at Home Order

     11   imposed by California. The denial letter received by Plaintiff—issued without any investigation

     12   at the restaurant shortly after a claim was filed—appears to be a form letter that, on information

     13   and belief, is sent automatically to any such business with comprehensive business insurance that

     14   files a claim at this time.

     15           64.     Plaintiff brings this action pursuant to Section 382 of the California Code ofCivil

     16   Procedure on behalf of a proposed class of persons (the “Class”) defined as: All restaurants in

     17   California that purchased comprehensive business insurance coverage from Defendant which

     18   includes coverage for business income, filed a claim for lost business income following

     19   California’s Stay at Home Order, and were denied coverage by Defendant on the same or similar

     20   grounds.
     21           65.     Excluded from the Class are Defendant, any entity in which Defendant has a

     22   controlling interest, and Defendant’s officers, directors, legal representatives, successors,

     23   subsidiaries, and assigns. Also excluded from the Class are any judge, justice, or judicial officer

     24   presiding over this matter and the members of their immediate families and judicial staff.

     25           66.     This action has been brought and may properly be maintained as a class action as

     26   it satisfies the numerosity, commonality, typicality, adequacy, predominance, and superiority

     27   requirements.

     28

                                                           11
                                                     COMPLAINT
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 20 of 269 Page ID #:32




      1          67.       Plaintiff reserves the right to amend the Class definition if discovery and further

      2   investigation reveal that the Class should be expanded, divided into subclasses, or modified in

      3   any other way.

      4          68.       Although the precise number of members of the Class is unknown and can only

      5   be determined through appropriate discovery. Plaintiff believes, and on that basis alleges, that

      6   the members of the proposed Class are so numerous that joinder of all members would be

      7   impracticable. There are thousands of restaurants in California which are governed by the Stay

      8   at Home Order and attendant statewide and local restrictions, and public reporting reveals that

      9   many have filed for coverage but have been denied.

     10          69.       Questions of law and fact common to the Class exist that predominate over

     11   questions affecting only individual members, including inter alia:

     12                    a) Whether Defendant’s comprehensive business insurance policies cover claims

     13                    for lost business income under the circumstances present here;

     14                    b) Whether the terms, definitions, and exclusions that Defendant has relied on to

     15                    deny coverage reasonably can be construed in the manner Defendant claims, or

     16                    are otherwise unenforceable as a basis for Defendant’s denials or, instead, must

     17                    be construed to provide coverage under California law;

     18                    c) More specifically, whether Plaintiffs and the class’s loss of Business Income

     19                    arises from a Covered Cause of Loss under the Policy;

     20                    d) Whether the Orders were the predominant cause of the loss of Plaintiff s and

     21                    the class’s loss of Business Income;

     22                    e) Whether the Virus or Bacteria exclusion in the Policy applies where the

     23                    Orders were the proximate cause of the loss of Business Income;

     24                    f) Whether Defendant breached the implied covenant of good faith and fair

     25                    dealing by engaging in unreasonable conduct in its handling of the claim;

     26                    g) Whether Defendant acted unreasonably and in bad faith in denying claims for

     27                    lost business income without investigation or due consideration of those claims;

     28                    and

                                                            12
                                                      COMPLAINT
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 21 of 269 Page ID #:33




      1                  h) Whether the declaratory judgment sought is appropriate.

      2          70.     Plaintiff is a member of the putative Class. The claims asserted by the Plaintiff in

      3   this action are typical of the claims of the members of the putative Class as the claims arise from

      4   the same course of conduct by Defendant and the relief sought is common.

      5           71.    Plaintiff will fairly and adequately represent and protect the interests of the

      6   members of the putative Class, as its interests coincide with, and are not antagonistic to, the other

      7   members of the Class. Plaintiff has retained counsel competent and experienced in both consumer

      8   protection, insurance coverage, and class-action litigation.

      9           72.    Certification of the Class is appropriate pursuant to Section 382 of the California

     10   Code of Civil Procedure because;

     11                  a) Questions of law or fact common to the respective members of the Class

     12                  predominate over questions of law or fact affecting only individual members.

     13                  This predominance makes class litigation superior to any other method available

     14                  for the fair and efficient adjudication of these claims including consistency of

     15                  adjudications. Absent a class action it would be highly unlikely that the

     16                  members of the Class would be able to protect their own interests because the

     17                  cost of litigation through individual lawsuits might exceed the expected

     18                  recovery;

     19                  b) A class action is a superior method for the adjudication of the controversy in

     20                  that it will permit a large number of claims to be resolved in a single forum

     21                  simultaneously, efficiently, and without the unnecessary hardship that would

     22                  result from the prosecution of numerous individual actions and the duplication

     23                  of discovery, effort, expense, and the burden of the courts that individual actions

     24                  would create; and

     25                  c) The benefits of proceeding as a class action, including providing a method for

     26                  obtaining redress for claims that would not be practical to pursue individually,

     27                  outweigh any difficulties that might be argued with regard to the management of

     28                  the class action.

                                                            1,3
                                                      COMPLAINT
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 22 of 269 Page ID #:34




      1          73.     The Class should also be certified pursuant to Section 382 of the California Code

      2   of Civil Procedure because:

      3                  a) The prosecution of separate actions by the individual members of the

      4                  proposed class would create a risk of inconsistent adjudications, which could

      5                  establish incompatible standards of conduct for Defendant;

      6                  b) The prosecution of individual actions could result in adjudications, which as a

      7                  practical matter, would be dispositive of the interests of non-party class

      8                  members or which would substantially impair their ability to protect their

      9                  interests; and

     10                  c) Defendant has acted or refused to act on grounds generally applicable to the

     11                  proposed Class, thereby making appropriate final and injunctive relief with

     12                  respect to the members of the proposed Class as a whole.

     13           74.    Likewise, particular issues are appropriate for certification under Section 382 of

     14   the California Code of Civil Procedure because such claims present only particular, common

     15   issues, the resolution of which would advance the disposition of this matter and the parties’

     16   interests therein. Such particular issues include, but are not limited to:

     17                  a) Whether the comprehensive business insurance policies issued by Defendant

     18                  cover class members’ direct physical loss of property and lost business income

     19                  following California’s Stay at Home Order;

     20                  b) Whether the coverages for direct physical loss of property and lost business

     21                   income provided by the comprehensive business insurance policies are

     22                  precluded by exclusions or other limitations in those policies;

     23                  c) Whether Defendant breached contracts by denying comprehensive business

     24                   insurance coverage to Plaintiff and Class members;

     25                  d) Whether summary denial of claims for direct physical loss of property and

     26                   lost business income, including by invoking an exclusion for viruses, without

     27                   any investigation or inquiry constitutes bad faith and therefore a breach of the

     28                   implied covenant of good faith and fair dealing to act in good faith and with

                                                            14
                                                      COMPLAIN I
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 23 of 269 Page ID #:35




      1                  reasonable efforts to perform their contractual duties and not to impair the rights

      2                  of other parties to receive the rights, benefits, and reasonable expectations under

      3                  the contracts;

      4                  e) Whether the handling of the claim with the knowledge that Defendant would

      5                  not provide coverage for business income losses associated with public health

      6                  measures such as California’s Stay at Home Order constitutes a breach of the

      7                  implied covenant of good faith and fair dealing; and

      8                  f) Whether Plaintiff and Class members are entitled to actual damages and/or

      9                  injunctive relief as a result of Defendant’s wrongful conduct.

     10                                     FIRST CLAIM FOR RELIEF

     11                                       Declaratory Judgment

     12          75.     Plaintiff re-alleges the paragraphs 1 through 74 above as if fully set forth herein.

     13          76.     Plaintiff purchased a comprehensive business insurance policy from Defendant.

     14          77.     Plaintiff paid all premiums required to maintain its comprehensive business

     15   insurance policy in full force.

     16          78.     The comprehensive business insurance policy includes provisions that provide

     17   coverage for the direct physical loss of or damage to the premises, including for suspension of

     18   business operations at the property, as well as actual loss of business income and extra expenses

     19   sustained during the suspension of operations as a result of such loss or damage.

     20          79.     On or about March 19,2020, California issued the Stay at Home Order, mandating

     21   that all Californians remain at home, with certain exceptions. This mandate required restaurants

     22   to cease all on-premises dining. This mandate also applied to neighboring businesses, thus

     23   causing widespread closures surrounding Plaintiffs business premises. As set forth herein,

     24   similar orders were issued by the City of Los Angeles.

     25          80.     As a result of the Orders, the covered property of Plaintiff lost some or all of its

     26   functionality and/or became useless or uninhabitable, resulting in substantial loss of business

     27   income.

     28

                                                           15
                                                     COMPLAINT
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 24 of 269 Page ID #:36




      1             81.   Plaintiff contends that these losses are insured losses under several provisions of

      2   Plaintiffs Policy including business income and expense coverage, and coverage for civil

      3   authority orders.

      4             82.   Plaintiff further contends that there are no applicable, enforceable or unambiguous

      5   exclusions or definitions in the Policy that preclude coverage for these losses.

      6             83.   Defendant contends that the losses claimed by Plaintiff are not covered by the

      7   Policy.

      8             84.   Accordingly, an actual and justiciable controversy exists as to whether the Policy

      9   covers claims for lost business income resulting from the Orders of state and local authorities.

     10             85.   WHEREFORE, Plaintiff seeks a declaration for itself and similarly situated

     11   restaurants that its business income losses are covered and not precluded by exclusions or other

     12   limitations in its comprehensive business insurance policy.

     13                                   SECOND CLAIM FOR RELIEF

     14                                           Breach of Contract

     15             86.   Plaintiff re-alleges paragraphs 1 through 85 above as if fully set forth herein.

     16             87.   Plaintiff purchased the Policy from Defendant to insure against all risks (unless

     17   specifically excluded) a business might face including losses resulting from a necessary

     18   suspension of its operations and losses associated with Civil Authority orders. This Policy was a

     19   binding contract that afforded Plaintiff comprehensive business insurance under the terms and

     20   conditions of the Policy.

     21             88.   Plaintiff met all or substantially all of its contractual obligations, including paying

     22   all the premiums required by Defendant.

     23             89.   On or about March 19,2020, California issued the Stay at Home Order, mandating

     24   that all Californians remain at home, with certain exceptions. This mandate required restaurants,

     25   including those owned by Plaintiff, to cease all on-premises dining. As set forth herein, similar

     26   Orders were issued by the City of Los Angeles. These Orders also applied to neighboring

     27   businesses throughout the City of Los Angeles, thus causing widespread closures surrounding

     28   Plaintiffs business premises.

                                                             16
                                                      COMPLAINT
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 25 of 269 Page ID #:37




      1          90.     Beginning on March 16, 2020, and continuing through the date of the filing of

      2   this Complaint, Plaintiff suffered the direct physical loss of property and lost business income

      3   following California’s Stay at Home Order—losses which were covered under the Policy

      4   purchased from Defendant.

      5          91.     There are no exclusions in Plaintiffs Policy that expressly preclude coverage.

      6          92.     Plaintiff made a timely demand to Defendant for payment under the Policy to

      7   cover its business income losses.

      8          93.     Defendant breached its contract by denying coverage to Plaintiff and by failing to

      9   adequately investigate its claim prior to issuing the denial.

     10          94.     As a direct and proximate result of Defendant’s denial of comprehensive business

     11   insurance coverage to Plaintiff, Plaintiff suffered damages.

     12          95.     WHEREFORE, Plaintiff seeks damages and prejudgment interest for itself and

     13   similarly situated restaurants that incurred as a result of Defendants’ breach of the insurance

     14   contract.

     15                                   THIRD CLAIM FOR RELIEF

     16                 Bad Faith Breach of Implied Covenant of Good Faith and Fair Dealing

     17           96.    Plaintiff re-alleges paragraphs 1 through 95 above as if fully set forth herein.

     18           97.    Plaintiff purchased the Policy from Defendant to insure against all risks (unless

     19   specifically excluded) a business might face including losses resulting from a necessary

     20   suspension of its business operations and losses associated with Civil Authority orders. This

     21   policy was a binding contract that afforded Plaintiff comprehensive business insurance under the

     22   terms and conditions of the Policy.

     23           98.    This contract was subject to an implied covenant of good faith and fair dealing

     24   that all parties would act in good faith and with reasonable efforts to perform their contractual

     25   duties—both explicit and fairly implied—and not to impair the rights of other parties to receive

     26   the rights, benefits, and reasonable expectations under the contracts. These included the covenant

     27   that Defendant would act fairly and in good faith in carrying out its contractual obligations to

     28   provide Plaintiff with comprehensive business insurance.

                                                            17
                                                      COMPLAINT
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 26 of 269 Page ID #:38




      1          99.     Plaintiff met all or substantially all of its contractual obligations, including by

      2   paying all the premiums required by Defendant.

      3           100.   Beginning on March 16, 2020, and continuing through the date of the filing of

      4   this Complaint, Plaintiff suffered the direct physical loss of property, including suspension of

      5   business operations at the property, and lost business income following California’s Stay at

      6   Home order and related local orders—losses which were covered under the Policy purchased

      7   from Defendant.

      8           101.   Plaintiff made a timely demand to Defendant for payment under the Policy to

      9   cover its business income losses. Defendant acted unreasonably by denying coverage to Plaintiff

     10   and by failing to adequately investigate its claim prior to issuing the denial.

     11           102.   Defendant’s conduct breached the implied covenant of good faith and fair dealing

     12   by:
     13                          a. Selling policies that appear to provide liberal coverage for loss of

     14                  property and lost business income with the intent of interpreting undefined or

     15                  poorly defined terms, undefined terms, and ambiguously written exclusions to

     16                  deny coverage under circumstances foreseen by Defendant;

     17                          b. Denying coverage for loss of property and lost business income

     18                  unreasonably, and without proper cause, by applying undefined, ambiguous, and

     19                  contradictory terms contrary to applicable rules of policy construction and the

     20                  plain terms and purpose of the policy;

     21                          c. Denying Plaintiffs claim for loss of property and loss of business

     22                  income unreasonably and without conducting a fair, unbiased and thorough

     23                  investigation or inquiry, arbitrarily and capriciously, and/or with knowledge that

     24                  the denial was unreasonable under the policy; and

     25                          e. Compelling policyholders, including Plaintiff, to initiate litigation to

     26                  recover policy benefits to which they are entitled.

     27           103.   Defendant’s failure to act in good faith in providing comprehensive business

     28   insurance coverage to Plaintiff denied Plaintiff the full benefit of its bargain.

                                                            18
                                                      COMPLAINT
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 27 of 269 Page ID #:39




      1            104.    Defendant’s conduct alleged herein is immoral, unethical, oppressive,

      2   unscrupulous, unconscionable, fraudulent, malicious, and/or substantially injurious to Plaintiff

      3   and the Class.
      4            105.    Accordingly, Plaintiff has been injured as a result of Defendant’s breach of the

      5   covenant of good faith and fair dealing and is entitled to damages in an amount to be proven at

      6   trial.
      7            106.    WHEREFORE, Plaintiff seeks compensatory damages, punitive damages and

      8   prejudgment interest for itself and similarly situated restaurants that incurred damages as a result

      9   of Defendants’ breach of the insurance contract.

     10                                   FOURTH CLAIM FOR RELIEF

     11                     Unfair Business Practices Under Bus. & Prof. Code § 17200, et seq.

     12            107.    Plaintiff re-alleges paragraphs 1 through 106 above as if fully set forth herein.

     13            108.    By its conduct alleged herein. Defendant has engaged in unlawful, unfair, and

     14   fraudulent business practices in violation of California Business & Professions Code §§ 17200

     15   et seq. (“UCL”).

     16            109.    Defendant’s conduct alleged herein violates the “unlawful” prong of the UCL

     17   because it violated the letter and spirit of California’s Insurance Code, including California

     18   Insurance Code section 790, et seq. because, inter alia, Defendant failed or refused to perform a

     19   fair, objective, and thorough investigation of the Plaintiffs and class members’ claims. As

     20   alleged herein. Defendant denied Plaintiffs and the class members’ claims as part of Defendant’s

     21   policy of categorically denying all or at least the vast majority of business income claims related

     22   to the novel coronavirus, and ignored other California requirements concerning the proper and

     23   fair evaluation of claims and interpretations of its policies.

     24            110.    Defendant’s conduct alleged herein violates the “unfair” prong of the UCL,

     25   including but not limited to Defendant’s: (a) categorical and wrongful denial of Plaintiffs and

     26   the class members’ claims under the circumstances described in this complaint; (b) failure and

     27   refusal to perform a fair, objective, good-faith, and thorough investigation of the claims as

     28   directed by the California Insurance Code; (c) denial of Plaintiff s and the class members’ claims

                                                             19
                                                       COMPLAINT
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 28 of 269 Page ID #:40




      I   as part of a policy of categorically denying claims related to the novel coronavirus; and (d) and

      2   failing to interpret its policies in an equitable manner and/or up to the standards required by

      3   California law (including but not limited to Cal. Ins. Code section 790 et seq.).

      4           III.   Defendant’s conduct alleged herein is immoral, unethical, oppressive,

      5   unscrupulous, unconscionable, fraudulent, malicious, unfair, unlawful and/or substantially

      6   injurious to Plaintiff and the Class. There is no utility to Defendant’s conduct, and even if there

      7   were any utility, it would be significantly outweighed by the gravity of the harm to consumers

      8   caused by Defendant’s conduct alleged herein.

      9           112.   Defendant’s conduct alleged herein also violates California public policy,

     10   including as such policy is reflected in Cal. Ins. Code § 790 et seq. and elsewhere in the California

     11   Insurance Code.

     12           113.   Defendant’s conduct alleged herein violates the “fraudulent” prong of the UCL.

     13   Among other things. Defendant: (a) promised Plaintiff and the class coverage that was not

     14   provided and that Defendant had no intention of providing; (b) promised to evaluate each claim

     15   individually, reasonably, and in good faith, which Defendant did not do with respect to Plaintiffs

     16   and the class members’ claims; falsely and misleadingly indicated to Plaintiff and class that it

     17   was investigating in good faith (and had investigated in good faith) their claims which Defendant

     18   did not do and knew that it did not do. Defendant collected Plaintiffs and the class members’

     19   premiums in exchange for coverage that was not provided, induced those premiums by promising

     20   to evaluate each claim individually reasonably, and in good faith and did not, and denied

     21   Plaintiffs and the class members’ claim as part of a policy of categorically denying claims related

     22   to the novel coronavirus as part of a strategy to reduce its total insurance payments related to the

     23   novel coronavirus.

     24           114.   Defendant’s fraudulent and deceptive conduct alleged herein was false and

     25   misleading had a tendency to deceive reasonable insureds, and did deceive Plaintiff and the class.

     26   Plaintiff and the class members reasonably relied on Defendant’s deceptions and omissions

     27   alleged herein, including but not limited to by paying premiums to Defendant.

     28

                                                            20
                                                      COMPLAINT
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 29 of 269 Page ID #:41




      1           115.   By reason of Defendant’s unlawful, unfair, and fraudulent conduct in violation of

      2   the UCL, Plaintiff and the class members have lost the benefits for which they bargained, as well

      3   as the premiums they have paid to Defendant.

      4           116.   Plaintiff and the class are entitled to restitution from Defendant (with interest

      5   thereon), to disgorgement of all Defendant’s profits arising out of its violations of the UCL (with

      6   interest thereon), and to be paid benefits due to Plaintiff and the class members that Defendant

      7   has wrongfully retained by means of its violations of the UCL. There is no adequate remedy at

      8   law.

      9           117.   Pursuant to California Code of Civil Procedure section 1021.5, Plaintiff is entitled

     10   to recover its reasonable attorney’s fees.

     11           118.   WHEREFORE, Plaintiff seeks: (a) a judgment for itself and similarly situated

     12   restaurants that Defendant violated the UCL; and (b) restitution and reasonable attorney’s fees.

     13                                       PRAYER FOR RELIEF

     14          WHEREFORE, Plaintiff requests, on behalf of itself and the Class, that the Court enter

     15   a judgment awarding the following relief:

     16                  a. An order certifying this action as a class action under Section 382 of the

     17                  California Code of Civil Procedure, defining the Class as requested herein,

     18                  appointing Hecht Partners LLP, as Class Counsel, and finding that Plaintiff is a

     19                  proper representative of tlie Class requested herein.

     20                  b. A declaration that Plaintiffs and Class members’ losses are covered under the

     21                  Policy;

     22                  c. Plaintiff also requests compensatory damages, punitive damages, restitution,

     23                  disgorgement, attorney’s fees and costs, and such other and further relief as is

     24                  just and proper as compensation for Defendant’s breach of contract, breach of

     25                  the implied covenant of good faith and fair dealing, and violations of UCL.

     26

     27

     28

                                                           21
                                                       COMPLAINT
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 30 of 269 Page ID #:42




      1                                           JURY DEMAND

      2          Plaintiff demands a trial by jury for all issues so triable under the law.

      3

      4
          Dated: June 16, 2020                          Hecht Partners LLP
      5

      6                                                 By:                -A

      7                                                       Kathryn Lee Boyd (SBN 189496)
                                                              lboyd@hechtpartners.com
      8                                                       125 Park Ave. 25th Floor
                                                              New York, NY 10017
      9                                                       Telephone: 212-851-6821
                                                              Facsimile: 646-492-5111
     10
                                                              Attorneys for Plaintiff Plan Check Downtown
     11                                                       III, LLC, and others similarly situated,
     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28

                                                           22
                                                     COMPLAINT
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 31 of 269 Page ID #:43




                 Exhibit A
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 32 of 269 Page ID #:44



                                            A
                                    RICARDO LARA
                                    CALIFORNIA INSURANCE COMMISSIONER



                                           NOTICE

   TO:         AM Admitted and Non-Admitted Insurance Companies, All Licensed
               Insurance Adjusters and Producers, and Other Licensees and
               Interested Parties

   FROM:       Insurance Commissioner Ricardo Lara

   DATE:       April 14, 2020

   RE:         Requirement to Accept, Forward, Acknowledge, and Fairly Investigate
               All Business interruption Insurance Claims Caused by the COVID-19
               Pandemic


   To help combat the spread of the COVID-19 virus, various federal, state, and local
   government officials have issued emergency public health orders and “shelter-in-place”
   directives. The COVID-19 pandemic has severely curtailed activities of policyholders in
   both personal and commercial lines, causing significant and widespread economic loss
   in California.

   Business Interruption insurance is an optional coverage that may be purchased as part
   of a comprehensive multi-peril commercial policy, business owners’ policy, or on a stand­
   alone basis. Many small and large California businesses purchase Business Interruption
   insurance to protect against the loss of income and other losses caused by an interruption
   to the normal operations of the business.

   The California Department of Insurance (Department) continues to encourage
   businesses to review their policies, including policy exclusions, coverage limits, and
   applicable deductibles, and contact their insurance companies to determine what their
   policies cover as each insurance policy is different and the coverage varies. However,
   despite the Department’s on-going guidance to businesses statewide during the COVID-
   19 pandemic, it has received numerous complaints from businesses, public officials, and
   other stakeholders asserting that certain insurers, agents, brokers, and insurance
   company representatives are attempting to dissuade policyholders from filing a notice of
   claim under its Business Interruption insurance coverage, or refusing to open and
   investigate these claims upon receipt of a notice of claim.

   Therefore, Insurance Commissioner Ricardo Lara finds it necessary to issue this Notice
   to ensure that all agents, brokers, insurance companies, and other licensees accept.

                                CALIFORNIA DEPARTMENT OF INSURANCE
                                   PROTECT•PREVENT•PRESERVE
                                       300 Capitol Mall, 17"’Floor
                                      Sacramento, California 95814
                                            (916) 492-3500
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 33 of 269 Page ID #:45

   Notice on Requirement to Accept, Fonward, Acknowledge, and Fairly Investigate All Business Interruption
   Insurance Claims Caused by the COVID-19 Pandemic

   Page 2
   April 14, 2020

   forward, acknowledge, and fairly investigate all business interruption insurance claims
   submitted by businesses.

   Commissioner Lara hereby notifies all agents, brokers, insurance companies, and other
   Department licensees that they are required to comply with their contractual, statutory,
   regulatory, and other legal obligations, including but not limited to, the obligations set
   forth in the California Fair Claims Settlement Practices Regulations (Cal. Code Regs. tit.
   10; sections 2695.1 etseq.) (the “Regulations”) in connection with all California insurance
   claims including, but not limited to. Business Interruption insurance claims, event
   cancellation claims, and other related claims filed by California businesses.

   The Regulations require, among other things, that all insurers, insurance agents, brokers,
   insurance company representatives, and other Department licensees accept any
   communication from the policyholder or its representative indicating that the policyholder
   desires to make a claim against a policy that reasonably suggests that a response is
   expected as a notice of claim. (Regulations, section 2695.5(b).) Upon receipt of a notice
   of claim, every Department licensee is required to transmit such notice of claim to the
   insurer immediately. (Regulations, section 2695.5(d).)

   Upon receipt of a notice of claim, subject to certain exceptions, every insurer is required
   to acknowledge the notice of claim immediately, but in no event more than 15 calendar
   days after receipt of the notice of claim. (Regulations, section 2695.5(e).) If the
   acknowledgment of a claim is not in writing, a written acknowledgment of the receipt and
   date of the notice of claim must be made in the claim file of the insurer. (Regulations,
   section 2695.5(e)(1).) Failure of an insurance agent or claims agent to transmit a notice
   of claim to the insurer promptly will be imputed to the insurer, except where the subject
   policy was issued pursuant to the California Automobile Assigned Risk Program.
   (Regulations, section 2695.5(e)(1).)

   Upon receipt of a notice of claim, the insurer is required to provide the policyholder with
   the necessary forms, instructions, and reasonable assistance, including but not limited
   to, specifying the information the policyholder must provide in connection with the proof
   of claim and begin any necessary investigation of the claim. (Regulations, section
   2695.5(e)(2).) Thereafter, every insurer is required to conduct and diligently pursue a
   thorough, fair, and objective investigation of the reported claim, and is prohibited from
   seeking information not reasonably required for or material to the resolution of a claim
   dispute before determining whether the claim will be accepted or denied, in whole or in
   part. (Regulations, section 2695.7(d).)

   After conducting a thorough, fair, and objective investigation of the claim, the insurer must
   accept or deny the claim, in whole or in part, immediately, but in no event more than 40
   days after receipt of the proof of claim. The amount of the claim accepted or denied by
   the insurer must be clearly documented in the claim file unless the claim has been denied
   in its entirety. (Regulations, section 2695.7(b).)
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 34 of 269 Page ID #:46


   Notice on Requirement to Accept, Forward, Acknowledge, and Fairly Investigate All Business Interruption
   Insurance Claims Caused by the COVID-19 Pandemic

   Page 3
   April 14, 2020


   If the claim is denied in whole or in part, the insurer is required to communicate the denial
   in writing to the policyholder listing all the legal and factual bases for such denial.
   (Regulations, section 2695.7(b)(1).) Where the denial of a first party claim is based on a
   specific statute, applicable law or policy provision, condition, or exclusion, the written
   denial must include reference to and provide an explanation of the application of the
   statute, applicable law, or policy provision, condition, or exclusion to the claim. Lastly,
   every insurer that denies or rejects a third party claim, in whole or in part, or disputes
   liability or damages must do so in writing. (Regulations, section 2695.7(b)(1).)

   Based on the foregoing, every insurer, insurance agent, broker, insurance company
   representative, and other Department licensees is required to comply with their
   contractual, statutory, regulatory, and other legal obligations in connection with ail
   California insurance claims, including but not limited to. Business Interruption insurance
   claims, event cancellation claims, and other related claims filed by California businesses.
   Additionally, no insurer, insurance agent, broker, insurance company representative, or
   other Department licensee shall dissuade policyholders from filing a notice of claim under
   its Business Interruption insurance coverage, or refuse to open and investigate such
   claims upon receipt of a notice of claim.
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 35 of 269 Page ID #:47




                 Exhibit B
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 36 of 269 Page ID #:48




  Plan Check Downtown III, LLC
  1111 WilshireBlvdSte103
  Los Angeles, CA 90017-1999
   Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 37 of 269 Page ID #:49


                                                                                           PROTECTIVE SAFEGUARDS
                                                                                                    POLICYHOLDER
                                                                                                           NOTICE


                        IMPORTANT INFORMATION ABOUT YOUR
                         BUSINESSOWNER’S POLICY COVERAGE
                           AND PROTECTIVE SAFEGUARDS
-—-^Commercial Insurance Policy Coverage Disclosure Summary
THIS NOTICE IS ONLY A SUMMARY OF YOUR COVERAGE AND DOES NOT AMEND, EXTEND, OR ALTER THE
COVERAGES OR ANY OTHER PROVISIONS CONTAINED IN YOUR POLICY. INSURANCE IS A CONTRACT. THE
LANGUAGE IN YOUR POLICY CONTROLS YOUR LEGAL RIGHTS AND OBLIGATIONS.

                                **READ YOUR INSURANCE POLICY
                          FOR COMPLETE POLICY TERMS AND CONDITIONS**

When you elected to get your Businessowner’s Policy coverage, you indicated that you had the follo\A/ing protective
safeguards in place:



                        Prem.     Bldg. No.          Protective Safeguards Symbols Applicable
                         No.
                         001          001         P-9G, Automatic Commercial Cooking Extinguishing
                                                  System (a/k/a Ansul system)
                         003          001         P-9G, Automatic Commercial Cooking Extinguishing
                                                  System (a/k/a Ansul system)




As a condition of this insurance, you MUST maintain the protective devices or services shown above and listed on the
Protective Safeguards endorsement attached to your policy. You should also be prepared to supply proof of proper
maintenance upon request
Since proper maintenance of any protective safeguards you claimed is a requirement of this coverage and failure
to do so could result in denial of a claim under the policy, we suggest you read your Protective Safeguards
endorsement very carefully and confirm that you are in compliance with its terms and conditions. If you do not
have one of the devices or services listed in the endorsement or if any of the devices or services is not operational, then
you should immediately notify us by calling 570-825-9900 or e-mailing us at CSR@guard.com. If we do not hear from
you, we will assume that you have confirmed that all safeguards are being maintained in accordance with the terms of the
endorsement




 PN MU 01 06 17     Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 1 of 1




                                              -
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 38 of 269 Page ID #:50


  ^/Berkshire Hathaway
           GUARD                    Insurance
                                    Companies
                                                                              In cooperation with
                  www.guard.com
                                                                                PROFESSIONAL
                                                                                  INSURANCE
                                                                               ASSOCIATES INC.
  Plan Check Downtown III,
  LLC
  1111 Wilshire Blvd Ste 103
  Los Angeles, CA 90017


            A Warm Welcome From Berkshire Hathaway GUARD And
           PROFESSIONAL INSURANCE ASSOCIATES INC.! Thanks For
                              Selecting Us.
 PROFESSIONAL INSURANCE ASSOCIATES INC. and Berkshire Hathaway GUARD Insurance
 Companies are pleased to have the opportunity to serve you by providing the quality products and
 attentive customer service you deserve. If you have a question about your Businessowner's Policy,
 our combined professional staff will be available to assist you.
   Contact Your Agent for:                               Contact Berkshire Hathaway GUARD
      .     Coverage changes and issues                  Insurance Companies for:
      .     Policy features                                •     Billing Inquiries
      .     Endorsement issues                             •     Claims questions
                                                           •     Loss control services.
    Phone:        650-592-7333
    FAX:       650-590-1171                               Phone:      800-673-2465

    Available during regular business hours               FAX:        570-823-2059
                                                          E-mail:     csr@GUARD.com
                                                          Monday through Friday; 8:00 AM to 7:30 PM EST
                                                          (E-mail and voice mail after hours)
 To report a claim, call us at 888-NEW-CLMS — 24/7. The information below will be needed by you to
 complete this process. Specific instructions on reporting claims are included in the enclosed policy
 packet.
              •     Your Policy Number Is PLBP159547
              •     Your Insurance Carrier Is AmGUARD Insurance Company
              .     Your Policy Effective Date Is 02/27/2020

 To report fraud, contact our Fraud Investigative Unit at 800-673-2465.

 Use our Policyholder Service Center at www.auard.com to quickly and easily:
              •     Make and track payments
              •     Secure Certificate of Insurances
              •     View important policy information.
              •     Check the status of a claim   '

 We appreciate your business and look forward to the opportunity to serve your insurance needs.
 Please keep a copy of this letter with your Berkshire Hathaway GUARD Insurance Companies policy for
 future reference.

 enclosed: Businessowner's Policy # PLBP159547

  HQ: CA/                                Berkshire Hathaway GUARD
  BP                             The Security You Need. The Name You Trust.
  DECTOI
    Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 39 of 269 Page ID #:51

                                                                                                BUSINESSOWNER’S POLICY
                                                                                                DECLARATIONS


                                     AmGUARD Insurance Company
Issued: 02/25/2020                          A Stock Company
Policy No.:                                                                              Renewal of: PLBP062367
PLBP159547



                                               POLICY INFORMATION PAGE


  [1]     Named Insured and Mailing Address
          Pian Check Downtown Ml, LLC
          1111 WilshireBlvdSte 103
          Los Angeles, CA 90017

          Additional Names of Insured
          DBA Plan Check
          Plan Check Santa Monica iV, LLC


  [2]     Agency
          PROFESSIONAL INSURANCE ASSOCIATES INC.
          PO Box 1266
          San Carlos, CA 94070


  [3]     Policy Period
          From February 27, 2020 to February 27, 2021, 12:01 AM, standard time at the insured's mailing address.


  [4]     Description of Business
          Full-Service Restaurants

  [5]     Coverage
          This policy consists of the Coverage Forms listed on the Schedule of Forms and Endorsements (NT SF
          01 05).

  [6]     Premium
          The premium shown below may be subject to adjustment.
          Certified Acts of Terrorism                                                   $1,807.00
          TOTAL POLICY PREMIUM                                                         $52,120.00
          TOTAL PAYABLE                                                                $52,120.00



  [7]     Payment of Premium
          In return for your payment of premium, and subject to all terms of this policy, we agree with you to provide
          insurance as stated in this policy.




                                                        Berkshire Hathaway
                                                     i'GUARD         ' Insurance
                                                                      Companies


NT DS 01 05               P.O. Box A-H • 39 Public Square • Wilkes-Barre, PA 18703-0020 • www.guard.com           Page 1 of 8
    Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 40 of 269 Page ID #:52

                                                                                                BUSINESSOWNER’S POLICY
                                                                                                DECLARATIONS
Issued: 02/25/2020

Policy No.: PLBP159547                                                               Effective Date: 02/27/2020

                         SECTION I - PROPERTY COVERAGES AND LIMITS OF INSURANCE




  LOCATION: 001 BUILDING: 001
  1111 WilshireBlvd Ste 103
  Los Angeles, CA 90017-1999
  Los Angeles County

  Property Deductible: $5,000
  Wind/Hail Deductible: N/A
  Optional Cbverages/Glass Deductible: $500
  Classification: 09661 - Family-style Restaurant - Sales of Alcoholic Beverages up to 50% of Total Sales


  COVERAGES:

   Awnings Coverage
  II Limit      „ _     liiill                           IM                                                               H
   Business Personal Property Coverage
  iillmit
     'Seasonal Increase Percent                                                 25
  [ VaiStion"           ill     w.                            111
   Tenants Improvements and Betterments
                                   li                   III    Ill            $561;;4.0,0                                      i
  Liability
     IMPORTANT NOTE             ‘1151
       til
                                nil
                                ISii
                                                        ittiiiii     ['41
       Gross Sales at this Location                                             $2,000,000
  ftiiiirhit               iiiiiii!                                         ipini                     ggplipilpPjpllWiiil
   Accounts Receivable
  ir‘iO'n4remises3Limit                         P                                        U.[i
       Off-Premises Limit                                                       25,000
   Debris Removal
                          lii           ■1111
   Equipment Breakdown Coverage (MSB)
  lllnsDeiiolliontiBtifitame                                                B                           PilliMi     Wm-
       Phone Number                                                             818-938-1631
   Money and Securities
      ilnliremiseiiimit                                                         $5lMOiEOH
       Off Premises Limit                                                       $5,000
   Ordinance or Law - Increased Cost Of Construction
              i ■iihiigiiipii     Pliapiiiii       il
   Outdoor Property
  I ' Limit 1 , , 'iH        liiBiaiiBiBiiaMiiiiie                              $10,000 ~
   Outdoor Signs - Optional Coverage
                                                m                                                                   ia    pi


NT DS 01 05                                                                                                       Page 2 of 8
    Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 41 of 269 Page ID #:53

                                                                                                  BUSINESSOWNER’S POLICY
                                                                                                  DECLARATIONS
Issued: 02/25/2020

Policy No.: PLBP159547                                                                     Effective Date: 02/27/2020

   Restaurant Coverage
   IffiG&fcintamination Lim'it                                                                  imi                               ■;




      Adyertising Expense Limiy                                                       $3,000
  I Spoiiaqiliirigccurrence Limit                                                     SlOOOOj                   1             ^



      Brands and Labels                                                               BPP Limit
    ~DeiiwiiilTOlinii!imissidns '
      Fine Arts                                                                      $25,000
                                                                                                       iiiill                            ■
  " "'FteSiltlilinlnt         "3      ______;                                   llil$5 000                                        ill
     Lock Replacement                                                                $1,000
                                            “

     Ordinance or Law- Equipment Coverage                                             Buildinq/BPP Limit
     c^m® Slips                                            Piil                       pgjUo              ■i                   SlliiiilSi
   Valuable Papers and Records
  liilnIiiimises.Liriiit'            iiiiBMiliiills
       Off-Premises Limit                                                             $25,000
   Water Back-up and Sump Overflow
  iiliililgSdPropeilMm'              _____                       HI                   $5:000                               liBiiiiiiii
       Business Income and Extra Expense Limit                                        $5,000


  LOCATION: 002 BUILDING: 001
  1401 Ocean Ave Ste 104
  Santa Monica, CA 90401-2106
  Los Angeles County

  Property Deductible: $5,000
  Wind/Hail Deductible: N/A
  Optional Coverages/Glass Deductible: $500
  Classification: 09661 - Family-style Restaurant - Sales of Alcoholic Beverages up to 50% of Total Sales


  COVERAGES:

  Awnings Coverage
              ■ii                      i               i             iFli                         liiliitiisil jllllj
  Business Personal Property Coverage
  lliimit       .
     Seasonal Increase Percent                                                        25
  iilvaluafibn           :                                           11     ■         Repilcilfient Cost'                           11
  Tenants Improvements and Etetterments
                                                liiii                           ill
  Liability
                                                            i
                                                            1

       Gross Sales at this Location                                                $2,200,000
  I...Limit '....T                                                               minoiuded                                                 j
   Accounts Receivable
        nilrem'iielliifiiii                                                                              lii
       Off-Premises Limit                                                             25,000
   Debris Removal
                                                                li              Iiii25%i/$'iig0b6      ...          '                      !
   Equipment Breakdown Coverage (MSB)
  i. inspeetiorii6ontaGfejName                                                        Bnttany Kidder                    liiiiiilliiiil
     .Phg.ne Number______                             ------------------ --------- 818-938-1631------

IIT DS 01 05                                                                                                                 Page 3 of 8
    Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 42 of 269 Page ID #:54
                                                                                              BUSINESSOWNER’S POLICY
                                                                                              DECLARATIONS

Issued: 02/25/2020

Policy No.:    PLBP159547                                                              Effective Date:      02/27/2020


  Money and Securities
 ■; ■ On Premises Liniit         ma
      Off Premises Limit                                                         $5,000
 Ordinance or Law - Increased Cost Of Construction
                                                                                 $10,000                          ”   '




  Outdoor Property
    Lirnit'"               gliiiiiigiiiiiaililiia         11                      >10 000               i
  Outdoor Signs - Optional Coverage
                                                                                 l$5fQ0Qlil
  Restaurant Coverage
     FogJijlnlilMiMiimitl                                                         'i
      Advertising Expense Limit                                                  $3,000
     |gi)Sila8§ii^nil)^^lenSSIlliiffi                           iil                                     Ml
      Brands and Labels                                                          BPP Limit
      Delivery Errors and OniissicisI                                            iloooo
      Fine Arts                                                                  $25,000
              laymen t        11                                                            i'i
      Lock Replacement                                                           $1,000
      Merchandise Withdraw                     isiiiiiiiBiiiiiMiiiliili         K^siS             jBiiiliiiiigi
      Ordinance or Law - Equipment Coverage                                      Building/BPP Limit
 IBiteffelfeCaHiSlips       ■   ...... ....         !                   Hill     $10 000            Pil
  Valuable Papers and Records
                                                                      Blillil    $25 000
     Off-Premises Limit                                                          $25,000
  Water Back-up and Sump Overflow
   iiowreSiropertvIirfiit '     ’.           '3                                  15 000             I                           ill
     Business Income and Extra Expense Limit                                     $5,000


  LOCATION: 003 BUILDING: 001
  1800 Sawtelle Blvd
  Los Angeles, CA 90025-5516
  Los Angeles County

  Property Deductible: $5,000
  Wind/Hail Deductible: N/A
  Optional Coverages/Glass Deductible: $500
  Classification: 09661 - Family-style Restaurant - Sales of Alcoholic Beverages up to 50% of Total Sales


  COVERAGES:

  Awnings Coverage
                                                                                 $2,500
  Business Personal Property Coverage
 lliiimMi             111                                                        $129,000                     iBl
     Seasonal Increase Percent                                                   25
                                                                                 ReSilllemiilllist
  Tenants Improvements and Betterments
    Pilfi                                     liijilllBMilili                                                                     ■I
  Liability ______
     IMPORTANT NOTE

                                        i                             II
     ^qss^Jes a.t t^s Location.                                           ---------$2r200,000

IIT DS 01 05                                                                                                              Page 4 of 8
       Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 43 of 269 Page ID #:55

                                                                                           BUSINESSOWNER’S POLICY
                                                                                           DECLARATIONS

Issued: 02/25/2020

Policy No.:       PLBP159547                                                       Effective Date:           02/27/2020

  BjttiimiWilltaliMiiaiiaiiSilsMlm                              ■   .......... Includiai           iPllOSllliiiiffiiSiliilll     w
   Accounts Receivable
  ili^Pffifn'iselllimit '                                iiSI                 i$25|O0O.                                           1
       Off-Premises Limit                                                      25,000
   Business Income From Dependent Properties
  iiigLimitfoBlnsuranee:                                                :     ilsi'Gii
   Debris Removal
       n                                              iiii                  ' 25%liBi0lli)0l               llliii             g|ii
  Money and Securities
                               ipiiiiliiiiijlli
    Off Premises Limit                                                        $5,000
  Ordinance or Law - Increased Cost Of Construction
                                li   ini                                    li|$jl!Qf000       ;
  Outdoor Property
   iiliiiii
  _____                                                  S'”        '         si0,1gg®'----          1                       iijiiii
  Outdoor Signs - Optional Coverage
                                      m                                                                                      iliiM
      Restaurant Coverage
        I                                                                   ' sioiioi
        Advertising Expense Limit                                             $3,000
                                                                              $10 000                                       Iiliiiii
      Brands and Labels                                                       BPP Limit
  illliiiSiSgiilllllimiikions                                                 $1(110011
                                                                              $25,000
                                                                                           m
      Fine Arts
  r Reiaiiilllmint ;                ’ "                                       $5,000                           illlililililM
           Lock Replacement                                                   $1,000
           M^SilMii/illi^fcpenses                       •^1                                                     llliiiiiiiiiiiiiili
       Ordinance or Law - Equipment Coverage                                  Building/EIPP Limit
  iiireiiiiilisiips                    ■iiiiiiiiliifM                        ilOfOOfl.......... .                   lii
   Valuable Papers and Records
  ililllremiseSlim it
       Off-Premises Limit                                                     $25,000.
   Water Back-up and Sump Overflow
  I        CoiiiiaMrdcliillimit                                                                                                  li
           Business Income and Extra Expense Limit                            $5,000       .




NT DS 01 05                                                                                                               Page 5 of 8
    Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 44 of 269 Page ID #:56

                                                                              BUSINESSOWNER’S POLICY
                                                                              DECLARATIONS
Issued; 02/25/2020

Policy No.: PLBP159547                                                   Effective Date: 02/27/2020

                       SECTION II - LIABILITY COVERAGES AND LIMITS OF INSURANCE


Each paid claim for the following coverages reduces the amount of insurance we provide during the applicable
annual period. Please refer to Section II - Liability in the Businessowners Coverage form and any attached
endorsements.


Coverage                                                                Limits of Insurance

 Liability and Medical Expenses - Each Occurrence                                             $1,000,000
 General Aggregate (Other than Products and Completed Operations)                             $2,000,000
 Personal & Advertising Injury                                                                   Included
 Products & Completed Operations Aggregate                                                    $2,000,000
 Medical Expenses (Each Person)                                                                    $5,000
 Liability Property Damage Deductible                                                                None
 Liability Deductible - Bodily Injury                                                              . None




IIT DS 01 05                                                                                        Page 6 of 8
        Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 45 of 269 Page ID #:57

                                                                                                                       BUSINESSOWNER’S POLICY
                                                                                                                       DECLARATIONS

Issued: 02/25/2020

Policy No.:     PLBP159547                                                                                       Effective Date:     02/27/2020


                                      POLICY WIDE COVERAGES AND LIMITS OF INSURANCE


 Appurtenant Structures

 Business Income & Extra Expense
                                                                                        m                i$5OtOO0laDmiined-Buildincj7bF’l’

                                                                             fip:
           lilimilBMi                                                plilj          ii      isj                    alSUJ                   i'P
 Damage To Premises Rented To You
   Bnil                   :    llPl                                                                        5300106^
 Electronic Data
       Limit                                                                            .                             tilliil
 Employee Dishonesty
 limit                                                                   liMiilliliil             Mil
 Fire Department Service Charge

 r,.E«n.u,s.e,S,s.™sRech,^eExpe„..

 Forgery or Altefation
liiiWifiit                                                                                                                                               fll
 Fungi, Wet Rot, Dry Rot & Bacteria (Mold
                      I                                                                     iSi
       Business Income/EE Number of Days                                                                   30
II
Glass Expense
                                                                                    n —■                   ExciuSllQvirilei!

CTLimit                                                                                                  'Actual Loss Sustained"
Hired Automobile
                                                                 Hi                                     iiflngfulgcjliiittiagi'lMjlli It
 Interruption of Computer Operations
liiltlimit                                                                                                 $1l
  Liquor Liability
'    Liqijdilliabili^Option
     Common Cause Limit                                                                                    $1,000,000
               tell                   ip;                                                          liiiliiiiia
       Gross Annual Liquor Receipts                                                                        $1,300,000
                                                                                                           THIS COVERAGE IS RATED BASED ON
                               IM                                                                          anest,«te™d,ssub.ectto
     lit                         i.     liiiiillfipi
     Loss by Theft of furs, fur garments, garments trimmed with fur
                                                     iil’i              $2 5001
 Loss by Theft of jewelry, watches, watch movements, jewels, pearls, precious and semi-precious stones, bullion,
 gold, silver, platinum and other precious alloys or metals
  M       im                             ill                            $5;Q0OlM
 Loss by Theft of patterns, dies, molds and forms
 illilii                                                                                            11111500                    p                 iili
     Money Orders and "Counterfeit Money"
                                                       alii                                  Hill                          If
     Newly Acquired Or Constructed Property - Buildings
                                  lip 'M
                                                       ■■
                                                       Ml
                                                              HSiitSS'




   Newly Acquired Or Constructed Property - Business Personal Property
                                                                                                           .“oSoKg"'-"''"''’"""'"’"
 ;   Limit   ............. v_; _■..................... ......... .....................................I                                                     ill
   Non-owned Automobile
                piiyiilplii#;        illlB                                                            iMtiiF^iiufaniiiljljiille^                          . .'1|
   Personal Effects
 I   Limit;             iS    If                                                                     Us,000    ’  .


IIT DS 01 05                                                                                                                                     Page 7 of 8
    Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 46 of 269 Page ID #:58

                                                            BUSINESSOWNER’S POLICY
                                                            DECLARATIONS

Issued; 02/25/2020

Policy No.:   PLBP159547                              Effective Date:   02/27/2020


  Personal Property Off Premises
r Limit                                                                                mi.
  Pollutant Clean Up and Removal
.    Lirmt „!
  Preservation of Property
BiiiLiimiaiiali            S                     iptilirisdillivs          ’’ '              .
  Terrorism
                                                 jnclucieii^eraqe                     ill




NT DS 01 05                                                                       Page 8 of 8
    Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 47 of 269 Page ID #:59

                                                                                BUSINESSOWNERS POLICY
                                                                                DECLARATIONS

Issued: 02/25/2020

Policy No.: PLBP159547                                                    Effective Date: 02/27/2020

                              SCHEDULE OF FORMS AND ENDORSEMENTS

 Form Number         Title
 PNMU01 06 17        Protective Safeguards Policyholder Notice
 BP WEL LET          Welcome Letter
 NT DS 01 05         Businessowners Policy Declarations
 BP 00 03 01 10      Businessowners Coverage Form
 BP IN 01 01 10      Businessowners Coverage Form Index
 END SCHD            Schedule Of Forms And Endorsements
 IL99 00 08 13       Authorization and Attestation
                     U.S. Treasury Department's Office Of Foreign Assets Control ("OFAC") Advisory Notice To
 IL P 001 01 04      Policyholder
 PN 99 MU 01 08 19   Renewal Notice Regarding Exposure Basis
 PRIV POL            Privacy Policy
 BP 99 CA 09 16      CA Policy Customizations
 BP 01 55 12 19      California Changes
 BP 99 75 05 13      California Changes -Cancellation Premium Due
 BP 04 02 01 06      Additional Insured - Managers or Lessors of Premises
 BP 04 17 01 10      Employment - Related Practices Exclusion
 BP 04 47 01 06      Additional Insured - Vendors
 BP 04 48 01 06      Additional Insured - Designated Person or Organization
 BP 04 89 01 10      Liquor Liability Coverage
 BP 04 97 01 06      Waiver Of Transfer Of Rights Of Recovery Against Others To Us
 BP 05 01 07 02      Calculation Of Premium
 BP 05 15 01 15      Disclosure Pursuant To Terrorism Risk Insurance Act
 BP 05 23 01 15      Cap On Losses From Certified Acts Of Terrorism
                     Exclusion Of Other Acts Of Terrorism Committed Outside The United States; Cap On Losses
 BP 05 38 01 15
                     From Certified Acts Of Terrorism
 BP 05 42 01 15      Exclusion Of Punitive Damages Related To A Certified Act Of Terrorism
 BP 06 86 05 17      California Hired and Non-Owned Auto Liability
 BP 99 01 01 13      Restaurants
 BP 99 04 01 10      Equipment Breakdown Coverage
 BP 99 188 06 16     Deductible Endorsement - Property
 BP 99 238 06 17     Protective Safeguards - Fire
 BP 99 332 02 18     Cannabis Exclusion
 BP 99 41 08 16      Business Income, Extra Expense and Related Coverages Limit of Insurance
 BP 99 60 03 12      Water Back-up and Sump Overflow
    Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 48 of 269 Page ID #:60



                                                                                                          AUTHORIZATION
                                                                                                        AND ATTESTATION
                                                                                                             IL 99 00 08 13


                              THIS ENDORSEMENT AUTHORIZES THE POLICY.



                         AUTHORIZATION AND ATTESTATION
This endorsement authorizes the insurance contract between you and the insurance company subsidiary listed on the
DECLARATIONS PAGE of your insurance policy.


In Witness Whereof, this page executes and fully attests to this policy. If required by state law, the policy shall not be
valid unless countersigned by our authorized representatives.


                                                    Authorizing signatures




                                                      Michael J. Dulin
                                               General Counsel and Secretary




                                                  Sy Foguel, ACAS, FILAA
                                            Chief Executive Officer and President




 IL 99 00 0813                                                                                                    Page 1 of 1
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 49 of 269 Page ID #:61



                                                                                                 IL P 001 01 04

    U.S. TREASURY DEPARTMENT’S OFFICE OF FOREIGN
                ASSETS CONTROL ("OFAC")
           ADVISORY NOTICE TO POLICYHOLDERS
No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of your
pd^licy. You should read your policy and review your Declarations page for complete information on the coverages
you are provided.
This Notice provides information concerning possible impact on your insurance coverage due to directives issued
by OFAC. Please read this Notice carefully.
The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy, based on Presidential
declarations of "national emergency". OFAC has identified and listed numerous:
     • Foreign agents;
     • Front organizations;
     • Terrorists;
     • Terrorist organizations; and
     • Narcotics traffickers;
 as "Specially Designated Nationals and Blocked Persons". This list can be located on the United States Treas-
 ury's web site - http/Zvww.treas.gov/ofac.
 In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity
 claiming the benefits of this insurance has violated U.S. sanctions law or is a Specially Designated National and
.Blocked Person, as identified by OFAC, this insurance will be considered a blocked or frozen contract and all
 provisions of this insurance are immediately subject to OFAC. When an insurance policy is considered to be such
 a blocked or frozen contract, no payments nor premium refunds may be made without authorization from OFAC.
 Other limitations on the premiums and payments also apply.




IL P 001 01 04                             © ISO Properties, Inc., 2004                               Page 1 of 1
   Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 50 of 269 Page ID #:62


   ^,^6Pkshire Hathaway
   ^GUARD                    Gompanjiss                                                    PN 99 MU 01 08 19




        Important Renewal Information for Policyholders Regarding
                       Your Sales/Payroll figures

We have automatically adjusted the sales or payroll by 4% \which was used to calculate your liability
insurance premium in order to more accurately reflect your exposures.

Please review your policy, if you have a more accurate estimate of this year’s sales or payroll please
contact your agent to adjust accordingly.




 PN 99 MU 01 0819             P.O. Box A-H • Wilkes-Barre, PA 18703-0020 • www.guard.com          Page 1 of 1
    Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 51 of 269 Page ID #:63


                                                                                                           P.O. Box A-H
^/Berkshire Hathaway                                                                       Wilkes-Barre, PA 18703-0020

,^'GUARD                             insurance
                                     Gompanies
                                                                                                          570-825-9900
                                                                                                          800-673-2465
                                                                                                        www.guard.com


                                                PRIVACY POLICY
                                                                Rev. August, 2019
WHAT DO BERKSHIRE HATHAWAY GUARD INSURANCE COMPANIES DO WITH YOUR PERSONAL
                                                      INFORMATION?

  FACTS                 Berkshire Hathaway GUARD Insurance Companies inciude: AmGUARD Insurance Company,
                        AZGUARD Insurance Company, EastGUARD Insurance Company, NorGUARD Insurance
                        Company, WestGUARD Insurance Company, GUARDCo, Inc., (a medicai management affiiiate).

  Why?                  Financial Companies choose how they share your personal information. Federal and State law
                        gives consumers the right to limit some, but not all, sharing. Federal law also requires us to tell
                        you how we collect, share, and protect your personal information. Please read this notice
                        carefully to understand what we do.

  What?                 The types of personal information we collect and share depend upon the product or service you
                        have with us. This information can include:
                            •    Social Security Number, date of birth, driving record, income
                            •    Credit history, credit-based insurance scores, insurance claim history, payment
                                 history
                        When you are no longer our customer, we continue to share your information as described in
                        this notice.

  How?                  All financial companies may need to share customers' personal information to run their
                        everyday business. In the section below, we list the reasons insurance companies share their
                        customers' personal information; the reasons we choose to share; and whether you can limit
                        this sharing.

                                                                                        Does Berkshire        Can you
                     REASONS WE CAN SHARE                                                 Hathaway           limit this
                  YOUR PERSONAL INFORMATION                                             GUARD share?         sharing?

  For our everyday business purposes-
  such as to process your transactions, maintain your account(s), respond to court
  orders and legal investigations, comply with government agency                             Yes                 No
  examinations/procedures, or report your creditworthiness.
  For our marketing/processing purposes-
  to offer our products and services to you.
  (We may also disclose information received from you with companies that perform            Yes                 No
  services for us.)
  For our affiliates' everyday business purposes-
  information about your transactions and experiences.                                       Yes                 No

  For our affiliates' everyday business purposes-
  information about your creditworthiness.                                                   Yes                Yes

  For our affiliates to market to you                                                        Yes                Yes
  For non-affiliates to market to you                                                        Yes                Yes
                             Call Customer Service at 1-800-673-2465 or visit us online at www.guard.com/privacy.

                            Please note: If you are a new customer, we can begin sharing your information 30 days
 To limit our sharing       from the date we provided this notice. When you are no longer our customer, we continue
                            to share your information as described in this notice in accordance with applicable law.
                            However, you can contact us at any time to limit our sharing in accordance with the table
                            above.

 Questions?                  Call Customer Service at 1-800-673-2465.



 Includes Copyrighted Material of the National Association of Insurance Commissioners                      BHGIC-672-08-19
   Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 52 of 269 Page ID #:64


        PAGE 2


                                                        Who we are
                                    Berkshire Hathaway GUARD Insurance Companies (including property and casualty
                                    licensees AmGUARD Insurance Company, AZGUARD Insurance Company,
Who is providing this
                                    NorGUARD Insurance Company, EastGUARD Insurance Company, and/or
notice?                             WestGUARD Insurance Company as well as GUARDCo, Inc.) is providing this notice.
                                    References in this form to "us", "we" or "our" refers to these companies.

                                                        What we do
                                    •To protect your personal information from’unauth^ized access and use, we
How do we protect your
                                     implement security measures that comply with applicable law. These measures
personal information?
                                     include computer safeguards and secured files and buildings.
                                    We collect your personal information, for example, when you:
                                       •    apply for insurance
                                       •    pay insurance premiums
                                       •    file an insurance claim
                                       •    give us your income information
How do we collect your                 •    give us your contact information.
personal information?
                                    We also collect your personal information from others (such as credit bureaus,
                                    affiliates, or other companies) including, for example, from:
                                          •   your insurance agent or producer
                                          •   your transactions with our affiliates listed below or other consumer
                                              reporting agencies.
                                    Applicable law gives you the right to limit only:
                                       •    sharing for affiliates everyday business purposes - information about your
Why can't I limit all
                                            creditworthiness and insurability
sharing?
                                       •    affiliates from using your information to market to you
                                       •    sharing for non-affiliates to market to you.

What happens when I limit
sharing for a policy I hold         Your choices will apply to everyone on your policy.
jointly with someone else?

                                                         Definitions
                        Companies (other than the companies identified in "Facts" above) that are related to us by
      Affiliates        common ownership or control of Berkshire Hathaway Inc. Affiiiates can be financial and
                        nonfinanclal companies.
                        Companies not related to us by common ownership or control, which can be financial and
   Non-affiliates
                        nonfinanclal companies.
                        The promotion or advertising of insurance products or services to you. Marketing partners may
     Marketing          include, but are not limited to, insurance licensees such as insurance agents appointed by us
                        or their affiliates.
                                             Other Important Information

Important Information about Credit Reporting: We may report information about your account to credit
bureaus. Late payments, missed payments or other defaults on your account may be reflected in your credit report.

For California Residents: If you opt out, we will not share information we collect about you with nonaffiliated
third parties, except as permitted by California law, such as to process your transactions or to maintain your
account.

For Vermont Residents: We will not disclose information about your creditworthiness to our affiliates and will not
disclose your personal information, financial information, credit report, or health information to nonaffiliated third
parties to market to you, other than as permitted by Vermont law, unless you authorize us to make those
disclosures.

Includes Copyrighted Material of the National Association of Insurance Commissioners                    BHGIC-672-08-19
   Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 53 of 269 Page ID #:65



                                                                                                                         BUSINESSOWNER’S
                                                                                                                             BP 99 CA 09 16



         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                CA POLICY CUSTOMIZATIONS
This endorsement modifies insurance provided under the following:

BUSINESSOWNER'S COVERAGE FORM

The following is a summary of the coverages and limits provided by this endorsement. For complete details on specific
coverages, see the applicable coverage wording. The limits of insurance stated in this endorsement apply unless higher
limits are shown in the Declarations.
                                         SCHEDULE OF LIMIT CHANGES
                                               Section I - Property

          Coverage                                            BP 00 03 Limit                                    Revised Limit
    Accounts Receivable                                       $10,000 at premises                               $25,000 at premises
                                                              $5,000 not at premises                            $25,000 not at premises .
    Appurtenant Structures                                    n/a                                               $50,000
    Awnings                                                   Included in Building Limit                        $2,500
    Employee Dishonesty                                       Optional                                          $10,000
    Fire Department Service Charge                            $2,500 .                                          $25,000
    Forgery Or Alteration                                     $2,500                                            $10,000
    Loss or Damage by Theft
                Jewelry, Watches, etc.                        $2,500                                            $5,000
    Ne\wly Acquired Or Constructed Property
                Buildings                                     $250,000                                          25% Buildings Limit/
                                                                                                                $500,000 each Building
                Business Personal Property                    $100,000                                          $250,000
    Outdoor Property / any one tree, shrub or plant           $2,500/$1,000                                     $10,000/$1,000
    Outdoor Signs                                             $1,000 attached to buildings only                 $5,000 all outdoor signs
    Persohal Effects                                          $2,500                                            $5,000
    Premises Boundary Increased                               100 feet                                          1,000 feet
    Valuable Papers And Records                               $10,000 at premises                               $25,000 at premises
                                                              $5,000 not at premises                            $25,000 not at premises

                                                          Section II - Liability

          Coverage                              BP 00 03 Limit                                                  Revised Limit
    Supplementary Payments - Cost Of Bail Bonds $250                                                            $1,000
    Supplementary Payments - Loss Of Earnings   $250                                                            $500/day




 BP 99 CA 09 16        Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.            Page 1 of 6
    Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 54 of 269 Page ID #:66

CA POLICY CUSTOMIZATIONS

                                                                                      (4) The most we will pay for any loss, including
Any reference in Section I — Property of the Business-
                                                                                          legal expenses, under this Additional Cov­
owner’s Coverage Form to within 100 feet of the de­
                                                                                          erage is $10,000, unless a higher Limit of
scribed premises is amended to read within 1,000 feet
                                                                                          Insurance is shown in the Declarations.
of the described premises.
                                                                               Section I - Property, A.6., Coverage Extensions is
                                                                               amended as follows:
Section I - Property, A.1., Covered Property is
amended as follows;                                                                  1. The last paragraph in Paragraph a. - Newly
   1. The following is added to Paragraph a.                                            Acquired Or Constructed Property under (1)
       (7) Building Glass, meaning gl^ssjhat is part of._                               Buildings is replaced \«ith the following:______
  ^'      "a building or structure.                                                       The most we will pay in any one occurrence for
                                                                                          loss or damage under this Extension is 25% of
Section I - Property, A.4., Limitations is amended as                                     the Limit of Insurance for Buildings shown in the
follows:                                                                                  Declarations, but not more than $500,000 at
                                                                                          each building.
     1. Paragraph b.(2) is deleted.
     2. Paragraph c. is deleted and replaced with the                                2. The last paragraph in Paragraph a. - Newly
         follo\wing:                                                                    Acquired Or Constructed Property under (2)
         c. For loss or damage by theft, the following                                  Business Personal Property is replaced with
             types of property are covered only up to the                               the following;
              limits shown:
                                                                                           The most we will pay for loss or damage under
                (1) $2,500 for furs, fur garments and gar­                                 this Extension is $250,000 at each building.
                    ments trimmed with fur.
                (2) $5,000 for jewelry, watches, watch                               3. The last sentence in Paragraph b. - Personal
                    movements, jewels, pearls, precious and                             Property Off-premises is amended as follows;
                    semi-precious stones, bullion, gold, sil­                           The most we \mII pay for loss or damage under
                    ver, platinum and other precious alloys                             this Extension is $10,000, unless a higher Limit
                    or metals. This limit does not apply to                             of Insurance for Personal Property Off-premises
                    jewelry and watches worth $500 or less                              is shown in the Declarations.
                     per item;
                (3) $2,500 for patterns, dies, molds and                             4. Paragraph c. - Outdoor Property is replaced
                    forms.                                                              with the following:
      3. Paragraph d. is added:                                                           c.    Outdoor Property
         d. For loss or damage by any covered cause of                                          You may extend the insurance provided by
              loss, we \will only pay up to $2,500 per occur­                                   this policy to apply to your outdoor:
              rence for awnings.                                                                (1) Fences, signs (other than signs attached
                                                                                                    to buildings), trees, shrubs and plants,
                                                                                                     including debris removal expense. Loss
Section I - Property, A.5., Additional Coverages is                                                 or damage must be caused by or result
amended as follows:                                                                                 from any of the following causes of loss:
   1. Paragraph c. Fire Department Service Charge                                                    (a) Fire;
       is replaced with the following:                                                               (b) Lightning;
       When the fire department is called to save or                                                 (c) Explosion;
       protect Covered Property from a Covered                                                       (d) Riot or Civil Commotion; or
       Cause of Loss, we will pay up to $25,000, un­                                                 (e) Aircraft.
       less a different limit is shovm in the Declara­
                                                                                                (2) Radio and television antennas (includ­
       tions, for your liability for fire department service
                                                                                                    ing satellite dishes), including debris
       charges;
                                                                                                    removal expense. Loss or damage must
       (1) Assumed by contract or agreement prior to                                                be caused by or result from any of the
           loss; or                                                                                 following causes of loss:
       (2) Required by local ordinance.                                                             (a) Fire;
    2. Paragraph k. - Forgery Or Alteration - Para­                                                 (b) Lightning;
       graph (4) is replaced with the following:                                                    (c) Windstorm;
                                                                                                    (d) Ice, Snow, Sleet or Flail;
                                                                                                    (e) Explosion;

BP 99 CA 09 16          Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.            Page 2 of 6
   Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 55 of 269 Page ID #:67

CA POLICY CUSTOMIZATIONS

                (f) Riot or Civil Commotion; and                                              (b) Paragraph B.1.d. Nuclear Hazard;
                (g) Aircraft.                                                                 (c) Paragraph        War And Military Ac­
            The most we will pay for loss or damage                                               tion;
            under this Extension is $10,000, unless a                                         (d) Paragraph B.2.f. Dishonesty;
            higher Limit of Insurance for Outdoor Prop­                                       (e) Paragraph B.2.g. False Pretense;
            erty is shown in the Declarations, but not                                        (f) Paragraph B.2.o. Electrical Disturb­
            more than $1,000 for any one tree, shrub or                                           ance
            plant.                                                                            (g) Paragraph B.3.; and
                                                                                              (h) Paragraph B.6. Accounts Receivable
   5. Paragraph d. - Personal Effects is replaced                                                 Exclusion.___ __________________
   -----with the following:                 "
                                                                                    9.    Paragraph g. - Appurtenant Structures is
        You may extend the insurance that applies to
                                                                                          added:
        Business Personal Property to apply to personal
        effects owned by you, your officers, your part­                                   g. Appurtenant Structures
        ners or "members", your "managers" or your                                            (1) When there is a Building Limit of Insur­
        employees. This extension does not apply to:                                              ance shown in the Declarations at the
        (1) Tools or equipment; or                                                                described premises, you may extend
        (2) Loss or damage by theft.                                                              the insurance provided by this Cover­
        The most we will pay for loss or damage under                                             age Form to apply to direct physical loss
        this Extension is $5,000 at each described                                                or damage caused by or resulting from
        premises.                                                                                 a Covered Cause of Loss to incidental
                                                                                                  appurtenant structures within 1,000 feet
   6. Paragraph e. - Valuable Papers And Records                                                  of the described premises.
      Paragraph (3) is replaced with the following:
                                                                                               (2) When there is a Business Personal
        (3) The most we will pay under this Coverage                                               Property Limit of Insurance shown in the
            Extension for loss or damage to "valuable                                              Declarations at the described premises,
            papers and records" in any one occurrence                                              you may extend the insurance provided
            at the described premises is $25,000, unless                                           by this Coverage Form to apply to direct
            a higher Limit of Insurance for "valuable pa­                                          physical loss or damage caused by or
            pers and records" is shown in the Declara­                                             resulting from a Covered Cause of Loss
            tions.                                                                                 to Business Personal Property within in­
                                                                                                   cidental appurtenant structures within
             For "valuable papers and records" not at the
                                                                                                   1,000 feet of the described premises.
            described premises, the most we will pay is
            $25,000.                                                                          (3) Incidental appurtenant structures in­
                                                                                                  clude storage buildings, carports, gar­
   7. Paragraph f. - Accounts Receivable Para­                                                    ages and similar structures which have
      graph (2) is replaced with the following:                                               -   not been specifically described in the
                                                                                                  Declarations.
        (2) The most we will pay under this Coverage
            Extension for loss or damage in any one oc­                                        The most we will pay for loss or damage
            currence at the described premises is                                              under this Coverage Extension in any one
            $25,000, unless a higher Limit of Insurance                                        occurrence for any combination of loss or
            for accounts receivable is shown in the Dec­                                       damage to Building and Business Personal
            larations.                                                                         Property is $50,000.
            For accounts receivable not at the described
                                                                              Section I - Property, B. Exclusions 2. is amended as
            premises, the most we will pay is $25,000.
                                                                              follows:
   8.   Paragraph f. - Accounts Receivable Para­                                   1. Paragraph q. Asbestos is added:
        graph (3) is replaced with the following:                                        q.    Asbestos
        (3) Paragraph B. Exclusions in Section I -                                             Any loss, damage or expense which would
            Property does not apply to this Coverage                                           not have occurred in whole or in part but for
            Extension except for:                                                              the presence of asbestos.
            (a) Paragraph B.I.c. Governmental Ac­
                tion;


BP 99 CA 09 16        Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.           Page 3 of 6
   Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 56 of 269 Page ID #:68

CA POLICY CUSTOMIZATIONS

Section I - Property, G. Optional Coverages is                                       2.   Under 1., Applicable To Business Liability
amended as follows:                                                                       Coverage, Paragraph j.. Professional Ser­
                                                                                          vices (8) and (9) are amended and (10) is add­
   1.   Paragraph 1. - Outdoor Signs Paragraph d. is
                                                                                          ed as follows:
        replaced with the following:
                                                                                           (8) Any body piercing services (not including
        The most we will pay for loss or damage in any
                                                                                               ear lobe piercing), tattooing and similar ser­
        one occurrence is $5,000, unless a higher Limit
        of Insurance for Outdoor Signs is shown in the                                         vices;
                                                                                           (9) Services in the practice of pharmacy; and
        Declarations.
                                                                                           (10)Computer or software design, advice or
   2.   Paragraph 3. - Employ^ Dishonesty Para­                                           - . consultation, programming services includ- —
        graph'c. is'replaced with the following:                                               ing virus protection, firewall or web site de­
                                                                                               sign.
        The most we vwill pay for loss or damage in any
        one occurrence is $10,000, unless a higher Limit
                                                                                     3.   Under 1., Applicable To Business Liability
        of Insurance for Employee Dishonesty is shown
                                                                                          Coverage, Paragraph k.. Damage To Proper­
        in the Declarations.
                                                                                          ty, the following is added to the last paragraph:
Section II - Liability, A. Coverages is amended as                                        Paragraphs (3) and (4) of this exclusion do not
follows:                                                                                  apply to “property damage" to borrowed equip­
   1.   Under Business Liability Paragraph f.. Cover­                                     ment while not being used to perform operations
        age Extension - Supplementary Payments,                                           at a job site.
        Paragraph (1), sections (b), (c) and (d) are re­
                                                                                     4.   Under 1., Applicable To Business Liability
        placed with the following:
                                                                                          Coverage, Paragraph m.. Damage To Your
        (b) Up to $1,000 for cost of bail bonds required                                  Work, the following is deleted:
            because of accidents or traffic law violations
            arising out of the use of any vehicle to                                      This exclusion does not apply if the damaged
            which Business Liability Coverage for "bodi­                                  work or the work out of which the damage arises
            ly injury" applies. We do not have to furnish                                 was performed on your behalf by a subcontrac­
            these bonds.                                                                  tor.
        (c) The cost of appeal bonds or bonds to re­
                                                                                     5.   Under 1., Applicable To Business Liability
            lease attachments, but only for bond
            amounts within our Limit of Insurance. We                                     Coverage, Paragraph p. Personal And Adver­
            do not have to furnish these bonds.                                           tising Injury, Paragraph (1) is deleted and re­
        (d) All reasonable expenses incurred by the in­                                   placed with the following:
            sured at our request to assist us in the in­                                  (1) Caused by or at the direction of or with the
            vestigation or defense of the claim or "suit",                                    consent or acquiescence of any insured with
            including actual loss of earnings up to $500                                      the knowledge that the act would violate the
            a day because of time off from work.                                              rights of another and would inflict "personal
                                                                                              and advertising injury";
Section II - Liability, B. Exclusions is amended as
follows:                                                                             6.   Under 1., Applicable To Business Liability
   1.   Under 1., Applicable To Business Liability                                        Coverage, Paragraph p.. Personal and Adver­
        Coverage, Paragraph a.. Expected Or Intend­                                       tising Injury, the following is added:
        ed Injury is deleted and replaced with the fol­                                    (14) Arising out of:
        lowing:                                                                                 (a) Your placement of advertising for others
        a.   Expected Or Intended Injury                                                            on your web site or a link to or a refer­
             "Bodily injury" or "property damage" (includ­                                          ence to a web site or web address of
             ing any unexpected or unintended portion                                               others on your web site.
             thereof if any “bodily injury” or “property                                        (b)Your placement of content or company
             damage" was expected or intended from the                                              brand or product information from oth­
             standpoint of any insured. This exclusion                                              ers on your web site or on any frame or
             does not apply to "bodily injury" resulting                                            border within your web site.
             from the use of reasonable force to protect                                        (c) Software or programming related to
             persons or property.                                                                   your web site’s design, appearance or
                                                                                                    functions.

BP 99 CA 09 16         Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.             Page 4 of 6
   Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 57 of 269 Page ID #:69

CA POLICY CUSTOMIZATIONS

        (15) Arising out of discrimination, harassment or                                                way responding to or assessing the
             humiliation by an officer, director, member                                                 effect of an asbestos presence.
             or partner of the insured.
                                                                                          u.   Nuclear Hazard
        (16) Arising out of representations made by you                                        Nuclear reaction or radiation, or radioactive
             or your agents regarding the value or suita­                                      contamination, however caused. But if nu­
             bility of any securities, or the fluctuation in                                   clear reaction or radiation, or radioactive
             value or price of any stocks, bonds or other                                      contamination, results in fire, we will pay for
             securities.                                                                       the loss or damage caused by that fire.

        (17) Violation of antitrust laws, state and federal -
             laws governing restrictions on trade, unfair                                 v.   Fungi Or Bacteria
             competition or deceptive advertising.                                             (1) “Bodily Injury”, “property damage” or
                                                                                                   “personal and advertising injury” which
   7.   Under 1., Applicable To Business Liability                                                 would not have occurred, in whole or in
        Coverage, Paragraph r. Criminal Acts is delet­                                             part, but for the actual, alleged or
        ed and replaced with the following:                                                        threatened inhalation of, ingestion of,
                                                                                                   contact with, exposure to, existence of,
        r.   Criminal Acts                                                                         or presence of, any “fungi” or bacteria
             "Bodily injury”, “property damage”, or "per­                                          on or within a building or structure, in­
             sonal and advertising injury" arising out of a                                        cluding its contents, regardless of
             criminal act committed by or at the direction                                         whether any other cause, event, materi­
             of the insured.                                                                       al or product contributed concurrently or
                                                                                                   in any sequence to such injury or dam­
   8.   Under 1., Applicable To Business Liability                                                 age.
        Coverage, Paragraphs t., u. and v. are added                                           (2) Any loss, cost or expenses arising out of
        as follows:                                                                                the abating, testing for, monitoring,
                                                                                                   cleaning up, removing, containing, treat­
        t.   Asbestos                                                                              ing, detoxifying, neutralizing, remediat­
             (1) “Bodily injury", “property damage" or                                             ing or disposing of, or in any \way re­
                 “personal and advertising injury” arising                                         sponding to, or assessing the effects of,
                 out of an exposure or threat of exposure                                          “fungi” or bacteria, by any insured or by
                 to the actual or alleged properties of as­                                        any other person or entity.
                 bestos and includes the mere presence
                 of asbestos in any form.                                                      This exclusion does not apply to any "fungi"
             (2) Any damages, judgments, settlements,                                          or bacteria that are, are on, or are contained
                                                                                               in, a good or product intended for bodily
                 loss, costs or expenses that:
                                                                                               consumption.
                 (a) May be awarded or incurred by rea­
                      son of any claim or “suit” alleging
                      actual or threatened injury or dam­
                      age of any nature or kind to persons                     Section II - Liability, D, Liability And Medical Ex­
                      or property which would not have                         penses Limits Of Insurance is amended as follows:
                      occurred in \whole or in part but for                          1.   Paragraph 2. is replaced with the following:
                      the presence of asbestos;
                 (b) Arise out of any request, demand,                                    2. The most we will pay for the sum of all dam­
                      order to statutory or regulatory re­                                    ages because of all:
                      quirement that any insured or others                                    a. “Bodily injury”, “property damage” and
                      test for, monitor, clean up, remove,                                       medical expenses, arising out of any
                      encapsulate, contain, treat, detoxify                                      one “occurrence” including “Bodily inju­
                      or neutralize or in any \way respond                                       ry” and “property damage” under the
                      to or assess the effects of an asbes­                                      “products-completed operations haz­
                      tos presence; or                                                           ard”; and
                 (c) Arise out of any claim or suit for                                       b. “Personal and advertising injury” sus­
                      damages because of testing for,                                            tained by any one person or organiza­
                      monitoring, cleaning up, removing,                                         tion;
                      encapsulating, containing, treating,
                      detoxifying or neutralizing or in any


BP 99 CA 09 16         Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.            Page 5 of 6
   Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 58 of 269 Page ID #:70

CA POLICY CUSTOMIZATIONS

           is the Liability and Medical Expenses -                                            additional period will be deemed part of the
           Each Occurrence limit shown in the Decla­                                          last preceding period for purposes of deter­
           rations. But the most we will pay for all med­                                     mining the Limits of Insurance.
           ical expenses because of "bodily injury" sus­
           tained by any one person is the Medical                           Section II - Liability, E. Liability And Medical Ex­
           Expenses limit shown in the Declarations.                         pense General Conditions is amended as follows:
                                                                                   1.   Under 2., Duties In The Event Of Occurrence,
   2.   Paragraph 4. is replaced with the following:
                                                                                        Offense, Claim Or Suit, Paragraphs e. and f.
        4. Aggregate Limits                                                             are added as follows:
           Regardless of the number of occurrences                                      e.    If we cover a claim or "suit” under this cov­
           and subject to the Liability and Medical Ex-                                       erage that may also be covered by other in­
           penses-Each Occurrence limit, the most we                                          surance available to an additional insured,
           will pay for:                                                                      such insurance if any, shall be primary, and
           a. All "bodily injury" and "property dam­                                          such additional insured must submit such
                age" that is included in the "products-                                       claim or suit to the other insurer for defense
                completed operations hazard" is twice                                         and indemnity.
                the. Liability and Medical Expenses-                                    f.    Paragraphs a. and b. apply to you or to any
                Each Occurrence limit. This limit is                                          additional insured only when such “occur­
                shown in the declarations as "Products                                        rence,” offense, claim or suit is known to
                and Completed Operations Aggregate”.                                          you or any additional insured or your or any
            b. All:                                                                           additional insured’s partner, limited liability
                                                                                              company manager, executive officer, trus­
               (1) "Bodily injury" and "property dam­                                         tee or political official if you or any addition­
                    age" except damages because of                                            al insured is a political subdivision or agen­
                    "bodily injury" or "property damage"                                      cy. This Paragraph f. applies separately to
                    included in the "products-completed                                       you and any additional insured.
                    operations hazard";
                (2) Plus medical expenses;                                         2.    Paragraph 5. Representations is added as fol­
                (3) Plus all "personal and advertising                                   lows:
                    injury" caused by offenses commit-                                   5.   Representations
                    ted;                                                                      When You Accept This Policy
                                                                                              By accepting this policy, you agree:
                is hwice the Liability and Medical Ex-                                        a. The statements in the Declaration are
                penses-Each Occurrence limit shown in                                             accurate and complete;
                the Declarations. This limit is shown in                                      b. Those statements are based upon rep­
                the declarations as “General Aggregate                                            resentations you made to us; and
                (other than Products and Completed                                            c. We have issued this policy in reliance
                Operations Aggregate)”.                                                           upon your representations.

            Subject to Paragraph a. or b. above, which­                       Section II - Liability, F. Liability And Medical Ex­
            ever applies, the Damage To Premises                              pense Definitions is amended as below:
            Rented To You Limit is the most we will pay
                                                                                   1.    Paragraph 23. is added as below:
            for damages because of "property damage"
            to any one premises, while rented to you, or                                 23. “Fungi” means any type or form of fungus
            in the case of fire, while rented to you or                                      including mold or mildew and any mycotox-
            temporarily occupied by you with permission                                      ins, spores, scents, or by-products produced
            of the owner.                                                                    or released by fungi.

            The Limits of Insurance of Section ll - Lia­
            bility apply separately to each consecutive
            annual period and to any remaining period
            of less than 12 months, starting with the be­
            ginning of the policy period shown in the
            Declarations, unless the policy period is ex­
            tended after issuance for an additional peri­
            od of less than 12 months. In that case, the

BP 99 CA 09 16        Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.               Page 6 of 6
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 59 of 269 Page ID #:71


                                                                                                BUSINESSOWNERS
                                                                                                    BP 01 55 1219

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                   CALIFORNIA CHANGES
This endorsement modifies insurance provided under the follo\wing:

 -BUSINESSOWNERS COVERAGE FORM------------------------
   INFORMATION SECURITY PROTECTION ENDORSEMENT

A. Section I - Property is amended as follows:                         (2) The Limit of Insurance applicable to the
                                                                              property.
   1. With respect to an "open policy", the following is
      added to any provision which uses the term                    d. An "open policy" is a policy under which the
      actual cash value:                                                value of Covered Property is not fixed at
                                                                        policy inception, but is determined at the
      a. In the event of a total loss to a building or
          structure, actual cash value is calculated as                 time of loss in accordance with policy
          the Limit of Insurance applicable to that                     provisions on valuation.
          building or structure or the fair market value         2. Paragraph E.2. Appraisal Property Loss
          of the building or structure, whichever is less.          Conditions is replaced by the following:
      b. In the event of a partial loss to a building or            2. Appraisal
          structure, actual cash value is calculated as                 If we and you disagree on the value of the
          b.(1) or b.(2), whichever is less:                            property or the amount of loss, either may
         (1) The amount it would cost to repair,                        make written request for an appraisal of the
              rebuild or replace the property less a fair               loss. If the request is accepted, each party
              and reasonable deduction for physical                     will select a competent and impartial
              depreciation of the components of the                     appraiser. Each party shall notify the other of
              building or structure that are normally                   the appraiser selected within 20 days of the
              subject to repair or replacement during its               request. The two appraisers will select an
              useful life. Physical depreciation is based               umpire. If they cannot agree within 15 days,
              upon the condition of the property at the                 either may request that selection be made
              time of loss;                                             by a judge of a court having jurisdiction. The
                                                                        appraisers will state separately the value of
         (2) The Limit of Insurance applicable to the
                                                                        the property and amount of loss. If they fail
              property.
                                                                        to agree, they will submit their differences to
      c. In the event of a partial or total loss to                     the umpire. A decision agreed to by any two
          Covered Property other than a building or                     will be binding. Each party will:
          structure, actual cash value is calculated as
          c.(1) or c.(2), whichever is less:                            a. Pay its chosen appraiser; and
                                                                        b. Bear the other expenses of the appraisal
         (1) The amount it would cost to repair or
              replace the property less a fair and                            and umpire equally.
              reasonable deduction for physical                          If there is an appraisal, we will still retain our
              depreciation, based on the condition of                    right to deny the claim.
              the property at the time of loss;                  3. Paragraph E.5.d.(1)(c) of the Loss Payment
                                                                    Property Loss Conditions is deleted.




 BP 01 5512 19                          © Insurance Services Office, Inc., 2019                             Page 1 of 6
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 60 of 269 Page ID #:72



  4. Paragraphs E.5.d.(1)(d) and E.5.d.(5) of the                       (5) Tenants' improvements and betterments
      Loss Payment Property Loss Conditions are                                at:
      replaced as follows:                                                    (a) Replacement cost in accordance with
              (d) We will not pay on a replacement cost                             the terms set forth in Paragraph (d)
                    basis for any loss or damage until the                          above.
                    lost or damaged property is actually                      (b) A proportion of your original cost if the
                    repaired or replaced. Prior to such                             property is not repaired or replaced.
                    repair or replacement, we will pay the                          We will determine the proportionate
                    actual cash value of the lost or                                value as follows:
                    damaged property as described in
  ------- --------- Paragraph A;1rof this Endorsement."        “          - - -(i)-Multiply the'originarcosfby'the”
                    If the actual cash value does not                                   number of days from the loss or
                    exhaust the applicable Limit of                                     damage to the expiration of the
                    Insurance, we will then pay the                                     lease; and
                    difference between the actual cash                             (ii) Divide the amount determined in
                    value and the replacement cost,                                     (i) above by the number of days
                    provided that the           repair or                               from      the    installation     of
                    replacement is completed:                                           improvements to the expiration of
                    (i) Within 12 months after we pay the                               the lease.
                        actual cash value; or                                       If your lease contains a renewal
                   (ii) Within 36 months after we pay the                           option, the expiration of the renewal
                        actual cash value if the loss or                            option period will replace the
                        damage relates to a state of                                expiration of the lease in this
                        emergency under California Law.                             procedure.
                    The following provision applies to real                   (c) Nothing if others pay for repairs or
                    property which is used predominantly                            replacement.
                    for    residential     purposes     and     B. Section III - Common Policy Conditions is
                    consisting of not more than four               amended as follows:
                    dwelling units, and to coverage on             1. Paragraphs A.2. and A.3. Cancellation are
                    tenants' household personal property              replaced by the following:
                    in a residential unit:
                                                                      2. All Policies In Effect For 60 Days Or
                    If you, acting in good faith and with                 Less
                    reasonable diligence, encounter a
                    delay or delays in approval for, or                   If this Policy has been in effect for'60 days
                    reconstruction of, the residence that                or less, and is not a renewal of a policy we
                    are beyond your control, we shall                     have previously issued, we may cancel this
                    provide one or more additional                        Policy by mailing or delivering to the first
                    extensions of six months for good                     Named Insured at the mailing address
                    cause. Circumstances beyond your                     shown in the Policy and to the producer of
                    control include, but are not limited to:              record,        advance written        notice    of
                                                                         cancellation, stating the reason for
                    (i) Unavoidable construction permit                  cancellation, at least:
                        delays;
                                                                          a. 10 days before the effective date of
                   (ii) The      lack      of    necessary                     cancellation if we cancel for:
                        construction materials; or
                                                                              (1) Nonpaymentof premium; or
                  (iii) The unavailability of contractors to
                        perform the necessary work.                           (2) Discovery of fraud by:
                    Nothing in this Paragraph (d)                                  (a) Any insured or his or her
                    constitutes a waiver of our right to                                representative in obtaining this
                    deny the claim for any valid reason or                              insurance; or
                    to restrict payment in cases of                                (b) You or your representative in
                    suspected fraud.                                                    pursuing a claim under this Policy.
                                                                          b. 30 days before the effective date of
                                                                               cancellation if we cancel for any other
                                                                               reason.




Page 2 of 6                            © Insurance Services Office, Inc., 2019                          BP 01 5512 19
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 61 of 269 Page ID #:73



    3. All Policies In Effect For More Than 60                                  (ii) Threaten our solvency.
       Days                                                           (7) A change by ' you or your
       a. If this Policy has been in effect for more                         representative in the activities or
           than 60 days, or is a renewal of a policy                         property of the 'commercial or
           we issued, we may cancel this Policy                              industrial enterprise, which results in
           only upon the occurrence, after the                               a materially added, increased dr
           effective date of the Policy, of one or                          changed risk, unless the added,
           more of the following:                                            increased or changed risk is included
          (1)_Nonpayment of premium, including                               in the Policy.
         ___ payment_due .on a.prior.policy..we,_            ___ _ b. - We - will - mail or deliver advance ■ written-----
             ~ issued and due during the current                        notice of cancellation, stating the reason
               policy term covering the same risks.                     for cancellation, to the first Named
          (2) Discovery of fraud or material                            Insured, at the mailing address shown in
               misrepresentation by:                                    the Policy, and to the producer of record,
                                                                        at least:
              (a) Any insured or his or her
                   representative in obtaining this                   (1) 10 days before the effective date of
                   insurance; or                                             cancellation if we cancel for
                                                                             nonpayment of premium or discovery
              (b) You or your representative in                              of fraud; or
                   pursuing a claim under this Policy.
                                                                      (2) 30 days before the effective date of
          (3) A judgment by a court or an                                    cancellation if we cancel for any other
               administrative tribunal that you have                         reason listed in Paragraph 3.a.
               violated a California or federal law,
               having as one of its necessary                2. The following provision is added to Paragraph
               elements an act which materially                 A. Cancellation:
               increases any of the risks insured               7. Residential Property
               against.                                            This provision applies to coverage on real
          (4) Discovery of willful or grossly                      property which is used predominantly for
               negligent acts or omissions, or of any              residential purposes and consisting of not
               violations of state laws or regulations             more than four dwelling units, and to
               establishing safety standards, by you               coverage on tenants' household personal
               or your representative,           which             property in a residential unit. If such
               materially increase any of the risks                coverage has been in effect for 60 days or
               insured against.                                    less and is not a renewal of coverage we
          (5) Failure by you or your representative                previously issued, we may cancel this
               to implement reasonable loss control                coverage for any reason, except that we
               requirements, agreed to by you as a                 may not cancel this Policy solely because;
               condition of policy issuance, or which              a. Corrosive soil conditions exist on the
               were conditions precedent to our use                     premises; or
               of a particular rate or rating plan, if             b. The first Named Insured has:
               that failure materially increases any of
               the risks insured against.                              (1) Accepted an offer of earthquake
                                                                             coverage; or
          (6) A determination by the Commissioner
               of Insurance that the:                                  (2) Cancelled or did not renew a policy
                                                                             issued by the California Earthquake
              (a) Loss of, or changes in, our                                Authority (CEA) that included an
                   reinsurance covering all or part of                       earthquake         policy      premium
                   the risk would threaten our                               surcharge.
                   financial integrity or solvency; or
                                                                        However, we shall cancel this Policy if the
              (b) Continuation       of the       policy                first Named Insured has accepted a new
                   coverage would:                                      or renewal policy issued by the CEA that
                   (i) Place us in violation of                         includes an earthquake policy premium
                        California Law or the laws of                   surcharge but fails to pay the earthquake
                       the state where we are                           policy premium surcharge authorized by
                       domiciled; or                                    the CEA.




BP 01 551219                        © Insurance Services Office, Inc., 2019                            Page 3 of 6
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 62 of 269 Page ID #:74



         If a state of emergency under California Law            b. The Covered Property;
         is declared and the residential property is             c. An insured's interest in the Covered
         located in any ZIP Code within or adjacent to               Property; or
         the fire perimeter, as determined by
         California Law, we may not cancel this                  d. A claim under this Policy.
         Policy for one year, beginning from the date         5. Paragraph H.1. Other Insurance is replaced by
         the state of emergency is declared, solely              the follovwing (with respect to coverage provided
         because the dwelling or other structure is              under Section I - Property):
         located in an area in which a wildfire has              If there is other insurance covering the same
         occurred.However, we may cancel:                        loss or damage,_we_vyi[l.pay_our.share.of.the.
         a-When you have not paid the premium,-at             “ covered joss or damage. Our share is the
              any time by letting you know at least 10           proportion that the applicable Limit of Insurance
              days before the date cancellation takes            bears to the Limits of Insurance of all insurance
              effect;                                            covering on the same basis.
         b. If willful or grossly negligent acts or              We will not pay more than the applicable Limit
              omissions by the named insured, or his             of Insurance of Section I - Property.
              or her representatives, are discovered          6. The following paragraph is added and
              that materially increase any of the risks          supersedes any provisions to the contrary:
              insured against; or
                                                                 M. Nonrenewal
         c. If there are physical changes in the
            . property insured against, beyond the                    1. Subject to the provisions of Paragraphs
              catastrophe-damaged condition of the                        2. and 3. below, if we elect not to renew
              structures and surface landscape, which                     this Policy, we will mail or deliver written
              result in the property becoming                             notice stating the reason for nonrenewal
              uninsurable.                                                to the first Named Insured shown in the
                                                                          Declarations and to the producer of
  3. Paragraph               C.           Concealment,                    record, at least 60 days, but not more
     Misrepresentation Or Fraud is replaced by the                        than 120 days, before the expiration or
     following with respect to loss or damage caused                      anniversary date.
     by fire:
                                                                          We will mail or deliver our notice to the
     We do not provide coverage to the insured who,                       first Named Insured, and to the producer
     whether before or after a loss, has committed                        of record, at the mailing address shown
     fraud       or    intentionally    concealed    or                   in the Policy.
     misrepresented        any      material  fact   or
     circumstance concerning:                                         2. Residential Property
     a. This Policy;                                                      This provision applies to coverage on
                                                                          real property used predominantly for
     b. The Covered Property;                                             residential purposes and consisting of
     c. That insured's interest in the Covered                            not more than four dwelling units, and to
          Property; or                                                    coverage on tenants' household property
     d. A claim under this Policy.                                        contained in a residential unit.
  4. Paragraph               C.           Concealment,                    We may elect not to renew such
     Misrepresentation Or Fraud is replaced by the                        coverage for any reason, except that we
     following with respect to loss or damage caused                      will not refuse to renew such coverage
     by a Covered Cause of Loss other than fire:                          solely because:
     This Policy is void if any insured, whether before                   a. The first Named Insured has
     or after a loss, has committed fraud or                                   accepted an offer of earthquake
     intentionally concealed or misrepresented any                             coverage.
     material fact or circumstance concerning:
     a. This Policy;




Page 4 of 6                          © Insurance Services Office, Inc., 2019                       BP 01 5512 19
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 63 of 269 Page ID #:75



             However, the following applies only to                   c. Corrosive soil conditions exist on the
             insurers       who      are    associate                     premises.
             participating insurers as established                    If a state of emergency under California
             by Cal. Ins. Code Section 10089.16.                      Law is declared and the residential
             We may elect not to renew such                           property is located in any ZIP Code within
             coverage after the first Named                           or adjacent to the fire perimeter, as
             Insured has accepted an offer of                         determined by California Law, we may
             earthquake coverage, if one or more                      not nonrenew this Policy for one year,
             of the following reasons applies:                        beginning from the date the state of
            (1) The nonrenewal is based on                           _ernergency_ is declared, solely, because-------
             — sound underwriting principles that'                    the dwelling or other structure is located
                  relate to the coverages provided                    in an area in which a wildfire has
                  by this Policy and that are                         occurred.
                  consistent with the approved                        However, we may nonrenew:
                  rating plan and related documents
                  filed with the Department of                        a. If willful or grossly negligent acts or
                  Insurance as required by existing                       omissions by the named insured, or
                  law;                                                    his or her representatives, are
                                                                          discovered that materially increase
            (2) The Commissioner of Insurance                             any of the risks insured against;
                  finds that the exposure to potential
                  losses will threaten our solvency                   b. If losses unrelated to the postdisaster
                  or place us in a hazardous                              loss condition of the property have
                  condition. A hazardous condition                        occurred that would collectively
                  includes, but is not limited to, a                      render the risk ineligible for renewal;
                  condition in which we make claims                       or
                  payments for losses resulting from                   c. If there are physical changes in the
                  an earthquake that occurred                             property insured against, beyond the
                  within the preceding two years                          catastrophe-damaged condition of
                  and that required a reduction in                        the structures and surface landscape,
                  policyholder surplus of at least                        which result in the property becoming
                  25% for payment of those claims;                        uninsurable.
                  or                                               3. We are not required to send notice of
            (3) We have:                                              nonrenewal in the following, situations:
                 (a) Lost or experienced             a                 a. If the transfer or renewal of a policy,
                       substantial reduction in the                       without any changes in terms,
                       availability or scope of                           conditions or rates, is between us and
                       reinsurance coverage; or                           a member of our insurance group.
                 (b) Experienced a substantial                         b. If the Policy has been extended for 90
                       increase in the premium                            days or less, provided that notice has
                       charged      for  reinsurance                      been given in accordance with
                       coverage of our residential                         Paragraph 1.
                       property insurance policies;                    c. If you have obtained replacement
                       and                                                coverage, or if the first Named
                  the Commissioner has approved a                          Insured has agreed, in writing, within
                  plan for the nonrenewals that is                        60 days of the termination of the
                  fair and equitable, and that is                          Policy, to obtain that coverage.
                  responsive to the changes in our                     d. If the Policy is for a period of no more
                  reinsurance position.                                   than 60 days and you are notified at
          b. The' first Named Insured has                                 the time of issuance that it will not be
             cancelled or did not renew a policy,                          renewed.
              issued by the California Earthquake                      e. If the first Named Insured requests a
             Authority that included an earthquake                        change in the terms or conditions or
              policy premium surcharge.                                    risks covered by the Policy within 60
                                                                          days of the end of the policy period.




BP 01 55 1219                      © Insurance Services Office, Inc., 2019                        Page 5 of 6
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 64 of 269 Page ID #:76




                f. If we have made a written offer to the       2. Paragraph d. of the definition of "loss" in
                   first Named Insured, in accordance              Paragraph V. is replaced by the following:
                   with the timeframes shown in                    d. With respect to Insuring Agreements d.
                   Paragraph 1., to renew the Policy                   Security Breach Liability and g. Web Site
                   under changed terms or conditions or                Publishing Liability:
                   at an increased premium rate, when
                                                                       Compensatory          damages,    settlement
                   the increase exceeds 25%.
                                                                       amounts and costs awarded pursuant to
C. The following changes apply only to Information                     judgments or settlements.
   Security Protection Endorsement BP 15 07 if it is
   attached to this Policy:                                            "Loss" does not include:
   1. Paragraph (2) of Insuring Agreement d.                          (1) Civil or criminal fines or penalties
       Security Breach Liability is replaced by the                       imposed by law;
       following:                                                     (2) Punitive or exemplary damages;
           (2) We will pay for "defense expenses" as a                (3) The multiplied portion of multiplied
               result of a "claim" in the form of a                       damages;
               "regulatory proceeding" first made                     (4) Taxes;
               against the insured during the "policy
               period" ordering the applicable Extended               (5) Royalties;
               Reporting Period, in response to a                     (6) The amount of any disgorged profits; or
               "wrongful act" or a series of "interrelated            (7) Matters that are uninsurable pursuant to
               wrongful acts" covered under Paragraph                      law.
               d.(1).




 Page 6 of 6                            © Insurance Services Office, Inc., 2019                    BP 01 5512 19
    Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 65 of 269 Page ID #:77



                                                                                                                  BUSINESSOWNER’S
                                                                                                                       BP 99 75 05 13



          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    CALIFORNIA CHANGES - CANCELLATION PREMIUM DUE
This endorsement modifies insurance provided under the following:

   BUSINESSOWNER'S COVERAGE FORM

Paragraph A.5. of Section III - Common Policy Condi­
tions is amended as follows:
    5. If this policy is cancelled, we will send the first
         Named Insured any premium refund due. If we
         cancel, the refund will be pro rata. Final Premi­
         um will not be less than the pro rata share of the
         minimum premium. If the first Named Insured
         cancels, the refund may be less than pro rata
         based on our other than pro rata cancellation
         factor and procedure. Final Premium will not be
         less than the full policy minimum premium. The
         cancellation will be effective even if we have not
         made or offered a refund.




 BP 99 75 0513           Indudes copyrighted material of the Insurance Services Office, Inc., used with its permission.      Page 1 of 1
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 66 of 269 Page ID #:78



POLICY NUMBER: PLBP159547                                                                 BUSINESSOWNERS
                                                                                              BP 04 02 01 06

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       ADDITIONAL INSURED - MANAGERS OR LESSORS
                      OF PREMISES
This endorsement modifies insurance provided under the following:

     BUSINESSOWNERS COVERAGE FORM

                                                  SCHEDULE

A.    Designation Of Premises (Part Leased To You):
      1800 Sawtelle Blvd
      Los Angeles, CA 90025-5516

B.    Name Of Person Or Organization (Additional Insured):
      Sa\wtelle Market, LLC
      7772 Santa Monica Blvd

      West Hollywood, CA 90046

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

A. The following is added to Paragraph C. Who Is An        B. The following exclusions are added to Section II -
   Insured in Section II - Liability:                         Liability:
   3. The person or organization shown in the                 This insurance does not apply to:
      Schedule is also an insured, but only with re­          1. Any "occurrence" that takes place after you
      spect to liability arising out of the ownership,           cease to be a tenant in the premises described
      maintenance or use of that part of the premises            in the Schedule.
      leased to you and shown in the Schedule.
                                                              2. Structural alterations, new construction or
                                                                 demolition operations performed by or for the
                                                                 person or organization designated in the
                                                                 Schedule.




BP 04 02 01 06                             © ISO Properties, Inc., 2004                                  Page 1 of 1   □
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 67 of 269 Page ID #:79



POLICY NUMBER: PLBP159547                                                                 BUSINESSOWNERS
                                                                                              BP 04 02 01 06

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       ADDITIONAL INSURED - MANAGERS OR LESSORS
                      OF PREMISES
This endorsement modifies insurance provided under the following:

     BUSINESSOWNERS COVERAGE FORM

                                                  SCHEDULE

A.    Designation Of Premises (Part Leased To You):
      1111 WilshireBlvdSte 103
      Los Angeles, CA 90017-1999

B.    Name Of Person Or Organization (Additional Insured):
      Holland 1111 Wilshire Investors - Tom Warren
      5000 E Spring St Suite #630

      Long Beach, CA 90815

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

A. The following is added to Paragraph C. Who Is An        B. The following exclusions are added to Section II -
   Insured in Section II - Liability:                         Liability:
   3. The person or organization shown in the                 This insurance does not apply to:
      Schedule is also an insured, but only with re­          1. Any "occurrence" that takes place after you
      spect to liability arising out of the ownership,           cease to be a tenant in the premises described
      maintenance or use of that part of the premises            in the Schedule.
      leased to you and shown in the Schedule.
                                                              2. Structural alterations, new construction or
                                                                 demolition operations performed by or for the
                                                                 person or organization designated in the
                                                                 Schedule.




BP 04 02 01 06                            ©ISO Properties, Inc., 2004                                    Page 1 of 1   □
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 68 of 269 Page ID #:80


                                                                                           BUSINESSOWNERS
                                                                                               BP 04 17 01 10

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       EMPLOYMENT-RELATED PRACTICES EXCLUSION
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

The following exclusion is added to Paragraph B.1.                  (2) The spouse, child, parent, brother or
Exclusions - Applicable To Business Liability                           sister of that person as a consequence of
Coverage in Section II - Liability:                                     "bodily injury" or "personal and adver­
                                                                        tising injury" to that person at whom any
          This insurance does not apply to "bodily in­
                                                                        of the employment-related practices de­
          jury" or "personal and advertising injury" to:
                                                                        scribed in Paragraph (a), (b) or (c) above
         (1) A person arising out of any:                               is directed.
             (a) Refusal to employ that person;                      This exclusion applies:
             (b) Termination of that person's em­                   (1) Whether the injury-causing event de­
                  ployment; or                                          scribed in Paragraph (a), (b) or (c) above
             (c) Employment-related practices, poli­                    occurs before employment, during
                  cies, acts or omissions, such as co­                  employment or after employment of that
                  ercion, demotion, evaluation, reas­                   person;
                  signment, discipline, defamation,                 (2) Whether the insured may be liable as an
                  harassment, humiliation, discrimina- ,                employer or in any other capacity; and
                  tion or malicious prosecution directed
                                                                    (3) To any obligation to share damages with
                  at that person; or
                                                                        or repay someone else who must pay
                                                                        damages because of the injury.




 BP 0417 01 10                        © Insurance Services Office, Inc., 2009                         Page 1 of 1    □
 Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 69 of 269 Page ID #:81



  POLICY NUMBER:                                                                              BUSINESSOWNERS
                                                                                                  BP 04 47 0713

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       ADDITIONAL INSURED - VENDORS
 This endorsement modifies insurance provided under the following:

___ BUSINESSOWNERS COVERAGE FORM

                                                     SCHEDULE

  Name Of Additional Insured Person(s) Or Organization(s) (Vendor):
  Fooda, Inc.

  Your Products:



  Infonnation required to complete this Schedule, if not shown above, will be shown in the Declarations.

 Section II - Liability is amended as follows:               B. With respect to the insurance afforded to these
                                                                vendors, the following additional exclusions apply:
 A. The following is added to Paragraph C. Who Is An
    Insured:                                                    1. The insurance afforded the vendor does not
    3. Any person(s) or organization(s) (referred to               apply to:
       throughout this endorsement as vendor) shown                a. "Bodily injury" or "property damage" for
       in the Schedule is also an additional insured, but             which the vendor is obligated to pay
       only with respect to "bodily injury" or "property              damages by reason of the assumption of
       damage" arising out of "your products" shown in                liability in a contract or agreement. This
       the Schedule which are distributed or sold in the              exclusion does not apply to liability for
       regular course of the vendor's business.                       damages that the vendor would have in the
                                                                      absence of the contract or agreement;
       However:
                                                                   b. Any express warranty unauthorized by you;
       a. The insurance afforded to such vendor only
            applies to the extent permitted by law; and            c. Any physical or chemical change in the
                                                                      product made intentionally by the vendor;
       b. If coverage provided to the vendor is
            required by a contract or agreement, the               d. Repackaging, except when unpacked solely
            insurance afforded to such vendor will not be             for the purpose of inspection, demonstration,
            broader than that which you are required by               testing or the substitution of parts under
            the contract or agreement to provide for such             instructions from the manufacturer, and then
            vendor.                                                   repackaged in the original container;
                                                                   e. Any failure to make such inspections,
                                                                      adjustments, tests or servicing as the vendor
                                                                      has agreed to make or normally undertakes
                                                                      to make in the usual course of business, in
                                                                      connection with the distribution or sale of the
                                                                      products;




  BP 04 47 07 13                        © Insurance Services Office, Inc., 2012                            Page 1 of 2
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 70 of 269 Page ID #:82



     f. Demonstration, installation, servicing or           2. This insurance does not apply to any insured
         repair operations, except such operations              person or organization from whom you have
         performed at the vendor's premises in                  acquired such products, or any ingredient, part
         connection with the sale of the product;               or container entering into, accompanying or
     g. Products which, after distribution or sale by           containing such products.
         you, have been labeled or relabeled or used     C. With respect to the insurance afforded to these
         as a container, part or ingredient of any other    vendors, the following is added to Paragraph D.
         thing or substance by or for the vendor; or        Liability And Medical Expenses Limits Of
     h. "Bodily injury" or "property damage" arising        Insurance:
         out of the sole negligence of the vendor for       If coverage provided to the vendor is required by a
         its own acts or omissions_or.those.ofjts__ ___contract. or. agreement, -the - most - we - will - pay ■ on----------
         employees or anyone else acting on its             behalf of the vendor is the amount of insurance:
         behalf. However, this exclusion does not           1. Required by the contract or agreement; or
         apply to.
                                                            2. Available under the applicable Limits Of
        (1) The       exceptions       contained      in        Insurance shown in the Declarations;
             Subparagraph d. or f.; or
                                                            whichever is less.
        (2) Such inspections, adjustments, tests or
             servicing as the vendor has agreed to          This endorsement shall not increase the applicable
             make or normally undertakes to make in         Limits Of Insurance shown in the Declarations.
             the usual course of business, in
             connection with the distribution or sale of
             the products.




Page 2 of 2                          © Insurance Services Office, Inc., 2012                        BP 04 47 07 13
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 71 of 269 Page ID #:83



 POLICY NUMBER:                                                                              BUSINESSOWNERS
                                                                                                 BP 04 47 07 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       ADDITIONAL INSURED - VENDORS
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

                                                    SCHEDULE

 Name Of Additional Insured Person(s) Or Organization(s) (Vendor):
 Fooda, Inc.

 Your Products:



 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

Section II - Liability is amended as follows:               B. With respect to the insurance afforded to these
A. The following is added to Paragraph C. Who Is An            vendors, the following additional exclusions apply:
   Insured:                                                    1. The insurance afforded the vendor does not
   3. Any person(s) or organization(s) (referred to               apply to:
      throughout this endorsement as vendor) shown                a. "Bodily injury" or "property damage" for
      in the Schedule is also an additional insured, but             which the vendor is obligated to pay
      only with respect to "bodily injury" or "property              damages by reason of the assumption of
      damage" arising out of "your products" shown in                liability in a contract or agreement. This
      the Schedule which are distributed or sold in the              exclusion does not apply to liability for
      regular course of the vendor's business.                       damages that the vendor would have in the
      However:                                                       absence of the contract or agreement;
      a. The insurance afforded to such vendor only               b. Any express warranty unauthorized by you;
          applies to the extent permitted by law; and             c. Any physical or chemical change in the
      b. If coverage provided to the vendor is                       product made intentionally by the vendor;
           required by a contract or agreement, the               d. Repackaging, except when unpacked solely
           insurance afforded to such vendor will not be             for the purpose of inspection, demonstration,
           broader than that which you are required by               testing or the substitution of parts under
          the contract or agreement to provide for such              instructions from the manufacturer, and then
          vendor.                                                    repackaged in the original container;
                                                                  e. Any failure to make such inspections,
                                                                     adjustments, tests or servicing as the vendor
                                                                     has agreed to make or normally undertakes
                                                                     to make in the usual course of business, in
                                                                     connection with the distribution or sale of the
                                                                     products;




BP 04 47 0713                          © Insurance Services Office, Inc., 2012                          Page 1 of 2
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 72 of 269 Page ID #:84



      f. Demonstration, installation, servicing or           2. This insurance does not apply to any insured
          repair operations, except such operations              person or organization from whom you have
          performed at the vendor's premises in                  acquired such products, or any ingredient, part
          connection with the sale of the product;               or container, entering into,, accompanying or
      g. Products which, after distribution or sale by           containing such products.
          you, have been labeled or relabeled or used     C. With respect to the insurance afforded to these
          as a container, part or ingredient of any other    vendors, the following is added to Paragraph D.
          thing or substance by or for the vendor; or        Liability And Medical Expenses Limits Of
      h. "Bodily injury" or "property damage" arising        Insurance:
          out of the sole negligence of the vendor for       If coverage provided to the vendor is required by a
          its own acts or omissions or those of_ its___ __ contract .or. agreement, -the - most - we - will - pay ■ on
          erfiployees or anyone else acting on its           behalf of the vendor is the amount of insurance:
          behalf. However, this exclusion does not           1. Required by the contract or agreement; or
          apply to:
                                                             2. Available under the applicable Limits Of
         (1) The , exceptions           contained      in        Insurance shown in the Declarations;
              Subparagraph d. or f.; or
                                                             whichever is less.
         (2) Such inspections, adjustments, tests or
              servicing as the vendor has agreed to          This endorsement shall not increase the applicable
              make dr normally undertakes to make in         Limits Of Insurance shown in the Declarations.
              the usual course of business, in
              connection with the distribution or sale of
              the products.




 Page 2 of 2                           © Insurance Services Office, Inc., 2012                        BP 04 47 0713
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 73 of 269 Page ID #:85



 POLICY NUMBER:                                                                              BUSINESSOWNERS
                                                                                                 BP 04 47 07 13

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      ADDITIONAL INSURED - VENDORS
This endorsement modifies insurance provided under the following:

 .BUSINESSOWNERS COVERAGE FORM

                                                    SCHEDULE

 Name Of Additional Insured Person(s) Or Organization(s) (Vendor):
 Fooda, Inc.

 Your Products:



 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

Section II - Liability is amended as follows:               B. With respect to the insurance afforded to these
A. The following is added to Paragraph C. Who Is An            vendors, the following additional exclusions apply:
   Insured:                                                    1. The insurance afforded the vendor does not
   3. Any person(s) or organization(s) (referred to               apply to:
      throughout this endorsement as vendor) shown                a. "Bodily injury" or "property damage" for
      in the Schedule is also an additional insured, but             which the vendor is obligated to pay
      only with respect to "bodily injury" or "property              damages by reason of the assumption of
      damage" arising out of "your products" shown in                liability in a contract or agreement. This
      the Schedule which are distributed or sold in the              exclusion does not apply to liability for
      regular course of the vendor's business.                       damages that the vendor would have in the
                                                                     absence of the contract or agreement;
      However:
      a. The insurance afforded to such vendor only               b. Any express warranty unauthorized by you;
           applies to the extent permitted by law; and            c. Any physical or chemical change in the
                                                                     product made intentionally by the vendor;
      b. If coverage provided to the vendor is
           required by a contract or agreement, the               d. Repackaging, except when unpacked solely
           insurance afforded to such vendor will not be             for the purpose of inspection, demonstration,
           broader than that which you are required by               testing or the substitution of parts under
           the contract or agreement to provide for such             instructions from the manufacturer, and then
           vendor.                                                   repackaged in the original container;
                                                                  e. Any failure to make such inspections,
                                                                     adjustments, tests or servicing as the vendor
                                                                     has agreed to make or normally undertakes
                                                                     to make in the usual course of business, in
                                                                     connection with the distribution or sale of the
                                                                     products;




 BP 04 47 0713                         © Insurance Services Office, Inc., 2012                            Page 1 of 2
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 74 of 269 Page ID #:86



     f. Demonstration, installation, servicing or              2. This insurance does not apply to any insured
         repair operations, except such operations                 person or organization from whom you have
         performed at the vendor’s premises in                     acquired such products, or any ingredient, part
         connection with the sale of the product;                  or container entering into, accompanying or
     g. Products which, after distribution or sale by              containing such products.
         you, have been labeled or relabeled or used       C. With respect to the insurance afforded to these
         as a container, part or ingredient of any other       vendors, the following is added to Paragraph D.
         thing or substance by or for the vendor; or           Liability And Medical Expenses Limits Of
     h. "Bodily injury" or "property damage" arising           Insurance:
         out of the sole negligence of the vendor for          If coverage provided to the vendor is required by a
         its own acts or omissions or_those.of.its         __ contract. or, agreement, -the - most - we - will • pay • on
         employees or anyone else acting on its                behalf of the vendor is the amount of insurance:
         behalf. However, this exclusion does not            . 1. Required by the contract or agreement; or
         apply to:
                                                               2. Available under the applicable Limits Of
        (1) The       exceptions       contained      in           Insurance shown in the Deolarations;
             Subparagraph d. orf.; or
                                                               whichever is less.
        (2) Such inspections, adjustments, tests or
             servicing as the vendor has agreed to             This endorsement shall not increase the applicable
             make or normally undertakes to make in            Limits Of Insurance shown in the Declarations.
             the usual course of business, in
             connection with the distribution or sale of
             the products.




Page 2 of 2                           © Insurance Services Office, Inc., 2012                          BP 04 47 07 13
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 75 of 269 Page ID #:87



 POLICY NUMBER: PLBP159547                                                                  BUSINESSOWNERS
                                                                                                BP 04 48 01 06

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          ADDITIONAL INSURED - DESIGNATED PERSON
                      OR ORGANIZATION
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

                                                       SCHEDULE

 Name Of Additional Insured Person(s) Or Organization(s):
 City of Santa Monica



 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

The following is added to Paragraph C. Who Is An In­
sured in Section II - Liability:
3. Any person(s) or organization(s) shown in the
   Schedule is also an additional insured, but only with
   respect to liability for "bodily injury", "property dam­
   age" or "personal and advertising injury" caused, in
   whole or in part, by your acts or omissions or the
   acts or omissions of those acting on your behalf in
   the performance of your ongoing operations or in
   connection with your premises owned by or rented
   to you.




 BP 04 48 01 06                                © ISO Properties, Inc., 2004                               Page 1 of 1   □
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 76 of 269 Page ID #:88



 POLICY NUMBER: PLBP159547                                                                  BUSINESSOWNERS
                                                                                                BP 04 48 01 06

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          ADDITIONAL INSURED - DESIGNATED PERSON
                      OR ORGANIZATION
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

                                                       SCHEDULE

 Name Of Additional Insured Person(s) Or Organization(s):
 City of Los Angeles



 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

The following is added to Paragraph C. Who Is An In­
sured in Section II - Liability:
3. Any person(s) or organi2ation(s) shown in the
   Schedule is also an additional insured, but only with
   respect to liability for "bodily injury", "property dam­
   age" or "personal and advertising injury" caused, in
   whole or in part, by your acts or omissions or the
   acts or omissions of those acting on your behalf in
   the performance of your ongoing operations or in
   connection with your premises owned by or rented
   to you.




 BP 04 48 01 06                                © ISO Properties, Inc., 2004                               Page 1 of 1   □
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 77 of 269 Page ID #:89



 POLICY NUMBER: PLBP159547                                                                   BUSINESSOWNERS
                                                                                                 BP 04 89 01 10

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           LIQUOR LIABILITY COVERAGE
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

                                                    SCHEDULE

 A. Liquor Liability Aggregate Limit:
    $ 2,000,000

 B. Each Common Cause Limit:
    $ 1,000,000

 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

Section II - Liability is amended as follows:                         (2) The furnishing of alcoholic beverages to
                                                                           a person under the legal drinking age or
A. The insurance provided under Paragraph A.t.
                                                                           under the influence of alcohol; or
   Business Liability also applies to all "bodily injury"
   or "property damage" arising out of the selling,                   (3) Any statute, ordinance or regulation
   serving or furnishing of alcoholic beverages.                           relating to the sale, gift, distribution or
                                                                           use of alcoholic beverages.
B. For the insurance provided by this endorsement
   only. Paragraph B. Exclusions is amended as fol­                c. Any "bodily injury" or "property damage" with
   lows:                                                               respect to which other insurance is afforded,
                                                                       or would be afforded but for the exhaustion
   1. Paragraph 1. Applicable To Business Liabil­
       ity Coverages, other than Exclusions a. Ex­                     of the Limits of Insurance.
       pected Or Intended Injury, d. Workers'                          This exclusion does not apply if the other
       Compensation And Similar Laws and e.                            insurance responds to liability for "bodily in­
       Employer’s Liability, does not apply.                           jury" or "property damage" imposed on the
                                                                       insured by reason of the selling, serving or
   2. The following exclusions are added:
                                                                       furnishing of any alcoholic beverage.
       This insurance does not apply to:
                                                             C. The following are added to Paragraph D. Liability
       a. "Bodily injury" or "property damage" arising          And Medical Expenses Limits Of Insurance:
           out of any alcoholic beverage sold, served or
                                                                D. Liability And Medical Expenses Limits Of
           furnished while any required license is not in
                                                                   Insurance
           effect.
                                                                   5. The Liquor Liability Aggregate Limit shown
       b. "Bodily injury" or "property damage" arising
                                                                       in the Schedule of this endorsement is the
           out of "your product". This exclusion does
                                                                       most we will pay for all "bodily injury" and
           not apply to "bodily injury" or "property dam­
                                                                       "property damage" as the result of the sell­
           age" for which the insured or the insured's
                                                                       ing, serving or furnishing of alcoholic bev­
           indemnities may be held liable by reason of:
                                                                       erages.
          (1) Causing or contributing to the intoxication
               of any person;




 BP 04 89 01 10                        © Insurance Services Office, Inc., 2009                          Page 1 of 2      □
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 78 of 269 Page ID #:90



     6. Subject to the Liquor Liability Aggregate               Neither the Liability And Medical Expenses Limit
        Limit, the Each Common Cause Limit shown                of Insurance shown in the Declarations nor its
        in the Schedule of this endorsement is the              aggregate limits apply to damages arising out of
        most we will pay for all "bodily injury" and            the selling, serving or furnishing of alcoholic
        "property damage" sustained by one or more              beverages.
        persons or organizations as the result of the
        selling, serving or furnishing of alcoholic
        beverages to any one person.




Page 2 of 2                         © Insurance Services Office, Inc., 2009                    BP 04 89 01 10      □
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 79 of 269 Page ID #:91


 POLICY NUMBER: PLBP159547                                                                  BUSINESSOWNERS
                                                                                                BP 04 97 01 06

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      WAIVER OF TRANSFER OF RIGHTS OF RECOVERY
                 AGAINST OTHERS TO US
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

                                                    SCHEDULE

  Name Of Person Or Organization:

  The City of Santa Monica


  Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

Paragraph K. Transfer Of Rights Of Recovery
Against Others To Us in Section III - Common Pol­
icy Conditions is amended by the addition of the fol­
lowing:
We waive any right of recovery we may have against
the person or organization shown in the Schedule
above because of payments we make for injury or dam­
age arising out of your ongoing operations or "your
work" done under a contract with that person or organ­
ization and included in the "products-completed opera­
tions hazard". This waiver applies only to the person or
organization shown in the Schedule above.




BP 04 97 01 06                              ©ISO Properties, Inc., 2004                               Page 1 of 1   □
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 80 of 269 Page ID #:92


                                                                                           BUSINESSOWNERS
                                                                                               BP 05 01 07 02

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            CALCULATION OF PREMIUM
This endorsement modifies insurance provided under the following:

   BUSINESSOWI^R^CpVEj^GEFORM

The following is added:
The premium shown in the Declarations was computed based on rates in effect at the time the policy was issued.
On each renewal, continuation, or anniversary of the effective date of this policy, we will compute the premium in
accordance with our rates and rules then in effect.




BP 05 01 07 02                             © ISO Properties, Inc., 2001                               Page 1 of 1    □
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 81 of 269 Page ID #:93



POLICY NUMBER:                                                                              BUSINESSOWNERS
                                                                                                BP 05 15 01 15

    THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN
    RESPONSE TO THE DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK
   INSURANCE ACT. THIS ENDORSEMENT DOES NOT GRANT ANY COVERAGE OR
  CHANGE THE TERMS AND CONDITIONS OF ANY COVERAGE UNDER THE POLICY.

                     DISCLOSURE PURSUANT TO
            ------TERRORISM RISK INSURANCE ACT -
                                                    SCHEDULE

 SCHEDULE - PART I
 Terrorism Premium (Certified Acts)         $1,807.00

 Additional information, if any, concerning the terrorism premium:




 SCHEDULE - PART II
 Federal share of terrorism losses          80 %      Year: 2020
 (Refer to Paragraph B. in this endorsement.)

 Federal share of terrorism losses              %     Year: 2021
 (Refer to Paragraph B. in this endorsement.)

 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Disclosure Of Premium                                   B. Disclosure Of Federal Participation In Payment
   In accordance with the federal Terrorism Risk              Of Terrorism Losses
   Insurance Act, we are required to provide you with         The United States Government, Department of the
   a notice disclosing the portion of your premium, if        Treasury, will pay a share of terrorism losses
   any, attributable to coverage for terrorist acts           insured under the federal program. The federal
   certified under the Terrorism Risk Insurance Act.          share equals a percentage (as shown in Part II of
   The portion of your premium attributable to such           the Schedule of this endorsement or in the policy
   coverage is shown in the Schedule of this                  Declarations) of that portion of the amount of such
   endorsement or in the policy Declarations.                 insured losses that exceeds the applicable insurer
                                                              retention. However, if aggregate insured losses
                                                              attributable to terrorist acts certified under the
                                                              Terrorism Risk Insurance Act exceed $100 billion
                                                              in a calendar year, the Treasury shall not make
                                                              any payment for any portion of the amount of such
                                                              losses that exceeds $100 billion.




BP 05 15 01 15                       © Insurance Services Office, Inc., 2015                          Page 1 of 2
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 82 of 269 Page ID #:94




C. Cap On Insurer Participation In Payment Of
   Terrorism Losses
   If aggregate insured losses attributable to terrorist
   acts certified under the Terrorism Risk Insurance
   Act exceed $100 billion in a calendar year and we
   have met our insurer deductible under the
   Terrorism Risk Insurance Act, we shall not be
   liable for the payment of any portion of the amount
   of such losses that exceeds $100 billion, and in
   such case insured losses up to that amount are
   subject to pro rata allocation in accordance with
   procedures established by the Secretary of the
   Treasury.




Page 2 of 2                           © Insurance Services Office, Inc., 2015   BP 0515 01 15
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 83 of 269 Page ID #:95


                                                                                               BUSINESSOWNERS
                                                                                                   BP 05 23 01 15

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       CAP ON LOSSES FROM CERTIFIED
                            ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

The following provisions are added to the                        If aggregate insured losses attributable to terrorist
Businessowners Policy and apply to Property and                  acts certified under the Terrorism Risk Insurance
Liability Coverages:                                             Act exceed $100 billion in a calendar year and we
                                                                 have hnet our insurer deductible under the
A. CAP ON CERTIFIED TERRORISM LOSSES
                                                                 Terrorism Risk Insurance Act, we shall not be
   "Certified act of terrorism" means an act that is             liable for the payment of any portion of the amount
   certified by the Secretary of the Treasury, in                of such losses that exceeds $100 billion, and in
   accordance with the provisions of the federal                 such case insured losses up to that amount are
   Terrorism Risk Insurance Act, to be an act of                 subject to pro rata allocation in accordance with
   terrorism pursuant to such Act. The criteria                  procedures established by the Secretary of the
   contained in the Terrorism Risk Insurance Act for             Treasury.
   a "certified act of terrorism" include the following:
                                                              B. The terms and limitations of any terrorism
   1. The act resulted in insured losses in excess of            exclusion, or the inapplicability or omission of a
        $5 million in the aggregate, attributable to all         terrorism exclusion, do not serve to create
        types of insurance subject to the Terrorism              coverage for loss or injury or damage that is
         Risk Insurance Act; and                                 otherwise excluded under this Policy.
   2. The act is a violent act or an act that is
        dangerous to human life, property or
         infrastructure and is committed by an individual
        or individuals as part of an effort to coerce the
        civilian population of the United States or to
         influence the policy or affect the conduct of the
         United States Government by coercion.




BP 05 23 01 15                          © Insurance Services Office, Inc., 2015                          Page 1 of 1




                                                                                                               - t
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 84 of 269 Page ID #:96


                                                                                               BUSINESSOWNERS
                                                                                                   BP 05 38 01 15

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        EXCLUSION OF OTHER ACTS OF TERRORISM
      COMMITTED OUTSIDE THE UNITED STATES; CAP
     ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

The following provisions are added to the                           b. Protracted        and     obvious       physical
Businessowners Liability Coverage Form BP 00 06                         disfigurement; or
and Section II        Liability of the Businessowners               c. Protracted loss of or impairment of the
Coverage Form BP 00 03:                                                 function of a bodily member or organ; or
A. The following exclusion is added:                            3. The terrorism involves the use, release or
   This insurance does not apply to:                                escape of nuclear materials, or directly or
                                                                    indirectly results in nuclear reaction or radiation
   TERRORISM
                                                                    or radioactive contamination; or
   "Any injury or damage" arising, directly or
   indirectly, out of an "other act of terrorism" that is       4. The terrorism is carried out by means of the
   committed outside of the United States (including                dispersal or application of pathogenic or
                                                                    poisonous biological or chemical materials; or
   its territories and possessions and Puerto Rico),
   but within the "coverage territory". However, this           5. Pathogenic or poisonous biological or chemical
   exclusion applies only when one or more of the                   materials are released, and it appears that one
   following are attributed to such act:                            purpose of the terrorism was to release such
   1. The total of insured damage to all types of                   materials.
       property exceeds $25,000,000 (valued in U.S.             With respect to this exclusion. Paragraphs 1. and
       dollars).    In    determining    whether the            2. describe the thresholds used to measure the
       $25,000,000 threshold is exceeded, we will               magnitude of an incident of an "other act of
       include all insured damage sustained by                  terrorism" and the circumstances in which the
       property of all persons and entities affected by         threshold will apply for the purpose of determining
       the terrorism and business interruption losses           whether this exclusion will apply to that incident.
       sustained by owners or occupants of the               B. The following definitions are added:
       damaged property. For the purpose of this
       provision, insured damage means damage that              1. For the purposes of this endorsement, "any
       is covered by any insurance plus damage that                 injury or damage" means any injury or damage
       would be covered by any insurance but for the                covered under any Coverage Form to which
       application of any terrorism exclusions; or                  this endorsement is applicable, and includes
                                                                    but is not limited to "bodily injury", "property
   2. Fifty or more persons sustain death or serious                damage" or "personal and advertising injury"
       physical injury. For the purposes of this                    as may be defined in any applicable Coverage
       provision, serious physical injury means:                    Form.
        a. Physical injury that involves a substantial
           risk of death; or




BP 05 38 01 15                         © Insurance Services Office, Inc., 2015                            Page 1 of 2
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 85 of 269 Page ID #:97




   2. "Certified act of terrorism" means an act that is          3. "Other act of terrorism" means a violent act or
      certified by the Secretary of the Treasury, in                 an act that is dangerous to human life, property
      accordance with the provisions of the federal                  or infrastructure that is committed by an
      Terrorism Risk Insurance Act, to be an act of                  individual or individuals and that appears to be
      terrorism pursuant to such Act. The criteria                   part of an effort to coerce a civilian population
      contained in the Terrorism Risk Insurance Act                  or to influence the policy or affect the conduct
      for a "certified act of terrorism" include the                 of any government by coercion, and the act is
      following:                                                     not a "certified act of terrorism".
      a. The act resulted in insured losses in excess                Multiple incidents of an "other act of terrorism"
           of $5 million in the aggregate, attributable to_   _____ which. occur-within • a ■ seventy-two - hour period -
           all types of insurance subject to the                     and appear to be carried out in concert or to '
           Terrorism Risk Insurance Act;                             have a related purpose or common leadership
      b. The act resulted in damage:                                 shall be considered to be one incident.
          (1) Within the United States (including its         C. The terms and limitations of any terrorism
                territories and possessions and Puerto           exclusion, or the inapplicability or omission of a
                                                                 terrorism exclusion, do not serve to create
                Rico); or
                                                                 coverage for injury or damage that is otherwise
          (2) Outside of the United States in the case           excluded under this Policy.
                of:
                                                              D. If aggregate insured losses attributable to terrorist
             ' (a) An air carrier (as defined in Section         acts certified under the federal Terrorism Risk
                      40102 of title 49, United States           Insurance Act exceed $100 billion in a calendar
                      Code) or United States flag vessel         year and we have met our insurer deductible
                      (or a vessel based principally in the      under the Terrorism Risk Insurance Act, we shall
                      United States, on which United             not be liable for the payment of any portion of the
                    . States income tax is paid and whose        amount of such losses that exceeds $100 billion,
                      insurance coverage is subject to           and in such case insured losses up to that amount
                      regulation in the United States),          are subject to pro rata allocation in accordance
                      regardless of where the loss occurs;       with procedures established by the Secretary of
                      or                                         the Treasury.
               (b) Tbe premises of any United States
                      mission; and
       c. The act is a violent act or an act that is
           dangerous to human life, property or
           infrastructure and is committed by an
           individual or individuals as part of an effort
           to coerce the civilian population of the
         . United States or to influence the policy or
           affect the conduct of the United States
           Government by coercion.




Page 2 of 2                            © Insurance Services Office, Inc., 2015                         BP 05 38 01 15
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 86 of 269 Page ID #:98


                                                                                             BUSINESSOWNERS
                                                                                                 BP 05 42 01 15

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     EXCLUSION OF PUNITIVE DAMAGES RELATED TO A
             CERTIFIED ACT OF TERRORISM
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

The following provisions are added, to the                     2. The act is a violent act or an act that is
Businessowners Liability Coverage Form BP 00 06                    dangerous to human life, property or
and Section II - Liability of the Businessowners                   infrastructure and is committed by an individual
Coverage Form BP 00 03;                                            or individuals as part of an effort to coerce the
A. The following exclusion is added:                               civilian population of the United States or to
                                                                   influence the policy or affect the conduct of the
   This insurance does not apply to:                               United States Government by coercion.
   TERRORISM PUNITIVE DAMAGES                               C. The terms and limitations of any terrorism
   Damages arising, directly or indirectly, out of a           exclusion, or the inapplicability or omission of a
   "certified act of terrorism" that are awarded as            terrorism exclusion, do not serve to create
   punitive damages.                                           coverage for injury or damage that is otherwise
                                                               excluded under this Policy.
B. The following definition is added:
   "Certified act of terrorism" means an act that is
   certified by the Secretary of the Treasury, in
   accordance with the provisions of the federal
   Terrorism Risk Insurance Act, to be an act of
   terrorism pursuant to such Act. The criteria
   contained in the Terrorism Risk Insurance Act for
   a "certified act of terrorism" include the following:
   1. The act resulted in insured losses in excess of
       $5 million in the aggregate, attributable to all
       types of insurance subject to the Terrorism
       Risk Insurance Act; and




BP 05 42 01 15                        © Insurance Services Office, Inc., 2015                          Page 1 of 1
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 87 of 269 Page ID #:99



POLICY NUMBER;                                                                              BUSINESSOWNERS
                                                                                                BP 06 86 05 17

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          CALIFORNIA - HIRED AUTO AND NON-OWNED
                       AUTO LIABILITY
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

                                                  SCHEDULE

                     Coverage                                             Additional Premium
A. Hired Auto Liability                                  $ $75.00

B. Non-owned Auto Liability                              $ $448.00

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

A. Insurance is provided only for those coverages for      B. For insurance provided by this endorsement only:
   which a specific premium charge is shown in the            1. The exclusions under Paragraph B.1.
   Declarations or in the Schedule.                              Applicable To Business Liability Coverage
   1. Hired Auto Liability                                       in Section II - Liability, other than Exclusions
      The insurance provided under Paragraph A.1.                a., b., d., f. and i. and the Nuclear Energy
      Business Liability in Section II - Liability               Liability Exclusion, are deleted and replaced by
      applies to "bodily injury" or "property damage"            the following:
      arising out of the maintenance or use of a                 a. "Bodily injury" to:
      "hired auto" by you or your "employees" in the                (1) An "employee" of the insured arising out
      course of your business.                                           of and in the course of:
   2. Non-owned Auto Liability                                          (a) Employment by the insured, or
      The insurance provided under Paragraph A.1.                       (b) Performing duties related to the
      Business Liability in Section II - Liability                           conduct of the insured's business; or
      applies to "bodily injury" or "property damage"
      arising out of the use of any "non-owned auto"                (2) The spouse, child, parent, brother or
      in your business by any person.                                    sister of that "employee" as a
                                                                         consequence of Paragraph (1) above.
                                                                     This exclusion applies:
                                                                    (1) Whether the insured may be liable as an
                                                                         employer or in any other capacity; and




BP 06 86 0517                        © Insurance Services Office, Inc., 2016                             Page 1 of 2
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 88 of 269 Page ID #:100




          (2) To any obligation to share damages with                    b. Any partner or "executive officer" for any
               or repay someone else who must pay                            "auto" owned by such partner or officer
               damages because of injury.                                    or a member of his or her household;
           This exclusion does not apply to:                             c. Any person while employed in or
          (1) Liability assumed by the insured under                         othenwise engaged in duties in
               an "insured contract"; or                                     connection with an "auto business",
                                                                             other than an "auto business" you
          (2) "Bodily injury" arising out of and in the                      operate;
               course of domestic employment by the
               insured unless benefits for such injury_                  d.  The owner or lessee (of whom you are a
  -------------are'in whole'or in parfeither payable or    ------ ---------- sublessee) ~of "a " "hired “auto" "or“ the
               required to be provided under any                             owner of a "non-owned auto" or any
               workers' compensation law.                                    agent or "employee" of any such owner
                                                                             or lessee; or
       b. "Property damage" to:
                                                                         e. Any person or organization for the
          (1) Property owned or being transported by,                        conduct of any current or past
               or rented or loaned to the insured; or                        partnership or joint venture that is not
          (2) Property in the care, custody or control                       shown as a Named Insured in the
               of the insured.                                               Declarations.
   2. Paragraph C. Who Is An Insured in Section II          C. For the purposes of this endorsement only,
       - Liability is replaced by the following:                Paragraph H. Other Insurance in Section III -
                                                                Common Policy Conditions is replaced by the
       1. Each of the following is an insured under
                                                                following:
           this endorsement to the extent set forth
           below:                                               This insurance is excess over any primary
                                                                insurance covering the "hired auto" or "non-owned
           a. You;
                                                                auto".
           b. Any other person using a "hired auto"
                                                            D. The following additional definitions apply:
               with your permission;
                                                                1. "Auto business" means the business or
           c. For a "non-owned auto":
                                                                     occupation of selling, repairing, servicing,
              (1) Any partner or "executive officer" of              storing or parking "autos".
                   yours; or
                                                                2. "Hired auto" means any "auto" you lease, hire,
              (2) Any "employee" of yours;                           rent or borrow. This does not include any
               but only while such "non-owned auto" is               "auto" you lease, hire, rent or borrow from any
               being used in your business; and                      of your "employees", your partners or your
                                                                     "executive officers" or members of their
           d. Any other person or organization, but                  households.
               only for their liability because of acts or
               omissions of an insured under a., b. or          3.   "Non-owned     auto" means any "auto" you do
               c. above.                                             not own, lease, hire, rent or borrow which is
                                                                     used in connection with your business. This
       2. None of the following is an insured:                       includes "autos" owned by your "employees",
           a. Any person engaged in the business of                 your partners or your "executive officers", or
               his or her employer for "bodily injury" to            members of their households, but only while
               any co-"employee" of such person                      used in your business or your personal affairs.
               injured in the course of employment, or .
               to the spouse, child, parent, brother or
               sister of that co-"employee" as a
               consequence of such "bodily injury", or
               for any obligation to share damages with
               or repay someone else who must pay
               damages because of the injury;




Page 2 of 2                           © Insurance Services Office, Inc., 2016                         BP 06 86 05 17
   Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 89 of 269 Page ID #:101


 BUSINESSOWNER’S                                                                                                            BP 99 01 01 13



          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                    RESTAURANTS
This endorsement modifies insurance provided under the following:

   BUSINESSOWNER’S COVERAGE FORM

Any references in the ISO Businessowner’s manual or                                 (a) An eligible person means that person
ISO forms, as adopfed and modified by GUARD, that refer                                  designated by a law enforcement agency as
to the ISO Restaurants Endorsement BP 07.78 will apply                                   being the first to voluntarily provide the
to this form.                                                                            information leading to the arrest and
                                                                                         conviction or return of fhe stolen Covered
                                                                                         Property, and who is not:
A. The following are added to Paragraph A.5. Additional
   Coverages of Section I - Property:                                                    (i) You or any family member;
   a. Reward Payment                                                                    (ii) Your employee or any of his or her family
                                                                                             members;
     (1) We will reimburse you for rewards paid as
          follows:                                                                     (ill) An employee of a law enforcement
                                                                                             agency;
         (a) Up to $5,000 to an eligible person for
               information leading to the arrest and                                   (iv) An employee of a business engaged in
               conviction of any person or persons                                           property protection;
               committing a crime resulting in loss of or                               (v) Any person who had custody of the
               damage to Covered Property from a                                             Covered Property at the time the theft
               Covered Cause of Loss. However, we will                                       was committed; or
               pay no more fhan the lesser of the following                            (vi) Any person involved in the crime.
               amounts:
                                                                                    (b) No reward will be reimbursed unless and
               (i) Actual cash value of the Covered                                      until the person(s) committing the crime is
                   Property at the time of loss or damage,                               (are) convicted or the Covered Property is
                   but not more than the amount required to                              returned.
                   repair or replace it; or
                                                                                    (c) The lesser of the amount of the reward or
              (ii) The amount determined by the loss                                     $5,000 is the most we will reimburse for loss
                   settlement procedure applicable to the                                under this Additional Coverage in any one
                   Covered Property under the Loss Pay­                                  occurrence.
                   ment Condition.
                                                                               b. Brands And Labels
         (b) Up to $5,000 to an eligible person for the
               return of stolen Covered Property, when the                       (1) If branded or labeled merchandise that is
               loss is caused by theft. However, we will pay                         Covered Property is damaged by a Covered
               no more than the lesser of the following                              Cause of Loss, we may take all or any part of
               amounts:                                                              the property at an agreed or appraised value. If
                                                                                     so, you may:
               (i) Actual cash value based on the condition
                   of the Covered Property at the time it is                        (a) Stamp the word salvage on the merchandise
                   returned, but not more than the amount                                or its containers, if the stamp will not
                   required to repair or replace it; or                                  physically damage the merchandise: or
              (ii) The amount determined by the loss                                (b) Remove the brands or labels, if doing so will
                   settlement procedure applicable to the                                not physically damage the merchandise.
                   returned Covered Property under the                                   You must relabel the merchandise or its
                   Loss Payment Condition.                                               containers to comply with the law.
      (2) This Additional Coverage applies subject to the
          following conditions:



BP 99 01 01 13            Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.         Page 1 of 8
  Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 90 of 269 Page ID #:102



BUSINESSOWNER’S - Restaurant Endorsement

     (2) We will pay reasonable costs you incur to                                    (b) If the equipment is not repaired or replaced,
           perform the activity described in Paragraph (a)                                 we will not pay more than the lesser of:
           or (b) above. But the total we pay for these
           costs and the value of the damaged property                                     (i) The actual cash value of the equipment
           will not exceed the applicable Limit of Insurance                                   at the time of loss; or
           on such property.                                                              (ii) The Limit of Insurance shown in the
   c. Ordinance Or Law - Equipment Coverage                                                    Declarations as applicable to the Building
                                                                                               or Business Personal Property.
     (1)_Subject to Paragraph (2), if a Covered Cause of
   _____Lqss_occurs_to_equipment _that. is -Covered -                          ____(c) _We. will, not. pay-for- loss - due - to - any - ordi--------
           Property, we will pay to repair or replace the                                  nance or law that:
           equipment as required by law.                                                   (i) You were required to comply with before
      (2) If a Covered Cause of Loss occurs to re­                                             the loss, even if the equipment was
           frigeration equipment that is Covered Property,                                     undamaged; and
           we will pay:                                                                   (ii) You failed to comply with.
         (a) The cost to reclaim the refrigerant as                            d. Lock Replacement
                required by law;                                                 (1) We will pay for the cost to repair or replace
         (b) The cost to retrofit the equipment to use a                               locks at the described premises due to theft or
                non-CFC refrigerant as required by the                                 other loss to keys.
                Clean Air Act of 1990, and any amendments                        (2) The most we will pay under this Additional
                thereto or any other similar laws; and                                 Coverage for all loss or damage in any one
         (c) The increased cost to recharge the system                                 occurrence is $1,000.
                with a non-CFC refrigerant.                                      (3) A per occurrence deductible of $100 will apply.
      (3) The terms of this coverage apply separately to                       e. Spoilage Coverage
           each piece of covered equipment.
                                                                                   If endorsement BP 99 72 Spoilage Coverage is
      (4) We will not pay under this Additional Coverage                           attached to the policy, this coverage does not apply
           for the costs associated with the enforcement of                        to those buildings for which a limit of insurance is
           any ordinance or law which requires any                                 scheduled on the Spoilage Coverage endorsement.
           insured or others to test for, monitor, clean up,
           remove, contain, treat, detoxify or neutralize, or                     (1) We will pay for the loss of "perishable stock"
           in any way respond to, or assess the effects of                             caused by:
           "pollutants", "fungi", wet rot or dry rot.                                 (a) A change in temperature or humidity
      (5) Loss to the equipment will be determined as                                      resulting from mechanical breakdown or
           follows:                                                                        failure of refrigeration, cooling or humidity
                                                                                           control apparatus or equipment, only while
          (a) If the equipment is repaired or replaced, on                                 such apparatus or ■ equipment is at the
                the same or another premises, we will not                                  described premises;
                pay more than the lesser of:
                                                                                      (b) Contamination by a refrigerant; and
             . (i) The amount you actually spend to repair
                    the equipment, but not for more than the                          (c) Power outage, meaning change in tem­
                    amount it would cost to replace the                                    perature or humidity resulting from complete
                    equipment with equipment of the same                                   or partial interruption of electrical power,
                    kind and quality; or                                                   either on or off the described premises, due
                                                                                           to conditions beyond your control.
               (ii) The Limit of Insurance shown in the
                    Declarations as applicable to the covered                    (2) The most we will pay for loss in any one
                    Building or Business Personal Property.                            occurrence under this Additional Coverage is
                                                                                       $10,000 at each described premises.
                                                                                  (3) The value of the "perishable stock" will be the
                                                                                       actual cash value, as if no loss or damage had
                                                                                       occurred.




Page 2 of 8            Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.        BP 99 01 01 13
  Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 91 of 269 Page ID #:103



BUSINESSOWNER’S - Restaurant Endorsement

     (4) We will not pay for spoilage caused directly or                         (6) You must maintain a refrigeration maintenance
          indirectly by any of the following. Such spoilage                           or service agreement. If you voluntarily
          is excluded from coverage regardless of any                                 terminate this agreement and do not notify us
          other cause or event that contributes con­                                  \«ithin 10 days, the spoilage coverage provided
          currently or in any sequence to the loss.                                   under Paragraphs (1)(a) and (1)(b) will be
                                                                                      automatically suspended at the involved lo­
         (a) Earth movement;                                                          cation.
        (b) Governmental action;                                                      However, coverage provided under Paragraphs
         (c) Nuclear hazard; ____________________                                ___(1)(a) and (1)(b) is restored upon:---------- --—-
        (d) War and military action;                                                 (1) Reinstatement of the applicable refrigeration
                                                                                           maintenance or service agreement; or
         (e) Water;
                                                                                     (2) Procurement of a replacement refrigeration
          (f) The disconnection of any refrigerating,
                                                                                           maintenance or service agreement.
               cooling or humidity control system from the
               source of power;                                                       A refrigeration maintenance agreement means
                                                                                      a written service contract, between you and the
        (g) The deactivation of electrical power caused                                refrigeration service organization, which
               by the manipulation of any switch or other                             provides for regular periodic inspection of the
               device used to control the flow of electrical                           refrigeration equipment at the insured location,
               power or current;                                                      and the servicing and repair of the equipment,
        (h) The purposeful and/or preemptive discon­                                  including emergency response at the insured
               nection or deactivation of electrical power by                          location.
               an electrical utility.
          (i) The inability of an electrical utility company
                                                                               f. Food Contamination
               or other power source to provide sufficient
               power due to:                                                     (1) If your business at the described premises is
                                                                                       ordered closed by the Board of Health or any
               (i) Lack of fuel; or                                                    other governmental authority as a result of the
              (ii) Governmental order;                                                 discovery or suspicion of "food contamination",
          (j) The inability of a power source at the                                   we will pay:
               described premises to provide sufficient                              (a) Your expense to clean your equipment as
               power due to lack of generating capacity to                                 required by the Board of Health or any other
               meet demand; and                                                           governmental authority;
         (k) Breaking of any glass that is a permanent                               (b) Your expense to replace food which is, or is
               part of any refrigerating, cooling or humidity                             suspected to be, contaminated;
               control unit.                                                         (c) Your expense to provide necessary medical
           Exclusions (a) through (e) above shall have the                                tests or vaccinations for your infected
          same meaning as the Exclusions bearing those                                    employees. However, we will not pay for any
           headings in Paragraph B. Exclusions under                                      expense that is otherwise covered under a
          Section I - Property of the Businessowner’s                                     Workers' Compensation Policy;
           Coverage Form (BP 00 03). The full text of                                (d) The loss of Business Income you sustain
          those Exclusions is expressly incorporated by                                   due to the necessary suspension of your
           reference into this paragraph.                                                  "operations". The coverage for Business
     (5) We will not pay for loss or damage in any one                                     Income will begin 24 hours after you receive
           occurrence until the amount of loss or damage                                   notice of closing from the Board of Health or
           exceeds the , deductible shown in the                                           any other governmental authority; and
           Declarations. We will then pay the amount of
                                                                                      (e) Additional advertising expenses you incur to
           loss or damage in excess of that deductible, up                                 restore your reputation.
          to the applicable Limit of Insurance. No other
           deductible in this policy applies to the coverage                      (2) The definition of Business Income in the
           provided by this Additional Coverage.                                       Business Income Additional Coverage also
                                                                                       applies to this Food Contamination Additional
                                                                                       Coverage.




BP 99 01 01 13            Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 3 of 8
  Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 92 of 269 Page ID #:104



BUSINESSOWNER’S - Restaurant Endorsement

        (3) The most we will pay for all loss in any one                                      (i) Repair or replace any part to restore
            occurrence under Paragraphs (1)(a) through                                             the pair or set to its value before the
            (1)(d), including Business Income, is $10,000,                                         loss; or
            unless a higher Food Contamination Limit of                                       (ii) Pay the difference between the value
            Insurance is indicated in the Declarations.                                            of the pair or set before and after the
            The most we will pay for all loss in any one                                           loss.
            occurrence under Paragraph (1)(e) is $3,000,                                  (b) You must arrange for Fine Arts to be
            unless a higher Additional Advertising                                            packed and unpacked by competent
            Expenses Limit of Insurance is indicated in                                       packers.
            the Declarations.
        (4) We will not pay any fines or penalties levied                       h. Credit Card Slips
            against you by the Board of Health or any                              We will pay for amounts you are unable to collect
            other governmental authority as a result of                            due to loss of or damage to credit card slips while
            the discovery or suspicion of food contami­                            located at the described premises as the result of
            nation at the described premises.                                      a Covered Cause of Loss.
        (5) With respect to the coverage provided under                            It is your responsibility to establish the amount of
            this Paragraph f., Exclusion B.t.j. Virus Or                           the loss under this Additional Coverage. If it is
            Bacteria in Section I - Property does not                              not possible, the amount of the loss will be
            apply.                                                                 determined as follows:
                                                                                   (1) If you have been in business for more than
    g. Fine Arts Coverage                                                                twelve months at the location of the loss, one-
       (1) We will pay for direct loss of or damage to                                   thirtieth (1/30) of the average monthly amount
           Fine Arts, whether owned by:                                                  of credit card slips will be considered as
                (a) You; or                                                              average daily credit card slips for that
                (b) Others, and in your care, custody or                                 location.
                     control.                                                            The twelve months immediately preceding
       (2) Fine arts includes, but is not limited to,                                    the discovery of the loss will be used to
           antiques, paintings, etchings, drawings,                                      determine the average monthly amount.
           tapestries, sculptures and fragile property
                                                                                   (2) If you have been in business for less than
           such as porcelains, china and marble.                                        twelve months at the location of the loss, the
       (3) The most we will pay for loss in any one                                      average daily credit card slips shall be one-
           occurrence under this Additional Coverage is                                 thirtieth (1/30) of the average monthly amount
           $25,000 at each described premises. Our                                       of credit card slips for the number of months
           payment for loss of or damage to personal                                    you have been in business at that location.
           property of others will only be for the account
           of the owner of the property. The amount                                (3) The average daily credit card slips will be
                                                                                         multiplied by the number of days for which
           payable under this Additional Coverage is
                                                                                         slips are lost to determine the amount of the
           additional insurance over the insurance
                                                                                         loss subject to the maximum limit indicated
           available for Business Personal Property.                                     below.
       (4) The value of fine arts will be the least of the
           following amounts:                                                      The most we will pay as a result of loss or
           (a) The actual cash value of that property at                           damage to credit card slips under this Additional
                the time of loss;                                                  Coverage during each policy period is $10,000.
           (b) The cost of reasonably restoring that
                property to its condition immediately be­                  B. If the Employee Dishonesty Optional Coverage is
                fore loss; or                                                 shown as an applicable coverage in the Declarations,
           (c) The cost of replacing that property with                       the following is added to Paragraph 3. Employee
                substantially identical property.                             Dishonesty of Paragraph G. Optional Coverages of
       (5) In the event of loss, the value of property will                   Section I - Property and is subject to the provisions
           be determined as of the time of loss.                              of that Paragraph:
       (6) The following are added to Paragraph E.
            Property Loss Conditions under Section I
           - Property:
           (a) in case of covered loss to a Fine Arts to
                any part of a pair or set we will:




Page 4 of 8           Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.      BP 99 01 01 13
   Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 93 of 269 Page ID #:105



BUSINESSOWNER’S - Restaurant Endorsement

   3. Employee Dishonesty                                                      1. Delivery Errors And Omissions Coverage
       We will also pay for loss of or damage to "money",                          a. We will pay those sums that the insured
        "securities" and "other property" sustained by your                            becomes legally obligated to pay as damages
       customer resulting directly from theft committed by                             because of a failure to deliver or a misdelivery
       an identified employee, acting alone or in collusion                            of items you hold for sale by you, any of your
       with other persons.                                                             "employees" or by a concessionaire trading
       The property covered under this coverage is limited                             under your name. We will have the right and
       to property:                                                                    duty to defend the insured against any "suit"
                                                                                       seeking those damages. However, we will have__
_____ a. _That your.customer, owns or, leases; or------r-—                    -------- no duty to'defend the'insured against any "suit"
        b. That your customer holds for others.                                        seeking damages for delivery errors and omis­
                                                                                       sions to which this insurance does not apply. .
        Coverage applies only while the property Is in a                               We may, at our discretion, investigate the
        Covered Building at the premises described in the
                                                                                       circumstances of any misdelivery or failure to
        Declarations.
                                                                                       deliver and settle any claim or "suit" that may
        However, this insurance is for your benefit only. It                           result. But:
        provides no rights, or benefits to any other person
                                                                                      (1) The amount we will pay for damages is
       or organization, including your customer. Any claim
                                                                                           limited as described in Paragraph I.e.
       for loss that is covered under this coverage must
                                                                                           below;
        be presented by you.
                                                                                      (2) We will not pay for loss or damage in any
C. For coverage provided under this endorsement the
                                                                                           one occurrence until the amount of loss or
   following definitions are added to Paragraph H.
                                                                                           damage exceeds $250. We will then pay the
   Property Definitions of Section I - Property:                                           amount of loss or damage in excess of $250
   1. "Food contamination" means an incidence of food                                      up to the applicable Limit of Insurance for
        poisoning.to one or more of your customers as a                                    this coverage; and
        result of:
                                                                                      (3) Our right and duty to defend end when we
        a. Tainted food you purchased;                                                     have used up the applicable Limit of
        b. Food which has been improperly stored,                                          Insurance in the payment of. judgments or
           handled or prepared; or                                                         settlements under this Delivery Errors And
                                                                                           Omissions Coverage.
        c. A communicable disease transmitted through
           one or more of your employees.                                          b. This coverage applies only to errors in
                                                                                       deliveries that take place or omissions of such
   2. "Other property" means any tangible property other                               deliveries that should have taken place in the
       than "money" and "securities" that has intrinsic                                "coverage territory" and during the policy
       value but does not include any property specifically                            period.
        excluded under this policy.
                                                                                   c. This coverage does not apply to:
   3. "Perishable stock" means property:
                                                                                      (1) Intentional error or intentional misdelivery or
        a. Maintained under controlled temperature or                                      failure to deliver "your product".
           humidity conditions for its preservation; and
                                                                                      (2) "Bodily injury", "property damage" or
        b. Susceptible to loss or damage if the controlled                                 "personal and advertising injury".
           temperature or humidity conditions change.
                                                                                      (3) Discrimination based on a customer's race,
                                                                                           color, national origin, religion, gender,
D. The following are added to Paragraph A. Coverages                                       marital status, age, sexual orientation or
   of Section II - Liability:                                                              preference, physical or mental condition or
                                                                                           residence location.
                                                                                   d. The Supplementary Payments provision
                                                                                       applicable to the Bodily Injury, Property
                                                                                       Damage, and Personal And Advertising Injury
                                                                                       Liability Coverages also applies to this Delivery
                                                                                       Errors And Omissions Coverage.




BP 99 01 01 13             Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 5 of 8
  Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 94 of 269 Page ID #:106



BUSINESSOWNER’S - Restaurant Endorsement

      e. The most we will pay for the sum of all                               2. Merchandise Withdrawal Expenses Coverage
           damages under this coverage because of all                               a. We will reimburse you for "merchandise
           failures or misdeliveries is $10,000 in any                                   withdrawal expenses" incurred because of
           annual period starting with the beginning of the                              "merchandise withdrawal" to which this in­
           policy period shown in the Declarations. This                                 surance applies.
           limit applies separately to each premises
           described in the Declarations.                                           b. This insurance applies to a "merchandise
                                                                                         withdrawal" only if the "merchandise with­
       f. The following Condition replaces the Duties In                                 drawal" is initiated in the "coverage territory"
           The Event Of Occurrence, Offense, Claim Or_                         -------- during the policy period because:
           Suit'CoiTdition under Paragraph E. Liability
           And Medical Expenses General Conditions                                     (1) You determine that the "merchandise
           of Section II - Liability for the Delivery Errors                                 withdrawal" is necessary; or
           Or Omissions Coverage:                                                      (2) An authorized government entity has
            Duties In The Event Of A Delivery Error Or                                       ordered you to conduct a "merchandise
            Omission                                                                         withdrawal".
          (1) You must see to it that we are notified as                            c. The initiation of a "merchandise withdrawal" will
                soon as practicable of an error or omission                              be deemed to have been made only at the
                which may result in a claim. To the extent                               earliest of the following times:
                possible, notice should include:                                        (1) When you first announced, in any manner,
               (a) How, when and where the error or omis­                                    to the general public, your vendors or to
                                                                                              your "employees" (other than those
                   sion took place; and
                                                                                              "employees" directly involved in making the
               (b) The name(s) and address(es) of the                                         determination) your decision to conduct or
                   affected customer(s).                                                      participate in a "merchandise withdrawal".
          (2) If a claim is made or "suit" is brought against                                 This applies regardless of whether the
                any insured, you must:                                                        determination to conduct a "merchandise
                                                                                              withdrawal" is made by you or is requested
               (a) Immediately record the specifics of the
                                                                                              by a third party; or
                    claim or "suit" and the date received; and
                                                                                        (2) When you first received, either orally or in
               (b) Notify us as soon as practicable.                                          writing, notification of an order from an
                You must see to it that we receive written                                    authorized government entity to conduct a
                notice of the claim or "suit" as soon as                                      "merchandise withdrawal".
                practicable.                                                        d. "Merchandise withdrawal expenses" incurred to
          (3) You and any other involved insured must:                                   withdraw "your products" which contain the
               (a) Immediately send us copies of any                                     same or substantially similar "defects" will be
                    demands, notices, summonses or legal                                 deemed to have arisen out of the same
                    papers received in connection with the                               "merchandise withdrawal".
                    claim or "suit";                                                e. We will not pay for loss or damage in any one
               (b) Authorize us to obtain records and other                              occurrence until the amount of loss or damage
                    information;                                                         exceeds $250. We will then pay the amount of
                                                                                          loss or damage in excess of $250 up to the
               (c) Cooperate with us in our investigation or                             applicable Limit of Insurance for this coverage.
                    settlement of the claim or defense
                    against the "suit"; and                                          f. This insurance does not apply to "merchandise
                                                                                         withdrawal expense" arising out of:
               (d) Assist us, upon our request, in the
                    enforcement of any right against any                                (1) Any "merchandise withdrawal" initiated due
                    person or organization which may be                                       to:
                    liable to the insured because of error or                                (a) The failure of "your product" to ac­
                    omission to which this insurance may                                          complish its intended purpose, including
                    apply.                                                                        any breach of warranty of any kind,
      - (4) No insured will, except at that insured's own                                         whether written or implied. This exclusion
                cost, voluntarily make a payment, assume                                          does not apply if such failure has caused
                any obligation, or incur any expense without                                      or is reasonably expected to cause
                our consent.                                                                      "bodily injury".




Page 6 of 8            Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.      BP 99 01 01 13
  Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 95 of 269 Page ID #:107



BUSINESSOWNER’S - Restaurant Endorsement

             (b) Copyright, patent, trade secret, trade                                  (a) How, when and where the "defect” was
                   dress or trademark infringement.                                            discovered;
             (c) Transformation of a chemical nature,                                    (b) The names and addresses of any injured
                   deterioration, or decomposition of "your                                    persons and witnesses; and
                   product". This exclusion does not apply if                            (c) The nature, location and circumstances
                   it is caused by:                                                            of any injury or damage arising out of
                   (i) An error in manufacturing, design, or                                   use or consumption of "your product".
                        processing;                                                   (2) If a "merchandise withdrawal" is initiated,
                  (ii) Transportation of "your product"; or                                you must:
                 (Mi) “Merchandise tampering".                                           (a) Immediately record the specifics of the
             (d) Expiration of the designated shelf life of                                    "merchandise withdrawal" and the date it
                   "your product"; or                                                          was initiated; and
        (2) A "defect" in "your product" known to exist                                  (b) Notify us as soon as practicable.
               by you or your “executive officers", prior to                               You must see to it that we receive written
               the date this endorsement was first issued to                               notice of the "merchandise withdrawal" as
               you or prior to the time "your product" leaves                              soon as practicable.
               your control or possession.                                            (3) You must promptly take all reasonable steps
        (3) Recall of any specific product for which                                       to mitigate the expenses associated with a
               "bodily injury" or "property damage" is                                     "merchandise withdrawal". Any "profit" that
               excluded under Paragraph A. Coverages of                                    you receive from mitigating the expenses
               Section II - Liability by endorsement.                                      will be deducted from the amount of
        (4) Recall when "your product" or a component                                      reimbursement that you will receive for
               contained within "your product" has been:                                   "merchandise withdrawal expenses".
              (a) Banned from the market by an au­                                    (4) You and any other involved insured must:
                   thorized government entity prior to the                                (a) Immediately send us copies of pertinent
                   policy period; or                                                           correspondence received in connection
             (b) Distributed or sold by you subsequent to                                      with the "merchandise withdrawal";
                   any governmental ban.                                                 (b) Authorize us to obtain records and other
        (5) The defense of a claim or "suit" against you                                       information; and
               for liability arising out of a "merchandise                                (c) Cooperate with us in our investigation of
               withdrawal".                                                                    the "merchandise withdrawal".
         (6) The costs of regaining goodwill, market
               share, revenue or "profit" or the costs of                 E. For coverage provided under this endorsement the
               redesigning “your product".                                   following definitions are added to Paragraph F. Li­
      g. The most we will reimburse you for the sum of                       ability And Medical Expenses Definitions of
          all “merchandise withdrawal expenses" incurred                     Section II - Liability:
          for all "merchandise withdrawals" initiated                        1. "Defect" means a defect, deficiency or inadequacy
          during the policy period is $25,000.                                   that creates a dangerous condition.
      h. The following Condition replaces the Duties In                      2. "Merchandise tampering" is an act of intentional
          The Event Of Occurrence, Offense, Claim Or                             alteration of "your product" which has caused or is
          Suit Condition under Paragraph E. Liability                             reasonably expected to cause "bodily injury".
          And Medical Expenses General Conditions
          of Section II - Liability for the Merchandise                          When "merchandise tampering" is known, sus­
          Withdrawal Expenses Coverage:                                           pected or threatened, a "merchandise withdrawal"
                                                                                 will be limited to those batches of “your product"
          Duties In The Event Of A Defect Or A                                   which are known or suspected to have been
          Merchandise Withdrawal                                                 tampered with.
         (1) You must see to it that we are notified as                      3. "Merchandise withdrawal" means the recall or
               soon as practicable of any actual, suspected                      withdrawal:
               or threatened "defect" in "your product" or
               any governmental investigation, that may                           a. From the market; or
               result in a "merchandise withdrawal". To the                       b. From use by any other person or organization;
               extent possible, notice should include:




BP 99 01 01 13            Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 7 of 8
  Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 96 of 269 Page ID #:108



BUSINESSOWNER’S - Restaurant Endorsement

      of "your products" or products which contain "your
      products", because of known or suspected
      "defects" in "your product", or known or suspected
      "product tampering", which has caused or is
      reasonably expected to cause “bodily injury".
   4. "Merchandise withdrawal expenses" means those
      reasonable and necessary extra expenses listed
      below, paid and directly related to a "merchandise
      withdrawal":
      a. Costs of notification;
      b. Costs of stationery, envelopes, production of
          announcements and postage or facsimiles;
      c. Costs of overtime paid to your regular non-
          salaried employees and costs incurred by your
          employees including costs of transportation and
          accommodations;
      d. Costs of computer time;
      e. Costs of hiring independent contractors and
          other temporary employees;
       f. Costs of transportation, shipping or packaging;
      g. Costs of warehouse or storage space; or
      h. Costs of proper disposal of "your products" or
          products that contain "your products" that
          cannot be reused, not exceeding your purchase
          price or your cost to produce the products.
   5. "Profit" means the positive gain from business
      operation after subtracting for all expenses.

F. With respect to "bodily injury" or "property damage"
   arising out of "your products" manufactured, sold,
   handled or distributed in conjunction with the conduct
   of your restaurant operation, when conducted by you
   or on your behalf. Paragraph a. of the definition of
   "products-completed operations hazard" in Paragraph
   F. Liability And Medical Expenses Definitions of
   Section II - Liability is replaced by the following:
   "Products-completed operations hazard":
       a. Includes all "bodily injury" and "property dam­
           age" that arises out of "your products" if the
           "bodily injury" or "property damage" occurs af­
           ter you have relinquished possession of those
           products.




Page 8 of 8           Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 99 01 01 13
  Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 97 of 269 Page ID #:109


                                                                                                                   BUSINESSOWNER’S
                                                                                                                        BP 99 04 01 10



          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        EQUIPMENT BREAKDOWN COVERAGE
This endorsement modifies insurance provided under the following:

   BUSINESSOWNER’S COVERAGE FORM

A. The following is added to Paragraph A.3. Covered Causes of Loss in SECTION I - PROPERTY:

    Additional Coverage- Equipment Breakdown
    The term Covered Cause of Loss includes the Additional Coverage Equipment Breakdown as described and limited
    below.

    1. We will pay for direct physical damage to Covered Property that is the direct result of an “accident.” As used in
       this Additional Coverage, “accident” means a fortuitous event that causes direct physical damage to “covered
       equipment.” The event must be one of the following:

         a.   mechanical breakdown, including rupture or bursting caused by centrifugal force;

         b. artificially generated electrical, magnetic or electromagnetic energy, including electric arcing, that damages,
            disturbs, disrupts or otherwise interferes with any electrical or electronic wire, device, appliance, system or
            network;

         c. explosion of steam boilers, steam pipes, steam engines or steam turbines owned or leased by you, or
            operated under your control;

         d. loss or damage to steam boilers, steam pipes, steam engines or steam turbines caused by or resulting from
            any condition or event inside such equipment; or

         e.   loss or damage to hot water boilers or other water heating equipment caused by or resulting from any
              condition or event inside such boilers or equipment.

    2.   Unless otherwise shown in a Schedule, the following coverages also apply to the direct result of an “accident.”
         These coverages do not provide additional amounts of insurance.

         a.   Expediting Expenses
              With respect to your damaged Covered Property, we will pay the reasonable extra cost to:
              (1) make temporary repairs; and
              (2) expedite pennanent repairs or permanent replacement.
              The most we will pay for loss or expense under this coverage is $25,000 unless otherwise shown in a
              Schedule.

         b. Hazardous Substances
            We will pay for the additional cost to repair or replace Covered Property because of contamination by a
            “hazardous substance." This includes the additional expenses to clean up or dispose of such property.

              This does not include contamination of “perishable goods” by refrigerant, including but not limited to
              ammonia, which is addressed in 2.c.(1)(b) below. As used in this coverage, additional costs mean those
              beyond what would have been payable under this Equipment Breakdown Coverage had no “hazardous
              substance” been involved.


 BP 99 04 01 10            Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 1 of 6
   Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 98 of 269 Page ID #:110

BUSINESSOWNER’S - Equipment Breakdown Coverage Endorsement

            The most we will pay for loss, damage or expense under this coverage, including actual loss of Business
            Income you sustain and necessary Extra Expense you incur, is $25,000 unless otherwise shown in a
            Schedule.

           c. Spoilage
              (1) We will pay:
                  (a) for physical damage to "perishable goods” due to spoilage;
                  (b) for physical damage to "perishable goods” due to contamination from the release of refrigerant,
                       including but not limited to ammonia;
                  (c)_any necessary expenses you incur to reduce the amount of loss under this coverage to the extent
           _________ that they.do not exceed the amount of loss that otherwise would have been payable under this'
                       coverage.
              (2) If you are unable to replace the "perishable goods” before its anticipated sale, the amount of our
                  payment will be determined on the basis of the sales price of the "perishable goods" at the time of the
                  “accident," less discounts and expenses you otherwise would have had. Otherwise our payment will
                  be determined in accordance with the Loss Payment condition;

                 The most we will pay for loss, damage or expense under this coverage is $25,000 unless otherwise
                 shown in a Schedule.

            d. Data Restoration
               We will pay for your reasonable and necessary cost to research, replace and restore lost “electronic
                 data.”

                 The most we will pay for loss or expense under this coverage, including actual loss of Business Income
                 you sustain and necessary Extra Expense you incur, is $25,000 unless otherwise shown in a Schedule.

            e. Service Interruption
               (1) Any insurance provided for Business Income, Extra Expense or Spoilage is extended to apply to your
                   loss, damage or expense caused by the interruption of utility services. The interruption must result
                   from an “accident" to equipment, including overhead transmission lines, that is owned by a utility,
                   landlord, a landlord’s utility or other supplier who provides you with any of the following services:
                   electrical power, waste disposal, air conditioning, refrigeration, heating, natural gas, compressed air,
                   water, steam, internet access, telecommunications services, wide area networks or data
                   transmission. The equipment must meet the definition of “covered equipment" except that it is not
                   Covered Property.

                 (2) Unless otherwise shown in a Schedule, coverage for any loss of Business Income you sustain that
                     results from the interruption of utility services will not apply unless the failure or disruption of service
                     exceeds 24 hours immediately following the “accident.” If the interruption exceeds 24 hours, coverage
                     will begin at the time of the interruption and the deductible applicable to Business Income will apply.

                 (3) The most we will pay in any “one accident” for loss, damage or expense under this coverage is the
                     applicable limit for Business Income, Extra Expense or Spoilage, except that if a limit is shown in a
                     Schedule for Service Interruption, that limit will apply to Business Income and Extra Expense loss
                     under this coverage.

            f.   Business Income and Extra Expense
                 Any insurance provided under this policy for Business Income or Extra Expense is extended to the
                 coverage provided by this endorsement. However, if a deductible is shown in a Schedule, then as
                 respects Equipment Breakdown coverage, the "period of restoration” will begin immediately after the
                 “accident,” and the deductible shown in the Schedule will apply.

                 The most we will pay for loss or expense under this coverage is the applicable limit for Business Income
                 and Extra Expense, unless otherwise shown in a Schedule.

B. The following is added to Paragraph B. Exclusions:


BP 99 04 01 10            Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 2 of 6
   Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 99 of 269 Page ID #:111

BUSINESSOWNER’S - Equipment Breakdown Coverage Endorsement


    Equipment Breakdown Exclusions
    All exclusions in the Businessowners Coverage Form apply except as modified below and to the extent that coverage
    is specifically provided by this Additional Coverage Equipment Breakdown.

    1. The following exclusions are modified:
       a. As respects this endorsement only, the next to the last paragraph in Exclusion B.1.h. is deleted and replaced
          with the following:
           However, if excluded loss or damage, as described in Paragraph (1) above results in an "accident," we will
          pay only for the loss, damage or expense caused by such “accident.”

    *”br^As respects this endorsement only, the last paragraph of Exclusion B.2.I. is deleted and replaced with the
         following:
          But if an excluded cause of loss that is listed in 2.l.(1) through (7) results in an “accident,” we will pay for the
         loss, damage or expense caused by that “accident."

        c.   The following is added to Exclusions B.2.m. and B.2.n:
             We will also pay for direct physical loss or damage caused by an “accident."

    2. The following exclusions are added:
       a. We will not pay for loss, damage or expense caused by or resulting from:
          (1) a hydrostatic, pneumatic or gas pressure test of any boiler or pressure vessel, or an electrical insulation
                breakdown test of any type of electrical equipment; or
          (2) any of the following:
                (a) defect, programming error, programming limitation, computer virus, malicious code, loss of data, loss
                    of access, loss of use, loss of functionality or other condition within or involving “electronic data” of
                    any kind; or
                (b) misalignment, miscalibration, tripping off-line, or any condition which can be corrected by resetting,
                    tightening, adjusting or cleaning, or by the performance of maintenance.
                However, if an “accident” results, we will pay for the resulting loss, damage or expense caused by that
                “accident.”

        b. With respect to Service Interruption coverage, we will also not pay for an “accident” caused by or resulting
           from: fire; lightning; windstorm or hail; explosion (except as specifically provided in A.1.c. above); smoke;
           aircraft or vehicles; riot or civil commotion; vandalism; sprinkler leakage; falling objects; weight of snow, ice or
           sleet; freezing; collapse; flood or earth movement.

        c. With respect to Business Income, Extra Expense and Service Interruption coverages, we will also not pay for
           (1) loss caused by your failure to use due diligence and dispatch and all reasonable means to resume
               business; or

             (2) any increase in loss resulting from an agreement between you and your customer or supplier.

C. Deductibles
   The deductible in the Declarations applies unless a separate Equipment Breakdown deductible is shown in a
   Schedule. If a separate Equipment Breakdown deductible is shown, the following applies.

    Only as regards Equipment Breakdown Coverage, provision D. Deductibles is deleted and replaced with the
    following:
    1. Deductibles for Each Coverage

        a.   Unless the Schedule indicates that your deductible is combined for all coverages, multiple deductibles may
             apply to any “one accident."

        b. We will not pay for loss, damage or expense under any coverage until the amount of the covered loss,
           damage or expense exceeds the deductible amount indicated for that coverage in the Schedule. We will then



BP 99 04 01 10         Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 3 of 6
  Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 100 of 269 Page ID #:112

BUSINESSOWNER’S - Equipment Breakdown Coverage Endorsement

             pay the amount of loss, damage or expense in excess of the applicable deductible amount, subject to the
             applicable limit.

        c.   If deductibles vary by type of “covered equipment” and more than one type of “covered equipment” is involved
             in any “one accident,” only the highest deductible for each coverage will apply.

   2.   Direct and Indirect Coverages

        a.   Direct Coverages Deductibles and Indirect Coverages Deductibles may be indicated in the Schedule.

        b. Unless more specifically indicated in the Schedule;
           (1) Indirect Coverages Deductibles apply to Business Income and Extra Expense loss; and
           (2) Direct Coverages Deductibles apply to all remaining loss, damage or expense covered by this
               endorsement.

    3. Application of Deductibles

        a.   Dollar Deductibles
             We will not pay for loss, damage or expense resulting from any “one accident” until the amount of loss,
             damage or expense exceeds the applicable Deductible shown in the Schedule. We will then pay the amount
             of loss, damage or expense in excess of the applicable Deductible or Deductibles, up to the applicable Limit
             of Insurance.

        b. Time Deductible
           If a time deductible is shown in the Schedule, we will not be liable for any loss occurring during the specified
           number of hours or days immediately following the “accident.” If a time deductible is expressed in days, each
           day shall mean twenty-four consecutive hours.

        c.   Multiple of Average Daily Value (ADV)
             If a deductible is expressed as a number times ADV, that amount will be calculated as follows:
             The ADV (Average Daily Value) will be the Business Income (as defined in any Business Income coverage
             that is part of this policy) that would have been earned during the period of interruption of business had no
             “accident” occurred, divided by the number of working days in that period. No reduction shall be made for the
             Business Income not being earned, or in the number of working days, because of the “accident” or any other
             scheduled or unscheduled shutdowns during the period of interruption. The ADV applies to the Business
             Income value of the entire location, whether or not the loss affects the entire location. If more than one
             location is included in the valuation of the loss, the ADV will be the combined value of all affected locations.
             For purposes of this calculation, the period of interruption may not extend beyond the “period of restoration”.
             The number indicated in the Schedule will be multiplied by the ADV as determined above. The result shall be
             used as the applicable deductible.

        d. Percentage of Loss Deductibles
           If a deductible is expressed as a percentage of loss, we will not be liable for the indicated percentage of the
           gross amount of loss, damage or expense (prior to any applicable deductible or coinsurance) insured under
           the applicable coverage. If the dollar amount of such percentage is less than the indicated minimum
           deductible, the minimum deductible will be the applicable deductible.

D. Conditions
   The following conditions are in addition to the Conditions in the Businessowners Coverage Form.

    1. Suspension
       Whenever “covered equipment” is found to be in, or exposed to, a dangerous condition, any of our
       representatives may immediately suspend the insurance against loss from an “accident” to that “covered
       equipment.” This can be done by mailing or delivering a written notice of suspension to:

        a. your last known address; or



BP 99 04 01 10          Indudes copyrighted material of the Insurance Services Office, Inc., used with its pemnission.   Page 4 of 6
  Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 101 of 269 Page ID #:113

BUSINESSOWNER’S - Equipment Breakdown Coverage Endorsement

         b. the address where the “covered equipment” is located.

         Once suspended in this way, your insurance can be reinstated only by an endorsement for that “covered
         equipment.” If we suspend your insurance, you will get a pro rata refund of premium for that “covered equipment”
         for the period of suspension. But the suspension will be effective even if we have not yet made or offered a
         refund.

    2. Jurisdictional Inspections
       If any property that is “covered equipment” under this endorsement requires inspection to comply with state or
       municipal boiler and pressure vessel regulations, we agree to perform such inspection on your behalf. We do not
       warrant that conditions are safe or healthful.

    3.   Environmental. Safety and Efficiency Improvements
         If “covered equipment” requires replacement due to an "accident,” we will pay your additional cost to replace with
         equipment that is better for the environment, safer or more efficient than the equipment being replaced.

         However, we will not pay more than 125% of what the cost would have been to replace with like kind and quality.
         This condition does not increase any of the applicable limits. This condition does not apply to any property to
         which Actual Cash Value applies.

    4.   Coinsurance
         If a coinsurance percentage is shown in a Schedule for specified coverages, the following condition applies.

         We will not pay for the full amount of your loss if the applicable limit is less than the product of the specified
         coinsurance percentage times the value of the property subject to the coverage at the time of the loss. Instead,
         we will determine what percentage this calculated product is compared to the applicable limit and apply that
         percentage to the gross amount of loss. We will then subtract the applicable deductible. The resulting amount, or
         the applicable limit, is the most we will pay. We will not pay for the remainder of the loss. Coinsurance applies
         separately to each insured location.

E. The following definitions are added:
   1. “Boilers and vessels” means:

         a. Any boiler, including attached steam, condensate and feedwater piping; and

         b. Any fired or unfired pressure vessel subject to vacuum or internal pressure other than the static pressure of its
            contents.

         This term does not appear elsewhere in this endorsement, but may appear in a Schedule.

    2. “Covered equipment”

         a. “Covered equipment” means, unless otherwise specified in a Schedule, Covered Property:
            (1) that generates, transmits or utilizes energy, including electronic communications and data processing
                equipment; or
            (2) which, during normal usage, operates under vacuum or pressure, other than the weight of its contents.

         b. None of the following is “covered equipment”:
            (1) structure, foundation, cabinet, compartment or air supported structure or building;
            (2) insulating or refractory material;
            (3) sewer piping, buried vessels or piping, or piping forming a part of a sprinkler or fire suppression system;
            (4) water piping other than boiler feedwater piping, boiler condensate return piping or water piping forming a
                part of a refrigerating or air conditioning system;
            (5) “vehicle” or any equipment mounted on a “vehicle”;
            (6) satellite, spacecraft or any equipment mounted on a satellite or spacecraft;
            (7) dragline, excavation or construction equipment; or
            (8) equipment manufactured by you for sale.


BP 99 04 01 10          Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 5 of 6
  Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 102 of 269 Page ID #:114

BUSINESSOWNER’S - Equipment Breakdown Coverage Endorsement


    3.   "Hazardous substance” means any substance that is hazardous to health or has been declared to be hazardous
         to health by a governmental agency.

    4.   “One accident” means: If an initial “accident" causes other “accidents,” all will be considered “one accident.” All
         “accidents” that are the result of the same event will be considered “one accident.”

    5. “Perishable goods” means personal property maintained under controlled conditions for its preservation, and
       susceptible to loss or damage if the controlled conditions change.

    6. “Production machinery” means any machine or apparatus that processes or produces a product intended for
       eventual sale. This includes all component parts of such machine or apparatus. This term does not appear
       elsewhere in this endorsement, but may appear in a Schedule.

    7. “Vehicle” means, as respects this endorsement only, any machine or apparatus that is used for transportation or
       moves under its own power. “Vehicle” includes, but is not limited to, car, truck, bus, trailer, train, aircraft,
       watercraft, forklift, bulldozer, tractor or harvester.

         However, any property that is stationary, permanently installed at a covered location and that receives electrical
         power from an external power source will not be considered a “vehicle.”

The most we will pay for loss, damage or expense under this endorsement arising from any “one accident” is the
applicable Limit of Insurance in the Declarations unless otherwise shown in a Schedule. Coverage provided under this
endorsement does not provide an additional amount of insurance.




BP 99 04 01 10          Indudes copyrighted material of the Insurance Services Office, Inc., used with its permissioh.   Page 6 of 6
 Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 103 of 269 Page ID #:115


                                                                                                      BUSINESSOWNER’S
                                                                                                          BP 99 188 06 16



        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 DEDUCTIBLE ENDORSEMENT - PROPERTY
      This endorsement modifies insurance provided under the following:

       BUSINESSOWNER'S COVERAGE FORM


Paragraph D.1. Deductibles of SECTION I - PROPERTY                        Spoilage Deductible - Building 3
is replaced with the following:                                                  $500
                                                                          Spoilage Deductible - Building 4
D. Deductibles                                                                    $500
   1. We will not pay for loss or damage to Covered                       Spoilage Limit of Insurance            -   Building   3:
      Property caused by or resulting from a Covered                              $5,000
      Cause of Loss as a result of one occurrence until                   Spoilage Limit of Insurance            -   Building   4:
      the amount of such loss or damage exceeds the                               $2,000
      applicable Deductible sho\wn in the Declarations or                 Spoilage loss at Building 3:                $2,500
      as set forth below. We will then pay the amount of                  Spoilage loss at Building 4;                $1,500
      such loss or damage in excess of the Deductible up
      to the applicable Limit of Insurance of Section 1 -                 The largest deductible involved in the occurrence
      Property. In the event of loss or damage to Cov­                    was the $500 spoilage deductible and \A/ill be sub­
      ered Property caused by or resulting from a Cov­                    tracted from the total Loss Payable;
      ered Cause of Loss at one or more buildings at the                        $ 50,100 - Building 1IOSS
      same location, as a result of one occurrence, only                     + $ 70,000 - Building 2 loss
      the single largest deductible scheduled for loss at                    + $ 2,500-Spoilage loss at Building 3
      such building(s) will apply to all such loss or dam­                   + $ 1.500 - Spoilage loss at Building 4
      age regardless of the number of buildings involved                        $ 124,100-Total loss
      in the loss. However, this Paragraph D.1 does not                       - $     500 - Largest deductible involved in loss
      apply to loss or damage from Earthquake or Wind­                          $ 123,600 - Total loss payable
      storm or Hail causes of loss.
       EXAMPLES                                                           Example 2 - Identical loss occurs but only at build­
                                                                          ing 1, no loss at other buildings (same deductibles
       Example 1 - Loss at multiple buildings, same loca­                 and limits)
       tion.
                                                                          Property Deductible - Building 1:           $250
       A fire damages Buildings 1 and 2 which results in a
       spoilage loss at Buildings 3 and 4 due to a power                  Limit of Insurance - Building 1:            $60,000
                                                                          Loss to Building 1:                         $50,100
       outage from the fire.
                                                                          Spoilage Loss at Building 1:                $2,500
       Property Deductible - Building 1:          $250
       Property Deductible - Building 2;          $250                    The largest deductible involved in the occurrence
       Limit of Insurance - Building 1;           $60,000                 was the $500 spoilage deductible for Building 1 and
       Limit of Insurance - Building 2:           $80,000                 will be subtracted from the total Loss Payable.
       Loss to Building 1;                        $50,100
       Loss to Building 2:                        $70,000                       $ 50,100 - Building 1 loss
                                                                              + $ 2.500 - Spoilage loss at Building 1
                                                                                $ 52,600 - Total Loss at Building 1
                                                                                1    500 - Largest deductible involved in loss
                                                                                $ 52,100 - Total loss payable.


BP 99 188 0616     Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.    Page 1 of 1
 Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 104 of 269 Page ID #:116


                                                                                                       BUSINESSOWNER S
                                                                                                           BP 99 238 06 17


        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                          PROTECTIVE SAFEGUARDS - FIRE
   This endorsement modifies insurance provided under the following:

   BUSINESSOWNER'S COVERAGE FORM

                                                          SCHEDULE

          Prem.       Bldg.       Protective Safeguards
           No.         No.         Symbols Applicable                      Description Of "P-9" If Applicable:
           001         001       P-9G                            Automatic Commercial Cooking Extinguishing System
                                                                 (a/k/a Ansul system)
            003        001       P-9G                            Automatic Commercial Cooking Extinguishing System
                                                                 (a/k/a Ansul system)
         Infomiation required to complete this Schedule, if not shown above, will be shown in the Declarations.



  A. The following is added to the Property General                     C. The protective safeguards to which this endorse­
     Conditions in SECTION I - PROPERTY:                                   ment applies are identified by the symbols set forth
                                                                           below: The term “Automatic” as used herein
       Protective Safeguards
                                                                           means that the device in the “on position” is acti­
       As a condition of this insurance, you are required                  vated by fire or smoke without the need for any fur­
       to:                                                                 ther action by you.
       1. Maintain the protective safeguards listed in the                 "P-1" Automatic Sprinkler System, including re­
           Schedule, and over which you have control, in                   lated supervisory services.
           complete working order;
                                                                           Automatic Sprinkler System means:
       2. Actively engage and maintain in the "on" posi­
           tion and for "P-2” Automatic Fire Alarms also                       a. Any automatic fire protective or extinguish­
           maintain the connection to a central station or                          ing system, including connected:
           public or private fire alarm station at all times                        (1) Sprinklers and discharge nozzles;
           any automatic fire alarm or other automatic                                (2) Ducts, pipes, valves and fittings;
           system listed in the Schedule; and
                                                                                    (3) Tanks, their component parts and
       3. Notify us if you know of any suspension of or                                  supports; and
           impairment in any protective safeguard listed
           in the Schedule.                                                         (4) Pumps and private fire protection
                                                                                         mains.
           However, if part of an Automatic Sprinkler Sys­
           tem or Automatic Commercial Cooking Ex­                               b. When supplied from an automatic fire pro­
           haust And Extinguishing System is shut off                               tective system:
           due to breakage, leakage, freezing conditions                            (1) Non-automatic fire protective systems;
           or opening of sprinkler heads, notification to us                             and
           will not be necessary if you can restore full pro­
                                                                                    (2) Hydrants, standpipes and outlets.
           tection within 48 hours.
   B. The following is added to Paragraph B. Exclu­
      sions in SECTION I - PROPERTY:                                         "P-2" Automatic Fire Alarm, protecting the entire
                                                                             building, that is:
      We will not pay for loss or damage caused by or
      resulting from fire if, prior to the fire, you failed to                    a. Connected to a central station; or
      comply with any condition set forth in Paragraph A.

BP 99 238 06 17     Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.    Page 1 of 2
 Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 105 of 269 Page ID #:117

BUSINESSOWNER S - Protective Safeguards - Fire

           b. Reporting to a public or private fire alarm
              station.
      "P-3" Security Service, with a recording system
      or watch clock, making hourly rounds covering the
      entire building, when the premises are not in actual
      operation.
      "P-4" Service Contract with a privately owned fire
      department providing fire protection service to the
      described premises.
      "Pr9G" Automatic Commercial Cooking Extin­
      guishing System (a/k/a Ansul system) consist­
      ing of wet chemicai fire extinguishing equipment.
      "P-9", the protective system described in the
       Schedule.




BP 99 238 06 17    Includes copyrighted material of the Insurance Services Office, Inc., used virith its permission.   Page 2 of 2
 Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 106 of 269 Page ID #:118


                                                                                                                  BUSINESSOWNER’S
                                                                                                                      BP 99 332 02 18



          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                         CANNABIS EXCLUSION
This endorsement modifies insurance provided under the following:

   BUSINESSOWNER'S COVERAGE FORM
   ELECTRONIC DATA LIABILITY - BROAD COVERAGE ENDORSEMENT

A. Section I - Property is amended as follows:                               This exclusion applies even if the claims against any
   1. The following is added to Paragraph A.2. Property                      insured allege negligence or other \wrongdoing in the
                                                                             supervision, hiring, employment, training or monitoring
      Not Covered:
                                                                             of others by that insured, if the "occurrence" which
      a. "Cannabis".                                                         caused the "bodily injury" or "property damage", or the
   2. Coverage under this Policy does not apply to that                      offense \«hich caused the "personal and advertising
      part of Business Income loss or Extra Expense                          injury", involved that which is described.in Paragraph
      incurred due to a suspension of your "operations"                      B.1. or B.2. above.
      which involve the design, manufacture, distribution,                   However, this exclusion does not apply to any
      sale, serving, furnishing, use or possession of                        "cannabis" that is not designed, manufactured,
      "cannabis".                                                            distributed, sold, served or furnished for bodily:
   3. Paragraphs A.1. and A.2. above do not apply to                             a. Ingestion;
      any "cannabis" that is not designed, manufactured,
      distributed, sold, served or furnished for bodily:                         b. Inhalation:
      a. Ingestion;                                                              c. Absorption; or
      b. Inhalation;                                                             d. Consumption.
      c. Absorption; or                                                   C. The following changes apply only to Electronic Data
                                                                             Liability - Broad Coverage Endorsement BP 05 96 if it
      d. Consumption.                                                        is attached to this Policy:
B. The following exclusion is added to Section II -                          The following exclusion is added to Section II -
   Liability:                                                                Liability:
   This insurance does not apply to:                                         This insurance does not apply to:
   1. "Bodily injury", "property damage" or "personal and                    "Loss of Electronic Data":
      advertising injury" arising out of, caused by, or
      attributable to, whether in whole or in part, the                      1. Arising out of, caused by, or attributable to,
      follovi/ing:                                                               whether in vwhole or in part, the follovring:
      a. The design, manufacture, distribution, sale,                            a. The design, manufacture, distribution, sale,
           serving, furnishing, use or possession of                                 serving, furnishing, use or possession of
           "cannabis";                                                               "cannabis";
      b. The actual, alleged, threatened or suspected                            b. The actual, alleged, threatened or suspected
           inhalation, ingestion, absorption or consumption                          inhalation, ingestion, absorption or consumption
           of, contact with, exposure to, existence of, or                           of, contact with, exposure to, existence of, or
           presence of "cannabis"; or                                                presence of "cannabis": or
   2. "Property damage" to "cannabis".                                       2. With respect to any "electronic data" that is used in
                                                                                 the design, manufacture, distribution, sale, serving,
                                                                                 furnishing, use or possession of "cannabis".




BP 99 332 02 18         Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.      Page 1 of 2
  Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 107 of 269 Page ID #:119



BUSINESSOWNER’S - Cannabis Exclusion

   This exclusion applies even if the claims against any                       2. Paragraph D.1. above includes, but is not limited
   insured allege negligence or other wrongdoing in the                           to, any of the following containing such THC or
   supervision, hiring, employment, training or monitoring                        cannabinoid:
   of others by that insured, if the "electronic data                             a. Any plant of the genus Cannabis L., or any part
   incident” which caused the "loss of electronic data"                               thereof, such as seeds, stems, flowers, stalks
   involved that which is described in Paragraph C.1. or                              and roots; or
   C.2. above.
                                                                                  b. Any compound, byproduct, extract, derivative,
   However, this exclusion does not apply to any                                      mixture or combination, such as, but not limited
__ "cannabis" that_is_not_designed,_manufactured,                                      to:
   distributed, sold, served or furnished for bodily;
                                                                                      (1) Resin, oil or wax;
       a. Ingestion;
                                                                                      (2) Hash or hemp; or
       b. Inhalation;
                                                                                      (3) Infused liquid or edible cannabis;
       c. Absorption; or
                                                                                       whether derived from any plant or part of any
       d. Consumption.                                                                 plant set forth in Paragraph D.2.a. above or not.
D. For the purpose of this endorsement, the following
   definition is added:
   "Cannabis":
    1. Means:
       Any good or product that consists of or contains
       any amount of Tetrahydrocannabinol (THC) or any
       other cannabinoid, regardless of whether any such
       THC or cannabinoid is natural or synthetic.




Page 2 of 2             Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 99 332 02 18
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 108 of 269 Page ID #:120




                                                                                                             BUSINESSOWNER’S
                                                                                                                  BP 99 41 0816


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

               BUSINESS INCOME, EXTRA EXPENSE AND
              RELATED COVERAGES LIMIT OF INSURANCE
 This endorsement modifies insurance provided under the following:

    BUSINESSOWNER'S COVERAGE FORM

                                                           SCHEDULE
   Site 001

   Business Income, Extended Business Income, Extra Expense
   Limit:                                                                                                              $500,000

   Location 001: 1111 Wilshire Blvd Ste 103, Los Angeles, CA 90017-1999
   Building 001: Family-style Restaurant - Sales of Alcoholic Beverages up to 50% of Total Sales -
   0966101

   Site 002

   Business Income, Extended Business Income, Extra Expense
   Limit:                                                                                                              $500,000

   Location 002: 1401 Ocean Ave Ste 104, Santa Monica, CA 90401-2106
   Building 001: Family-style Restaurant - Sales of Alcoholic Beverages up to 50% of Total Sales -
   0966101




 With respect to the location(s) shown in the Schedule,                    for all loss sustained and expense incurred is the
 the following provisions apply to Section I - Property:                   applicable Business Income, Extra Expense and
                                                                           Related Coverages Limit of Insurance shown in the
 A. The most we will pay for each “site" listed above
     under any one or more of the following coverages;                     Schedule of this endorsement. This Limit of In­
                                                                           surance applies regardless of the number of
     1. Paragraph A.5.f. Business Income Additional                        locations or buildings included at the site. The Limit
         Coverage;                                                         of Insurance of Section I - Property shown in the
     2. Paragraph A.5.g. Extra Expense Additional                          Declarations does not apply to these Additional
         Coverage;                                                         Coverages.
     3. Paragraph A.5.i. Civil Authority Additional                        This endorsement does not modify any of the terms
         Coverage;                                                         or conditions of Paragraphs A.5.f., A.5.g., A.5.i.,
                                                                           A.5.m. or A.5.q. and is subject to any additional
     4. Paragraph A.5.m. Business Income From                              limitations contained-therein.
         Dependent Properties Additional Coverage; and
     5. Paragraph A.5.q. Interruption Of Computer
         Operations Additional Coverage;




  BP 99 41 08 16     Includes copyrighted material of the Insurance Services Office, Inc., used with its pennission.   Page 1 of 2
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 109 of 269 Page ID #:121

 BUSINESSOWNER’S - Business Income, Extra Expense and Related Coverages Limit of Insurance


 B. However, Paragraph A. does not apply to
    coverages provided by any of the following en­
    dorsements:
    1. Water Back-up And Sump Overflow Endorse­
       ment (if that endorsement is attached to this
       Businessowner’s Policy);
    2. Earthquake Endorsement (if that endorsement
       is attached to this Businessowner’s Policy);
    3. Earthquake And Volcanic Eruption (Sub-limit)
       Endorsement (if that endorsement is attached to
       this Businessowner’s Policy):
    4. Flood Coverage Endorsement (if that
       endorsement         is   attached    to      this
       Businessowner’s Policy).
    5. Hotels/Motels Endorsement (if that endorse­
       ment is attached to this Businessowner’s
       Policy);
    6. Professional Offices Endorsement (if that en­
       dorsement is attached to this Businessowner’s
       Policy);
    7. Retail Stores Endorsement (if that endorse­
       ment is attached to this Businessowner’s
       Policy);
 C. As used in this endorsement, “Site” means all
    locations and buildings scheduled to one limit of
    insurance as indicated in the schedule of this
    endorsement.




  Page 2 of 2       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 99 41 08 16
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 110 of 269 Page ID #:122


                                                                                                              BUSINESSOWNER’S
                                                                                                                   BP 99 60 03 12



        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 WATER BACK-UP AND SUMP OVERFLOW
 This endorsement modifies insurance provided under the follo\wing:

    BUSINESSOWNER’S COVERAGE FORM

                                                   SCHEDULE
                               Covered Property Annual Aggregate                       Business Income And Extra Expense
     Premises Number                   Limit Of Insurance                              Annual Aggregate Limit Of Insurance
  Location 001, Building        $5,000                                                  $5,000
  001
  Location 002, Building         $5;000                                               - $5,000
  001
  Location 003, Building      $5,000                                         $5,000
  001
  Information required to complete this Schedule, if not sho\wn above, will be shown in the Declarations.




 A. We will pay for direct physical loss or damage to                     1. Keep a sump pump or its related equipment in
    Covered Property, covered under Section I -                               proper working condition; or
    Property, caused by or resulting from:                                2. Perform the routine maintenance or repair
    1. Water or waterborne material which backs up                            necessary to keep a sewer or drain free from
       through or overflows or is otherwise discharged                        obstructions.
       from a sewer or drain; or                                       C. The most we will pay for the coverage provided
    2. Water or waterborne material which overflows                       under this endorsement for all direct physical loss
       or is otherwise discharged from a sump, sump                       or damage to Covered Property is the Covered
       pump or related equipment, even if the over­                       Property Annual Aggregate Limit of Insurance.
       flow or discharge results from mechanical                          That limit is $5,000 per location, unless a different
       breakdown of a sump pump or its related                            Covered Property Annual Aggregate Limit of In­
       equipment.                                                         surance is indicated in the Schedule of this en­
    However, with respect to Paragraph A.2., we will                      dorsement.
    not pay the cost of repairing or replacing a sump                     The applicable Covered Property Annual Aggre­
    pump or its related equipment in the event of me­                     gate Limit of Insurance is the most we will pay un­
    chanical breakdown.                                                   der this endorsement for the total of all direct
    THIS IS NOT FLOOD INSURANCE. We will not                              physical loss or damage sustained in any one pol­
    pay for loss or damage from water or other                            icy year, regardless of the number of occurrences
    materials that back up or overflow from any                           that cause or result in loss or damage to Covered
    sewer, drain or sump that itself is caused,                           Property. If loss payment for the first such occur­
    directly or indirectly, in whole or in part, by any                   rence does not exhaust the applicable Limit of In­
    flood. Flood means the overflow of surface                            surance, then the balance of that Limit is available
    water, waves, tides, tidal waves, streams, or                         for subsequent loss or damage sustained in, but
    other bodies of water, or their spray, ali                            not after, that policy year. With respect to an. oc­
                                                                          currence which begins in one policy year and con­
    whether driven by wind or not.
                                                                          tinues or results in additional loss or damage in a
 B. The coverage described in Paragraph A. of this                        subsequent policy year(s), all loss or damage is
    endorsement does not apply to loss or damage                          deemed to be sustained in the policy year in which
    resulting from an insured's failure to:                               the occurrence began.



 BP 99 60 0312        Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 1 of 2
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 111 of 269 Page ID #:123

 BUSINESSOWNER’S - Water Back-Up and Sump Overflow Endorsement

 D. The following provisions apply to Section I -                                a. Foundations, walls, floors or paved sur­
    Property and supersede any provisions to the                                    faces;
    contrary:                                                                    b. Basements, whether paved or not; or
    The most we will pay under:                                                  c. Doors, windows or other openings; or
    1. Paragraph A.S.f. Business Income Additional                          4. Waterborne material carried or otherwise
        Coverage for all loss of Business Income you                             moved by any of the water referred to in Para­
        sustain due to the necessary suspension of                              graph 1. or 3., or material carried or otherwise
        your "operations" caused by direct physical                              moved by mudslide or mudflow.
        loss or damage to Covered Property as de­
        scribed in Paragraph A; of this endorsement;                        This exclusion applies regardless of whether any
        and                                                                 of the above, Jn_Paragraphs_1. ,through_4.,_is...
                                                                            caused by an act of nature or is otherwise caused.
    2. Paragraph A.S.g. Extra Expense Additional                            An example of a situation to which this exclusion
        Coverage for all necessary Extra Expense you                        applies is the situation where a dam, levee, sea­
        incur and that you would not have incurred if                       wall or other boundary or containment system fails
        there had been no direct physical loss or dam­                      in whole or in part, for any reason, to contain the
        age to Covered Property as described in Para­                       water.
        graph A. of this endorsement;
                                                                            But if any of the above, in Paragraphs 1. through
    is the Business,Income And Extra Expense An­                            4., results in fire, explosion or sprinkler leakage,
    nual Aggregate Limit of Insurance. That limit is                        we will pay for the loss or damage caused by that
    $5,000 per location, unless a different Business                        fire, explosion or sprinkler leakage.
    Income And Extra Expense Annual Aggregate
    Limit of Insurance is shown in the Schedule.
    The applicable Business Income And Extra Ex­
    pense Annual Aggregate Limit of Insurance is the
    most we will pay under this endorsement for the
    total of all loss of Business Income you sustain
    and Extra Expense you incur in any one policy
    year, regardless of the number of occurrences that
    cause or result in loss or damage to Covered
    Property as described in Paragraph A. of this en­
    dorsement. If loss payment during an earlier "pe­
    riod of restoration" in the policy year does not ex­
    haust the applicable Limit of Insurance, then the
    balance of that Limit is available for loss of Busi­
    ness Income you sustain or Extra Expense you in­
    cur during a subsequent "period of restoration"
    beginning in, but not after, that policy year. With
    respect to a "period of restoration" which begins in
    one policy year and continues in a subsequent
    policy year(s), all loss of Business Income you
    sustain or Extra Expense you incur is deemed to
    be sustained or incurred in the policy year in which
    the "period of restoration" began.
 E. With respect to the coverage provided under this
    endorsement, the Water Exclusion in Section I -
    Property is replaced by the following exclusion:
    Water
     1. Flood, surface water, waves (including tidal
        wave and tsunami), tides, tidal water, overflow
        of any body of water, or spray from any of
        these, all whether or not driven by wind (includ­
        ing storm surge);
     2. Mudslide or mudflow; or
     3. Water under the ground surface pressing on,
        or flowing or seeping through:




 Page 2 of 2       Indudes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 99 60 0312
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 112 of 269 Page ID #:124




                  Exhibit C
       Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 113 of 269 Page ID #:125

   c




         Plan Check Downtown III, LLC
         DBA/TA Plan Check
         6420 Wilshire Blvd Ste 1700
         Los Angeles. CA 90048-5545




  O

  8
  O




  9
  m
  o
  o
  d
. sm
  o
  m
  s
  o
    Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 114 of 269 Page ID #:126




      POLICY NUMBER:PLBP159547                                                          BUSINESSOWNERS
      Date Processed; 05/05/2020                                                            BP 12 01 07 02

           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                        BUSINESSOWNERS POLICY CHANGES

          Plan Check Downtown III, LLC
          6420 Wilshire Blvd Ste 1700
          Los Angeles, CA 90048-5545



      THIS ENDORSEMENT FORMS A PART OF THE POLICY NUMBERED BELOW.


       POLICY NUMBER                  POLICY CHANGES EFFECTIVE           COMPANY
       PLBP159547                     05/06/2020                         AmGUARD Insurance Company

       NAMED INSURED                                                     AUTHORIZED REPRESENTATIVE
       Plan Check Downtown III, LLC

                                                       CHANGES
       Changed          From; 1111 Wilshire Blvd Ste 103, Los Angeles, CA 90017-1999
                        To; 6420 Wilshire Blvd Ste 1700, Los Angeles, CA 90048-5545




i

i




                                               © ISO Properties, Inc., 2001                      Page 1 of 2   □
       BP 12 01 07 02
     Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 115 of 269 Page ID #:127




                                     POLICY AMOUNT AND PREMIUM ADJUSTMENT
                                Limits Of Insurance           Premiums
      Coverage              Previous Limit    New Limit          Previous            New         □     Add'l Premium
      Description           Of Insurance     Of Insurance        Premium           Premium       □     Return Premium
                                                             $                 $                 $

                                             TOTAL PREMIUM ADJUSTMENTS

                                  PREMIUM DUE AT POLICY CHANGE EFFECTIVE DATE

                                  ADDITIONAL                                        RETURN

                                  $0.00                                                $0.00

       REMOVAL       If Covered Property is removed to a new location that is described on this Policy Change, you may
       PERMIT        extend this insurance to include that Covered Property at each location during the removal. Cov­
                     erage at each location will apply in the proportion that the value at each location bears to the value
                     of all Covered Property being removed. This permit applies up to 10 days after the effective date
                     of this Policy Change: after that, this insurance does not apply at the previous location._________




O
o
o

O
g
m
ro
8
8


m

§
O




       Page 2 of 2                                © ISO Properties, Inc., 2001                              BP 12 01 07 02    V
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 116 of 269 Page ID #:128
                                                                                                               ;



 POLICY NUMBERiPLBPI 59547                                                          BUSINESSOWNERS
 Date Processed: 03/24/2020                                                             BP 12 01 07 02

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                   BUSINESSOWNERS POLICY CHANGES

     Plan Check Downtown III, LLC
     1111 WilshireBlvdSte 103
     Los Angeles, CA 90017-1999



 THIS ENDORSEMENT FORMS A PART OF THE POLICY NUMBERED BELOW.


  POLICY NUMBER                  POLICY CHANGES EFFECTIVE            COMPANY
  PLBP159547                     02/27/2020                          AmGUARD Insurance Company

  NAMED INSURED                                                      AUTHORIZED REPRESENTATIVE
  Plan Check Downtown III, LLC

                                                    CHANGES


  Policy Coverage
  Changed       Liquor Liability
                Gross Annual Liquor Receipts
                From; $1,300,000
                To: $1,083,290




  Building Coverage
  Location: 001, Building: 001: 1111 Wilshire Blvd Ste 103, Los Angeles, CA 90017-1999
  Changed        Liability
                 Gross Sales at this Location
                 From: 2,000,000
                 To: 1,733,264




  Buildings
  Changed          Gross Revenue at this Building
                   From; 2,080,000
                   To: 1,733,264

                   securityService




  BP 12 01 07 02                           © ISO Properties, Inc., 2001                      Page 1 of 3   □
     Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 117 of 269 Page ID #:129




       Plan Check Downtown III, LLC
       DBA/TA Plan Check
       1111 Wilshire Blvd Ste 103
       Los Angeles. CA 90017-1999




o
o
o

9
9
S
is

<5
i
O




                                                                                      m
      Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 118 of 269 Page ID #:130




                      From; N
                      To;

                      serviceContract
                      From; N
                      To;

                      securityGuards
                      From; None
                      To;



        Building Coverage
        Location: 003, Building: 001: 1800 Sawtelle Blvd, Los Angeles, CA 90025-5516
        Changed       Liability
                      Gross Sales at this Location
                      From: 2,200,000
                      To: 3,054,877




        Buildings
        Changed        Gross Revenue at this Building
                       From: 3,666,000
                       To: 3,054,877




 O
 O
 o

 9
 g
 o
 CM
 g
 s
- y
 s
. S
  §
  O




                                                © ISO Properties, Inc., 2001           BP 12 01 07 02
        Page 2 of 3
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 119 of 269 Page ID #:131




                                    POLICY AMOUNT AND PREMIUM ADJUSTMENT
                               Limits Of Insurance           Premiums
 Coverage                  Previous Limit     New Limit         Previous            New         □     Add'l Premium
 Description               Of Insurance      Of Insurance       Premium           Premium       □     Return Premium
 Liquor Liability                                           $     13,319.00   $     11,099.00   $             -2,220.00
 Terrorism                                                  $      1,442.00   $      1,396.00   $                -46.00
 Liability                                                  $      5,943.00   $      5,085.00   $               -858.00
 Liability                                                  $     10,290.00   $      8,869.00   $             -1,421.00


                                            TOTAL PREMIUM ADJUSTMENTS

                                 PREMIUM DUE AT POLICY CHANGE EFFECTIVE DATE

                                 ADDITIONAL                                        RETURN

                                 $0.00                                                $ -4,545.00

 REMOVAL            If Covered Property is removed to a new location that is described on this Policy Change, you may
 PERMIT             extend this insurance to include that Covered Property at each location during the removal. Cov­
                    erage at each location will apply in the proportion that the value at each location bears to the value
                    of all Covered Property being removed. This permit applies up to 10 days after the effective date
                    of this Policy Change: after that, this insurance does not apply at the previous location._________^




  BP 12 01 07 02                                  © ISO Properties, Inc., 2001                                 Page 3 of 3
    Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 120 of 269 Page ID #:132




      POLICY NUMBER: PLBP159547                                                                   BUSINESSOWNERS
                                                                                                      BP 04 89 01 10

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                LIQUOR LIABILITY COVERAGE
     This endorsement modifies insurance provided under-the following:—

        BUSINESSOWNERS COVERAGE FORM
                                                         SCHEDULE

      A. Liquor Liability Aggregate Limit:
         $ 2,000,000

      B. Each Common Cause Limit:
          $   1,000,000"

       Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


     Section II - Liability is amended as follows:                        (2) The furnishing of alcoholic beverages to
                                                                                a person under the legal drinking age or
     A. The insurance provided under Paragraph A.1.                             under the influence of alcohol; or
        Business Liability also applies to all "bodily injury"
        or "property damage" arising out of the selling,                  (3) Any statute, ordinance or regulation
        serving or furnishing of alcoholic beverages.                           relating to the sale, gift, distribution or
                                                                                use of alcoholic beverages.
     B. For the insurance provided by this endorsement
        only. Paragraph B. Exclusions is amended as fol­                c. Any "bodily injury" or "property damage" with
        lows:                                                              respect to which other insurance is afforded,
                                                                           or would be afforded but for the exhaustion
        1. Paragraph 1. Applicable To Business LiabiU                      of the Limits of Insurance.
            ity Coverages, other than Exclusions a. Ex­
            pected Or Intended Injury, d. Workers'                         This exclusion does not apply if the other
            Compensation And Similar Laws and e.                            insurance responds to. liability for "bodily in­
            Employer's Liability, does not apply.                          jury" or "property damage" imposed on the
o                                                                           insured by reason of the selling, serving or
g       2. The following exclusions are added:                             furnishing of any alcoholic beverage.
o
            This insurance does not apply to:                     C. The following are added to Paragraph D. Liability
o
w
            a. "Bodily injury" or "property damage" arising          And Medical Expenses Limits Of Insurance:
s               out of any alcoholic beverage sold, served or        D. Liability And Medical Expenses Limits Of
O
O
                furnished while any required license is not in          Insurance
d               effect.
3                                                                       5. The Liquor Liability Aggregate Limit shown
            b. "Bodily injury" or "property damage" arising                 in the Schedule of this endorsement is the
                out of "your product". This exclusion does                  most we will pay for all "bodily injury" and
                not apply to "bodily injury" or "property dam­              "property damage" as the result of the sell­
Z
o               age" for which the insured or the insured's                 ing, serving or furnishing of alcoholic bev­
                indemnities may be held liable by reason of:                erages.
               (1) Causing or contributing to the intoxication
                    of any person;




                                                                                                              Page 1 of 2      ^
       BP 04 89 01 10                       © Irisurance Services Office, Inc., 2009
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 121 of 269 Page ID #:133




       6. Subject to the Liquor Liability Aggregate               Neither the Liability And Medical Expenses Limit
          Limit, the Each Common Cause Limit shown                of Insurance shown in the Declarations nor its
          in the Schedule of this endorsement is the              aggregate limits apply to damages arising out of
          most we will pay for all "bodily injury" and            the selling, serving or furnishing of alcoholic
          "property damage" sustained by one or more              beverages.
          persons or organizations as the result of the
          selling, serving or furnishing of alcoholic
          beverages to any one person.




   Page 2 of 2                         © Insurance Services Office, Inc., 2009                    BP 04 89 01 10     □
     Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 122 of 269 Page ID #:134




      POLICY NUMBER:                                                                              BUSINESSOWNERS
                                                                                                      BP 0515 01 15

          THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN
          RESPONSE TO THE DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK
         INSURANCE ACT. THIS ENDORSEMENT DOES NOT GRANT ANY COVERAGE OR
        CHANGE THE TERMS AND CONDITIONS OF ANY COVERAGE UNDER THE POLICY.

                          - DISCLOSURE PURSUANT TO
                          TERRORISM RISK INSURANCE ACT
                                                          SCHEDULE

       SCHEDULE - PART I
       Terrorism Premium (Certified Acts)         $1,396.00


       Additional information, if any, concerning the terrorism premium:




       SCHEDULE - PART II
       Federal share of terrorism losses         80 o/o     Year: 2020
       (Refer to Paragraph B. in this endorsement.)

       Federal share of terrorism losses              %       Year: 2021
       (Refer to Paragraph B. in this endorsement.)

       Information required to complete this Scheduie, if not shown above, wiil be shown in the Declarations.
O

g
o
      A. Disclosure Of Premium                                    B. Disclosure Of Federal Participation In Payment
o                                                                    Of Terrorism Losses
sd       In accordance with the federal Terrorism Risk
         Insurance Act, we are required to provide you with          The United States Government, Department of the
o        a notice disclosing the portion of your premium, if         Treasury, will pay a share of terrorism losses
9                                                                    insured under the federal program. The federal
gu       any, attributable to coverage for terrorist acts
         certified under the Terrorism Risk Insurance Act.           share equals a percentage (as shown in Part II of
         The portion of your premium attributable to such            the Schedule of this endorsement or in the policy
CM
jN
         coverage is shown in the Schedule of this                   Declarations) of that portion of the amount of such
«N
z        endorsement or in the policy Declarations.                  insured losses that exceeds the applicable insurer
o                                                                    retention. However, if aggregate insured losses
                                                                     attributable to terrorist acts certified under the
                                                                     Terrorism Risk Insurance Act exceed $100 billion
                                                                     in a calendar year, the Treasury shall not make
                                                                     any payment for any portion of the amount of such
                                                                     losses that exceeds $100 billion.




       BP 05 15 01 15                      © Insurance Services Office, Inc., 2015                          Page 1 of 2
                                                                                                                           ii
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 123 of 269 Page ID #:135




 C. Cap On Insurer Participation In Payment Of
    Terrorism Losses
    If aggregate insured losses attributable to terrorist
    acts certified under the Terrorism Risk Insurance
    Act exceed $100 billion in a calendar year and we
    have met our insurer deductible under the
    Terrorism Risk Insurance Act, we shall not be
    liable for the payment of any portion of the amount
    of such losses that exceeds $100 billion, and in
    such case insured losses up to that amount are
    subject to pro rata allocation in accordance with
    procedures established by the Secretary of the
    Treasury.




  Page 2 of 2                           © Insurance Services Office, Inc., 2015   BP 05 15 01 15
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 124 of 269 Page ID #:136



  POLICY NUMBER:PLBP062367                                                                BUSINESSOWNERS
  Date Processed: 03/05/2020                                                                  BP 12 01 07 02

       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                   BUSINESSOWNERS POLICY CHANGES

      Plan Check Downtown III, LLC
      1111 WilshireBlvdSte 103
      Los Angeles, CA 90017-1999



  THIS ENDORSEMENT FORMS A PART OF THE POLICY NUMBERED BELOW.


  POLICY NUMBER                   POLICY CHANGES EFFECTIVE            COMPANY
  PLBP062367                      12/02/2019                          AmGUARD Insurance Company

  NAMED INSURED                                                       AUTHORIZED REPRESENTATIVE
  Plan Check Downtown III, LLC

                                                   CHANGES



   Buildings
   Location: 002, Building: 001:1401 Ocean Ave Ste 104, Santa Monica, CA 90401-2106
   Deleted        Family-style Restaurant - Sales of Alcoholic Beverages up to 50% of Total
                  Sales-0966101




  BP 12 01 07 02                           © ISO Properties, Inc., 2001                            Page 1 of 2   □
      Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 125 of 269 Page ID #:137




       Plan Check Downtown III. LLC
       DBA/TA Plan Check
       1111 WilshireBlvdSte103
       Los Angeles, CA 90017-1999




o
o
o

o

9
s
fvj
o
9
g
<
CO
o


z
o
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 126 of 269 Page ID #:138



  POLICY NUMBER:                                                                              BUSINESSOWNERS
                                                                                                  BP 0515 01 15

      THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN
      RESPONSE TO THE DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK
     INSURANCE ACT. THIS ENDORSEMENT DOES NOT GRANT ANY COVERAGE OR
    CHANGE THE TERMS AND CONDITIONS OF ANY COVERAGE UNDER THE POLICY.

                          DISCLOSURE PURSUANT TO
                       TERRORISM RISK INSURANCE ACT                                                                    :

                                                     SCHEDULE

   SCHEDULE - PART I
   Terrorism Premium (Certified Acts)         $919.00

   Additional information, if any, concerning the terrorism premium:




   SCHEDULE - PART II
   Federal share of terrorism losses          81 %      Year: 2019
   (Refer to Paragraph B. in this endorsement.)


   Federal share of terrorism losses          80 %      Year: 2020
   (Refer to Paragraph B. in this endorsement.)


   Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


  A. Disclosure Of Premium                                   B. Disclosure Of Federal Participation In Payment
                                                                Of Terrorism Losses
     In accordance with the federal Terrorism Risk
     Insurance Act, we are required to provide you with          The United States Government, Department of the
     a notice disclosing the portion of your premium, if         Treasury, will pay a share of terrorism losses
     any, attributable to coverage for terrorist acts            insured under the federal program. The federal
     certified under the Terrorism Risk Insurance Act.           share equals a percentage (as shown in Part II of
     The portion of your premium attributable to such            the Schedule of this endorsement or in the policy
     coverage is shown in the Schedule of this                   Declarations) of that portion of the amount of such
     endorsement or in the policy Declarations.                  insured losses that exceeds the applicable insurer
                                                                 retention. However, if aggregate insured losses
                                                                 attributable to terrorist acts certified under the
                                                                 Terrorism Risk Insurance Act exceed $100 billion
                                                                 in a calendar year, the Treasury shall not make
                                                                 any payment for any portion of the amount of such
                                                                 losses that exceeds $100 billion.




  BP 0515 01 15                        © Insurance Services Office, Inc., 2015                          Page 1 of 2
      Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 127 of 269 Page ID #:139




                                      POLICY AMOUNT AND PREMIUM ADJUSTMENT
                                 Limits Of Insurance           Premiums
       Coverage               Previous Limit    New Limit       Previous             New          □     Add'l Premium
       Description            Of Insurance     Of Insurance     Premium            Premium        □     Return Premium
       Terrorism                                              $      981.00 $           919.00    $               -62.00
       Additional Insured -                                   $       56.00 $            43.00    $               -13.00
       Vendors
       Business Personal                                      $        633.00 $          482.00 $                  -151.00
       Property Coverage
       Damage To Prem­                                        $         58.00 $           44.00 $                   -14.00
       ises Rented To You
       Equipment Break­                                       $        367.00 $          280.00 $                   -87.00
       down Coverage
       (MSB)
                                                              $      3,955.00 $        3,012.00 $                  -943.00
       Liability
       Money and Securi­                                      $         98.00 $           74.00 $                   -24.00
       ties
       Restaurant Cover­                                      $        200.00 $          152.00 $                   -48.00
       age
       Tenants Improve­                                       $      1,856.00 $        1,414.00                    -442.00
       ments and Better­
       ments
       Water Back-up and                                      $         47.00 $           36.00 $                   -11.00
        Sump Overflow

                                               TOTAL PREMIUM ADJUSTMENTS

                                   PREMIUM DUE AT POLICY CHANGE EFFECTIVE DATE

                                   ADDITIONAL                                         RETURN

                                   $0.00                                                 $-1,795.00

       REMOVAL        If Covered Property is removed to a new location that is described on this Policy Change, you may
O
o      PERMIT         extend this insurance to include that Covered Property at each location during the removal. Cov­
o                     erage at each location will apply in the proportion that the value at each location bears to the value
o                     of all Covered Property being removed. This permit applies up to 10 days after the effective date
rsi
                      of this Policy Change: after that, this insurance does not apply at the previous location._________
g
rg

§
o




o
CM
m
§
a




                                                    © ISO Properties, Inc., 2001                             BP 12 01 07 02
        Page 2 of 2
     Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 128 of 269 Page ID #:140




      C. Cap On Insurer Participation In Payment Of
         Terrorism Losses
         If aggregate insured losses attributable to terrorist
         acts certified under the Terrorism Risk Insurance
         Act exceed $100 billion in a calendar year and we
         have met our insurer deductible under the
         Terrorism Risk Insurance Act, we shall not be
         liable for the payment of any portion of the amount
         of such losses that exceeds $100 billion, and in
         such case insured losses up to that amount are
         subject to pro rata allocation in accordance with
         procedures established by the Secretary of the
         Treasury.




o
o
o

o
g
s
(M
fn
s-
sU
m
<
oo
o

Z
O




       Page 2 of 2                           © Insurance Services Office, Inc., 2015   BP 05 15 01 15
                                                                                                        m
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 129 of 269 Page ID #:141



  POLICY NUMBER'.PLBPI 59547                                                              BUSINESSOWNERS
  Date Processed: 03/11/2020                                                                  BP 12 01 07 02

       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                    BUSINESSOWNERS POLICY CHANGES

      Plan Check Downtown III, LLC
      1111 WilshireBlvdSte103
      Los Angeles, CA 90017-1999



  THIS ENDORSEMENT FORMS A PART OF THE POLICY NUMBERED BELOW.

   POLICY NUMBER                  POLICY CHANGES EFFECTIVE            COMPANY
   PLBP159547                     02/27/2020                          AmGUARD Insurance Company

   NAMED INSURED                                                      AUTHORIZED REPRESENTATIVE
   Plan Check Downtown III, LLC

                                                   CHANGES


   Buildings
   Location: 002, Building: 001:1401 Ocean Ave Ste 104, Santa Monica, CA 90401-2106
   Deleted        Family-style Restaurant - Sales of Alcoholic Beverages up to 50% of Total
                  Sales-0966101




   BP 12 01 07 02                          © ISO Properties, Inc., 2001                            Page 1 of 2   □
       Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 130 of 269 Page ID #:142




         Plan Check Downtown III, LLC
         DBA^-A Plan Check
         1111 WilshireBlvdSte103
         Los Angeles, CA 90017-1999




 §•
 o
 o
 g
  O
■ to


 o
 g

  <
  s
  N
  z
  g




                                                                                        m
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 131 of 269 Page ID #:143



 POLICY NUMBER:                                                                              BUSINESSOWNERS
                                                                                                 BP 05 15 01 15

     THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN
     RESPONSE TO THE DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK
    INSURANCE ACT. THIS ENDORSEMENT DOES NOT GRANT ANY COVERAGE OR
   CHANGE THE TERMS AND CONDITIONS OF ANY COVERAGE UNDER THE POLICY.

   ____ ______ DISCLOSURE PURSUANT-TO--------—------
            TERRORISM RISK INSURANCE ACT
                                                      SCHEDULE

  SCHEDULE-PARTI
  Terrorism Premium (Certified Acts)         $1,442.00

  Additional information, if any, concerning the terrorism premium:




  SCHEDULE - PART II
  Federal share of terrorism losses          80 »/o     Year: 2020
  (Refer to Paragraph B. in this endorsement.)

  Federal share of terrorism iosses              %      Year: 2021
  (Refer to Paragraph B. in this endorsement.)

  Information required to complete this Schedule, if not shown above, wiil be shown in the Declarations.


 A. Disclosure Of Premium                                   B. Disclosure Of Federal Participation In Payment
                                                               Of Terrorism Losses
    In accordance with the federal Terrorism Risk
    Insurance Act, we are required to provide you with         The United States Government, Department of the
    a notice disclosing the portion of your premium, if        Treasury, will pay a share of terrorism losses
    any, attributable to coverage for terrorist acts           insured under the federal program. The federal
    certified under the Terrorism Risk Insurance Act.          share equals a percentage (as shown in Part II of
    The portion of your premium attributable to such           the Schedule of this endorsement or in the poiicy
    coverage is shown in the Schedule of this                  Declarations) of that portion of the amount of such
    endorsement or in the poiicy Declarations.                 insured losses that exceeds the applicable insurer
                                                               retention. However, if aggregate insured losses
                                                               attributable to terrorist acts certified under the
                                                               Terrorism Risk Insurance Act exceed $100 billion
                                                               in a calendar year, the Treasury shall not make
                                                               any payment for any portion of the amount of such
                                                               losses that exceeds $100 billion.




  BP 0515 01 15                       © Insurance Services Office, Inc., 2015                          Page 1 of 2
         Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 132 of 269 Page ID #:144



                                        POLICY AMOUNT AND PREMIUM ADJUSTMENT
                                   Limits Of Insurance           Premiums
                                Previous Limit    New Limit        Previous             New       □         Add'l Premium
         Coverage
                                Of Insurance     Of Insurance      Premium            Premium     □        Return Premium
         Description
                                                                 $    1,807.00 $         1,442.00 $                  -365.00
         Terrorism
                                                                 $       58.00 $                  $                   -58.00
         Additionai Insured -
         Vendors
                                                                 $——830.00                           $                -830.00
         Business Personal-
         Property Coverage
                                                                 $         75.00 $                   $                 -75.00
         Damage To Prem­
         ises Rented To You
                                                                 $       367.00 $                    $                -367.00
         Equipment Break­
         down Coverage
         (HSB)
                                                                 $      6,110.00 $                   $              -6,110.00
         Liability
                                                                 $        102.00 $                   $                -102.00
         Money and Securi­
         ties
                                                                 $        209.00 $    .              $                -209.00
          Restaurant Cover­
          age
                                                                 $      2,448.00 $                   $              -2,448.00
         Tenants Improve­
          ments and Better­
          ments
                                                                 $         61.00                     $                 -61.00
          Water Back-up and
          Sump Overflow

                                                 TOTAL PREMIUM ADJUSTMENTS

                                      PREMIUM DUE AT POLICY CHANGE EFFECTIVE DATE

                                      ADDITIONAL                                          RETURN

                                      $0.00                                                 $-10,625.00

          REMOVAL        If Covered Property is removed to a new location that is described on this Poiicy Change, you may
§
          PERMIT         extend this insurance to include that Covered Property at each location during the removal. Cov­
§    .                   erage at each location will apply in the proportion that the value at each location bears to the value
o
                         of all Covered Property being removed. This permit applies up to 10 days after the effective date
o                        of this Policy Change: after that, this insurance does not apply at the previous location._______
ui
s
s
o



rM
R
s-
o




                                                       © ISO Properties, Inc., 2001                             BP 12 01 07 02
           Page 2 of 2
         Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 133 of 269 Page ID #:145




          C. Cap On Insurer Participation In Payment Of
             Terrorism Losses
             If aggregate insured losses attributable to terrorist
             acts certified under the Terrorism Risk Insurance
             Act exceed $100 billion in a calendar year and we
             have met our insurer deductible under the
             Terrorism Risk Insurance Act, we shall not be
             liable for the payment of any portion of the amount
             of such losses that exceeds $100 billion, and in
             such case insured losses up to that amount are
             subject to pro rata allocation in accordance with
             procedures established by the Secretary of the
             Treasury.




I


i   8
    o
    o

    9
    o


    g
    o




    »N

    B
    O




           Page 2 of 2                           © Insurance Services Office, Inc., 2015   BP 05 15 01 15
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 134 of 269 Page ID #:146


                                                                           5/r
THANKS FOR SELECTING US                                                      /Berkshire Hathaway
                                                                         /imi'GUARD                 Insurance
                                                                                                    Companies
                                                                                 www.guard.com

                                                                             In cooperation with
Plan Check Downtown III, LLC                                              PROFESSIONAL INSURANCE
1111 Wilshire Blvd Ste 10                                                     ASSOCIATES INC.
Los Angeles, CA 90017




  A WARM WELCOME FROM GUARD AND
      PROFESSIONAL INSURANCE
                                                                                                                   i

         ASSOCIATES INC.!
 PROFESSIONAL INSURANCE ASSOCIATES INC. and Berkshire Hathaway GUARD Insurance Companies are
 pleased to have the opportunity to serve you by providing the superior products and customer services you
 deserve. If you have a question about your Commercial Liability Umbrella Policy (Your premium bill will be
 sent to you shortly. Failure to pay the down payment and all subsequent installments will result in
 cancellation of this policy in accordance with state law.) Policy or have a particular need, our combined
 professional staff will be available to assist you.

 Contact Your Agent for:                                 Contact Berkshire Hathaway GUARD for:
  • Any inquiries about coverage issues, features          •  Any inquiries about billing when you are under
      that have been incorporated into your policy,           a direct bill payment plan and receive
      and endorsements.                                       statements from us.
  •   Requests for issuance of Certificates of             •  Questions about the status of a claim or
      Insurance.                                              available safety services.

 Phone: 650-592-7333                                     Phone: 1-800-673-2465
 FAX: 650-590-1171                                       FAX: 1-570-823-2059
 E-mail:                                                 E-mail: csr@guard.com

 Available during regular business hours                 Monday through Friday; 8:00 AM to 7:30 PM. EST (E-
                                                         mail and voice mail after hours)

 To report a claim or loss, call us immediately at 1-888-NEW-CLMS — 24 hours a day, seven days a week. The
 information below will be needed by you to complete this process. Specific instructions on reporting claims
 are included in the enclosed policy packet.
   .   YOUR POLICY NUMBER IS PLUM186376.
   .   YOUR INSURANCE CARRIER IS AmGUARD Insurance Company.
   .   YOUR POLICY EFFECTIVE DATE IS 02/27/2020.

 Additional value-added services available to all policyholders:
  • A unique Cooperative Care Program that integrates loss control, claims, and medical management
      activities.
  •   A Fraud Special Investigative Unit and Hotline at 1-800-673-2465, ext. TIPS.
  . AND MUCH MORE!

 We appreciate your business and look forward to the opportunity to serve your insurance needs. Please keep
 a copy of this letter with your Berkshire Hathaway GUARD Insurance Companies policy for future reference.

 enclosed:   Commercial Liability Umbrella Policy (Your premium bill will be sent to you shortly. Failure to pay
 the down payment and all subsequent installments will result in cancellation of this policy in accordance with
 state law.)
 DECTO:I
 HQ: CA/UM
      Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 135 of 269 Page ID #:147


                                                                                                ^11    COMMERCIAL LIABILITY
                                                                                                       UMBRELLA
                                                                                                       DECLARATIONS
                                          Comp • Buslnessowner’s • Aufo • Umbrdio




                                     AmGUARD Insurance Company - A Stock Company

    Issue Dated: 02/25/2 020

    Policy No.: PLUM186376                                                                        Renewal of:   PLUM062787


                                                     POLICY INFORMATION PAGE


      [1]    Named Insured and Mailing Address
             Plan Check Downtown III, LLC
             1111 Wilshire Blvd Ste 103
             Los Angeles, CA 90017


      [2]    Agency
             PROFESSIONAL INSURANCE ASSOCIATES INC.
             PO Box 1266
             San Carlos CA 94070


      [3]    Policy Period
             From 02/27/2020 to 02/27/2021, 12:01 AM, standard time at the insured's mailing
             address.


      [4]    Description of Business
             Family Style Restaurant

i
      [5]    Coverage
             This policy consists of the Coverage Forms listed on the Schedule of Forms and
             Endorsements.


      [6]    Premium
             The premium shown below may be subject to adjustment.
               Commercial Umbrella Premium                                                                      $6,400.00*
               TOTAL POLICY PREMIUM (subject to adjustment)                                                     $6,400.00
               * Includes terrorism premium of $72.00



      [7]    Payment of Premium                                                   .
             In return for your payment of premium, and subject to all terms of this policy,
             we agree with you to provide insurance as stated in this policy.




     THIS POLICY CONTAINS AGGREGATE LIMITS; REFER TO SECTION III - LIMITS OF INSURANCE FOR DETAILS.

     Umbrella Limits of Insurance
                                                             J/Berkshire Hathaway
                                                             jfGUARD                Insurance
                                                                                    Companies

                               P.O. Box A-H • 39 Public Square • Wilkes-Barre, PA 18703-0020 • www.guard.com                 Page 1 of 2
    UM DS 01 04 09
  Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 136 of 269 Page ID #:148                                    !


                                                                                           COMMERCIAL LIABILITY
                                                 t
                                                                                           UMBRELLA
                                                                                           DECLARATIONS
                                 Comp • Businessowner’s • Auto • UmbreJIo




         Each Occurrence Limit                                                    $4,000,000
         Personal and Advertising Injury Limit                                     4,000,000
         Aggregate Limit                                                           4,000,000
         Self-Insured Retention                                                       10,000
         Certified Acts of Terrorism under TRIA                                     Included
         Umbrella Liquor Liability
            Liquor Liability Sublimit                                               1,000,000




Schedule of Underlying Insurance

      Commercial General Liability
                                                                      PLBP159547
      Policy Number
      Carrier                                         AmGUARD Insurance Company
                                                                 •Businessowners
      Policy Form
                                                                      02/27/2020
      Inception Date
      Expiration Date                                                 02/27/2021
                                                                      Occurrence
      Policy Type
      Limits
          Each Occurrence                                             $1,000,000
          General Aggregate                                            2,000,000
          Products-Completed Operations Aggregate                      2,000,000
                                                                              Yes
      Hired Auto Coverage
      Non-Owned Auto Coverage                     Yes, with restaurant delivery
      Liquor Liability
                                                                      PLBP159547
      Policy Number
      Carrier                                         AmGUARD Insurance Company
                                                                      02/27/2020
       Inception Date
                                                                      02/27/2021
      Expiration Date
       Limits
                                                                       1,000,000
          Common Cause
                                                                       2,000,000
          Annual Aggregate




                                                     . ^^erkshire Hathaway
                                                              Insurance
                                                      ,#GUARD Companies
                                                                                                          Page 2 of 2
UM DS Oi 04 09         P.O. Box A-H • 39 Public Square • Wilkes-Barre, PA 18703-0020 • www.guard.com
   Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 137 of 269 Page ID #:149
                                                                                                           i

                                                                 COMMERCIAL LIABILITY UMBRELLA
                                                                          POLICY DECLARATIONS



                                  SCHEDULE OF FORMS AND ENDORSEMENTS

Policy No.:    PLUM186376                                           Effective Date: 02/27/2020

       NUMBER                      TITLE
       CU WEL LET                  Welcome Letter
       UM DS 01 04           09    Commercial Liability Umbrella Dec
       END SCH                     Endorsement Schedule
       IL 99 00 08           13    Authorization and Attestation
       CU 00 01 12           07    Commercial Liability Umbrella Coverage Form
       CU 00 04 05           09    Recording and Distribution of Material or Information in
                                   Violation of Law Exclusion
       CU      01 91    05   17    California Changes
       CU      02 23    08   11    California Changes - Cancellation and Nonrenewal
       CU      21 23    02   02    Nuclear Energy Liability Exclusion Endorsement.
     . CU      21 31    01   15    Exclusion of Other Acts of Terrorism Committed Outside
                                   the United States; Cap on Losses from Certified Acts of
                                   Terrorism
       CU 21 36 01 15              Exclusion of Punitive Damages Related to a Certified Act
                                   of. Terrorism
       CU     21   42   12   04    Exclusion - Exterior Insulation and Finish Systems
       CU     21   50   03   05    Silica or Silica-Related Dust Exclusion
       CU     21   56   06   06    Auto Exclusion of Terrorism•Coverage
       CU     21   58   05   09    Communicable Disease Exclusion
       CU     24   05   09   00    Products/Completed Operations Hazard Redefined
                                   Endorsement
       CU     99 00     04   09    Umbrella Policy Customizations
       CU     99 02     04   09    Asbestos Exclusion
       CU     99 03     04   09    Lead Exclusion
       CU     99 05     04   09    Fungi or Bacteria Exclusion
       CU     99 11     05   13    California Changes - Cancellation Premium Due
       CU     99 20     02   18    Cannabis Exclusion
       IL     00 17     11   98    Common Policy Conditions
       IL     09 85     01   15    Disclosure Pursuant to Terrorism Risk Insurance Act
       IL     P 001     01   04    U.S. Treasury Department's Office Of Foreign Assets
                                   Control (OFAC) Advisory Notice To Policyholder
       CU PRV POL                  Privacy Policy




                                                                                             Page 1 of 1
  Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 138 of 269 Page ID #:150



                                                                                                          AUTHORIZATION
                                                                                                        AND ATTESTATION
                                                                                                             IL99 00 08 13


                              THIS ENDORSEMENT AUTHORIZES THE POLICY.



                         AUTHORIZATION AND ATTESTATION
This endorsement authorizes the insurance contract between you and the insurance company subsidiary listed on the
DECLARATIONS PAGE of your insurance policy.


In Witness Whereof, this page executes and fully attests to this policy. If required by state law, the policy shall not be
valid unless countersigned by our authorized representatives.


                                                    Authorizing signatures




                                                      Michael J. Dulin
                                               General Counsel and Secretary




                                                  Sy Foguel, ACAS, FILAA
                                            Chief Executive Officer and President




                                                                                                                  Page 1 of 1
 IL99 00 0813
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 139 of 269 Page ID #:151




                                                                             COMMERCIAL LIABILITY UMBRELLA
                                                                                               CU 00 01 12 07


  COMMERCIAL LIABILITY UMBRELLA COVERAGE FORM
 Various provisions in this policy restrict coverage.               No other obligation or liability to pay sums or
 Read the entire policy carefully to determine rights,              perform acts or services is covered unless ex­
 duties and what is and is not covered.                             plicitly provided for under Supplementary Pay­
                                                                    ments - Coverages A and B.
 Throughout this policy the words "you" and "your"
 refer to the Named insured shown in the Declarations,           b. This insurance applies to "bodily injury" and
 and any other person or organization qualifying as a               "property damage" only if:
 Named Insured under this policy. The words "we",                  (1) The "bodily injury" or "property damage" is
 "us" and "our" refer to the company providing this                    caused by an "occurrence" that takes place
 insurance.                                                            in the "coverage territory":
 The word "insured" means any person or organization               (2) The "bodily injury" or "property damage"
 qualifying as such under Section II - Who Is An In­                   occurs during the policy period; and
 sured.                                                            (3) Prior to the policy period, no insured listed
 Other words and phrases that appear in quotation                      under Paragraph l.a. of Section II - Who Is
 marks have special meaning. Refer to Section V -                      An Insured and no "employee" authorized
 Definitions.                                                          by you to give or receive notice of an "oc­
 SECTION I - COVERAGES                                                 currence" or claim, knew that the "bodily in­
                                                                       jury" or "property damage" had occurred, in
 COVERAGE A - BODILY INJURY AND PROPERTY                               whole or in part. If such a listed insured or
 DAMAGE LIABILITY                                                      authorized "employee" knew, prior to the
 1. Insuring Agreement                                                  policy period, that the "bodily injury" or
    a. We will pay on behalf of the insured the "ulti­                 "property damage" occurred, then any con­
       mate net loss" in excess of the "retained limit"                tinuation, change or resumption of such
       because of "bodily injury" or "property damage"                  "bodily injury" or "property damage"-during
       to which this insurance applies. We will have                    or after the policy period will be deemed to
       the right and duty to defend the insured against                 have been known prior to the policy period.
       any "suit" seeking damages for such "bodily in­           c. "Bodily injury" or "property damage" which
       jury" or "property damage" when the "underly­                occurs during the policy period and was not,
        ing insurance" does not provide coverage or                 prior to the policy period, known to have oc­
       the limits of "underlying insurance" have been               curred by any insured listed under Paragraph
        exhausted. When we have no duty to defend,                  l.a. of Section II - Who Is An Insured or any
       we will have the right to defend, or to partici­             "employee" authorized by you to give or re­
        pate in the defense of, the insured against any             ceive notice of an "occurrence" or claim, in­
        other "suit" seeking damages to which this in­              cludes any continuation, change or resumption
        surance may apply. However, we will have no                 of that "bodily injury" or "property damage" af­
        duty to defend the insured against any "suit"               ter the end of the policy period.
        seeking damages for "bodily injury" or "proper­
                                                                 d. "Bodily injury" or "property damage" will be
        ty damage" to which this insurance does not
                                                                    deemed to have been known to have occurred
        apply. At our discretion, we may investigate                at the earliest time when any insured listed un­
        any "occurrence" that may involve this insur­               der Paragraph l.a. of Section II - Who Is An
        ance and settle any resultant claim or "suit", for          Insured or any "employee" authorized by you to
        which we have the duty to defend. But:                      give or receive notice of an "occurrence" or
       (1) The amount we will pay for the "ultimate net             claim:
           loss" is limited as described in Section III -
                                                                    (1) Reports all, or any part, of the "bodily injury"
           Limits Of Insurance; and                                     or "property damage" to us or any other in­
       (2) Our right and duty to defend ends when we                    surer;
           have used up the applicable limit of insur­              (2) Receives a written or verbal derhand or
           ance in the payment of judgments or set­                     claim for damages because of the "bodily
           tlements under Coverages A or B.                             injury" or "property damage"; or




                                              © ISO Properties, Inc., 2007                               Page 1 of 17      □
  CU 00 01 12 07
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 140 of 269 Page ID #:152




      (3) Becomes aware by any other means that                    (2) The furnishing of alcoholic beverages to a
          "bodily injury" or "property damage" has oc­                 person under the legal drinking age or un­
          curred or has begun to occur.                                der the influence of alcohol; or
   e. Damages because of "bodily injury" include                   (3) Any statute, ordinance or regulation relating
      damages claimed by any person or organiza­                       to the sale, gift, distribution or use of alco­
      tion for care, loss of services or death resulting               holic beverages.
      at any time from the "bodily injury".                         This exclusion applies only if you are in the
 2. Exclusions                                                      business of manufacturing, distributing, selling,
                                                                    serving or furnishing alcoholic beverages,
   This insurance does not apply to;
                                                                    This exclusion does not apply to the extent that
    a. Expected Or Intended Injury                                  valid "underlying insurance" for the liquor liabil­
       "Bodily injury" or "property damage" expected                ity risks described above exists or would have
       or intended from the standpoint of the insured.              existed but for the exhaustion of underlying lim­
       This exclusion does not apply to "bodily injury"             its for "bodily injury" and "property damage".
       resulting from the use of reasonable force to                Coverage provided will follow the provisions,
       protect persons or property.                                 exclusions and limitations of the "underlying in­
                                                                    surance" unless otherwise directed by this in­
    b. Contractual Liability
                                                                    surance.
       "Bodily injury" or "property damage" for which
       the insured is obligated to pay damages by                d. Workers' Compensation And Similar Laws
       reason of the assumption of liability in a con­              Any obligation of the insured under a workers'
       tract or agreement. This exclusion does not                  compensation, disability benefits or unem­
       apply to liability for damages:                              ployment compensation law or any similar law.
      (1) That the insured would have in the absence             e. E.R.i.S.A.
          of the contract or agreement; or                          Any obligation of the insured under the Em­
      (2) Assumed in a contract or agreement that is                ployees' Retirement Income Security Act
          an "insured contract", provided the "bodily               (E.R.I.S.A.), and any amendments thereto or
          injury" or "property damage" occurs subse­                any similar federal, state or local statute.
          quent to the execution of the contract or
                                                                 f. Auto Coverages
          agreement. Solely for the purposes of liabil­
          ity assumed in an "insured contract", rea­                (1) "Bodily injury" or "property damage" arising
          sonable attorney fees and necessary litiga­                   out of the ownership, maintenance or use of
          tion expenses incurred by or for a party                      any "auto" which is not a "covered auto"; or
          other than an insured are deemed to be                    (2) Any loss, cost or expense payable under or
          damages because of "bodily injury" or                         resulting from any first party physical dam­
          "property damage", provided:                                  age coverage; no-fault law; personal injury
          (a) Liability to such party for, or for the cost              protection or auto medical payments cover­
              of, that party's defense has also been                    age; or uninsured or underinsured motorist
              assumed in the same "insured contract";                   law.
              and                                                g. Employer's Liability
          (b) Such attorney fees and litigation ex­                 "Bodily injury" to:
              penses are for defense of that party
                                                                    (1) An "employee" of the. insured arising out of
              against a civil or alternative dispute res­
                                                                        and in the course of:
              olution proceeding in which damages to
              which this insurance applies are alleged.                (a) Employment by the insured; or
    c. Liquor Liability                                                (b) Performing duties related to the conduct
                                                                           of the insured's business; or
       "Bodily injury" or "property damage" for which
       any insured may be held liable by reason of:                 (2) The spouse, child, parent, brother or sister
                                                                        of that "employee" as a consequence of
       (1) Causing or contributing to the intoxication of
                                                                        Paragraph (1) above.
           any person;




                                              © ISO Properties, Inc., 2007                            CU 00 01 12 07      □
  Page 2 of 17
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 141 of 269 Page ID #:153




        This exclusion applies whether the insured                i. Pollution
        may be liable as an employer or in any other                (1) "Bodily injury" or "property damage" which
        capacity, and to any obligation to share dam­                   would not have occurred in whole or part
        ages with or repay someone else who must                        but for the actual, alleged or threatened
        pay damages because of the injury.                              discharge, dispersal, seepage, migration,
        This exclusion does not apply to liability as­                  release or escape of "pollutants" at any
        sumed by the insured under an "insured con­                     time; or
        tract".                                                     (2) "Pollution cost or expense".
        With respect to injury arising out of a "covered            This exclusion does not apply if valid "underly­
        auto", this exclusion does not apply to "bodily             ing insurance" for the pollution liability risks de­
        injury" to domestic "employees" not entitled to             scribed above exists or would have existed but
        workers' compensation benefits. For the pur­                for the exhaustion of underlying limits for "bodi­
        poses of this insurance, a domestic "employee"              ly injury" and "property damage". Coverage
        is a person engaged in household or domestic                provided will follow the provisions, exclusions
        work performed principally in connection with a             and limitations of the "underlying insurance".
        residence premises.
                                                                 j. Aircraft Or Watercraft                ,
        This exclusion does not apply to the extent that
                                                                    "Bodily injury" or "property damage" arising out
        valid "underlying insurance" for the employer's
                                                                    of the ownership, maintenance, use or en-
        liability risks described above exists or would
                                                                    trustment to others of any aircraft or watercraft
        have existed but for the exhaustion of underly­
                                                                    owned or operated by or rented or loaned to
        ing limits for "bodily injury". Coverage provided
                                                                    any insured. Use includes operation and "load­
        will follow the provisions, exclusions and limita­
        tions of the "underlying insurance" unless oth­             ing or unloading".
        erwise directed by this insurance.                          This exclusion applies even if the claims
                                                                    against any insured allege negligence or other
   h.    Employment-Related Practices
                                                                    wrongdoing in the supervision, hiring, employ­
        "Bodily injury" to:                                         ment, training or monitoring of others by that
        (1) A person arising out of any:                            insured, if the "occurrence" which caused the
                                                                    "bodily injury" or "property damage" involved
           (a) Refusal to employ that person;
                                                                    the ownership, maintenance, use or entrust-
           (b) Termination' of that person's employ­                ment to others of any aircraft or watercraft that
               ment; or                                             is owned or operated by or rented or loaned to
           (c) Employment-related practices, policies,              any insured.
               acts or omissions, such as coercion,                 This exclusion does not apply to:
               demotion, evaluation, reassignment,
                                                                    (1) A watercraft while ashore on premises you
               discipline, defamation, harassment, hu­
                                                                        own or rent;
               miliation, discrimination or malicious
               prosecution directed at that person; or              (2) A watercraft you do not own that is:
        (2) The spouse, child, parent, brother or sister               (a) Less than 50 feet long; and
            of that person as a consequence of "bodily                 (b) Not being used to carry persons or
            injury" to that person at whom any of the                      property for a charge;
            employment-related practices described in
            Paragraphs (a), (b), or (c) above is di­                (3) Liability assumed under any "insured con­
                                                                        tract" for the ownership, maintenance or
            rected.
                                                                        use of aircraft or watercraft.
        This exclusion applies whether the injury-
                                                                    (4) The extent that valid "underlying insurance"
        causing event described in Paragraphs (a), (b)
                                                                        for the aircraft or watercraft liability risks
        or (c) above occurs before employment, during
                                                                        described above exists or would have ex­
        employment or after employment of that per­
                                                                        isted but for the exhaustion of underlying
        son.
                                                                        limits for "bodily injury" or "property dam­
        This exclusion applies whether the insured                      age". Coverage provided will follow the pro­
        may be liable as an employer or in any other                    visions, exclusions and limitations of the
        capacity, and to any obligation to share dam­                   "underlying insurance" unless otherwise di­
        ages with or repay someone else who must                        rected by this insurance; or
        pay damages because of the injury.




 CU 00 01 12 07                               © ISO Properties, Inc., 2007                                Page 3 of 17     □
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 142 of 269 Page ID #:154




      (5) Aircraft that is:                                        (6) That particular part of any property that
                                                                       must be restored, repaired or replaced be­
         (a) Chartered by. loaned to, or hired by you                  cause "your work" was incorrectly per­
             with a paid crew; and                                     formed on It.
         (b) Not owned by any insured,                              Paragraph (2) of this exclusion does not apply
    k. Racing Activities                                            if the premises are "your work" and were never
       "Bodily injury" or "property damage" arising out             occupied, rented or held for rental by you.
      .of the use oT"mobile equipment" or "autos" in.               Paragraphs (1)(b), (3), (4), (5) and (6) of this
       or while in practice for, or while being prepared            exclusion do not apply to liability assumed un­
       for, any prearranged professional or organized               der a sidetrack agreement.
       racing, speed, demolition, or stunting activity or           Paragraphs (3) and (4) of this exclusion do not
       contest.                                                     apply to liability assumed under a written Trail­
    I. War                                                          er Interchange agreement.
       "Bodily injury" or "property damage", however                Paragraph (6) of this exclusion does not apply
       caused, arising, directly or indirectly, out of;             to "property damage" included in the "products-
      (1) War, including undeclared or civil war;                   completed operations hazard".

      (2) Warlike action by a military force, including          n. Damage To Your Product
          action in hindering or defending against an               "Property damage" to "your product" arising out
          actual or expected attack, by any govern­                 of it or any part of it.
          ment, sovereign or other authority using
                                                                 o. Damage To Your Work
          military personnel or other agents; or
                                                                    "Property damage" to "your work" arising out of
      (3) Insurrection, rebellion, revolution, usurped              it or any part of it and included in the. "products-
          power, or action taken by governmental au­                completed operations hazard".
          thority in hindering or defending against any
          of these.                                                 This exclusion does not apply if the damaged
                                                                    work or the work out of which the damage aris­
   m. Damage To Property                                            es was performed on your behalf by a subcon­
       "Property damage" to:                                        tractor.
      (1) Property:                                              p. Damage To Impaired Property Or Property
          (a) You own, rent, or occupy including any                Not Physically Injured
              costs or expenses incurred by you, or                  "Property damage" to "impaired property" or
              any other person, organization or entity,              property that has not been physically injured,
              for repair, replacement, enhancement,                  arising out of:
              restoration or maintenance of such                    (1) A defect, deficiency, inadequacy or danger­
              property for any reason, including pre­                    ous condition in "your product" or "your
              vention of injury to a person or damage
                                                                         work"; or
              to another's property; or
                                                                    (2) A delay or failure by you or anyone acting
          (b) Owned or transported by the insured                        on your behalf to perform a contract or
              and arising out of the ownership,                          agreement in accordance with its terms.
              maintenance or use of a "covered auto".
                                                                    This exclusion does not apply to the loss of use
       (2) Premises you sell, give away or abandon, if              of other property arising out of sudden and ac­
           the "property damage" arises out of any                  cidental physical injury to "your product" or
           part of those premises;                                  "your work" after it has been put to its intended
       (3) Property loaned to you;                                  use.
       (4) Personal property in the care, custody or             q. Recall Of Products, Work Or Impaired
           control of the insured;                                  Property
       (5) That particular part of real property on                  Damages claimed for any loss, cost or ex­
           which you or any contractors or subcontrac­               pense incurred by you or others for the loss of
           tors working directly or indirectly on your               use, withdrawal, recall, inspection, repair, re­
           behalf are performing operations, if the                  placement, adjustment, removal or disposal of:
           "property damage" arises out of those op­
                                                                    (1) "Your product";
           erations; or




                                              © ISO Properties, Inc., 2007                             CU 00 01 12 07      □
  Page 4 of 17
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 143 of 269 Page ID #:155




      (2) "Your work"; or                                       (10) Body piercing services;
      (3) "Impaired property";                                  (11) Services in the practice of pharmacy; but
                                                                     this exclusion does not apply if you are a
       if such product, work, or property is withdrawn               retail druggist or your operations are those
       or recalled from the market or from use by any
                                                                     of a retail drugstore;
       person or organization because of a known or
       suspected defect, deficiency, inadequacy or              (12) Law enforcement or firefighting services;
       dangerous condition in it.                                    and
    r. Personal And Advertising Injury                          (13) Handling, embalming, disposal, burial,
                                                                     cremation or disinterment of dead bodies.
       "Bodily injury” arising out of "personal and ad­
       vertising injury".                                      t. Electronic Data
    s. Professional Services                                      Damages arising out of the loss of, loss of use
                                                                  of, damage to, corruption of, inability to access
       "Bodily injury" or "property damage" due to
                                                                  or inability to manipulate electronic data.
       rendering or failure to render any professional
       service. This includes but is not limited to:              As used in this exclusion, electronic data
                                                                  means information, facts or programs stored as
      (1) Legal, accounting or advertising services;
                                                                  or on, created or used on, or transmitted to or
      (2) Preparing, approving, or failing to prepare             from computer software, including systems and
          or approve, maps, shop drawings, opinions,              applications software, hard or floppy disks. CD-
          reports, surveys, field orders, change or­              ROMS. tapes, drives, cells, data processing
          ders or drawings and specifications by any              devices or any other media which are used
          architect, engineer or surveyor performing              with electronically controlled equipment.
          services on a project on which you sen/e as
                                                                  This exclusion does not apply if valid "underly-.
          construction manager;                                   ing insurance" for the electronic data risks de­
      (3) Inspection, supervision, quality control,               scribed above exists or would have existed but
          architectural or engineering activities done            for the exhaustion of underlying limits for "bodi­
          by or for you on a project on which you                 ly injury" and "property damage". Coverage
          serve as construction manager;                          provided will follow the provisions, exclusions
      (4) Engineering services, including       related           and limitations of the "underlying insurance",
          supervisory or inspection services;                     unless otherwise directed by this insurance.
      (5) Medical, surgical, dental, x-ray or nursing          u. Distribution Of Material In Violation Of
          services treatment, advice or instruction;              Statutes
      (6) Any health or therapeutic service treatment,            "Bodily injury" or "property damage" arising di­
          advice or instruction;                                  rectly or indirectly out of any action or omission
                                                                  that violates or is alleged to violate;
      (7) Any service, treatment, advice or instruction
          for the purpose of appearance or skin en­               (1) The Telephone Consumer Protection Act
          hancement, hair removal or replacement, or                  (TCPA), including any amendment of or
          personal grooming or therapy;                               addition to such law; or
       (8) Any service, treatment, advice or instruction          (2) The CAN-SPAM Act of 2003, including any
           relating to physical fitness, including ser­               amendment of or addition to such law; or
           vice, treatment, advice or instruction in              (3) Any statute, ordinance or regulation, other
           connection with diet, cardio-vascular fit­                 than the TCPA or CAN-SPAM Act of 2003,
           ness, body building or physical training pro­              that prohibits or limits the sending, transmit­
           grams;                                                     ting, communicating or distribution of mate­
       (9) Optometry or optical or hearing aid services               rial or information.
           including the prescribing, preparation, fit­
           ting, demonstration or distribution of oph­
           thalmic lenses and similar products or hear­
           ing aid devices;




  CU 00 01 12 07                            © ISO Properties. Inc., 2007                               Page 5 of 17     □
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 144 of 269 Page ID #:156




 COVERAGE B - PERSONAL AND ADVERTISING                             (3) Material Published Prior To Policy
 INJURY LIABILITY                                                      Period
 1. Insuring Agreement                                                 Arising out of oral or written publication of
                                                                       material whose first publication took place
    a. We will pay on behalf of the insured the "ulti­                 before the beginning of the policy period.
       mate net loss" in excess of the "retained limit"
       because of "personal and advertising injury" to             (4) Criminal Acts
       which this insurance applies. We will have the ^                Arising put.of a.criminaj act committed by or
  “    right and duty to'defend'the'insured'against'                   at the direction of the insured.
       any "suit" seeking damages for such "personal
                                                                   (5) Contractual Liability
       and advertising injury" when the "underlying in­
       surance" does not provide coverage or the lim­                  For which the insured has assumed liability
       its of "underlying insurance" have been ex­                     in a contract or agreement. This exclusion
       hausted. When we have no duty to defend, we                     does not apply to:
       will have the right to defend, or to participate in            (a) Liability for damages that the insured
       the defense of, the insured against any other                      would have in the absence of the con­
       "suit" seeking damages to which this insurance                     tract or agreement.
       may apply. However, we will have no duty to
                                                                      (b) Liability for false arrest, detention or
       defend the insured against any "suit" seeking
                                                                          imprisonment assumed in a contract or
       damages for "personal and advertising injury"
                                                                          agreement.
       to which this insurance does not apply. At our
       discretion, we may investigate any offense that             (6) Breach Of Contract
       may involve this insurance and settle any re­                   Arising out of a breach of contract, except
       sultant claim or "suit", for which we have the                  an implied contract to use another's adver­
       duty to defend. But;                                            tising idea in your "advertisement".
       (1) The amount we will pay for the "ultimate net            (7) Quality Or Performance Of Goods -
           loss" is limited as described in Section III -              Failure To Conform To Statements
           Limits Of Insurance; and
                                                                       Arising out of the failure of goods, products
       (2) Our right and duty to defend end when we                    or services to conform with any statement
           have used up the applicable limit of insur­                 of quality or performance made in your "ad­
           ance in the payment of .judgments or set­                   vertisement".
           tlements under Coverages A or B.
                                                                    (8) Wrong Description Of Prices
        No other obligation or liability to pay sums or
        perform acts or services is covered unless ex­                  Arising out of the wrong description of the
        plicitly provided for under Supplementary Pay­                  price of goods, products or services stated
        ments - Coverages A and B.                                      in your "advertisement".

    b. This insurance applies to "personal and adver­               (9) Infringement Of Copyright, Patent,
       tising injury" caused by an offense arising out                  Trademark Or Trade Secret
       of your business but only if the offense was                     Arising out of the infringement of copyright,
       committed in the "coverage territory" during the                 patent, trademark, trade secret or other in­
       policy period.                                                   tellectual property rights. Under this exclu­
                                                                        sion. such other intellectual property rights
  2. Exclusions
                                                                        do not include the use of another's advertis­
    This insurance does not apply to:                                   ing idea in your "advertisement".
     a. "Personal and advertising injury":                              However, this exclusion does not apply to
       (1) Knowing Violation Of Rights Of Another                       infringement, in your "advertisement", of
                                                                        copyright, trade dress or slogan.
           Caused by or at the direction of the insured
           with the knowledge that the act would vio­              (10) Insureds In Media And Internet Type
           late the rights of another and would inflict                 Businesses
           "personal and advertising injury".                           Committed by an insured whose business
       (2) Material Published With Knowiedge Of                         is:
           Falsity                                                     (a) Advertising, broadcasting, publishing or
           Arising out of oral or written publication of                    telecasting;
           material, if done by or at the direction of the             (b) Designing or determining content of
           insured with knowledge of its falsity.                          websites for others; or




                                              © ISO Properties, Inc., 2007                           CU 00 01 12 07     □
  Page 6 of 17
    Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 145 of 269 Page ID #:157




            (c) An Internet search, access, content or                    This exclusion applies whether the injury-
                service provider.                                         causing event described in Paragraphs (i),
                                                                          (ii) or (iii) above occurs before employ­
             However, this exclusion does not apply to                    ment, during employment or after employ­
             Paragraphs 14.a., b. and c. of "personal
                                                                          ment of that person.
             and advertising injury" under the Definitions
             Section.                                                     This exclusion applies whether the insured
                                                                          may be liable as an employer or in any oth­
             For the purposes of this exclusion, the plac­                er capacity, and to any obligation to share
             ing of frames, borders or links, or advertis­
                                                                          damages with or repay someone else who
             ing, for you or others anywhere on the In­                   must pay damages because of the injury.
             ternet, is not by itself, considered the
             business of advertising, broadcasting, pub­             (15) Professional Services
             lishing or telecasting.                                       Arising out of the rendering or failure to
        (11) Electronic Chatrooms Or Bulletin                              render any professional service. This in­
             Boards                                                        cludes but is not limited to:
             Arising out of an electronic chatroom or bul­                (a) Legal, accounting or advertising ser­
             letin board the insured hosts, owns, or over                     vices;
             which the insured exercises control.                         (b) Preparing, approving, or failing to pre­
        (12) Unauthorized Use Of Another's Name Or                            pare or approve, maps, shop drawings,
             Product                                                          opinions, reports, surveys, field orders,
                                                                              change orders or drawings and specifi­
             Arising out of the unauthorized use of an­                       cations by any architect, engineer or
             other's name or product in your e-mail ad­                       surveyor performing services on a pro­
             dress, domain name or metatag, or any                            ject on which you serve as construction
             other similar tactics to mislead another's
                                                                              manager;
             potential customers.
                                                                          (c) Inspection, supervision, quality control,
        (13) Pollution                                                        architectural or engineering activities
             Arising out of the actual, alleged or threat­                    done by or for you on a project on which
             ened discharge, dispersal, seepage, migra­                       you serve as construction manager.
             tion, release or escape of "pollutants" at                   (d) Engineering services, including related
             anytime.                                                         supervisory or inspection services;
        (14) Employment-Related Practices                                 (e) Medical, surgical, dental, x-ray or nurs­
             To:                                                              ing services treatment, advice or instruc­
i
             (a) A person arising out of any:                                 tion;
                   (i) Refusal to employ that person;                      (f) Any health or therapeutic service treat­
                                                                               ment, advice or instruction;
                (ii) Termination of that person's em­
                     ployment; or                                         (g) Any service, treatment, advice or in­
                                                                              struction for the purpose of appearance
               (iii) Employment-related practices, poli­                      or skin enhancement, hair removal or
                     cies, acts or omissions, such as co­                     replacement, or personal grooming or
                     ercion, demotion, evaluation, reas­                      therapy;
                     signment, discipline, defamation,
                     harassment, humiliation, discrimina­                 (h) Any service, treatment, advice or in­
                     tion or malicious prosecution di­                        struction relating to physical fitness, in­
                     rected at that person; or                                cluding service, treatment, advice or in­
                                                                              struction in connection with diet, cardio­
             (b) The spouse, child, parent, brother or                        vascular fitness, body building or physi­
                 sister of that person as a consequence                       cal training programs;
                 of "personal and advertising injury" to
                 that person at whom any of the em­                         i) Optometry or optical or hearing aid
                 ployment-related practices described in                       services including the prescribing, prep­
                 Paragraphs (i), (ii) or (iii) above is di­                    aration, fitting, demonstration or distribu­
                 rected.                                                       tion of ophthalmic lenses and similar
                                                                               products or hearing aid devices;




                                                 © ISO Properties, Inc., 2007                               Page 7 of 17      □
     CU 00 01 12 07
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 146 of 269 Page ID #:158

                                                                                                                              :




         (j) Body piercing services;                            c. The cost of bonds to release attachments, but
                                                                   only for bond amounts within the applicable
         (k) Services in the practice of pharmacy;                 limit of insurance. We do not have to furnish
             but this exclusion does not apply if you
                                                                   these bonds.
             are a retail druggist or your operations
             are those of a retail drugstore;                   d. All reasonable expenses incurred by the in­
                                                                   sured at our request to assist us in the investi­
         (l) Law enforcement or firefighting services;             gation or defense of the claim or "suit", includ­
             and                                                   ing actual loss of earnings up to $250 a day
        (m) Handling, embalming, disposal, burial,                 because of time off from work.
             cremation or disinterment of dead bod­             e. All court costs taxed against the insured in the
             ies.                                                  "suit”. However, these payments do not include
    (16) War                                                       attorneys' fees or attorneys' expenses taxed
         "Personal and advertising injury", however                against the insured.
         caused, arising, directly or indirectly, out of:        f. Prejudgment interest awarded against the
         (a) War, including undeclared or civil war;                insured on that part of the judgment we pay. If
                                                                    we make an offer to pay the applicable limit of
         (b) Warlike action by a military force, includ­            insurance, we will not pay any prejudgment in­
             ing action in hindering or defending -                 terest based on that period of time after the of-
             against an actual or expected attack, by               fer.
             any government, sovereign or other au- •
             thority using military personnel or other          g. All interest on the full amount of any judgment
                                                                   that accrues after entry of the judgment and
             agents; or
                                                                   before we have paid, offered to pay. or depos­
         (c) Insurrection,    rebellion,   revolution,             ited in court the part of the judgment that is
             usurped power, or action taken by gov­                within the applicable limit of insurance.
             ernmental authority in hindering or de­
             fending against any of these.                      These payments will not reduce the limits of insur­
                                                                ance.
     (17) Distribution Of Material In Violation Of
                                                             2. When we have the right but not the duty to defend
          Statutes
                                                                the insured and elect to participate in the defense,
          "Personal and advertising injury" arising di­         we will pay our own expenses but will not contrib­
          rectly or indirectly out of any action or omis­       ute to the expenses of the insured or the "underly­
          sion that violates or is alleged to violate:          ing insurer".
          (a) The Telephone Consumer Protection.             3. If we defend an insured against a "suit" and an
              Act (TCPA), including any amendment               indemnitee of the insured is also named as a party
              of or addition to such law; or                    to the "suit", we will defend that indemnitee if all of
          (b) The CAN-SPAM Act of 2003, including               the following conditions are met:
              any amendment of or addition to such               a. The "suit" against the indemnitee seeks dam­
              law; or                                               ages for which the insured has assumed the li­
          (c) Any statute, ordinance or regulation,                 ability of the indemnitee in a contract or
              other than the TCPA or CAN-SPAM Act                   agreement that is an "insured contract";
              of 2003, that prohibits or limits the send­        b. This insurance applies to such liability as­
              ing, transmitting, communicating or dis­              sumed by the insured;
              tribution of material or information.
                                                                 c. The obligation to defend, or the cost of the
    b. "Pollution cost or expense".                                 defense of, that indemnitee, has also been as­
 SUPPLEMENTARY PAYMENTS - COVERAGES A                               sumed by the insured in the same "insured
 AND B                                                              contract";
 1. We will pay, with respect to any claim we investi­           d. The allegations in the "suit" and the information
    gate or settle, or any "suit" against an insured we             we know about the "occurrence" are such that
    defend, when the duty to defend exists;                         no conflict appears to exist between the inter­
                                                                    ests of the insured and the interests of the in­
    a. All expenses we incur.
                                                                    demnitee;
    b. Up to $2000 for cost of bail bonds (including
                                                                 e. The indemnitee and the insured ask us to
       bonds for related traffic law violations) required
                                                                    conduct and control the defense of that indem­
       because of an "occurrence" we cover. We do
                                                                    nitee against such "suit" and agree that we can
       not have to furnish these bonds.
                                                                    assign the same counsel to defend the insured
                                                                    and the indemnitee; and




                                              © ISO Properties, Inc., 2007                            CU 00 01 12 07      □
 Page 8 of 17
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 147 of 269 Page ID #:159




    f. The indemnitee:                                            (3) A limited liability company, you are an in­
                                                                      sured. Your members are also insureds, but
      (1) Agrees in writing to:                                       only with respect to the conduct of your
         (a) Cooperate with us in the investigation,                  business. Your managers are insureds, but
             settlement or defense of the "suit";                     only with respect to their duties as your
         (b) Immediately send us copies of any                        managers.
             demands, notices, summonses or legal                 (4) An organization other than a partnership,
             papers received in connection with the                   joint venture or limited liability company,
             "suit";                                                  you are an insured. Your "executive offic­
         (c) Notify any other insurer whose coverage                  ers" and directors are insureds, but only
             is available to the indemnitee; and                      with respect to their duties as your officers
                                                                      or directors. Your stockholders are also in­
         (d) Cooperate with us with respect to coor­                  sureds, but only with respect to their liability
             dinating other applicable insurance                      as stockholders.
             available to the indemnitee; and
                                                                  (5) A trust, you are an insured. Your trustees
      (2) Provides us with written authorization to:                  are also insureds, but only with respect to
         (a) Obtain records and other information                     their duties as trustees.
             related to the "suit"; and                        b. Each of the following is also an insured:
         (b) Conduct and control the defense of the               (1) Your "volunteer workers" only while per­
             indemnitee in such "suit".                               forming duties related to the conduct of
    So long as the above conditions are met, attor­                   your business, or your "employees", other
    neys' fees incurred by us in the defense of that in-              than either your "executive officers" (if you
  - demnitee, necessary litigation expenses incurred                  are an organization other than a partner­
    by us and necessary litigation expenses incurred                  ship, joint venture or limited liability compa­
    by the indemnitee at our request will be paid as                  ny) or your managers (if you are a limited
    Supplementary Payments. Notwithstanding the                       liability company), but only for acts within
    provisions of Paragraph 2.b.(2) of Section I -                    the scope of their empioyment by you or
    Coverage A - Bodily Injury And Property Damage                    whiie performing duties related to the con­
    Liability, such payments will not be deemed to be                 duct of your business. However, none of
    damages for "bodily injury" and "property damage"                 these "employees" or "volunteer workers"
    and will not reduce the limits of insurance.                      are insureds for:
   Our obligation to defend an insured's indemnitee                  (a) "Bodily injury" or "personal and advertis­
   and to pay for attorneys' fees and necessary litiga­                  ing injury":
   tion expenses as Supplementary Payments ends                             (i) To you, to your partners or members
   when we have used up the applicable limit of in­                             (if you are a partnership or joint ven­
   surance in the payment of judgments or settle­                               ture), to your members (if you are a
   ments or the conditions set forth above, or the                              limited liability company), to a co-
   terms of the agreement described in Paragraph f.                             "employee" in the course of his or
   above, are no longer met.                                                    her employment or performing duties
 SECTION II - WHO IS AN INSURED                                                 related to the conduct of your busi­
                                                                                ness or to your other "volunteer
 1. Except for liability arising out of the ownership,                          workers" while performing duties re­
    maintenance or use of "covered autos":
                                                                                lated to the conduct of your busi­
    a. If you are designated in the Declarations as:                            ness;
      (1) An individual, you and your spouse are                           (ii) To the spouse, child, parent, brother
          insureds, but only with respect to the con­                           or sister of that co-"employee" or
          duct of a business of which you are the sole                          "volunteer worker" as a consequence
          owner.                                                                of Paragraph (a)(i) above; or
      (2) A partnership or joint venture, you are an                       (iii) For which there is any obligation to
          insured. Your members, your partners, and                              share damages with or repay some­
          their spouses are also insureds, but only                              one else who must pay damages
          with respect to the conduct of your busi­                              because of the injury described in
          ness.                                                                  Paragraphs (a)(i) or (ii) above.




 CU 00 01 12 07                             © ISO Properties, inc., 2007                                 Page 9 of 17     □
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 148 of 269 Page ID #:160




         (b) "Property damage" to property:                     b. Anyone else while using with your permission a
                                                                   "covered auto" you own, hire or borrow is also
              (i) Owned, occupied or used by,
                                                                   an insured except:
             (ii) Rented to, in the care, custody or
                  control of, or over which physical               (1) The owner or anyone else from whom you
                  control is being exercised for any                   hire or borrow a "covered auto". This excep­
                                                                       tion does not apply if the "covered auto" is a
                  purpose by
                                                                       trailer or semitrailer connected to a "cov­
             you, any of your "employees", "volunteer                  ered auto" you own.
             workers", any partner or member (if you
             are a partnership or joint venture), or               (2) Your "employee" if the "covered auto" is
             any member (if you are a limited liability                owned by that "employee" or a member of
                                                                       his or her household.
             company).
      (2) Any person (other than your "employee" or                (3) Someone using a "covered auto" while he
          "volunteer worker"), or any organization                     or she is working in a business of selling,
          while acting as your real estate manager.                    servicing, repairing, parking or storing "au­
      (3) Any person or organization having proper                     tos" unless that business is yours.
          temporary custody of your property if you                (4) Anyone other than your "employees", part­
          die, but only:                                               ners (if you are a partnership), members (if
                                                                       you are a limited liability company), or a
          (a) With respect to liability arising out of the
              maintenance or use of that property:                     lessee or borrower or any of their "employ­
                                                                       ees", while moving property to or from a
              and
                                                                       "covered auto".
          (b) Until your legal representative has been
                                                                   (5) A partner (if you are a partnership), or a
              appointed.
                                                                       member (if you are a limited liability com­
       (4) Your legal representative if you die, but only              pany) for a "covered auto" owned by him or
           with respect to duties as such. That repre­                 her or a member of his or her household.
           sentative will have all your rights and duties
                                                                    (6) "Employees" with respect to "bodily injury"
           under this Coverage Part.
                                                                        to any fellow "employee" of the insured aris­
    c. Any organization you newly acquire or form,                      ing out of and in the course of the fellow
        other than a partnership, joint venture or limited              "employee's" employment or while perform­
        liability company, and over which you maintain                  ing duties related to the conduct of your
        ownership or majority interest, will qualify as a               business.
        Named Insured if there is no other similar in­
        surance available to that organization. Howev­           c. Anyone liable for the conduct of an insured
                                                                    described above is also an insured, but only to
        er:
                                                                    the extent of that liability.
       (1) Coverage under this provision is afforded
            only until the 90th day after you acquire or.     3. Any additional insured under any policy of "under­
            form the organization or the end of the poli­        lying insurance" will automatically be an insured
            cy period, whichever is earlier;                     under this insurance.

       (2) Coverage A does not apply to "bodily injury"          If coverage provided to the additional insured is
           or "property damage" that occurred before'            required by a contract or agreement, the most we
           you acquired or formed the organization;              will pay on behalf of the additional insured is the
                                                                 amount of insurance required by the contract, less
           and
                                                                 any amounts payable by any "underlying insur­
       (3) Coverage B does not apply to "personal                ance".
           and advertising injury" arising out of an of­
           fense committed before you acquired or                Additional insured coverage provided by this in­
                                                                 surance will not be broader than coverage provid­
           formed the organization.
                                                                 ed by the "underlying insurance".
 2. Only with respect to liability arising out of the own­
                                                              No person or organization is an insured with respect
    ership, maintenance or use of "covered autos":
                                                              to the conduct of any current or past partnership, joint
     a. You are an insured.                                   venture or limited liability company that is not shown
                                                              as a Named Insured in the Declarations.




                                              © ISO Properties, Inc., 2007                           CU 00 01 12 07      □
  Page 10 of 17
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 149 of 269 Page ID #:161




 SECTION III - LIMITS OF INSURANCE                           SECTION IV - CONDITIONS
 1. The Limits of Insurance shown in the Declarations         1. Appeals
    and the rules below fix the most we will pay re­           If the "underlying insurer" or insured elects not to
    gardless of the number of:                                 appeal a judgment in excess of the "retained limit",
    a. Insureds;                                               we may do so at our own expense. We will be lia­
                                                               ble for taxable costs, pre- and postjudgment inter-
      b. Claims made, "suits" brought, or number of
                                                             _ est and disbursements._________ _________ ___
------- vehicles involved; or —--------------------------
                                                              2. Bankruptcy
    c. Persons or organizations making claims or
       bringing "suits".                                         a. Bankruptcy Of Insured
 2. The Aggregate Limit is the most we will pay for the             Bankruptcy or insolvency of the insured or of
    sum of all "ultimate net loss" under:                           the insured's estate will not relieve us of our
                                                                    obligations under this Coverage Part.
    a. Coverage A, except "ultimate net loss" be­
       cause of "bodily injury" or "property damage"             b. Bankruptcy Of Underlying Insurer
       arising out of the ownership, maintenance or                 Bankruptcy of the "underlying insurer" will not
       use of a "covered auto"; and                                 relieve us of our obligations under this Cover­
    b. Coverage B.                                                  age Part.
 3. Subject to Paragraph 2. above, the Each Occur­               However, this insurance will not replace the "un­
    rence Limit is the most we will pay for the sum of           derlying insurance" in the event of bankruptcy or
    all "ultimate net loss" under Coverage A because             insolvency of the "underlying insurer". This insur­
    of all "bodily injury" and "property damage" arising         ance will apply as if the "underlying insurance"
    out of any one "occurrence".                                 were in full effect.
 4. Subject to Paragraph 2. above, the Personal and           3. Duties in The Event Of Occurrence, Offense,
    Advertising Injury Limit is the most we will pay un­         Claim Or Suit
    der Coverage B for the sum of all "ultimate net              a. You must see to it that we are notified as soon
    loss" because of all "personal and advertising inju­            as practicable of an "occurrence" or an offense,
    ry" sustained by any one person or organization.                regardless of the amount, which may result in a
 5. If there is "underlying insurance" with a policy                claim. To the extent possible, notice should in­
    period that is non-concurrent with the policy period            clude:
    of this Commercial Liability Umbrella Coverage                  (1) How, when and where the "occurrence" or
    Part, the "retained limit(s)" will only be reduced or               offense took place;
    exhausted by payments for:
                                                                    (2) The names and addresses of any injured
    a. "Bodily injury" or "property damage" which                       persons and witnesses; and
       occurs during the policy period of this Cover­
                                                                   (3) The nature and location of any injury or
       age Part; or
                                                                        damage arising out of the "occurrence" or
    b. "Personal and advertising injury" for offenses                   offense.
       that are committed during the policy period of            b. If a claim is made or "suit" is brought against
       this Coverage Part.                                          any insured, you must:
    However, if any "underlying insurance" is written               (1) Immediately record the specifics of the
    on a claims-made basis, the "retained limit(s)" will                claim or "suit" and the date received; and
    only be reduced or exhausted by claims for that
    insurance that are made during the policy period,               (2) Notify us as soon as practicable.
    or any Extended Reporting Period, of this Cover­                 You must see to it that we receive written no­
    age Part.                                                        tice of the claim or "suit" as soon as practica-
 The Aggregate Limit, as described in Paragraph 2.                   ble.
 above, applies separately to each consecutive annual            c. You and any other involved insured must:
 period and to any remaining period of less than 12
                                                                    (1) Immediately send us copies of any de­
 months, starting with the beginning of the policy peri­
                                                                        mands, notices, summonses or legal pa­
 od shown in the Declarations, unless the policy period                 pers received in connection with the claim
 is extended after issuance for an additional period of
                                                                        or "suit";
 less than 12 months. In that case, the additional peri­
 od will be deemed part of the last preceding period for            (2) Authorize us to obtain records and other
 purposes of determining the Limits of Insurance.                       information;




 CU 00 01 12 07                               © ISO Properties. Inc., 2007                            Page 11 of 17     □
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 150 of 269 Page ID #:162




      (3) Cooperate with us in the investigation or         6. Premium Audit
          settlement of the claim or defense against            a. We will compute all premiums for this Cover­
          the "suit"; and                                          age Part in accordance with our rules and
      (4) Assist us, upon our request, in the enr                  rates.
          forcement of any right against any person            b. Premium shown in this Coverage Part as ad­
          or organization which may be liable to the              vance premium is a deposit premium only. At
          insured because of injury or damage to                  the close of each audit period we will compute
          which this insurance may also apply.                    the earned premium for that period and send
   d. No insured will, except at that insured's own               notice to the first Named Insured. The due date
      cost, voluntarily make a payment, assume any                for audit and retrospective premiums is the
      obligation, or incur any expense, other than for            date shown as the due date on the bill. If the
      first aid, without our consent.                             sum of the advance and audit premiums paid
                                                                  for the policy period, is greater than the earned
 4. Legal Action Against Us                                       premium, we will return the excess to the first
    No person or organization has a right under this              Named Insured.
    Coverage Part:                                              c. The first Named Insured must keep records of
    a. To join us as a party or otherwise bring us into            the information we need for premium computa­
       a "suit" asking for damages from an insured; or             tion, and send us copies at such times as we
    b. To sue us on this Coverage Part unless all of               may request.
       its terms have been fully complied with.             7. Representations Or Fraud
    A person or organization may sue us to recover on           By accepting this policy, you agree:
    an agreed settlement or on a final judgment                 a. The statements in the Declarations are accu­
    against an insured; but we will not be liable for
                                                                   rate and complete;
    damages that are not payable under the terms of
    this Coverage Part or that are in excess of the ap­         b. Those statements are based upon representa­
    plicable limit of insurance. An agreed settlement              tions you made to us;
    means a settlement and release of liability signed          c. We have issued this policy in reliance upon
    by us, the insured and the claimant or the claim­              your representations: and
    ant's legal representative.
                                                                d. This policy is void in any case of fraud by you
 5. Other Insurance                                                as it relates to this policy or any claim under
    a. This insurance is excess over, and shall not                this policy.
       contribute with any of the other insurance,           8. Separation Of Insureds
       whether primary, excess, contingent or on any
                                                                Except with respect to the Limits of Insurance, and
       other basis. This condition will not apply to in­
                                                                any rights or duties specifically assigned in this
       surance specifically written as excess over this
                                                                Coverage Part to the first Named Insured, this in­
       Coverage Part.
                                                                surance applies:
       When this insurance is excess, we will have no
                                                                a. As if each Named Insured were the only
       duty under Coverages A or B to defend the in­
                                                                   Named Insured; and
       sured against any "suit" if any other insurer has
       a duty to defend the insured against that "suit".        b. Separately to each insured against whom claim
       If no other insurer defends, we will undertake              is made or "suit" is brought.
       to do so, but we will be entitled to the insured's    9. Transfer Of Rights Of Recovery Against Others
       rights against all those other insurers.                 To Us
    b. When this insurance is excess over other in­             If the insured has rights to recover all or part of
       surance, we will pay only our share of the "ul­          any payment we have made under this Coverage
       timate net loss" that exceeds the sum of:                Part, those rights are transferred to us. The in­
       (1) The total amount that all such other insur­          sured must do nothing after loss to impair them. At
           ance would pay for the loss in the absence           our request, the insured will bring "suit" or transfer
           of this insurance; and                               those rights to us and help us enforce them.
       (2) The total of all deductible and self-insured
           amounts under all that other insurance.




                                             © ISO Properties, Inc., 2007                              CU 00 01 12 07    □
 Page 12 of 17
 Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 151 of 269 Page ID #:163




   10. When We Do Not Renew                                       14. Expanded Coverage Territory
      If we decide not to renew this Coverage Part, we               a. If a "suit" is brought in a part of the "coverage
      will mail or deliver to the first Named Insured                    territory" that is outside the United States of
      shown in the Declarations written notice of the                    America (including its territories and posses­
      nonrenewal not less than 30 days before the expi­                  sions). Puerto Rico or Canada, and we are
      ration date.                                                       prevented by law, or otherwise, from defending
                                                                        Jhe insured, thejnsured will initiate a defense___
___ Jf notice is.mailed,.proof.of.mailing.will be sufficient- —
                                                                         of the "suit". We will reimburse the insured, un­
     proof of notice.                                                    der Supplementary Payments, for any reason­
   11. Loss Payable                                                      able and necessary expenses incurred for the
      Liability under this Coverage Part shall not apply                 defense of a "suit" seeking damages to which
      unless and until the insured or insured's "underly­                this insurance applies, that we would have paid
      ing insurer" has become obligated to pay the "re­                  had we been able to exercise our right and du­
      tained limit". Such obligation by the insured to pay               ty to defend.
      part of the "ultimate net loss" shall have been pre­              If the insured becomes legally obligated to pay
      viously determined by a final settlement or judg­                 sums because of damages to which this insur­
      ment after an actual trial or written agreement be­               ance applies in a part of the "coverage territo­
      tween the insured, claimant, and us.                              ry" that is outside the United States of America
   12. Transfer Of Defense                                              (including its territories and possessions),
                                                                        Puerto Rico or Canada, and we are prevented
      When the underlying limits of insurance have been                 by law, or otherwise, from paying such sums              :
      used up in the payment of judgments or settle­                    on the insured's behalf, we will reimburse the
      ments, the duty to defend will be transferred to us.              insured for such sums.
      We will cooperate in the transfer of control to us of
      any outstanding claims or "suits" seeking damag­               b. All payments or reimbursements we make for
      es to which this insurance applies which would                    damages because of judgments or settlements
      have been covered by the "underlying insurance"                   will be made in U.S. currency at the prevailing
      had the applicable limit not been used up.                        exchange rate at the time the insured became
                                                                        legally obligated to pay such sums. All pay­
   13. Maintenance Of/Changes To Underlying                             ments or reimbursements we make for ex­
       Insurance                                                        penses under Supplementary Payments will be
      The "underlying insurance" listed in the Schedule                 made in U.S. currency at the prevailing ex­
      of "underlying insurance" in the Declarations shall               change rate at the time the expenses were in­
      remain in full effect throughout the policy period                curred.
      except for reduction of the aggregate limit due to             c. Any disputes between you and us as to wheth­
      payment of claims, settlement or judgments.                       er there is coverage under this policy must be
      Failure to maintain "underlying insurance" will not               filed in the courts of the United States of Amer­
      invalidate this insurance. However, this insurance                ica. (including its territories and possessions),
      will apply as if the "underlying insurance" were in               Canada or Puerto Rico.
      full effect.                                                   d. The insured must fully maintain any coverage
       If there is an increase in the scope of coverage of              required by law, regulation or other govern­
       any "underlying insurance" during the term of this               mental authority during the policy period, ex­
       policy, our liability will be no more than it would              cept for reduction of the aggregate limits due to
       have been if there had been no such increase.                    payments of claims, judgments or settlements.
      You must notify us as soon as practicable when                    Failure to maintain such coverage required by
      any "underlying insurance" is no longer in effect or              law. regulation or other governmental authority
      if the limits or scope of coverage of any "underly­               will not invalidate this insurance. However, this
      ing insurance" is changed.                                        insurance will apply as if the required coverage
                                                                        by law. regulation or other governmental au­
                                                                        thority was in full effect.




   CU 00 01 12 07                               © ISO Properties, Inc., 2007                              Page 13 of 17      □
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 152 of 269 Page ID #:164




 SECTION V- DEFINITIONS                                       9. "Insured contract" means:
 1. "Advertisement" means a notice that is broadcast             a. A contract for a lease of premises. However,
    or published to the general public or specific mar­             that portion of the contract for a lease of prem­
    ket segments about your goods, products or ser­                 ises that indemnifies any person or organiza­
    vices for the purpose of attracting customers or                tion for damage by fire to premises while rent­
    supporters. For the purposes of this definition:                ed to you or temporarily occupied by you with
                                                                    permission of the owner is not an "insured con­
    a. Notices that are published include material
                                                                    tract":
       placed on the Internet or on similar electronic
       means of communication; and                               b. A sidetrack agreement;
    b. Regarding websites, only that part of a website           c. Any easement or license agreement, except in
       that is about'your goods, products or services               connection with construction or demolition op­
       for the purposes of attracting customers or                  erations on or within 50 feet of a railroad;
       supporters is considered an advertisement.                d. An obligation, as required by ordinance, to
 2. "Auto" means:                                                   indemnify a municipality, except in connection
                                                                    with work for a municipality:
    a. A land motor vehicle, trailer or semitrailer de­
       signed for travel on public roads, including any          e. An elevator maintenance agreement;
       attached machinery or equipment; or                        f. That part of any contract or agreement entered
    b. Any other land vehicle that is subject to a com­              into, as part of your business, pertaining to the
       pulsory or financial responsibility law or other              rental or lease, by you or any of your "employ­
       motor vehicle insurance law where it is li­                   ees". of any "auto". However, such contract or
       censed or principally garaged.                                agreement shall not be considered an "insured
                                                                     contract" to the extent that it obligates you or
        However, "auto" does not include "mobile
                                                                     any of your "employees" to pay for "property
        equipment".
                                                                     damage" to any "auto" rented or leased by you
 3. "Bodily injury" means bodily injury, disability, sick­           or any of your "employees".
    ness, or disease sustained by a person, including
                                                                 g. That part of any other contract or agreement
    death resulting from any of these at any time.
                                                                    pertaining to your business (including an in­
    "Bodily injury" includes mental anguish or other
                                                                    demnification of a municipality in connection
    mental injury resulting from "bodily injury".
                                                                    with work performed for a municipality) under
 4. "Coverage territory" means anywhere in the world                which you assume the tort liability of another
    with the exception of any country or jurisdiction               party to pay for "bodily injury" or "property
    which is subject to trade or other economic sanc­               damage" to a third person or organization. Tort
    tion or embargo by the United States of America.                liability means a liability that would be imposed
 5. "Covered auto" means only those "autos" to which                by law in the absence of any contract or
    "underlying insurance" applies.                                 agreement.
 6. "Employee" includes a "leased worker". "Employ­              Paragraphs f. and g. do not include that part of
    ee" does not include a "temporary worker".                   any contract or agreement:
 7. "Executive officer" means a person holding any of               (1) That indemnifies a railroad for "bodily injury"
    the officer positions created by your charter, con­                 or "property damage" arising out of con­
    stitution, by-laws or any other similar governing                   struction or demolition operations, within 50
    document.                                                           feet of any railroad property and affecting
                                                                        any railroad bridge or trestle, tracks, road­
 8. "Impaired property" means tangible property, other                  beds, tunnel, underpass or crossing;
    than "your product" or "your work", that cannot be
    used or is less useful because:                                 (2) That pertains to the loan, lease or rental of
                                                                        an "auto" to you or any of your "employ­
    a. It incorporates "your product" or "your work"                    ees", if the "auto" is loaned, leased or rent­
       that is known or thought to be defective, defi­                  ed with a driver; or
       cient, inadequate or dangerous; or
                                                                    (3) That holds a person or organization en­
    b. You have failed to fulfill the terms of a contract               gaged in the business of transporting prop­
       or agreement;                                                    erty by "auto" for hire harmless for your use
    if such property can be restored to use by the re­                  of a "covered auto" over a route or territory
    pair, replacement, adjustment or removal of "your                   that person or organization is authorized to
    product" or "your work", or your fulfilling the terms               serve by public authority.
    of the contract or agreement.




 Page 14 of 17                                © ISO Properties. Inc., 2007                            CU 00 01 12 07      □
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 153 of 269 Page ID #:165




 10. "Leased worker" means a person leased to you by                 However, self-propelled vehicles with the fol­
     a labor leasing firm under an agreement between                 lowing types of permanently attached equip­
     you and the labor leasing firm, to perform duties               ment are not "mobile equipment" but will be
     related to the conduct of your business. "Leased                considered "autos":
     worker" does not include a "temporary worker".                  (1) Equipment designed primarily for:
 11. "Loading or unloading" means the handling of                       (a) Snow removal;
     property:
                                                                        (b) Road maintenance, but not construction
    a. After it is moved from the place where it is                         or resurfacing; or
       accepted for movement into or onto an aircraft,
                                                                        (c) Street cleaning;
       watercraft or "auto";
                                                                     (2) Cherry pickers and similar devices mounted
    b. While it is in or on an aircraft, watercraft or
                                                                         on automobile or truck chassis and used to
       "auto"; or
                                                                         raise or lower workers; and
    c. While it is being moved from an aircraft, water­
                                                                     (3) Air compressors, pumps and generators,
       craft or "auto" to the place where it is finally de­
                                                                         including spraying, welding, building clean­
       livered;
                                                                         ing, geophysical exploration, lighting and
    but "loading or unloading" does not include the                      well servicing equipment.
    movement of property by means of a mechanical
                                                                      However, "mobile equipment" does not include
    device, other than a hand truck, that is not at­
                                                                      land vehicles that are subject to a compulsory
    tached to the aircraft, watercraft or "auto".
                                                                      or financial responsibility law or other motor
 12. "Mobile equipment" means any of the following                    vehicle insurance law where it is licensed or
     types of land vehicles, including any attached ma­               principally garaged. Land vehicles subject to a
     chinery or equipment:                                          . compulsory or financial responsibility law or
    a. Bulldozers, farm machinery, forklifts and other                other motor vehicle insurance law are consid­
       vehicles designed for use principally off public               ered "autos".
       roads;                                                  13. "Occurrence" means an accident, including con­
    b. Vehicles maintained for use solely on or next to            tinuous or repeated exposure to substantially the
       premises you own or rent;                                   same general harmful conditions.
    c. Vehicles that travel on crawler treads;                 14. "Personal and advertising injury" means injury,
                                                                   including consequential "bodily injury", arising out
    d. Vehicles, whether self-propelled or not, main­
                                                                   of one or more of the following offenses:
       tained primarily to provide mobility to perma­
       nently mounted:                                            a. False arrest, detention or imprisonment;
       (1) Power cranes, shovels, loaders, diggers or             b. Malicious prosecution;
           drills; or                                             c. The wrongful eviction from, wrongful entry into,
       (2) Road construction or resurfacing equipment                or invasion of the right of private occupancy of
           such as graders, scrapers or rollers;                     a room, dwelling or premises that a person oc­
                                                                     cupies, committed by or on behalf of its owner,
    e. Vehicles not described in Paragraph a., b., c.
                                                                     landlord or lessor;
       or d. above that are not self-propelled and are
       maintained primarily to provide mobility to per­           d. Oral or written publication, in any manner, of
       manently attached equipment of the following                  material that slanders or libels a person or or­
       types:                                                        ganization or disparages a person's or organi­
                                                                     zation's goods, products or services;
       (1) Air compressors, pumps and generators,
           including spraying, welding, building clean­           e. Oral or written publication, in any manner, of
           ing, geophysical exploration, lighting and                material that violates a person's right of priva-
           well servicing equipment; or                              cy;
       (2) Cherry pickers and similar devices used to             f. The use of another's advertising idea in your
           raise or lower workers;                                   "advertisement"; or
     f. Vehicles not described in Paragraph a., b., c.            g. Infringing upon another's copyright, trade dress
        or d. above maintained primarily for purposes                or slogan in your "advertisement".
        other than the transportation of persons or car-
        go.




 CU 00 01 12 07                                © ISO Properties, Inc., 2007                             Page 15 of 17     □
        Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 154 of 269 Page ID #:166




         15."Pollutants" mean any solid, liquid, gaseous or         18. "Property damage" means:
            thermal irritant or contaminant, including smoke,           a. Physical injury to tangible property, including
            vapor, soot, fumes, acids, alkalis, chemicals and              all resulting loss of use of that property. All
            waste. Waste includes materials to be recycled,                such loss of use shall be deemed to occur at
            reconditioned or reclaimed.                                    the time of the physical injury that caused it; or
         16. "Pollution cost or expense" means any loss, cost           b. Loss of use of tangible property that is not
             or expense arising out of any:                                physically injured. All such loss of use shall be
            a. Request, demand, order or statutory or regula­              deemed to occur at the time of the "occur­
               tory requirement that any insured or others test            rence" that caused it.
               for, monitor, clean up, remove, contain, treat,          With respect to the ownership, maintenance or
               detoxify or neutralize, or in any way respond to,        use of "covered autos", property damage also in­
               or assess the effects of, "pollutants"; or               cludes "pollution cost or expense", but only to the
            b. Claim or suit by or on behalf of a governmental          extent that coverage exists under the "underlying
               authority for damages because of testing for,            insurance" or would have existed but for the ex­
               monitoring, cleaning up, removing, containing,           haustion of the underlying limits.
               treating, detoxifying or neutralizing, or in any         For the purposes of this insurance, with respect to
               way responding to, or assessing the effects of,          other than the ownership, maintenance or use of
               "pollutants".                                            "covered autos", electronic data is not tangible
         17."Products-completed operations hazard":                     property.
            a. Includes all "bodily injury" and "property dam­        - As used in this definition, electronic data means
               age" occurring away from premises you own or             information, facts or programs stored as or on,
               rent and arising out of "your product" or "your          created or used on, or transmitted to or from com­
               work" except:                                            puter software (including systems and applications
                                                                        software), hard or floppy disks, CD-ROMS, tapes,
               (1) Products that are still in your physical pos­        drives, cells, data processing devices or any other
                   session; or                                          media which are used with electronically controlled
               (2) Work that has not yet been completed or              equipment.
                   abandoned. However, "your work" will be           19. "Retained limit" means the available limits of "un­
                   deemed completed at the earliest of the fol­          derlying insurance" scheduled in the Declarations
                   lowing times:                                         or the "self-insured retention", whichever applies.
                  (a) When all of the work called for in your        20. "Self-insured retention" means the dollar amount
i
                      contract has been completed.                       listed in the Declarations that will be paid by the
                  (b) When all of the work to be done at the             insured before this insurance becomes applicable
                      job site has been completed if your con­           only with respect to "occurrences" or offenses not
                      tract calls for work at more than one job          covered by the "underlying insurance". The "self-
                      site.                                              insured retention" does not apply to "occurrences"
                  (c) When that part of the work done at a job           or offenses which would have been covered by
                      site has been put to its intended use by           "underlying insurance" but for the exhaustion of
                      any person or organization other than              applicable limits.
                      another contractor or subcontractor            21. "Suit" means a civil proceeding in which damages
                      working on the same project.                       because of "bodily injury", "property damage" or
                   Work that may need service, maintenance,              "personal and advertising injury" to which this in­
                   correction, repair or replacement, but which          surance applies are alleged. "Suit".includes;
                   is otherwise complete, will be treated as            a. An arbitration proceeding in which such dam­
                   completed.                                              ages are claimed and to which the insured
             b. Does not include "bodily injury" or "property              must submit or does submit with our consent;
                damage" arising out of;                                    or
               (1) The transportation of property, unless the           b. Any other alternative dispute resolution pro­
                   injury or damage arises out of a condition in           ceeding in which such damages are claimed
                   or on a vehicle not owned or operated by                and to which the insured submits with our con­
                   you, and that condition was created by the              sent or the "underlying insurer’s" consent.
                   "loading or unloading" of that vehicle by any     22. "Temporary worker" means a person who is fur­
                   insured; or                                           nished to you to substitute for a permanent "em­
               (2) The existence of tools, uninstalled equip­            ployee" on leave or to meet seasonal or short-term
                   ment or abandoned or unused materials.                workload conditions.
    i


                                                     © ISO Properties, Inc., 2007                            CU 00 01 12 07     □
          Page 16 of 17
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 155 of 269 Page ID #:167




23."Ultimate net loss" means the total sum, after               b. Includes:
   reduction for recoveries or salvages collectible,               (1) Warranties or representations made at any
   that the insured becomes legally obligated to pay                   time with respect to the fitness, quality, du­
   as damages by reason of settlement or judgments                     rability, performance or use of "your prod­
   or any arbitration or other alternate dispute meth­                 uct"; and
   od entered into \A/ith our consent or the "underlying
                                                                   (2) The providing of or failure to provide warn­
   insurer's" consent.
                                                                       ings or instructions.
24."Underlying insurance" means any policies of
                                                                c. Does not include vending machines or other
   insurance listed in the Declarations under the
                                                                   property rented to or located for the use of oth­
   Schedule of "underlying insurance".
                                                                   ers but not sold.
25. "Underlying insurer" means any insurer who pro­
    vides any policy of insurance listed in the Sched­       28. "Your work":
    ule of "underlying insurance".                              a. Means:
 26."Volunteer worker" means a person who is not                   (1) Work or operations performed by you or on
    your "employee", and who donates his or her work                   your behalf; and
    and acts at the direction of and within the scope of           (2) Materials, parts or equipment furnished in
    duties determined by you. and is not paid a fee.                   connection with such work or operations.
    salary or other compensation by you or anyone
    else for their work performed for you.                      b. Includes:
                                                                   (1) Warranties or representations made at any
 27. "Your product";
                                                                       time with respect to the fitness, quality, du­
    a. Means:                                                          rability, performance or use of "your work".
       (1) Any goods or products, other than real                      and
           property, manufactured, sold, handled, dis­             (2) The providing of or failure to provide warn­
           tributed or disposed of by:                                 ings or instructions.
          (a) You;
          (b) Others trading under your name; or
          (c) A person or organization whose busi­
              ness or assets you have acquired; and
       (2) Containers (other than vehicles), materials,
           parts or equipment furnished in connection
           with such goods or products.




 CU 00 01 12 07                              © ISO Properties. Inc., 2007                             Page 17 of 17     □
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 156 of 269 Page ID #:168



                                                                           COMMERCIAL LIABILITY UMBRELLA
                                                                                             CU 00 04 05 09

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       RECORDING AND DISTRIBUTION OF MATERIAL OR
       INFORMATION IN VIOLATION OF LAW EXCLUSION
 This endorsement modifies insurance provided under the following:

    COMMERCIAL LIABILITY UMBRELLA COVERAGE PART


 A. Exclusion u. of Paragraph 2. Exclusions of Sec­         B. Exclusion a.(17) of Paragraph 2. Exclusions of
    tion I - Coverage A - Bodily Injury And Proper­            Section I - Coverage B - Personal And Adver­
    ty Damage Liability is replaced by the following:          tising injury Liabiiity is replaced by the following:

    2. Exclusions                                              2. Exclusions
       This insurance does not apply to:                           This insurance does not apply to:
       u. Recording And Distribution Of Material                     a. "Personal and advertising injury":
          Or Information In Violation Of Law                          (17) Recording And Distribution Of
           "Bodily injury" or "property damage" arising                    Material Or Information In Violation
           directly or indirectly out of any action or                     Of Law
           omission that violates or is alleged to vio­                    Arising directly or indirectly out of any
           late:                                                           action or omission that violates or is al­
          (1) The Telephone Consumer Protection                            leged to violate:
               Act (TCPA), including any amendment                         (a) The Telephone Consumer Protection
               of or addition to such law;                                     Act (TCPA), including any amend­
          (2) The CAN-SPAM Act of 2003, including                              ment of or addition to such law;
              any amendment of or addition to such                         (b) The CAN-SPAM Act of 2003, includ­
              law;                                                             ing any amendment of or addition to
          (3) The Fair Credit Reporting Act (FCRA),                            such law;
              and any amendment of or addition to                          (c) The Fair Credit Reporting Act
              such law, including the Fair and Accu­                           (FCRA), and any amendment of or
              rate Credit Transaction Act (FACTA); or                          addition to such law, including the
          (4) Any federal, state or local statute, ordi­                       Fair and Accurate Credit Transaction
              nance or regulation, other than the                              Act (FACTA); or
              TCPA, CAN-SPAM Act of 2003 or                                (d) Any federal; state or local statute,
              FCRA and their amendments and addi­                              ordinance or regulation, other than
              tions, that addresses, prohibits, or limits                      the TCPA, CAN-SPAM Act of 2003
              the printing, dissemination, disposal,                         ■ or FCRA and their amendments and
              collecting, recording, sending, transmit­                        additions, that addresses, prohibits,
              ting, communicating or distribution of                           or limits the printing, dissemination,
            . material or information.                                         disposal, collecting, recording, send­
                                                                               ing, transmitting, communicating or
                                                                               distribution of material or information.




                                       © Insurance Services Office, Inc., 2008                            Page 1 of 1     □
  CU 00 04 05 09
    Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 157 of 269 Page ID #:169




                                                                              COMMERCIAL LIABILITY UMBRELLA
                                                                                                CU 01 91 05 17

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                      CALIFORNIA CHANGES
     This endorsement modifies insurance proyided under Lhe folipwing:

        COMMERCIAL LIABILITY UMBRELLA COVERAGE PART

     With respect to coverage for the ownership,
     maintenance, or use of "covered autos", the term
     "family member" is replaced by the following:
     "Family member" means a person related to you by
     blood, adoption, marriage or registered domestic
     partnership under California law, who is a resident of
     your household, including a ward or foster child.




i




     CU 01 91 0517                        © Insurance Services Office, Inc., 2016                   Page 1 of 1
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 158 of 269 Page ID #:170



                                                                          COMMERCIAL LIABILITY UMBRELLA
                                                                                            CU 02 23 08 11

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

               CALIFORNIA CHANGES - CANCELLATION
                        AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART

                                                                          (b) You or your representative in
A. Paragraphs 2., 3. and 5. of the Cancellation
                                                                              pursuing a claim under this policy.
   Common Policy Condition are replaced by the
   following:                                                          (3) A judgment by a court or an
                                                                           administrative tribunal that you have
   2. All Policies In Effect For 60 Days Or Less
                                                                           violated a California or Federal law,
       If this policy has been in effect for 60 days or                    having as one of its necessary elements
       less, and is not a renewal of a policy we have                      an act which materially increases any of
       previously issued, we may cancel this policy by                     the risks insured against.
       mailing or delivering to the first Named Insured,
                                                                       (4) Discovery of willful or grossly negligent
       at the mailing address shown in the policy, and
                                                                           acts or omissions, or of any violations of
       to the producer of record, advance written
                                                                           state laws or regulations establishing
       notice of cancellation, stating the reason for
                                                                           safety standards, by you or your
       cancellation, at least:                                                                  which      materially
                                                                           representative
        a. 10 days before the effective date of                            increase any of the risks insured
            cancellation if we cancel for:                                 against.
          (1) Nonpayment of premium; or                                (5) Failure by you or your representative to
          (2) Discovery of fraud by:                                       implement reasonable loss control
                                                                           requirements, agreed to by you as a
             (a) Any    insured     or    his   or    her
                                                                           condition of policy issuance, or which
                 representative    in    obtaining   this
                 insurance; or
                                                                           were conditions precedent to our use of
                                                                           a particular rate or rating plan, if that
             (b) You or your representative in                             failure materially increases any of the
                 pursuing a claim under this policy.                       risks insured against.
       b. 30 days before the effective date of                         (6) A determination by the Commissioner of
          cancellation if we cancel for any other                           Insurance that the:
          reason.                                                          (a) Loss of, or changes in, our
    3. All Policies In Effect For More Than 60 Days                            reinsurance covering all or part of
        a. If this policy has been in effect for more                          the risk would threaten our financial
           than 60 days, or is a renewal of a policy we                         integrity or solvency; or
           issued, we may cancel this policy only upon                     (b) Continuation of the poiicy coverage
           the occurrence, after the effective date of                         would:
           the policy, of one or more of the following:
                                                                               (i) Place us in violation of California
          (1) Nonpayment of premium, including                                     law or the laws of the state where
               payment due on a prior policy we issued                             we are domiciled; or
               and due during the current policy term
                                                                             . (ii) Threaten our solvency.
               covering the same risks.
                                                                        (7) A change by you or your representative
          (2) Discovery      of fraud     or   material
                                                                            in the activities or property of the
               misrepresentation by:
                                                                            commercial or industrial enterprise,
              (a) Any     insured   or  his   or her                        which results in a materially added,
                  representative in obtaining this                          increased or changed risk, unless the
                  insurance; or                                             added, increased or changed risk is
                                                                            included in the policy.




                                         © Insurance Services Office, Inc., 2011                          Page 1 of 2    □
  CU 02 23 08 11
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 159 of 269 Page ID #:171




         (8) A material change in limits, type or              5. If this policy is cancelled, we will send the first
             scope of coverage, or exclusions in one              Named Insured any premium refund due. The
             or more of the underlying policies.                  refund, if any. will be computed on a pro rata
                                                                  basis. However, the refund may be less than
         (9) Cancellation or nonrenewal of one or
                                                                  pro rata if we made a loan to you for the
             more of the underlying policies where
                                                                  purpose of payment of premiums for this
             such policies are not replaced without
                                                                  policy.
             lapse.
                                                                  The cancellation will be effective even if we
        (10) A reduction in financial rating or grade of
                                                                  have not made or offered a refund.
             one or more insurers, insuring one or
             more underlying policies based on an           B. The following is added and supersedes any
             evaluation obtained from a recognized             provisions to the contrary:
             financial rating organization.                    Nonrenewal
       b. We will mail or deliver advance written              If we elect not to renew this policy, we will rnail or
          notice of cancellation, stating the reason for       deliver written notice, stating the reason for
          cancellation, to the first Named Insured, at         nonrenewal, to the first Named Insured shown in
          the mailing address shown in the policy,             the Declarations, and to the producer of record, at
          and to the producer of record, at least:             least 60 days, but not more than 120 days, before
         (1) 10 days before the effective date of              the expiration or anniversary date.
             cancellation  if  we    cancel    for             We will mail or deliver our notice to the first
             nonpayment of premium or discovery of             Named Insured, and to the producer of record, at
             fraud; or                                         the mailing address shown in the policy.
         (2) 30 days before the effective date of
             cancellation if we cancel for any other
             reason listed in Paragraph 3.a.




 Page 2 of 2                          © Insurance Services Office. Inc., 2011                       CU 02 23 08 11      □
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 160 of 269 Page ID #:172



                                                                             COMMERCIAL LIABILITY UMBRELLA
                                                                                               CU 21 23 02 02

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 NUCLEAR ENERGY LIABILITY EXCLUSION
                           ENDORSEMENT
                                                      (Broad Form)

 This endorsement modifies insurance provided under the following:

    COMMERCIAL LIABILITY UMBRELLA COVERAGE PART

                                                                       (2) The "nuclear material" is contained in "spent
  I. The insurance does not apply;
                                                                           fuel" or "waste" at any time possessed,
    A. Under any Liability Coverage, to "bodily injury"                    handled, used, processed, stored, trans­
       or "property damage":                                               ported or disposed of, by or on behalf of an
       (1) With respect to which an insured under the                      insured; or
            policy is also an insured under a nuclear                  (3) The "bodily injury" or "property damage"
            energy liability policy issued by Nuclear En­                  arises out of the furnishing by an insured of
            ergy Liability Insurance Association, Mutual                   services, materials, parts or equipment in
            Atomic Energy Liability Underwriters, Nu­                      connection with the planning, construction,
            clear Insurance Association of Canada or                        maintenance, operation or use of any "nu­
            any of their successors, or would be an in­                     clear facility", but if such facility is located
            sured under any such policy but for its ter­                   within the United States of America, its terri­
            mination upon exhaustion of its limit of liabil­                tories or possessions or Canada, this Ex­
            ity; or                                                         clusion (3) applies only to "property dam­
       (2) Resulting from the "hazardous properties"                        age" to such "nuclear facility" and any
            of "nuclear material" and with respect to                       property thereat.
            which (a) any person or organization is re­         II. As used in this endorsement;
             quired to maintain financial protection pur­
             suant to the Atomic Energy Act of 1954, or             "Hazardous properties" includes radioactive, toxic
             any law amendatory thereof, or (b) the in­             or explosive properties.
             sured is, or had this policy not been issued          "Nuclear material" means "source material", "Spe­
             would be, entitled to indemnity from the              cial nuclear material" or "by-product material".
             United States of America, or any agency                 "Source material", "special nuclear material", and
             thereof, under any agreement entered into               "by-product material" have the meanings given
             by the United States of America, or any                 them in the Atomic Energy Act of 1954 or in any
             agency thereof, with any person or organi­
                                                                     law amendatory thereof.
             zation.
                                                                     "Spent fuel" means any fuel element or fuel com­
     B. Under any Liability Coverage, to "bodily injury"             ponent, solid or liquid, which has been used or ex­
         or "property damage" resulting from "hazardous              posed to radiation in a "nuclear reactor".
         properties" of "nuclear material", if:
                                                                     "Waste" means any waste material (a) containing
        (1) The "nuclear material" (a) is at any "nuclear            "by-product material" other than the tailings or
            facility" owned by, or operated by or on be­             wastes produced by the extraction or concentration
            half of, an insured or (b) has been dis­                 of uranium or thorium from any ore processed pri­
            charged or dispersed therefrom;                          marily for its "source material" content, and (b) re­
                                                                     sulting from the operation by any person or organi­
                                                                     zation of any "nuclear facility" included under the
                                                                     first two paragraphs of the definition of "nuclear fa­
                                                                     cility".




                                                © ISO Properties, Inc., 2001                                    Page 1 of 2    □
  CU 21 23 02 02
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 161 of 269 Page ID #:173




    "Nuclear facility" means:                                    (d) Any structure, basin, excavation, premises
                                                                     or place prepared or used for the storage or
      (a) Any "nuclear reactor";
                                                                     disposal of "waste";
      (b) Any equipment or device designed or used
                                                               and includes the site on which any of the foregoing
          for (1) separating the isotopes of uranium or
          plutonium, (2) processing or utilizing "spent        is located, all operations conducted on such site
          fuel", or (3) handling, processing or packag­        and all premises used for such operations.
          ing "waste";                                         "Nuclear reactor" means any apparatus designed
   __ (c) Any equipment.or_device.used.for^the.pro-_           or used to sustain_nuclear_fission_in_a_self-
          cessing, fabricating or alloying of "special         supporting chain reaction or to contain a critical
          nuclear material" if at any time the total           mass of fissionable material.
          amount of such material in the custody of            "Property damage" includes all forms of radioac­
          the insured at the premises where such               tive contamination of property.
          equipment or device is located consists of
          or contains more than 25 grams of plutoni­
          um or uranium 233 or any combination
          thereof, or more than 250 grams of uranium
          235;




 Page 2 of 2                               © ISO Properties, Inc., 2001                           CU 21 23 02 02     □
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 162 of 269 Page ID #:174



                                                                            COMMERCIAL LIABILITY UMBRELLA
                                                                                              CU 21 31 01 15

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        EXCLUSION OF OTHER ACTS OF TERRORISM
     COMMITTED OUTSIDE THE UNITED STATES; CAP ON
      -LOSSES FROM CERTIFIED ACTS OF-TERRORISM—
 This endorsement modifies insurance provided under the following:

    COMMERCIAL LIABILITY UMBRELLA COVERAGE PART


 A. The following exclusion is added:                            4. The terrorism is carried out by means of the
                                                                    dispersal or application of pathogenic or
    This insurance does not apply to:                               poisonous biological or chemical materials; or
    TERRORISM                                                     5. Pathogenic or poisonous biological or chemical
    "Any injury or damage" arising, directly or                      materials are released, and it appears that one
    indirectly, out of an "other act of terrorism" that is           purpose of the terrorism was to release such
    committed outside of the United States (including                materials.
    its territories and possessions and Puerto Rico),            With respect to this exclusion, Paragraphs 1. and
    but within the "coverage territory". However, this           2. describe the thresholds used to measure the
    exclusion applies only when one or more of the               magnitude of an incident of an "other act of
    following are attributed to such act:                        terrorism" and the circumstances in which the
    1. The total of insured damage to all types of               threshold will apply for the purpose of determining
       property exceeds $25,000,000 (valued in US                whether this exclusion will apply to that incident.
       dollars).    In   determining     whether    the
                                                              B. The following definitions are added:
       $25,000,000 threshold is exceeded, we will
       include all insured damage sustained by                    1. For the purposes of this endorsement, "any
       property of all persons and entities affected by              injury or damage" means any injury or damage
       the terrorism and business interruption losses                covered under, any Coverage Part or
       sustained by owners or occupants of the                       underlying     insurance    to   which    this
       damaged property. For the purpose of this                     endorsement is applicable, and includes but is
       provision, insured damage means damage that                   not limited to "bodily injury", "property
       is covered by any insurance plus damage that                  damage", "personal and advertising injury",
       would be covered by any insurance but for the                 "injury" or "environmental damage" as may be
       application of any terrorism exclusions; or                   defined in any applicable Coverage Part or
                                                                     underlying insurance.
     2. Fifty or more persons sustain death or serious
        physical injury. For the purposes of this                 2. "Certified act of terrorism" means an act that is
        provision, serious physical injury means:                    certified by the Secretary of the Treasury, in
                                                                     accordance with the provisions of the federal
        a. Physical injury that involves a substantial
                                                                     Terrorism Risk Insurance Act, to be an act of
           risk of death; or                                         terrorism pursuant to such Act. The criteria
        b. Protracted     and        obvious      physical           contained in the Terrorism Risk Insurance Act
           disfigurement; or                                         for a "certified act of terrorism" include the
        c. Protracted loss of or impairment of the                   following:
           function of a bodily.member or organ; or                  a. The act resuited in insured losses in excess
     3. The terrorism involves the use, release or                      of $5 miilion in the aggregate, attributable to
        escape of nuclear materials, or directly or                     all types of insurance subject to the
        indirectly results in nuclear reaction or radiation             Terrorism Risk Insurance Act;
        or radioactive contamination; or




                                         © Insurance Services Office, Inc., 2015                          Page 1 of 2
  CU 21 31 01 15
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 163 of 269 Page ID #:175




      b. The act resulted in damage;                               3. "Other act of terrorism" means a violent act or
                                                                      an act that is dangerous to human life, property
         (1) Within the United States (including its
                                                                      or • infrastructure that is committed by an
             territories and possessions and Puerto
                                                                      individual or individuals and that appears to be
             Rico); or                                                part of an effort to coerce a civilian population
         (2) Outside of the United States in the case                 or to influence the policy or affect the conduct
             of:                                                      of any government by coercion, and the act is
               (a) An air carrier., (as defined -in. Section -    _ . not a "certified act of.terrorism".----------• —
                   40102 . of title 49. United States                  Multiple incidents of an "other act of terrorism"
                   Code) or United States flag vessel                  which occur within a seventy-two hour period
                   (or a vessel based principally in the               and appear to be carried out in concert or to
                   United States, on which United                      have a related purpose or common leadership
                   States income tax is paid and whose                 shall be considered to be one incident.
                   insurance coverage is subject to
                                                                 C. The terms and limitations of any terrorism
                   regulation in the United States),
                                                                    exclusion, or the inapplicability or omission of a
                   regardless of where the loss occurs;
                                                                    terrorism exclusion, do not serve to create
                   or                                               coverage for injury or damage that is otherwise
               (b) The premises of any United States                excluded under this Coverage Part.
                   mission; and                                  D. If aggregate insured losses attributable to terrorist
      c. The act is a violent act or an act that is                 acts certified under the federal Terrorism Risk
         dangerous to human life, property or                       Insurance Act exceed $100 billion in a calendar
         infrastructure and is committed by an                      year and we have met our insurer deductible
         individual or individuals as part of an effort             under the Terrorism Risk Insurance Act, we shall
         to coerce the civilian population of the                   not be liable for the payment of any portion of the
         United States or to influence the policy or                amount of such losses that exceeds $100 billion,
         affect the conduct of the United States                    and in such case insured losses up to that amount
         Government by coercion.                                    are subject to pro rata allocation in accordance
                                                                    with procedures established by the Secretary of
                                                                    the Treasury.




 Page 2 of 2                               © Insurance Services Office, Inc., 2015                      CU 21 31 01 15
    Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 164 of 269 Page ID #:176



                                                                                COMWIERCIAL LIABILITY UMBRELLA
                                                                                                   CU 21 36 01 15

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   EXCLUSION OF PUNITIVE DAMAGES
               RELATED TO A CERTIFIED ACT OF TERRORISM
     This endorsement modifies insurance provided under the foiiowing;

        COMMERCiAL LIABILITY UMBRELLA COVERAGE PART


     A. The following exclusion is added:                             2. The act is a violent act or an act that is
                                                                         dangerous to human life, property or
        This insurance does not apply to:
                                                                         infrastructure and is committed by an individual
        TERRORISM PUNITIVE DAMAGES                                       or individuals as part of an effort to coerce the
        Damages arising, directly or indirectly, out of a                civilian population of the United States or to
        "certified act of terrorism" that are awarded as                 influence the policy or affect the conduct of the
        punitive damages.                                                United States Government by coercion.
     B. The following definition is added:                         C. The terms and limitations of any terrorism
                                                                      exclusion, or the inapplicability or omission of a
        "Certified act of terrorism" means an act that is             terrorism exclusion, do not serve to create
        certified by the Secretary of the Treasury, in                coverage for injury or damage that is otherwise
        accordance with the provisions of the federal                 excluded under this Coverage Part.
        Terrorism Risk Insurance Act, to be an act of
        terrorism pursuant to such Act. The criteria
        contained in the Terrorism Risk Insurance Act for
        a "certified act of terrorism" include the following:
        1. The act resulted in insured losses in excess of
           $5 million in the aggregate, attributable to all
           types of insurance subject to the Terrorism
           Risk Insurance Act; and




i




     CU 21 36 01 15                          © Insurance Services Office, Inc., 2015                         Page 1 of 1
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 165 of 269 Page ID #:177




                                                                             COMMERCIAL LIABILITY UMBRELLA
                                                                                               CU 21 4212 04

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                     EXCLUSION - EXTERIOR INSULATION
                           AND FINISH SYSTEMS
 This endorsement modifies insurance provided under the follo\wing;

    COMMERCIAL LIABILITY UMBRELLA COVERAGE PART


 A. This insurance does not apply to "bodily injury",        B. The following definition is added to the Definitions
    "property damage" or "personal and advertising in­          Section:
    jury" arising out of, caused by, or attributable to,         "Exterior insulation and finish system" means a
    whether in whole or in part, the following:                  non-load bearing exterior cladding or finish sys­
    1. The design, manufacture, construction, fabrica­           tem, and all component parts therein, used on any
       tion, preparation, distribution and sale, installa­       part of any structure, and consisting of:
       tion, application, maintenance or repair, includ­         1. A rigid or semi-rigid insulation board made of
       ing     remodeling,    service,   correction     or          expanded polystyrene and other materials;
       replacement, of any "exterior insulation and fin­
                                                                 2. The adhesive and/or mechanical fasteners
       ish system" or any part thereof, or any substan­
                                                                    used to attach the insulation board to the sub­
       tially similar system or any part thereof, includ­
                                                                    strate;
       ing the application or use of conditioners,
       primers, accessories, flashings, coatings,                3. A reinforced or unreinforced base coat;
       caulking or sealants in connection with such a            4. A finish coat providing surface texture to which
       system; or                                                   color may be added; and
    2. "Your product" or "your work" with respect to             5. Any flashing, caulking or sealant used with the
       any exterior component, fixture or feature of                system for any purpose.
       any structure if an "exterior insulation and finish
       system", or any substantially similar system, is
       used on the part of that structure containing
       that component, fixture or feature.




  CU21 42 12 04                               © ISO Properties, Inc., 2003                              Page 1 of 1
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 166 of 269 Page ID #:178



                                                                           COMMERCIAL LIABILITY UMBRELLA
                                                                                             CU 21 50 03 05


     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          SILICA OR SILICA-RELATED DUST EXCLUSION
This’enclofsement modifies insurance provided under the following;-

   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART


                                                              B. The following exclusion is added to Paragraph 2.,
A. The following exclusion is added to Paragraph 2.,
                                                                 Exclusions of Section I - Coverage B - Person­
   Exclusions of Section i - Coverage A - Bodiiy
                                                                 al And Advertising Injury Liability:
   Injury And Property Damage Liability:
                                                                  2. Exclusions
   2. Exclusions
                                                                     This insurance does not apply to:
       This insurance does not apply to;
                                                                     SILICA OR SILICA-RELATED DUST
       SILICA OR SILICA-RELATED DUST
                                                                      a. "Personal and advertising injury" arising, in
       a. "Bodily injury" arising, in whole or in part, out
                                                                         whole or in part, out of the actual, alleged,
          of the actual, alleged, threatened or sus­
                                                                         threatened or suspected inhalation of, in­
          pected inhalation of, or ingestion of, "silica"
                                                                         gestion of, contact with, exposure to, exist-
          or "silica-related dust".
                                                                         ence of, or presence of, "silica" or "silica-
       b. "Property damage" arising, in whole or in                      related dust".
          part, out of the actual, alleged, threatened
          or suspected contact with, exposure to, ex­                 b. Any loss, cost or expense arising, in whole
                                                                         or in part, out of the abating, testing for,
          istence of, or presence of, "silica" or "silica-
                                                                         monitoring, cleaning up, removing, contain- .
          related dust".
                                                                          ing, treating, detoxifying, neutralizing, reme­
       c. Any loss, cost or expense arising, in whole                     diating or disposing of, or in any way re­
          or in part, out of the abating, testing for,                    sponding to or assessing the effects of,
          monitoring, cleaning up, removing, contain­                     "silica" or "silica-related dust", by any in­
          ing, treating, detoxifying, neutralizing, reme­                 sured or by any other person or entity.
          diating or disposing of, or in any way re­
           sponding to or assessing the effects of,            C. The following definitions are added to the Defini­
           "silica" or "silica-related dust", by any in­          tions Section:
           sured or by any other person or entity.                1. "Silica" means silicon dioxide (occurring in
                                                                      crystalline, amorphous and impure forms), sili­
                                                                      ca particles, silica dust or silica compounds.
                                                                   2. "Silica-related dust" means a mixture or combi­
                                                                      nation of silica and other dust or particles.




                                                © ISO Properties, Inc., 2004                                Page 1 of 1     □
  CU 21 50 03 05
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 167 of 269 Page ID #:179



                                                                             COMMERCIAL LIABILITY UMBRELLA
                                                                                               CU 21 56 06 06

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           AUTO EXCLUSION OF TERRORISM COVERAGE
 This endorsement modifies insurance provided under the following:

    COMMERCIAL LIABILITY UMBRELLA COVERAGE PART


 A. The provisions of this endorsement:                          2. "Any injury or damage" means any injury or
                                                                    damage covered under any Coverage Part or
    1. Apply only to "bodily injury" or "property dam­              underlying insurance to which this endorse­
       age" arising out of the ownership, maintenance
                                                                    ment is applicable, and includes but is not lim­
       or use of any "auto" that is a "covered auto"
                                                                    ited to "bodily injury", "property damage", "per­
       under this Coverage Part; and                                sonal and advertising injury", "injury" or
    2. Supersede the provisions of any other en­                    "environmental damage" as may be defined in
       dorsement addressing terrorism attached to                   any applicable Coverage Part or underlying in­
       this Coverage Part only with respect to "bodily              surance.
       injury" or "property damage" arising out of the
                                                              C. The following exclusion is added:
       ownership, maintenance or use of any "auto"
       that is a "covered auto".                                 EXCLUSION OF TERRORISM
 B. The following definitions are added and apply                We will not pay for "any injury or damage" caused
    under this endorsement wherever the term terror­             directly or indirectly by "terrorism", including action
    ism, or the phrase any injury or damage, are en­             in hindering or. defending against an actual or ex­
    closed in quotation marks:                                   pected incident of "terrorism". "Any injury or dam­
                                                                 age" is excluded regardless of any other cause or
    1. "Terrorism" means activities against persons,             event that contributes concurrently or in any se­
       organizations or property of any nature:
                                                                 quence to such injury or damage. But this exclu­
        a. That involve the following or preparation for         sion applies only when one or more of the fol­
           the following:                                        lowing are attributed to an incident of
          (1) Use or threat of force or violence; or             "terrorism":
          (2) Commission or threat of a dangerous                1. The "terrorism" is carried out by means of the
              act; or                                               dispersal or application of radioactive material,
                                                                    or through the use of a nuclear weapon or de­
          (3) Commission or threat of an act that                   vice that involves or produces a nuclear reac­
              interferes with or disrupts an electronic,            tion, nuclear radiation or radioactive contami­
              communication, information, or mechan­                nation; or
              ical system; and
                                                                 2. Radioactive material is released, and it ap­
        b. When one or both of the following applies:               pears that one purpose of the "terrorism" was
         . (1) The effect is to intimidate or coerce a              to release such material; or
               government or the civilian population or          3. The "terrorism" is carried out by means of the
               any segment thereof, or to disrupt any               dispersal or application of pathogenic or poi­
               segment of the economy; or                           sonous biological or chemical materials; or ,
          (2) It appears that the intent is to intimidate        4. Pathogenic or poisonous biological or chemical
              or coerce a government, or to further                 materials are released, and it appears that one
              political, ideological, religious, social or          purpose of the "terrorism" was to release such
              economic objectives or to express (or                 materials; or
              express opposition to) a philosophy or
              ideology.




 CU 21 56 06 06                               © ISO Properties, Inc., 2006                                 Page 1 of 2     □
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 168 of 269 Page ID #:180




   5. The total of insured damage to all types of               Multiple incidents of "terrorism" which occur within
      property exceeds $25,000,000. In determining              a 72-hour period and appear to be carried out in
      whether the $25,000,000 threshold is exceed­              concert or to have a related purpose or common
      ed, we will include all insured damage sus­               leadership will be deemed to be one incident, for
      tained by property of all persons and entities            the purpose of determining whether the thresholds
      affected by the "terrorism" and business inter­           in Paragraphs C.5. or C.6. are exceeded.
      ruption losses sustained by owners or occu­               With respect to this Exclusion. Paragraphs C.5.
      pants of the damaged property. For the pur-            __and .C.6. describe ..the .threshold used .to.measure-------
   —pose of this provision,'insured damage means'             "the magnitude of an incident of "terrorism" and the
      damage that is covered by any insurance plus              circumstances in which the threshold will apply, for
      damage that would be covered by any insur­                the purpose of determining whether this Exclusion
      ance but for the application of any terrorism             will apply to that incident. When the Exclusion ap­
      exclusions: or                                            plies to an incident of "terrorism", there is no cov­
    6. Fifty or more persons sustain death or serious           erage under this Coverage Part.
      - physical injury. For the purposes of this provi­        In the event of any incident of "terrorism" that is
        sion, serious physical injury means:                    not subject to this Exclusion, coverage does not
       a. Physical injury that involves a substantial           apply to "any injury or damage" that is otherwise
           risk of death; or                                    excluded under this Coverage Part.
       b. Protracted and obvious physical disfigure­
          ment; or
       c. Protracted loss of or impairment of the
          function of a bodily member or organ. •




                                             © ISO Properties, Inc., 2006                           CU 21 56 06 06           □
  Page 2 of 2

                                                                                         i
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 169 of 269 Page ID #:181



                                                                          COMMERCIAL LIABILITY UMBRELLA
                                                                                            CU 21 58 05 09

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   COMMUNICABLE DISEASE EXCLUSION
 This endprsemenLmodifies insurance,provided under-the following:

    COMMERCIAL LIABILITY UMBRELLA COVERAGE PART


 A. The following exclusion is added to Paragraph 2.        B. The following is added to Paragraph 2.a. of Sec­
    Exclusions of Section I - Coverage A - Bodily              tion I - Coverage B - Personal And Advertising
    Injury And Property Damage Liability:                      Injury Liability:
    2. Exclusions                                               2. Exclusions
       This insurance does not apply to:                           This insurance does not apply to:
       Communicable Disease                                        a. "Personal and advertising injury":
       "Bodily injury" or "property damage" arising out                Communicable Disease
       of the actual or alleged transmission of a com­                 Arising out of the actual or alleged trans­
       municable disease.                                              mission of a communicable disease.
       This exclusion applies even if the claims                       This exclusion applies even if the claims
       against any insured allege negligence or other                  against any insured allege negligence or
       wrongdoing in the:                                              other wrongdoing in the:
       a. Supervising, hiring, employing, training or                 (1) Supemsing, hiring, employing, training
          monitoring of others that may be infected                       or monitoring of others that may be in­
          with and spread a communicable disease;                         fected with and spread a communicable
       b. Testing for a communicable disease;                             disease;
       c. Failure to prevent the spread of the dis­                   (2) Testing for a communicable disease;
          ease; or                                                    (3) Failure to prevent the spread of the
       d. Failure to report the disease to authorities.                   disease; or
                                                                      (4) Failure to report the disease to authori­
                                                                          ties.




 CU 21 58 05 09                        © Insurance Services Office, Inc., 2008                         Page 1 of 1    □
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 170 of 269 Page ID #:182
                                                                                                                           :




  POLICY NUMBER:                                                          COMMERCIAL LIABILITY UMBRELLA
                                                                                            CU 24 05 09 00
   PLUM186376

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          PRODUCTS/COWIPLETED OPERATIONS HAZARD
                        REDEFINED
 This endorsement modifies insurance provided under the follo\«ing:

    COMMERCIAL LIABILITY UMBRELLA COVERAGE PART

                                                    SCHEDULE

  Description Of Premises And Operations;
      Your Restaurant Operations




 (If no entry appears above, information required to complete this endorsement will be shown in the Declarations as
 applicable to this endorsement.)


 With respect to "bodily injury" or "property damage"       Paragraph a. of the definition of "Products-completed
 arising out of "your products" manufactured, sold, han­    operations hazard" in the Definitions Section is re­
 dled or distributed:                                       placed by the following:
 1. On, from or in connection with the use of any prem­         "Products-completed operations hazard";
    ises described in the Schedule, or                          a. Includes all "bodily injury" and "property dam­
 2. In connection with the conduct of any operation de­            age" that arises out of "your products" if the
    scribed in the Schedule, when conducted by you or              "bodily injury" or "property damage" occurs after
    on your behalf.                                                you have relinquished possession of those
                                                                   products.




                                   Copyright, Insurance Services Office, Inc., 2000                     Page 1 of 1    □
  CU 24 05 09 00
     Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 171 of 269 Page ID #:183



                                                                                                                COMMERCIAL
                                                                                                         LIABILITY UMBRELLA
                                                                                                                CU 99 00 04 09




            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

              -           UMBRELLA POLICY CUSTOMIZATIONS
This endorsement modifies insurance provided under the following:

      COMMERCIAL LIABILITY UMBRELLA COVERAGE PART



1.    SECTION I - COVERAGE A - In Paragraph 2.,                             d.   Workers' Compensation And Similar Laws
      Exclusion a. is deleted and replaced with the fol­                         Any obligation of the insured or the insured’s in­
      lowing:                                                                    surer under a workers' compensation, disability
                                                                                 benefits or unemployment compensation law or
      a. Expected Or Intended Injury
                                                                                 any similar law.
           All "Bodily injury" or "property damage" (including
           any unexpected or unintended portion thereof) if
           any "bodily injury" or "property damage" was ex­           4.    SECTION I - COVERAGE A - In Paragraph 2.,
           pected or intended from the standpoint of the in­                Exclusion e. is deleted and replaced with the fol­
           sured. This exclusion does not apply to "bodily                  lowing:
           injury" resulting from the use of reasonable force               e. E.R.I.S.A./Employee Benefits
           to protect persons or property.
                                                                                 Any obligation of the insured under the Employ­
                                                                                 ees' Retirement Income Security Act (E.R.I.S.A.).
2.    SECTION I - COVERAGE A - In Paragraph 2.,                                  and any amendments thereto or any similar fed­
      Exclusion c. is deleted and replaced with the fol­                         eral, state or local statute, ordinance, regulation or
      lowing:                                                                    precedent related to employee benefits.
      c.   Liquor Liability
           "Bodily injury" or "property damage" for which any          5.   SECTION I - COVERAGE A - In Paragraph 2.,
           insured may be held liable by reason of:                         Exclusion g. is deleted and replaced with the fol­
           (1) Causing or contributing to the intoxication of               lowing:
               any person;                                                  g.   Employer's Liability
           (2) The furnishing of alcoholic beverages to a                        "Bodily injury" to:
               person under the legal drinking age or under                      (1) An "employee" of the insured arising out of
               the influence of alcohol; or                                          and in the course of:
           (3) Any statute, ordinance or regulation relating                          (a) Employment by the insured; or
               to the sale, gift, distribution or use of alcoholic
               beverages.                                                             (b) Performing duties related to the conduct
                                                                                          of the insured's business; or
           This exclusion does not apply to the extent that
           valid "underlying insurance" for the liquor liability                 (2) The spouse, child, parent, brother or sister of
           risks described above exists or would have exist­                         that "employee" as a consequence of Para­
           ed but for the exhaustion of underlying limits for                        graph (1) above.
           "bodily injury" and "property damage". Coverage
           provided will follow the provisions, exclusions and
                                                                                  This exclusion applies whether the insured rnay
           limitations of the "underlying insurance" unless
                                                                                  be liable as an employer or in any other capacity,
           otherwise directed by this insurance.
                                                                                  and to any obligation to share damages with or
                                                                                  repay someone else who must pay damages be­
                                                                                  cause of the injury.
 3.  SECTION I - COVERAGE A - In Paragraph 2.,
      Exclusion d. is deleted and replaced with the fol­
      lowing;
                      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.      Page 1 of 6
. CU 99 00 04 09
     Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 172 of 269 Page ID #:184


COMMERCIAL LIABILITY UMBRELLA - Umbrella Policy Customizations Endorsement




         With respect to injury arising out of a "covered au­         7.    SECTION I - COVERAGE A - In Paragraph 2.,
         to", this exclusion does not apply to "bodily injury"              Exclusion i. is deleted and replaced with the fol­
         to domestic "employees" not entitled to workers'                   lowing:
         compensation benefits. For the purposes of this                 i. Pollution
         insurance, a domestic "employee" is a person en-
                                                                    _______ (1)__ L'Bodily-injury'l-or-!'property-damage'^ which--------
       ^ gaged in - household ■ or- domestic work ■ performed
                                                                                  would not have occurred in whole or part but
         principally in connection with a residence premis­
                                                                                  for the actual, alleged or threatened dis­
         es.                                                                      charge. dispersal, seepage, migration, re­
         This exclusion does not appiy to the extent that                         lease or escape of "pollutants" at any time;
         valid "underlying insurance" for the employer's li­                      or
         ability risks described above exists or would have
                                                                                 . (2)   "Pollution cost or expense".
         existed but for the exhaustion of underiying iimits
         for "bodily injury". Coverage provided wili foiiow
         the provisions, exclusions and limitations of the             8.   SECTION I - COVERAGE A - In Paragraph 2.,
          "underlying insurance" unless otherwise directed                  Exclusion j. is deleted and replaced with the fol­
          by this insurance.                                                lowing:
                                                                            j.     Aircraft Or Watercraft
6.    SECTION I - COVERAGE A - In Paragraph 2.,                                    "Bodiiy injury" or "property damage" arising out of
      Exclusion h. is deleted and replaced with the fol­                           the ownership, maintenance, use or entrustment
      lowing:                                                                      to others of any aircraft or watercraft owned or
      h. Employment-Related Practices                                              operated by or rented or ioaned to any insured.
                                                                                   Use includes operation and "loading or unload­
         "Bodily injury" to or "property damage" to the
                                                                                   ing".
         property of:
                                                                                   This exclusion applies even if the claims against
         (1) A person arising out of any:                                          any insured allege negligence or other wrongdo­
             (a) Refusal to employ that person;                                    ing in the supervision, hiring, employment, train­
             (b) Termination of that person's employment;                          ing or monitoring of others by that insured, if the
                 or                                                                "occurrence" which caused the "bodily injury" or
                                                                                   "property damage" invoived the ownership,
             (c) Employment-related practices, policies,                            maintenance, use or entrustment to others of any
                 acts or omissions, such as coercion, de­                           aircraft or watercraft that is owned or operated by
                 motion, evaluation, reassignment, disci­                           or rented or loaned to any insured.
                 pline. defamation, harassment, humilia­
                 tion,   discrimination     or    malicious
                 prosecution directed at that person; or               9.   SECTION I - COVERAGE A - In Paragraph 2.,
         (2) The spouse, child, parent, brother or sister of                Exclusion o. is deleted and replaced with the fol­
             that person as a consequence of "bodily inju­                  lowing:
             ry" to that person at whom any of the em­                      o.     Damage To Your Work
             ployment-related practices described in Par­
                                                                                   "Property damage" to "your work" arising out of it
             agraphs (a), (b), or (c) above is directed.
                                                                                   or any part of it and included in the "products-
         This exclusion applies whether the injury-causing                         completed operations hazard".
         event described in Paragraphs (a), (b) or (c)
         above occurs before employment, during em­
         ployment or after employment of that person.




         This exclusion applies whether the insured may                10. SECTION I - COVERAGE A - In Paragraph 2.,
         be liable as an employer or in any other capacity,                Exclusion s. is modified as follows:
         and to any obligation to share damages with or                      Numbers (10) and (11) under Exclusion s. are deleted
         repay someone else who must pay damages be­                         and replaced with the following:
         cause of the injury.

                        Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.    Page 2 of 6
CU 99 00 04 09
 Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 173 of 269 Page ID #:185


COMMERCIAL LIABILITY UMBRELLA - Umbrella Policy Customizations Endorsement




        (10) Tattooing, body piercing services (except ear                 (5) Contractual Liability
             lobe piercing);                                                   For which the insured has assumed liability in a
        (11) Services in the practice of pharmacy;                             contract or agreement. This exclusion does not
                                                                               apply to:
   Number (14) is added:
                                                                               (a) Liability for damages that the insured would
        (14) Computer or software design, advice or con­
                                                                                   have in the absence of the contract or
             sultation, programming services including vi­
                                                                                   agreement.
             rus protection, firewall or website design.

                                                                      15. SECTION I - COVERAGE B - In Paragraph 2.,
11. SECTION I - COVERAGE A - In Paragraph 2.,
                                                                          Exclusion a. “Personal and Advertising Injury”,
  - Exclusion v. is added:                                                number (10) is deleted and replaced with the fol­
   v.   Directors and Officers                                            lowing:
        Liability for a wrongful act, error, omission or                  (10) Insureds In Media And Internet Type
        breach of duty by an insured in the performance                        Businesses
        of the office of director or officer of a corporation.
                                                                               Committed by an insured whose business is:
                                                                               (a) Advertising, broadcasting, publishing or tele­
12. SECTION I - COVERAGE A - In Paragraph 2.,                                      casting;
    Exclusion w. is added:                                                     (b) Designing or determining content of websites
   w. Cross Suits                                                                  for others; or
        "Bodily injury" or "property damage" initiated, al­                    (c) An Internet search, access, content or sen/ice
        leged or caused by a named insured covered by                              provider.
        this policy against any other named insured cov­
                                                                           However, this exclusion does not apply to Paragraphs
        ered by this policy.                                               14.a., b. and c. of "personal and advertising injury"
                                                                           under the Definitions Section.
13. SECTION I - COVERAGE A - In Paragraph 2.,
    Exclusion x. is added:                                            16. SECTION I - COVERAGE B - In Paragraph 2.,
   X.   Nuclear, Biological, Chemical or Radiological                     Exclusion a. “Personal and Advertising Injury”,
        "Bodily injury" or "property damage" arising, in                  number (15) is amended as follows:
        whole or in part, directly or indirectly, out of one of            Letters (j) and (k) are deleted and replaced with the
        the following:                                                     following:
                                                                                (j) Tattooing, body piercing services (except ear
        (1) The use, release, or escape of nuclear mate­                            lobe piercing);
            rials, or directly or indirectly resulting in nu­
            clear reaction or radiation or radioactive con­                    (k) Services in the practice of pharmacy;
            tamination; or                                                 Letter (n) is added:
        (2) The dispersal, application, or release of path­                     (n) Computer or software design, advice or con­
            ogenic or poisonous biological or chemical                              sultation, programming services, including vi­
            materials.                                                              rus protection, firewall or website design.

        Any loss, cost or expense arising, in whole or in
        part, out of the abating, testing for, monitoring,             17. SECTION I - COVERAGE B - In Paragraph 2.,
        cleaning up, removing, containing, treating, de­                   Exclusion a. “Personal and Advertising Injury”,
        toxifying, neutralizing, remediating or disposing of,              numbers 18,19, 20, 21, 22, 23, and 24 are added:
        or in any way responding to or assessing the ef­                   (18) Insured’s Website
        fects of nuclear, biological, chemical or radiologi­                   "Personal and Advertising Injury” arising directly
        cal contamination.                                                     or indirectly out of:
                                                                                (a) Your placement of advertising for others on
                                                                                    your website or a link to. or a reference to, a
14. SECTION I - COVERAGE B - In Paragraph 2.,                                       website or web address of others on your
    Exclusion a. “Personal and Advertising Injury”,                                 website.
    number (5) is deleted and replaced with the fol­
    lowing:
CU 99 00 04 09         Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 3 of 6
  Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 174 of 269 Page ID #:186


COMMERCIAL LIABILITY UMBRELLA - Umbrella Policy Customizations Endorsement




                                                                                fects of nuclear, biological, chemical or radiologi­
       (b) Your placement of content or company, brand
           or product information from others on your                           cal contamination.
           website or on any frame or border within your
           website.                                                  18. SECTION II - WHO IS AN INSURED                    Paragraph c.
       (c) Software or programming related to your                       is deleted.
           website's design, appearance or functions.
   (19) Directors and Officers                                       19. SECTION III - LIMITS OF INSURANCE - Paragraph
       Liability for a wrongful act, error, omission or                  5. is renumbered to number 7, and numbers 5 and
       breach of duty by an insured in the performance                   6 are added:
       of the office of director or officer of a corporation.                       Subject to Paragraph (2) above, if a Sublimit of
                                                                         5.
                                                                                    Insurance is shown in the Declarations for Liquor
    (20) Discrimination/Harassment                                                  Liability, the most we will pay for the sum of all "ul­
                                                                                    timate net loss” for Liquor Liability will be that Sub­
       Arising out of discrimination, harassment, or hu­
                                                                                    limit of Insurance shown in the Declarations.
       miliation, by an officer, director, member or part­
       ner of insured.                                                    6.        Subject to Paragraph (2) above, if a Sublimit of
                                                                                    Insurance is shown in the Declarations for Profes­
                                                                                    sional Liability, the most we will pay for the sum of
    (21) Securities                                                                 all "ultimate net loss” for Professional Liability will
        Arising out of representations made by you or                               be that Sublimit of Insurance shown in the Decla­
        your agents regarding the value or suitability of                           rations.
        any securities, or the fluctuation in value of any
        stocks, bonds or other securities.
                                                                      20. SECTION IV - CONDITIONS - Paragraph 1. Ap­
                                                                          peals is deleted and replaced with the following:
    (22) Unfair Competition
                                                                           1.       Appeals
        Violation of antitrust laws, state and federal laws
        governing restrictions on trade, unfair competition                         If the "underlying insurer" or insured elects not to
                                                                                    appeal a judgment in excess of the "retained lim­
        or deceptive advertising.
                                                                                    it", we may do so at our own expense. Our limit of
                                                                                    liability shall not be increased because of such
    (23) Cross Suits                                                                appeal. We will however be liable for taxable
                                                                                    costs, pre- and postjudgment interest and dis­
        Initiated, alleged or caused by a named insured
                                                                                    bursements. Where the "underlying insurers" ter­
        covered by this policy against any other named
                                                                                    minate their liability to interest on the judgment by
        insured covered by this policy.
                                                                                    an offer to pay the limits, you shall demand that
                                                                                     such limits be paid. If the appeal is successful,
     (24) Nuclear, Biological, Chemical or Radiological                              such amounts not obligated to be paid shall be re­
                                                                                    turned to the "underlying insurer”.
         "Personal and advertising injury" arising, in whole
         or in part, directly or indirectly, out of one of the
         following:                                                    21. SECTION IV - CONDITIONS - Paragraph 2. Bank­
                                                                           ruptcy is deleted and replaced with Financial Im­
         (1) The use. release, or escape of nuclear mate­                  pairment as follows:
             rials, or directly or indirectly resulting in nu­
                                                                               2.    Financial Impairment
             clear reaction or radiation or radioactive con­
                                                                                     Bankruptcy, rehabilitation, receivership, liquida­
             tamination; or
         (2) The dispersal, application, or release of path­                         tion or other financial impairment of you or any
             ogenic or poisonous biological or chemical                              "underlying insurer” shall neither relieve nor in­
                                                                                     crease any of our obligations under this policy.
             materials.

         Any loss, cost or expense arising, in whole or in
         part, out of the abating, testing for. monitoring,
         cleaning up, removing, containing, treating, de­
         toxifying, neutralizing, remediating or disposing of,
         or in any way responding to or assessing the ef-

                                                                                                                                Page 4 of 6
                        Includes copyrighted material of the Insurance Services Office. Inc., used with its permission.
  CU 99 00 04 09
  Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 175 of 269 Page ID #:187



COMMERCIAL LIABILITY UMBRELLA - Umbrella Policy Customizations Endorsement




         In the event there is a diminished recovery or no                      that may have paid any amounts in excess of our
         recovery available to you as a result of such fi­                      liability under this policy; then to reimburse us for
         nancial impairment of an insurer providing sched­                      any indemnity hereunder; and lastly to reimburse
         uled "underlying insurance” the coverage under                         such interests (including the insured) as to \A/hich
         this policy shall apply only in excess of the limits                   this policy is in excess, as are entitled to any
         of insurance stated in the “scheduled underlying                       residue, if any.
         insurance". Under no circumstances shall we be                         When we assist in pursuit of the insureds right of
         required to drop down and replace the limits of in­                    recovery, reasonable expenses resulting there­
         surance, or assume the obligations of a financially                    from shall be apportioned among all interests in
         impaired insurer.                                                      the ratio of their respective recoveries.
         This insurance will not replace the "underlying in­
         surance" in the event of bankruptcy or insolvency
         of the "underlying insurer". This insurance will ap­         24. SECTION IV - CONDITIONS - Paragraph 10. When
         ply as if the "underlying insurance" were in full ef­            We Do Not Renew is deleted and replaced with
                                                                          Nonrenewal/Cancellation as follows:
         fect.
                                                                           10. Nonrenewal/Cancellation

22. SECTION IV - CONDITIONS - Paragraph 6. Premi­                               If we decide not to renew this Policy, we will mail
    um Audit is deleted and replaced with the follow­                           or deliver to the first Named Insured shown in the
                                                                                Declarations written notice of the nonrenewal not
    ing:
                                                                                less than .30 days before the expiration date, or
   6.    Premium Audit                                                          within the time period specified under applicable
         a.   We will compute all premiums for this Cover­                      law.
              age Part in accordance with our rules and                         If we decide to cancel this Policy we will mail or
              rates.                                                            deliver to the Named Insured shown in the Decla­
         b.   Premium shown in this Coverage Part as ad­                        rations notice of cancellation, not less than 10
              vance premium is a deposit premium only. At                       days prior to the date of cancellation if cancella­
              the close of each audit period we will com­                       tion is based on non-payment of premium, and
              pute the earned premium for that period and                       not less than 30 days prior to cancellation for oth­
              send notice to the first Named Insured. The                       er reasons, or such other period of time as may
              due date for audit and retrospective premiums                     be required under applicable law.
              is the date shown as the due date on the bill.                    If notice of non-renewal or cancellation is mailed,
              If the sum of the advance and audit premiums                      proof of mailing will be sufficient proof of notice,
              paid for the policy period is greater than the                    unless additional or other proof is required under
              earned premium, we will return the excess to                      applicable law.
              the first Named Insured. We may increase the
              premium if the scope of the insureds opera­
              tions have changed..                                    25. SECTION IV - CONDITIONS - Paragraph 13.
         c.   The first Named Insured must keep records of                Maintenance Of/Changes To Underlying Insurance
              the information we need for premium compu­                  is deleted and replaced with the following:
              tation, and send us copies at such times as                  13. Maintenance Of/Changes To Underlying
              we may request.                                                  Insurance
                                                                                The "underlying insurance" listed in the Schedule
23. SECTION IV - CONDITIONS - Paragraph 9. Trans­                               of "underlying insurance" in the Declarations shall
    fer Of Rights Of Recovery Against Others To Us is                           remain in full effect throughout the policy period
    deleted and replaced with the following:                                    except for reduction of the aggregate limit due to
                                                                                payment of claims, settlement or judgments.
    9.   Transfer Of Rights Of Recovery Against
         Others To Us/Subrogation                                               Failure to maintain "underlying insurance" will not
                                                                                invalidate this insurance. However, this insurance
         If the insured has rights to recover all or part of                    will apply as If the "underlying insurance" were in
         any payment we have made under this Coverage                           full effect subject to the terms and conditions in
         Part, those rights are transferred to us. The                          effect on the date such underlying insurance was
         insured must do nothing after loss to impair them.                     scheduled in the Declarations.
         At our request, the insured will bring "suit" or
         transfer those rights to us and help us enforce
         them. Any recoveries shall be applied first to
         reimburse any interests (including the insured)
CU 99 00 04 09         Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 5 of 6
  Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 176 of 269 Page ID #:188


COMMERCIAL LIABILITY UMBRELLA - Umbrella Policy Customizations Endorsement




       In the event that “underlying insurance" has been                          (4) Liability arising from use of a covered “au­
                                                                                      to” of the private passenger type that is
       cancelled, non-renewed or terminated, we may
                                                                                      leased, hired, rented or borrowed without
       cancel this policy and/or charge an additional
                                                                                      a driver for a period of 30 days or less;
       premium.
                                                                             provided the insured's responsibility to pay dam­
       If underlying insurance is terminated or there is an
       increase in the scope of coverage of any "under­                      ages is determined in a "suit" on the merits, in the
                                                                             territory described in a. above or in a settlement
       lying insurance" during the term of this policy, our
       liability will be no more than it would have been if                  we agree to.
       there had been no such increase.                                      In the event underlying insurance provided by a
                                                                             company other than us contains applicable provi­
       You must notify us immediately when any "under­
       lying insurance" is no longer in effect or if the lim­                sions which are more restrictive and/or afford less
                                                                             coverage than those contained in Section 4. c.
       its or scope of coverage of any "underlying insur­
                                                                             coverage provided will follow such provisions. Un­
       ance" is changed.
                                                                             der no circumstances shall coverage drop down
                                                                              below the retained limit due to a difference in the
26. SECTION IV - CONDITIONS - Paragraph 15. Set­                              definitions of coverage territory provided by this
    tlement of Claims or Suit is added as follows:                            coverage part and the applicable definitions in the
                                                                              underlying coverages.
   15. Settlement of Claims or Suit
       We may pay but are not obligated to pay any part
       or all of the amount of the "retained limit” to effect
       settlement of a claim or “suit”. Upon notification of
       the action taken you shall promptly reimburse us
       for such part of the “retained limit” that we have
       paid. All named insureds are jointly and severally
       responsible for our reimbursement and agree to
       make such reimbursement within 30 days after
       we give you written notice or demand for pay-
        ment.


27. SECTION V - DEFINITIONS - Paragraph 4. is de­
    leted and replaced with the following:
    4. “Coverage territory” means;
       a. The United States of America (including its
           territories and possessions), Puerto Rico and
           Canada;
       b. International waters or airspace, but only if
           the injury or damage occurs in the course of
           travel or transportation between any places
           included in a. above; or
        c.   All other parts of the world if the injury or
             damage arises out of:
             (1) Goods or products made or sold by you in
                 the territory described in a. above;
             (2) The activities of a person whose home is
                 in the territory described in a. above, but
                 is away for a short time on your business;
                 except for liability arising out of the
                 maintenance, ownership or use of a cov­
                 ered "auto”;
             (3) "Personal and advertising injury" offenses
                 that take place through the Internet or
                 similar electronic means of communica­
                 tion; or

                       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 6 of 6
 CU 99 00 04 09
  Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 177 of 269 Page ID #:189



                                                                                                                  COMMERCIAL
                                                                                                          LIABILITY UMBRELLA
                                                                                                                 CU 99 02 04 09




          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                       ASBESTOS-EXCLUSION
This endorsement modifies insurance provided under the following;

COMMERCIAL LIABILITY UMBRELLA COVERAGE PART

A. The following exclusion is added to Paragraph 2.,                 B. The following exclusion is added to Paragraph 2.,
   Exclusions of SECTION I         COVERAGE A -                         Exclusions of SECTION I - COVERAGE B -
   BODILY INJURY AND PROPERTY DAMAGE                                    PERSONAL       AND      ADVERTISING      INJURY
   LIABILITY;                                                           LIABILITY:
   2. Exclusions                                                         2. Exclusions
       This insurance does not apply to:                                     This insurance does not apply to:
       ASBESTOS                                                              ASBESTOS
       a. "Bodily injury” or "property damage” arising out                   a. "Personal and Advertising Injury” arising out of
          of an exposure or threat of exposure to the ac­                       an exposure or threat of exposure to the actual
          tual or alleged properties of asbestos and in­                        or alleged properties of asbestos and includes
          cludes the mere presence of asbestos in any                           the mere presence of asbestos in any form.
          form.                                                              b. Any damages, judgments, settlements, loss,
       b. Any damages, judgments, settlements, loss,                            costs or expenses that:
          costs or expenses that:                                                (1)    May be awarded or incurred by reason of
          (1)    May be awarded or incurred by reason of                                any claim or “suit" alleging actual or
                 any claim or "suit” alleging actual or                                 threatened injury or damage of any na­
                 threatened injury or damage of any na­                                 ture or kind to persons or property which
                 ture or kind to persons or property which                              would not have occurred in whole or in
                 would not have occurred in whole or in                                 part but for the presence of asbestos;
                 part but for the presence of asbestos;                          (2)    Arise out of any request, demand, order
          (2)    Arise out of any request, demand, order                                to statutory or regulatory requirement that
                 to statutory or regulatory requirement that                            any insured or others test for, monitor,
                 any insured or others test for, monitor,                               clean up, remove, encapsulate, contain,
                 clean up, remove, encapsulate, contain,                                treat, detoxify or neutralize dr in any way
                 treat, detoxify or neutralize or in any way                            respond to or assess the effects of an as­
                 respond to or assess the effects of an as­                             bestos presence: or
                 bestos presence; or                                             (3)    Arise out of any claim or suit for damages '
          (3)    Arise out of any claim or suit for damages                             because of testing for, monitoring, clean­
                 because of testing for, monitoring, clean­                             ing up, removing, encapsulating, contain­
                 ing up, removing, encapsulating, contain­                              ing, treating, detoxifying or neutralizing or
                 ing, treating, detoxifying or neutralizing or                          in any way responding to or assessing
                 in any way responding to or assessing                                  the effect of an asbestos presence.
                 the effect of an asbestos presence.




CU 99 02 04 09       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.    Page 1 of 1
  Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 178 of 269 Page ID #:190



                                                                                                                COMMERCIAL
                                                                                                        LIABILITY UMBRELLA
                                                                                                               CU 99 03 04 09




         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                             LEAD EXGLUSION
This endorsement modifies insurance provided under the following:

COMMERCIAL LIABILITY UMBRELLA COVERAGE PART

A. The following exclusion is added to Paragraph 2.,                 B. The following exclusion is added to Paragraph 2.,
                                   COVERAGE A -                         Exclusions of SECTION I         COVERAGE B -
   Exclusions of SECTION I
                                                                        PERSONAL       AND      ADVERTISING      INJURY
   BODILY INJURY AND PROPERTY DAMAGE
   LIABILITY;                                                           LIABILITY:
    2. Exclusions                                                        2. Exclusions
       This insurance does not apply to:                                    This insurance does not apply to:

       LEAD                                                                  LEAD
       a. "Bodily injury" or "property damage" arising out                   a. "Personal and Advertising Injury" arising out of
          of the actual, alleged or threatened exposure to                      the actual, alleged or threatened exposure to
          lead, paint containing lead, or any other materi­                     lead, paint containing lead, or any other materi­
          al or substance containing lead; or                                   al or substance containing lead; or
       b. Any loss, cost or expenses arising out of any:                     b. Any loss, cost or expenses arising out of any:
          (1) Request, demand or order that any insured                          (1) Request, demand or order that any insured
              or others test for, monitor, clean up, remove                          or others test for, monitor, clean up, remove
              or contain, or in any way respond to, or as­                           or contain, or in any way respond to, or as­
              sess the effects of lead, paint containing                             sess the effects of lead, paint containing
              lead, or any other material or substance                               lead, or any other material or substance
              containing lead;                                                       containing lead;
          (2) Claim or "suit" by or on behalf of any person,                     (2) Claim or "suit" by or on behalf of any person,
              organization or governmental authority for                             organization or governmental authority for
              damages because of testing for, monitoring,                            damages because of testing for. monitoring,
              cleaning up or removing, containing, or in                             cleaning up or removing, containing, or in
              any way responding to, or assessing the ef­                            any way responding to, or assessing the ef­
              fects of lead, paint containing lead, or any                           fects of lead, paint containing lead, or any
              other material or substance containing lead.                           other material or substance containing lead.




                     Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 1 of 1
 CU 99 03 04 09
  Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 179 of 269 Page ID #:191



                                                                                                                  COMMERCIAL
                                                                                                          LIABILITY UMBRELLA
                                                                                                                 CU 99 05 04 09




          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                             FUNGI OR BACTERIA EXCLUSION
This endorsement modifies insurance provided under the following:

COMMERCIAL LIABILITY UMBRELLA COVERAGE PART

A. The following exclusion is added to Paragraph 2.,                  B. The following exclusion is added to Paragraph 2.,
   Exclusions of SECTION I         COVERAGE A                            Exclusions of SECTION I - COVERAGE B -
   BODILY INJURY AND PROPERTY DAMAGE                                     PERSONAL       AND      ADVERTISING       INJURY
   LIABILITY:                                                            LIABILITY:
   2. Exclusions                                                          2. Exclusions
       This insurance does not apply to:                                     This insurance does not apply to:
       FUNGI OR BACTERIA                                                      FUNGI OR BACTERIA
       a. "Bodily injury" or "property damage" which                          a. "Personal and advertising injury" which would
          would not have occurred, in whole or in part, but                      not have taken place, in whole or in part, but for
          for the actual, alleged or threatened inhalation                       the actual, alleged or threatened inhalation of,
          of, ingestion of, contact with, exposure to, exist­                    ingestion of, contact with, exposure to, exist­
          ence of, or presence of, any "fungi" or bacteria                       ence of, or presence of any "fungi" or bacteria
          on or within a building or structure, including its                    on or within a building or structure, including its
          contents, regardless of whether any other                              contents, regardless of whether any other
          cause, event, material or product contributed                          cause, event, material or product contributed
          concurrently or in any sequence to such injury                         concurrently or in any sequence to such injury.
          or damage.                                                          b. Any loss, cost or expense arising out of the
       b. Any loss, cost or expenses arising out of the                          abating, testing for, monitoring, cleaning up,
          abating, testing for, monitoring, cleaning up,                         removing, containing, treating, detoxifying, neu­
          removing, containing, treating, detoxifying, neu­                      tralizing, remediating or disposing of, or in any
          tralizing, remediating or disposing of, or in any                      way responding to, or assessing the effects of,
          way responding to, or assessing the effects of,                        "fungi" or bacteria, by any insured or by any
          "fungi" or bacteria, by any insured or by any                          other person or entity.
          other person or entity.                                     C. The following definition is added to the Definitions
        If coverage for "fungi” or bacteria that are, are on,            Section:
        or are contained in, a good or product intended for               "Fungi" means any type or form of fungus, including
        bodily consumption exists in the "underlying in­                  mold or mildew and any mycotoxins, spores, scents or
        surance” then this exclusion does not apply to any                by-products produced or released by fungi.
        "fungi” or bacteria that are, are on, or are con­
        tained in, a good or product intended for bodily
        consumption.




CU 99 05 04 09       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.    Page 1 of 1
  Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 180 of 269 Page ID #:192



                                                                                                                   COMMERCIAL
                                                                                                           LIABILITY UMBRELLA
                                                                                                                  CU 99 11 05 13




          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    GALIFORNIA GHANGES- GANGELLATION PREMIUM DUE
This endorsement modifies insurance provided under the following:

    COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
    CALIFORNIA CHANGES - CANCELLATION AND NONRENEWAL ENDORSEMENT

Paragraph A.5. of the CALIFORNIA CHANGES -
CANCELLATION AND NONRENEWAL ENDORSEMENT
is amended as follows:
    5.   If this policy is cancelled, we will send the first
         Named Insured any premium refund due. If we
         cancel, the refund will be pro rata. Final Premium
         will not be less than the pro rata share of the min­
         imum premium. If the first Named Insured can­
         cels, the refund may be less than pro rata based
         on our other than pro rata cancellation factor and
         procedure. Final Premium will not be less than the
         full policy minimum premium. The cancellation will
         be effective even if we have not made or offered a
         refund.




CU 99 11 05 13        Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 1 of 1
  Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 181 of 269 Page ID #:193



                                                                                                                     COMMERCIAL
                                                                                                             LIABILITY UMBRELLA
                                                                                                                    CU 99 20 02 18



         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                          eANNABISEXCLUSION
This endorsement modifies insurance provided under the following:

    COMMERCIAL LIABILITY UMBRELLA COVERAGE PART

A. The following exclusion is added:                                   B. The exclusion in Paragraph A. above does not apply to
                                                                          the extent that valid "underlying insurance" for the can­
   This insurance does not apply to:
                                                                          nabis related liability risks described in Paragraph A.
   1. "Bodily injury", "property damage" or "personal and                 above exists or would have existed but for the exhaus­
      advertising injury" arising out of, caused by, or at­               tion of underlying limits for "bodily injury", "property
      tributable to, whether in whole or in part, the follow­             damage" or "personal and advertising injury". To the ex­
      ing:                                                                tent the exclusion in Paragraph A. above does not ap­
      a. The design, manufacture, distribution, sale, serv­               ply, the insurance provided under this Coverage Part for
         ing, furnishing, use or possession of "cannabis";                the cannabis related liability risks described in Para­
                                                                          graph A. above will follow the same provisions, exclu­
      b. The actual, alleged, threatened or suspected in­
                                                                          sions and limitations that are contained in the applicable
         halation, ingestion, absorption or consumption
                                                                          "underlying insurance", unless otherwise directed by
         of, contact with, exposure to, existence of, or
                                                                          this insurance.
         presence of "cannabis"; or
                                                                       C. The following definition is added to the Definitions sec­
   2. "Property damage" to "cannabis".
                                                                          tion:
   This exclusion applies even if the claims against any in­
                                                                           "Cannabis":
   sured allege negligence or other wrongdoing in the su­
   pervision, hiring, employment, training or monitoring of                1. Means:
   others by that insured, if the "occurrence" which caused                    Any good or product that consists of or contains any
   the "bodily Injury" or "property damage", or the offense                    amount of Tetrahydrocannabinol (THC) or any other
   which caused the "personal and advertising injury", in­                     cannabinoid, regardless of whether any such THC
   volved that which is described in Paragraph A.I. or A.2.                    or cannabinoid is natural or synthetic.
   above.
                                                                           2. Paragraph C.1. above includes, but is not limited to,
   However, this exclusion does not apply to any "canna­                      any of the following containing such THC or canna­
   bis" that is not designed; manufactured, distributed,                      binoid:
   sold, served or furnished for bodily:
                                                                               a. Any plant of the genus Cannabis L., or any part
       a. Ingestion;                                                              thereof, such as seeds, stems, flowers, stalks
      b. Inhalation;                                                              and roots; or
       c. Absorption; or                                                       b. Any compound, byproduct, extract, derivative,
                                                                                  mixture or combination, such as, but not limited
      d. Consumption.
                                                                                  to:
                                                                                  (1) Resin, oil or wax;
                                                                                  (2) Hash or hemp; or
                                                                                  (3) Infused liquid or edible cannabis;
                                                                                   whether derived from any plant or part of any
                                                                                   plant set forth in Paragraph C.2.a. above or not.




 CU 99 20 02 18        Includes copyrighted material of the Insurance Services Office, inc., used with its permission.     Page 1 of 1
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 182 of 269 Page ID #:194



                                                                                                         ILOO 17 11 98


                             COMMON POLICY CONDITIONS
 All Coverage Parts included in this policy are subject to the following conditions.

 A. Cancellation                                                       b. Give you reports on the conditions we find;
                                                                          and
    1. The first Named Insured shown in the Declara­
       tions may cancel this policy by mailing or deliv­               c. Recommend changes.
       ering to us advance written notice of cancella­             2. We are not obligated to make any inspections,
       tion.                                                          surveys, reports or recommendations and any
    2. We may cancel this policy by mailing or deliver­               such actions we do undertake relate only to in­
       ing to the first Named Insured written notice of               surability and the premiums to be charged. We
       cancellation at least:                                         do not make safety inspections. We do not un­
                                                                      dertake to perform the duty of any person or
        a. 10 days before the effective date of cancel­
                                                                      organization to provide for the health or safety
           lation if we cancel for nonpayment of premi­
                                                                      of workers or the public. And we do not warrant
           um; or
                                                                      that conditions:
        b. 30 days before the effective date of cancel­
                                                                       a. Are safe or healthful; or
           lation if we cancel for any other reason.
                                                                       b. Comply with laws, regulations, codes or
     3. We will mail or deliver our notice to the first
                                                                          standards.
        Named Insured's last mailing address known to
        us.                                                        3. Paragraphs 1. and 2. of this condition apply not
                                                                      only to us, but also to any rating, advisory, rate
     4. Notice of cancellation will state the effective
                                                                      service or similar organization which makes in­
        date of cancellation. The policy period will end
                                                                      surance inspections, surveys, reports or rec­
        on that date.
                                                                      ommendations.
     5. If this policy is cancelled, we will send the first
                                                                   4. Paragraph 2. of this condition does not apply to
        Named Insured any premium refund due. If we
                                                                      any inspections, surveys, reports or recom­
        cancel, the refund will be pro rata. If the first
                                                                      mendations we may make relative to certifica­
        Named Insured cancels, the refund may be
                                                                      tion, under state or municipal statutes, ordi­
        less than pro rata. The cancellation will be ef­
                                                                      nances or regulations, of boilers, pressure ves­
        fective even if we have not made or offered a
                                                                      sels or elevators.
        refund.
                                                                E. Premiums
     6. If notice is mailed, proof of mailing will be suffi­
        cient proof of notice.                                     The first Named Insured shown in the Declara­
                                                                   tions:
 B. Changes
                                                                    1. Is responsible for the payment of all premiums;
     This policy contains all the agreements between
                                                                       and
     you and us concerning the insurance afforded.
     The first Named Insured shown in the Declarations             2. Will be the payee for any return premiums we
   . is authorized to make changes in the terms of this               pay.
     policy with our consent. This policy's terms can be        F. Transfer Of Your Rights And Duties Under This
     amended or waived only by endorsement issued                  Policy
     by us and made a part of this policy.
                                                                   Your rights and duties under this policy may not be
 C. Examination Of Your Books And Records                          transferred without our written consent except in
     We may examine and audit your books and rec­                  the case of death of an individual named insured.
     ords as they relate to this policy at any time during           If you die, your rights and duties will be transferred
     the policy period and up to three years aftenward.              to your legal representative but only while acting
 D. Inspections And Surveys                                        , within the scope of duties as your legal representa­
                                                                     tive. Until your legal representative is appointed,
     1. We have the right to:
                                                                     anyone having proper temporary custody of your
        a. Make inspections and surveys at any time;                 property will have your rights and duties but only
                                                                     with respect to that property.




 IL 00 17 11 98                     Copyright, Insurance Services Office, Inc., 1998                          Page 1 of 1     □
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 183 of 269 Page ID #:195




  POLICY NUMBER: PLUM186376
                                                                                                    IL09 85 01 15

     THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN
     RESPONSE TO THE DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK
    INSURANCE ACT. THIS ENDORSEMENT DOES NOT GRANT ANY COVERAGE OR
   CHANGE THE TERMS AND CONDITIONS OF ANY COVERAGE UNDER THE POLICY.

          DISCLOSURE PURSUANT TO TERRORISM RISK
                      INSURANCE ACT
                                                   SCHEDULE

   SCHEDULE - PART I
   Terrorism Premium (Certified Acts)     $ 72.00
   This premium is the total Certified Acts premium attributable to the following Coverage Part(s),
   Coverage Form{s) and/or Policy(ies):
   Commercial Liability Umbrella Coverage Form




   Additional information, if any, concerning the terrorism premium:




   SCHEDULE - PART II
   Federal share of terrorism losses     80       % Year: 2020
   (Refer to Paragraph B. in this endorsement.)


   Federal share of terrorism losses              % Year: 2021
   (Refer to Paragraph B. in this endorsement.)


   Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


 A. Disclosure Of Premium
    In accordance with the federal Terrorism Risk
    Insurance Act, we are required to provide you with
    a notice disclosing the portion of your premium, if
    any, attributable to coverage for terrorist acts
    certified under the Terrorism Risk Insurance Act.
    The portion of your premium attributable to such
    coverage is shown in the Schedule of this
    endorsement or in the policy Declarations.




  IL09 85 01 15                        © Insurance Services Office, Inc., 2015                          Page 1 of 2
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 184 of 269 Page ID #:196



 B. Disclosure Of Federal Participation In Payment         C. Cap On Insurer Participation In Payment Of
    Of Terrorism Losses .                                     Terrorism Losses
     The United States Government, Department of the           If aggregate insured losses attributable to terrorist
     Treasury, will pay a share of terrorism losses            acts certified under the Terrorism Risk Insurance
     insured under the federal program. The federal            Act exceed $100 billion in a calendar year and we
     share equals a percentage (as shown in Part II of         have met our insurer deductible under the
     the Schedule of this endorsement or in the policy         Terrorism Risk Insurance Act, we shall not be liable
   . Declarations) of that portion of the amount of such       for the payment of any portion of the amount of such
     insured losses that exceeds the applicable insurer        losses that exceeds $100 billion, and in such case
     retention. However, if aggregate insured losses           insured losses up to that amount are subject to pro
     attributable to terrorist acts certified under the        rata allocation in accordance with procedures
     Terrorism Risk Insurance Act exceed $100 billion in       established by the Secretary of the Treasury.
     a calendar year, the Treasury shall not make any
     payment for any portion of the amount of such
     losses that exceeds $100 billion.




 Page 2 of 2                          © Insurance Services Office, Inc., 2015                       IL09 85 01 15
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 185 of 269 Page ID #:197




                                                                                                 IL P 001 01 04


    U S TREASURY DEPARTMENT'S OFFICE OF FOREIGN
               ASSETS CONTROL ("OFAC")
          ADVISORY NOTICE TO POLICYHOLDERS
                                                nor can it be
 policrYou^should°rrad^yo*'^^^ poLySmifew your Declarations
                                                               construed to replace any provisions of your
                                                            page for complete information on the coverages

 you are provided.
             provides information concerning possible impact on your insurance coverage due to directives issued
 This Notice
 by OFAC. Please read this Notice carefully.
 The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy, based on Presidential
 declarations of "national emergency". OFAC has identified and listed numerous.
    • Foreign agents;
    • Front organizations;
    • T errorists;
    • Terrorist organizations; and
     • Narcotics traffickers;
 as "Specially Designated Nationals and Blocked Persons", This list can be located on the United States Treas-
 ury's web site — http//w\A/w.treas.gov/ofac.
 In accordance with OFAC regulations, if it is determined that you or any other insured or any person or entity
 rlaimino the benefits of this insurance has violated U.S. sanctions law or is a Specially Designated National and
 Blocked Person as identified by OFAC, this insurance will be considered a blocked or frozen contract and all
 p Sns oHNs insumnce are immediately subject to OFAC. When an
 a blocked or frozen contract, no payments nor premium refunds may be made without authorization from OFAC.
 Other limitations on the premiums and payments also apply.




                                             © ISO Properties, Inc., 2004                              Page 1 of 1
   IL P 001 01 04
       Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 186 of 269 Page ID #:198



                                                                                                                P.O. Box A-H
    .1/Berkshire Hathaway                                                                       Wilkes-Barre, PA 18703-0020
                                                                                                               570-825-9900
    ^M'GUARDrpane:                                                                                             800-673-2465
                                                                                                             www.guard.com


                                                   PRIVACY POLICY
                                                                          Rev. August, 2019
                  BERKSHIRE HATHAWAY GUARD INSURANCE COMPANIES DO WITH YOUR PERSONAL
     WHAT DO
                                                         INFORMATION?


      FACTS                Berkshire Hathaway GUARD Insurance Connpanies include: AmGUARD Insurance Company,
                           AZGUARD Insurance Company, EastGUARD Insurance Company, NorGUARD Insurance
                           Company, WestGUARD Insurance Company, GUARDCo, Inc., (a medical management affiliate).
                           Financial Companies choose how they snare your personal UUUl M idLIUI I. rcUciCii ciiilj
      Why?                 gives consumers the right to limit some, but not all, sharing. Federal law also requires us to tell
                           you how we collect, share, and protect your personal information. Please read this notice
                           carefully to understand what we do.                                   ______________________
                           The types of personal information we collect and share depend upon the product or service you
      What?                have with us. This information can include:
                               .    Social Security Number, date of birth, driving record, income
                               .    Credit history, credit-based insurance scores, insurance claim history, payment

                            When you are no longer our customer, we continue to share your information as described in
i                           this notice.                               _______________ ______________
                            All financial companies may need to share customers' personal information to run their
      How?                  everyday business. In the section below, we list the reasons insurance companies share their
                            customers' personal information; the reasons we choose to share; and whether you can limit
                            this sharing.                                              ______________________ _______
                                                                                             Does Berkshire      Can you
                        REASONS WE CAN SHARE                                                   Hathaway         limit this
                                                                                             GUARD share?       sharing?
                      YOUR PERSONAL INFORMATION
      For our everyday business purposes-
      such as to process your transactions, maintain your account(s), respond to court            Yes               No
      orders and legal investigations, comply with government agency
      examinations/procedures, or report your creditworthiness._________ _________
      For our marketing/processing purposes-
      to offer our products and services to you.                                                  Yes               No
      (We may also disclose information received from you with companies that perform
      services for us.)        ______________________ _____________________
      For our affiliates' everyday business purposes-                                             Yes               No
      information about your transactions and experiences^
      For our affiliates' everyday business purposes-                                             Yes               Yes
      information about your creditworthiness.
      For our affiliates to market to you                                                         Yes               Yes

      For non-affiliates to market to you                                                         Yes               Yes

                                 Call Customer Service at 1-800-673-2465 or visit us online at www.guard.com/privacy.

                                 Please note: If you are a new customer, we can begin sharing your information 30 days
      To limit our sharing       from the date we provided this notice. When you are no longer our customer, we continue
                                 to share your information as described in this notice in accordance with applicable law.
                                 However, you can contact us at any time to limit our sharing in accordance with the table
                                 above.

      Questions?                 Call Customer Service at 1-800-673-2465.


                                                                                                               BHGIC-672-08-19
      Includes Copyrighted Material of the National Association of Insurance Commissioners
 Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 187 of 269 Page ID #:199



        PAGE 2


                                                        Who we are
                                    Berkshire Hathaway GUARD Insurance Companies (inciuding property and casualty
                                    licensees AmGUARD Insurance Company, AZGUARD Insurance Company,
Who is providing this               NorGUARD Insurance Company, EastGUARD Insurance Company, and/or
notice?                             WestGUARD Insurance Company as well as GUARDCo, Inc.) is providing this notice.
                                    References in this form to "us", "we" or "our" refers to these companies. ________

                                                         What we do
                                    To protect your personal information from unauthorized access and use, we
How do we protect your              implement security measures that comply with applicable law. These measures
personal information?               include computer safeguards and secured files and buildings.________________
                                    We collect your personal information, for example, when you:
                                       •    apply for insurance
                                       •    pay insurance premiums
                                       •    file an insurance claim
                                       •    give us your income information
How do we collect your                 •    give us your contact information.
personal information?
                                    We also collect your personal information from others (such as credit bureaus,
                                    affiliates, or other companies) including, for example, from:
                                          •   your insurance agent or producer
                                          .   your transactions with our affiliates listed below or other consumer
                                              reporting agencies.
                                    Applicable law gives you the right to limit only:
                                       •    sharing for affiliates everyday business purposes - information about your
Why can't I limit all                       creditworthiness and insurability
sharing?                               •    affiliates from using your information to market to you
                                       •    sharing for non-affiliates to market to yoih

What happens when 1 limit
sharing for a policy I hold         Your choices will apply to everyone on your policy.
jointly with someone else?

                                                          Definitions
                        Companies (other than the companies identified in "Facts" above) that are related to us by
      Affiliates        common ownership or control of Berkshire Hathaway Inc. Affiliates can be financial and
                        nonfinancial companies.        ___ __________________________________________________
                        Companies not related to us by common ownership or control, which can be financial and
   Non-affiliates
                        nonfinancial companies_______________ ___ _______ ___________________ _________ ______
                        The promotion or advertising of insurance products or services to you. Marketing partners may
     Marketing          include, but are not limited to, insurance licensees such as insurance agents appointed by us
                        or their affiliates.                                                               __________
                                             Other Important Information
Important Information about Credit Reporting: We may report information about your account to credit
bureaus. Late payments, missed payments or other defaults on your account may be reflected in your credit report.
For California Residents: If you opt out, we will not share information we collect about you with nonaffiliated
third parties, except as permitted by California law, such as to process your transactions or to maintain your
account.

For Vermont Residents: We will not disclose information about your creditworthiness to our affiliates and will not
disclose your personal information, financial information, credit report, or health information to nonaffiliated third
parties to market to you, other than as permitted by Vermont law, unless you authorize us to make those
disclosures.

Includes Copyrighted. Material of the National Association of Insurance Commissioners                    BHGIC-672-08-19
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 188 of 269 Page ID #:200




                  Exhibit D
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 189 of 269 Page ID #:201



                                                                                                                         BP IN 01 01 10


             BUSINESSOWNER’S COVERAGE FORM INDEX
 This index is provided only as a convenience. It should not be assumed to provide a reference to every provision
 that can affect a question, claim or coverage. To determine the full scope of coverage and pertinent restrictions
 and exclusions, the policy (including endorsements) must be read in its entirety. The features may also be af­
 fected by related provisions not referenced at all in the index, or noted elsewhere in it. For instance, an Exclusion
 feature addresses a specific policy exclusion; but restrictions of coverage and exclusions also appear within the
 areas where coverage, covered causes of loss, etc., are described.

                                                         Page                                                                  Page
     Businessowners Coverage Feature                    Number           Businessowners Coverage Feature                      Number
  Abandonment Property Loss Condition                       21       Business Liability Coverage                               30-32
  Accounts Receivable Coverage Extension                    14       Business Personal Property Coverage                          1
  Accounts Receivable Exclusion                             20       Business Personal Property Limit -                        20-21
                                                                     Seasonal Increase (Limit Of Insurance)
  Acts Or Decisions Exclusion                               19       Cancellation Condition                                      46

  Additional Coverages                                    3-12       Certain Computer-related Losses                            16-17
                                                                     Exclusion
  Additional Exclusion - Loss Or Damage To                  19       Changes Condition                                           46
  Products Exclusion
  "Advertisement" Definition                                42       Changes In Or Extremes Of Temperature                       18
                                                                     Exclusion
  Aggregate Limits (Liability And Medical                   41       Civil Authority Additional Coverage                         7-8
  Expenses Limits Of Insurance)
  Aircraft, Auto Or Watercraft Exclusion                    35       Collapse Additional Coverage                                4-5
  Appraisal Property Loss Condition                         21       Collapse Exclusion                                          18
  "Auto" Definition                                         42       "Computer" Definition                                       28
  Bankruptcy General Condition                              41       Concealment, Misrepresentation Or Fraud                     46
                                                                     Condition
  "Bodily Injury" Definition                                42       Consequential Losses Exclusion                              17

  Building Coverage                                          1       Continuous Or Repeated Seepage Or                           19
                                                                     Leakage Of Water Exclusion
  Building Limit - Automatic Increase (Limits               20       Contractual Liability Exclusion                             33
  Of Insurance)
  Business Income Additional Coverage                      5-7       Control Of Property General Condition                       25
  Business Income And Extra Expense                       19-20      "Counterfeit Money" Definition                              29
  Exclusions
  Business Income From Dependent                          9-10       Coverage Extension - Supplementary Pay­                    31-32
  Properties Additional Coverage                                     ments (Business Liability Coverage)



  BP IN 01 01 10       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.        Page 1 of 4
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 190 of 269 Page ID #:202


 BUSINESSOWNER’S COVERAGE FORM INDEX


                                                         Page                                                             Page
    Businessowners Coverage Feature                     Number           Businessowners Coverage Feature                 Number

  Coverage Extensions - Section I -                      12-14        Errors Or Omissions Exclusion                          19
  Property

  "Coverage Territory" Definition                          42         Examination Of Your Books And Records                 46
                                                                      Condition

  Covered Causes Of Loss                                    2         Exclusions - Section I - Property                    14-20


  Covered Property                                           1        Exclusions - Section II - Liability                  32-40

  Damage To Impaired Property Or Property                   36        "Executive Officer" Definition                         43
  Not Physically Injured Exclusion

  Damage To Property Exclusion                              36
                                                                      Expected Or Intended Injury Exclusion                  33

  Damage To Your Product Exclusion                          36        Exposed Property Exclusion                             18

  Damage To Your Work Exclusion                             36        Extended Business Income Coverage                     6-7
                                                                      (Business Income Additional Coverage)

  Dampness Or Dryness Of Atmosphere                         18        Extra Expense Additional Coverage                      7
  Exclusion

  Debris Removal Additional Coverage                       3-4        False Pretense Exclusion                               18

  Deductibles                                               21        Fire Department Service Charge Additional              4
                                                                      Coverage

  Dishonesty Exclusion                                    17-18       Fire Extinguisher Systems Recharge                     10
                                                                      Expense Additional Coverage

  Duties In The Event Of Loss Or Damage                   21-22       Forgery Or Alteration Additional Coverage               8
  Property Loss Condition

  Duties In The Event Of Occurrence,                      41-42       Frozen Plumbing Exclusion                              17
  Offense, Claim Or Suit General Condition

  Earth Movement Exclusion                                  15        "Fungi" Definition                                     29

  Electrical Apparatus Exclusion                            17         "Fungi", Wet Rot Or Dry Rot Exclusion                 17

  Electrical Disturbance Exclusion                          19        Glass Expenses Additional Coverage                     10

  Electronic Data Additional Coverage                     10-11        Governmental Action Exclusion                         15

  “Electronic Data" Definition                              29         "Flostile Fire" Definition                            43

  Electronic Data Exclusion                                 38         "Impaired Property" Definition                        43

  "Employee" Definition                                     42         Increased Cost Of Construction Additional             8-9
                                                                       Coverage

  Employee Dishonesty Optional Coverage                   26-27        Inspections And Surveys Condition                     47

  Employer's Liability Exclusion                             33        Insurance Under Two Or More Coverages                 47
                                                                       Condition

  Equipment Breakdown Protection Optional                 28-29        "Insured Contract" Definition                         43
  Coverage



  Page 2 of 4        Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP IN 01 01 10
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 191 of 269 Page ID #:203




                                                          Page                                                              Page
     Businessowners Coverage Feature                     Number            Businessowners Coverage Feature                 Number
  Installation, Testing, Repair Exclusion                    19        Money Orders And "Counterfeit Money"                    8
                                                                       Additional Coverage

  Interruption Of Computer Operations                        11        Mortgageholders Property General                       25
  Additional Coverage                                                  Condition

  "Leased Worker" Definition                                 43        Neglect Exclusion                                      .18

  Legal Action Against Us General Condition                  42        Negligent Work Exclusion             -                 19
  Section II - Liability

  Legal Action Against Us Property Loss                      22        Nesting Or Infestation Exclusion                       18
  Condition - Section I - Property

  Liability And Medical Expenses Definitions               42-45       Newly Acquired Or Constructed Property                 13
                                                                       Coverage Extension

  Liability And Medical Expenses General                   41-42       No Benefit To Bailee Property General                  25
  Conditions                                                           Condition

  Liability And Medical Expenses Limits Of                   41        Nuclear Energy Liability Exclusion                   38-40
  Insurance
  Liberalization Condition                                   47        Nuclear Hazard Exclusion                               15

  Limitations                                               2-3        "Occurrence" Definition                                44

  Limited Coverage For "Fungi", Wet Rot Or                 11-12       "Operations" Definition                                29
  Dry Rot Additional Coverage

  Limits Of Insurance - Section I - Property                 20        Optional Coverages                                   25-29

  Liquor Liability Exclusion                                 33        Ordinance Or Law Exclusion                             15

  "Loading Or Unloading" Definition                          43        Other Insurance Condition                              47

  Loss Payment Property Loss Condition                     22-24       Other Types Of Loss Exclusion                          18

  "Manager" Definition                                       29        Outdoor Property Coverage Extension                    13

  Marring Or Scratching Exclusion                            18        Outdoor Signs Optional Coverage                      25-26

  Mechanical Breakdown Exclusion                             18        "Period Of Restoration" Definition                     29

  Medical Expenses Coverage                                32-33       "Personal And Advertising Injury" Definition           44

  Medical Expenses Exclusions                              38-40       Personal And Advertising Injury Exclusion              37

  "Member" Definition                                        29         Personal Effects Coverage Extension                   13

  "Mobile Equipment" Definition                            43-44       Personal Property Off-premises                         13
                                                                       Coverage Extension

  Mobile Equipment Exclusion                                 35        Policy Period, Coverage Territory Property             25
                                                                       General Condition

  Money And Securities Optional Coverage                     26        Pollutant Clean-up And Removal                          7
                                                                       Additional Coverage

  "Money" Definition                                         29         "Pollutants" Definition - Section I -                 29
                                                                        Property



  BP IN 01 01 10        Includes copyrighted material of the Insurance Services Office, Inc., used wfith its permission.   Page 3 of 4
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 192 of 269 Page ID #:204


 BUSINESSOWNER’S COVERAGE FORM INDEX

                                                          Page                                                              Page
     Businessowners Coverage Feature                     Number            Businessowners Coverage Feature                 Number

  "Pollutants" Definition - Section II -                     44        "Specified Causes Of Loss" Definition                  30
  Liability

  Pollution Exclusion - Section I - Property                 18        Steam Apparatus Exclusion                              17

  Pollution Exclusion - Section II - Liability             33-35       "Stock" Definition                                     30

  Premium Audit Condition                                  47-48       "Suit" Definition                                      45

  Premiums Condition                                         47        "Temporary Worker" Definition                          45

  Preservation Of Property Additional                         4        Transfer Of Rights Of Recovery Against                 48
  Coverage                                                             Others To Us Condition

  "Products-completed Operations Hazard"                   44-45       Transfer Of Your Rights And Duties Under               48
  Definition                                                           This Policy Condition

  Professional Services Exclusion                          35-36       Utility Services Exclusion                           15-16

  "Property Damage" Definition                               45        Vacancy Property Loss Condition                      24-25

  Property Definitions                                     29-30       Valuable Papers And Records Coverage                   14
                                                                       Extension

  Property General Conditions                                25        "Valuable Papers And Records" Definition               30

  Property Loss Conditions                                 21-25       Violation Of Customer Protection Statutes              38
                                                                       Exclusion

  Property Not Covered                                        2        Virus Or Bacteria Exclusion                            17

  Recall Of Products, Work Or Impaired                       37        "Volunteer Worker" Definition                          45
  Property Exclusion

  Recovered Property Loss Condition                          24        War And Military Action Exclusion                      16

  Resumption Of Operations Property Loss                     24        War Exclusion                                          35
  Condition

  Rust Or Other Corrosion Exclusion                          18        Water Damage, Other Liquids, Powder Or                  5
                                                                       Molten Material Damage Additional
                                                                       Coverage

  Section I - Property                                      1-30        Water Exclusion                                       16

  Section II - Liability                                   30-45        Wear And Tear Exclusion                               18

  Section III - Common Policy Conditions                   46-48        Weather Conditions Exclusion                          19

  "Securities" Definition                                    29         Who Is An Insured                                    40-41

  Separation Of Insureds General Condition                   42         Workers' Compensation And Similar Laws                33
                                                                        Exclusion

  Settling, Cracking, Shrinking Or Expansion                  18        "Your Product" Definition                             45
  Exclusion

  Smog Exclusion                                              18        "Your Work" Definition                                45

  Smoke, Vapor, Gas Exclusion                                 17



  Page 4 of 4         Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP IN 01 01 10
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 193 of 269 Page ID #:205


                                                                                BUSINESSOWNER’S COVERAGE FORM
                                                                                                   BP 00 03 01 10



                       BUSINESSOWNER’S COVERAGE FORM
  Various provisions in this policy restrict coverage.                             (5) Personal property owned by you that is
  Read the entire policy carefully to determine rights,                                  used to maintain or service the buildings
  duties and what is and is not covered.                                                 or structures or the premises, including:
  Throughout this Coverage Form the words "you" and                                     (a) Fire extinguishing equipment;
  "your" refer to the Named Insured shown in the Decla­                                 (b) Outdoor furniture;
  rations. The words "we", "us" and "our" refer to the
  Company providing this insurance.                                                     (c) Floor coverings; and
  In Section II - Liability, the word "insured" means any                               (d) Appliances used for refrigerating,
  person or organization qualifying as such under Para­                                      ventilating, cooking, dishwashing or
  graph C. Who Is An Insured.                                                                laundering;
  Other words and phrases that appear in quotation                                 (6) If not covered by other insurance:
  marks have special meaning. Refer to Paragraph H.                                     (a) Additions under construction, altera­
  Property Definitions in Section I - Property and Para­                                     tions and repairs to the buildings or
  graph F. Liability And Medical Expenses Definitions in                                     structures;
  Section II - Liability.                                                               (b) Materials, equipment, supplies and
  SECTION I - PROPERTY                                                                       temporary structures, on or within
  A. Coverage                                                                                100 feet of the described premises,
                                                                                             used for making additions, altera­
      We will pay for direct physical loss of or damage to                                   tions or repairs to the buildings or
      Covered Property at the premises described in the                                      structures.
      Declarations caused by or resulting from any Cov­
      ered Cause of Loss.                                                        b. Business Personal Property located in or on
                                                                                     the buildings at the described premises or
      1. Covered Property                                                            in the open (or in a vehicle) within 100 feet
         Covered Property includes Buildings as de­                                  of the described premises, including:
         scribed under Paragraph a. below. Business                                (1) Property you own that is used in your
          Personal Property as described under Para­                                     business;
         graph b. below, or both, depending on whether
         a Limit of Insurance is shown in the Declara­                             (2) Property of others that is in your care,
         tions for that type of property. Regardless of                                  custody or control, except as otherwise
         whether coverage is shown in the Declarations                                   provided in Loss Payment Property Loss
         for Buildings, Business Personal Property, or                                   Condition Paragraph E.5.d.(3)(b);
          both, there is no coverage for property de­                               (3) Tenant's improvements and better­
         scribed under Paragraph 2. Property Not Cov­                                    ments. Improvements and betterments
         ered.                                                                           are fixtures, alterations, installations or
          a. Buildings, meaning the buildings and struc­                                 additions:
              tures at the premises described in the Dec­                               (a) Made a part of the building or struc­
              larations, including:                                                          ture you occupy but do not own; and
             (1) Completed additions;                                                   (b) You acquired or made at your ex­
             (2) Fixtures, including outdoor fixtures;                                       pense but cannot legally remove;
             (3) Permanently installed:                                             (4) Leased personal property which you
                                                                                         have a contractual responsibility to in­
                 (a) Machinery; and                                                      sure, unless otherwise provided for un­
                 (b) Equipment;                                                          der Paragraph 1.b.(2); and
             (4) Your personal property in apartments,                              (5) Exterior building glass, if you are a ten­
                  rooms or common areas furnished by                                     ant and no Limit of Insurance is shown
                  you as landlord;                                                       in the Declarations for Building property.
                                                                                         The glass must be owned by you or in
                                                                                         your care, custody or control.


  BP 00 03 01 10       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 1 of 48
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 194 of 269 Page ID #:206



  BUSINESSOWNER’S POLICY

     2. Property Not Covered                                                         (1) Steam boilers, steam pipes, steam en­
        Covered Property does not include:                                                 gines or steam turbines caused by or
                                                                                           resulting from any condition or event in­
        a. Aircraft, automobiles, motortrucks and other                                    side such equipment. But we will pay for
             vehicles subject to motor vehicle registra­                                   loss of or damage to such equipment
             tion;                                                                         caused by or resulting from an explosion
        b. "Money" or "securities" except as provided                                      of gases or fuel within the furnace of any
             in the:                                                                       fired vessel or within the flues or pas­
                                                                                           sages through which the gases of com­
            (1) Money And Securities Optional Cover­
                                                                                           bustion pass.
                  age; or
                                                                                     (2) Hot water boilers or other water heating
            (2) Employee Dishonesty Optional Cover­
                                                                                           equipment caused by or resulting from
                  age;
                                                                                           any condition or event inside such boil­
        c. Contraband, or property in the course of                                        ers or equipment, other than an explo­
             illegal transportation or trade;                                              sion.
        d. Land (including land on which the property                                (3) Property that is missing, where the only
             is located), water, growing crops or lawns;                                   evidence of the loss or damage is a
        e. Outdoor fences, radio or television anten­                                      shortage disclosed on taking inventory,
             nas (including satellite dishes) and their                                    or other instances where there is no
             lead-in wiring, masts or towers, signs (other                                 physical evidence to show what hap­
             than signs attached to buildings), trees,                                     pened to the property. This limitation
             shrubs or plants, all except as provided in                                   does not apply to the Optional Coverage
             the:                                                                          for Money and Securities.
            (1) Outdoor Property Coverage Extension;                                 (4) Property that has been transferred to a
                  or                                                                       person or to a place outside the de­
                                                                                           scribed premises on the basis of unau­
            (2) Outdoor Signs Optional Coverage;                                           thorized instructions.
        f. Watercraft (including motors, equipment                                   (5) The interior of any building or structure
             and accessories) while afloat;                                                caused by or resulting from rain, snow,
        g. Accounts, bills, food stamps, other evi­                                        sleet, ice, sand or dust, whether driven
             dences of debt, accounts receivable or                                        by wind or not, unless:
             "valuable papers and records"; except as                                     (a) The building or structure first sus­
             otherwise provided in this policy;                                                tains damage by a Covered Cause
        h. "Computer(s)" which are permanently in­                                             of Loss to its roof or walls through
             stalled or designed to be permanently in­                                         which the rain, snow, sleet, ice, sand
             stalled in any aircraft, watercraft, motortruck                                   or dust enters; or
             or other vehicle subject to motor vehicle                                    (b) The loss or damage is caused by or
             registration. This paragraph does not apply                                       results from thawing of snow, sleet
             to "computer(s)" while held as "stock";                                           or ice on the building or structure.
         i. "Electronic data", except as provided under                           b. We will not pay for loss of or damage to the
             Additional Coverages - Electronic Data.                                  following types of property unless caused
             This Paragraph i. does not apply to your                                 by the "specified causes of loss" or building
             "stock" of prepackaged software.                                         glass breakage:
        j. Animals, unless owned by others and                                      (1) Animals, and then only if they are killed
             boarded by you, or if owned by you, only as                                   or their destruction is made necessary.
             "stock" while inside of buildings.
                                                                                    (2) Fragile articles such as glassware,
     3. Covered Causes Of Loss                                                             statuary, marble, chinaware and porce­
        Risks of direct physical loss unless the loss is:                                  lain, if broken. This restriction does not
        a. Excluded in Paragraph B. Exclusions in                                          apply to:
             Section I; or                                                                (a) Glass that is part of the exterior or
        b. Limited in Paragraph 4. Limitations in Sec­                                         interior of a building or structure;
             tion I.                                                                      (b) Containers of property held for sale;
     4. Limitations                                                                            or
        a. We will not pay for loss of or damage to:

  Page 2 of 48       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 195 of 269 Page ID #:207



                                                                                                                 COVERAGE FORM

              (c) Photographic or scientific instrument                            (4) We will pay up to an additional $10,000
                     lenses.                                                            for debris removal expense, for each lo­
                                                                                        cation, in any one occurrence of physi­
       c. For loss or damage by theft, the following                                    cal loss or damage to Covered Property,
           types of property are covered only up to the                                 if one or both of the following circum­
           limits shown:                                                                stances apply:
          (1) $2,500 for furs, fur garments and gar­                                   (a) The total of the actual debris removal
               ments trimmed with fur.                                                       expense plus the amount we pay for
          (2) $2,500 for jewelry, watches, watch                                             direct physical loss or damage ex­
                movements, jewels, pearls, precious                                          ceeds the Limit of Insurance on the
                and semiprecious stones, bullion, gold,                                      Covered Property that has sustained
                silver, platinum and other precious al­                                      loss or damage.
                loys or metals. This limit does not apply                              (b) The actual debris removal expense
                to jewelry and watches worth $100 or                                         exceeds 25% of the sum of the de­
                less per item.                                                               ductible plus the amount that we pay
          (3) $2,500 for patterns, dies, molds and                                           for direct physical loss or damage to
                forms.                                                                       the Covered Property that has sus­
    5. Additional Coverages                                                                  tained loss or damage.
       a. Debris Removal                                                                 Therefore, if Paragraphs (4)(a) and/or
                                                                                         {4)(b) apply, our total payment for direct
          (1) Subject to Paragraphs (3) and (4), we                                      physical loss or damage and debris re­
                will pay your expense to remove debris                                   moval expense may reach but will never
                of Covered Property caused by or re­                                     exceed the Limit of Insurance on the
                sulting from a Covered Cause of Loss                                     Covered Property that has sustained
                that occurs during the policy period. The                                loss or damage, plus $10,000.
                expenses will be paid only if they are
                 reported to us in writing within 180 days                          (5) Examples
                of the date of direct physical loss or                                  Example #1
                 damage.                                                                Limit of Insurance                $ 90,000
           (2) Debris Removal does not apply to costs                                   Amount of Deductible              $    500
                 to:                                                                    Amount of Loss              $ 50,000
               (a) Extract "pollutants" from land or                                    Amount of Loss Payable      $ 49,500
                      water; or
                                                                                                              ($50,000-$500)
               (b) Remove, restore or replace polluted
                      land or water.                                                      Debris Removal Expense    $ 10,000
           (3) Subject to the exceptions in Paragraph                                    Debris Removal Expense
                 (4), the following provisions apply:                                    Payable                       $ 10,000
               (a) The most that we will pay for the                                     ($10,000 is 20% of $50,000)
                      total of direct physical loss or dam­                              The debris removal expense is less than
                      age plus debris removal expense is                                 25% of the sum of the loss payable plus
                      the Limit of Insurance applicable to                               the deductible. The sum of the loss pay­
                      the Covered Property that has sus­                                 able and the debris removal expense
                      tained loss or damage.                                             ($49,500 + $10,000 = $59,500) is less
               (b) Subject to Paragraph (a) above, the                                   than the Limit of Insurance. Therefore
                      amount we will pay for debris re­                                  the full amount of debris removal ex­
                      moval expense is limited to 25% of                                 pense is payable in accordance with the
                      the sum of the deductible plus the                                 terms of Paragraph (3).
                      amount that we pay for direct physi­                               Example #2
                      cal loss or damage to the Covered                                   Limit of Insurance           $ 90,000
                       Property that has sustained loss or
                       damage.                                                            Amount of Deductible         $     500
                                                                                          Amount of Loss               $ 80,000
                                                                                          Amount of Loss Payable       $ 79,500
                                                                                                                ($80,000 - $500)
                                                                                          Debris Removal Expense       $ 30,000

                       Includes copyrighted.material of the Insurance Services Office, Inc., used with its permission.   Page 3 of 48
  BP 00 03 01 10
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 196 of 269 Page ID #:208



 BUSINESSOWNER’S POLICY

                                                                                  d. Collapse
                 Debris Removal Expense
                                                                                     The coverage provided under this Addi­
                 Payable
                                                                                     tional Coverage - Collapse applies only to
                       Basic Amount                  $ 10,500                        an abrupt collapse as .described and limited
                       Additional Amount             $ 10,000                        in Paragraphs d.(1) through d.(7).
                 The basic amount payable for debris                                  (1) For the purpose of this Additional Cov-
                 removal expense under the terms of                                       erage        Collapse, abrupt collapse
                 Paragraph (3) is calculated as follows:                                  means an abrupt falling down or caving
                 $80,000 ($79,500 + $500) x .25 =                                         in of a building or any part of a building
                 $20,000; capped at $10,500). The cap                                     with the result that the building or part of
                 applies because the sum of the loss                                      the building cannot be occupied for its
                 payable ($79,500) and the basic amount                                   intended purpose.
                 payable for debris removal expense                                   (2) We will pay for direct physical loss or
                 ($10,500) cannot exceed the Limit of In­                                 damage to Covered Property, caused by
                 surance ($90,000).                                                       abrupt collapse of a building or any part
                 The additional amount payable for de­                                    of a building that is insured under this
                 bris removal expense is provided in ac­                                  policy or that contains Covered Property
                 cordance with the terms of Paragraph                                     insured under this policy, if such col­
                 (4), because the debris removal ex­                                      lapse is caused by one or more of the
                 pense ($30,000) exceeds 25% of the                                       following:
                 loss payable plus the deductible                                          (a) Building decay that is hidden from
                 ($30,000 is 37.5% of $80,000), and be­                                        view, unless the presence of such
                 cause the sum of the loss payable and                                         decay is known to an insured prior to
                 debris removal expense ($79,500 +                                             collapse;
                 $30,000 = $109,500) would exceed the
                 Limit of Insurance ($90,000). The addi­                                   (b) Insect or vermin damage that is
                 tional amount of covered debris removal                                       hidden from view, unless the pres­
                 expense is $10,000, the maximum pay­                                          ence of such damage is known to an
                 able under Paragraph (4). Thus the total                                      insured prior to collapse;
                  payable for debris removal expense in                                    (c) Use of defective material or methods
                 this example is $20,500; $9,500 of the                                        in construction, remodeling or reno­
                  debris removal expense is not covered.                                       vation if the abrupt collapse occurs
        b. Preservation Of Property                                                            during the course of the construction,
                                                                                               remodeling or renovation.
           If it is necessary to move Covered Property
           from the described premises to preserve it                                      (d) Use of defective material or methods
           from loss or damage by a Covered Cause                                              in construction, remodeling or reno­
           of Loss, we will pay for any direct physical                                        vation if the abrupt collapse occurs
           loss of or damage to that property:                                                 after the construction, remodeling or
                                                                                               renovation is complete, but only if
           (1) While it is being moved or while tempo­                                         the collapse is caused in part by:
               rarily stored at another location; and
                                                                                                 (i) A cause of loss listed in Para­
           (2) Only if the loss or damage occurs within                                              graph (2)(a) or (2)(b);
               30 days after the property is first moved.
                                                                                                (ii) One or more of the "specified
        c. Fire Department Service Charge                                                            causes of loss";
            When the fire department is called to save                                         (iii) Breakage of building glass;
            or protect Covered Property from a Cov­
            ered Cause of Loss, we will pay up to                                              (iv) Weight of people or personal
            $2,500, unless a different limit is shown in                                            property; or
            the Declarations, for your liability for fire                                       (v) Weight of rain that collects on a
            department service charges:                                                             roof.
           (1) Assumed by contract or agreement prior                                  (3) This Additional Coverage - Collapse
               to loss; or                                                                 does not apply to:
           (2) Required by local ordinance.                                                 (a) A building or any part of a building
                                                                                                that is in danger of falling down or
                                                                                                caving in;


                       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10
  Page 4 of 48
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 197 of 269 Page ID #:209



                                                                                                                   COVERAGE FORM

              (b) A part of a building that is standing,                            (6) This Additional Coverage - Collapse
                    even if it has separated from another                                does not apply to personal property that
                    part of the building; or                                             has not abruptly fallen down or caved in,
               (c) A building that is standing or any part                               even if the personal property shows evi­
                    of a building that is standing, even if                              dence of cracking, bulging, sagging,
                    it shows evidence of cracking, bulg­                                 bending, leaning, settling, shrinkage or
                    ing, sagging, bending, leaning, set-                                 expansion.
           _____ tiing,.shrinkage or expansion.----------                        —(7) -This Additional CoverageCollapse'will~
           (4) With respect to the following property:                                   not increase the Limits of Insurance pro­
                                                                                         vided in this policy.
               (a) Awnings;
                                                                                    (8) The term Covered Cause of Loss in­
              (b) Gutters and downspouts;                                                cludes the Additional Coverage - Col­
               (c) Yard fixtures;                                                        lapse as described and limited in Para­
                                                                                         graphs d.(1) through d.(7).
              (d) Outdoor swimming pools;
                                                                                 e. Water Damage, Other Liquids, Powder
               (e) Piers, wharves and docks;
                                                                                     Or Molten Material Damage
                (f) Beach or diving platforms or appur­
                                                                                     If loss or damage caused by or resulting
                    tenances;
                                                                                     from covered water or other liquid, powder
              (g) Retaining walls; and                                               or molten material occurs, we will also pay
              (h) Walks, roadways and other paved                                    the cost to tear out and replace any part of
                    surfaces;                                                        the building or structure to repair damage to
                                                                                     the system or appliance from which the wa­
                if an abrupt collapse is caused by a                                 ter or other substance escapes.
                cause of loss listed in Paragraphs (2){a)
                through (2)(d), we will pay for loss or                              We will not pay the cost to repair any defect
                damage to that property only if such loss                            that caused the loss or damage; but we will
                or damage is a direct result of the abrupt                           pay the cost to repair or replace damaged
                collapse of a building insured under this                            parts of fire extinguishing equipment if the
                policy and the property is Covered                                   damage:
                Property under this policy.                                         (1) Results in discharge of any substance
           (5) If personal property abruptly falls down                                  from an automatic fire protection sys­
                or caves in and such collapse is not the                                 tem; or
                result of abrupt collapse of a building,                            (2) Is directly caused by freezing.
                we will pay for loss or damage to Cov­
                                                                                 f. Business Income
                ered Property caused by such collapse
                of personal property only if:                                       (1) Business Income
               (a) The collapse of personal property                                    (a) We will pay for the actual loss of
                    was caused by a cause of loss listed                                     Business Income you sustain due to
                    in Paragraphs (2)(a) through {2)(d)                                      the necessary suspension of your
                    of this Additional Coverage;                                             "operations" during the "period of
                                                                                             restoration". The suspension must
              (b) The personal property which col­
                                                                                             be caused by direct physical loss of
                    lapses is inside a building; and
                                                                                             or damage to property at the de­
               (c) The property which collapses is not                                       scribed premises. The loss or dam­
                    of a kind listed in Paragraph (4), re­                                   age must be caused by or result
                    gardless of whether that kind of                                         from a Covered Cause of Loss. With
                    property is considered to be personal                                    respect to loss of or damage to per­
                    property or real property.                                               sonal property in the open or per­
                The coverage stated in this Paragraph                                        sonal property in a vehicle, the de­
                (5) does not apply to personal property if                                   scribed premises include the area
                marring and/or scratching is the only                                        within 100 feet of the site at which
                damage to that personal property                                             the described premises are located.
                caused by the collapse.




  BP 00 03 01 10       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 5 of 48
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 198 of 269 Page ID #:210



  BUSINESSOWNER’S POLICY

                      With respect to the requirements set                                     (ii) Include:
                      forth in the preceding paragraph, if                                            i. Payroll;
                      you occupy only part of the site at
                      which the described premises are lo­                                           ii. Employee benefits, if directly
                      cated, your premises means:                                                        related to payroll;
                      (i) The portion of the building which                                         iii. FICA payments you pay;
                           you rent, lease or occupy; and                                           iv. Union dues you pay; and
                     (ii) Any area within the building or on                                         V. Workers' compensation pre­
                           the site at which the described                                               miums.
                           premises are located, if that area
                                                                                       (2) Extended Business Income
                           services, or is used to gain ac­
                           cess to, the described premises.                                (a) If the necessary suspension of your
                                                                                                "operations" produces a Business
                 (b) We will only pay for loss of Business                                      Income loss payable under this pol­
                      Income that you sustain during the                                        icy, we will pay for the actual loss of
                      "period of restoration" and that oc­
                                                                                                Business Income you incur during
                      curs within 12 consecutive months                                         the period that:
                      after the date of direct physical loss
                      or damage. We will only pay for ordi­                                     (i) Begins on the date property ex­
                      nary payroll expenses for 60 days                                              cept finished stock is actually re­
                      following the date of direct physical                                          paired, rebuilt or replaced and
                      loss or damage, unless a greater                                               "operations" are resumed; and
                      number of days is shown in the Dec­                                      (ii) Ends on the earlier of:
                      larations.
                                                                                                      i. The date you could restore
                 (c) Business Income means the:                                                          your "operations", with rea­
                      (i) Net Income (Net Profit or Loss                                                 sonable speed, to the level
                           before income taxes) that would                                               which would generate the
                           have been earned or incurred if                                               Business Income amount that
                           no physical loss or damage had                                                would have existed if no direct
                           occurred, but not including any                                               physical loss or damage had
                           Net Income that would likely have                                             occurred; or
                           been earned as a result of an in­                                         ii. 30 consecutive days after the
                           crease in the volume of business                                              date determined in Paragraph
                           due to favorable business condi­                                              (a)(i) above, unless a greater
                           tions caused by the impact of the                                             number of consecutive days is
                           Covered Cause of Loss on cus­                                                 shown in the Declarations.
                           tomers or on other businesses;
                                                                                                However, Extended Business In­
                           and
                                                                                                come does not apply to loss of Busi­
                     (ii) Continuing        normal operating                                    ness Income incurred as a result of
                           expenses incurred, including pay­                                    unfavorable business conditions
                           roll.                                                                caused by the impact of the Covered
                 (d) Ordinary payroll expenses:                                                 Cause of Loss in the area where the
                                                                                                described premises are located.
                      (i) Means payroll expenses for all
                           your employees except:                                         (b) Loss of Business Income must be
                                                                                                caused by direct physical loss or
                             i. Officers;                                                       damage at the described premises
                           ii. Executives;                                                      caused by or resulting from any Cov­
                          iii. Department Managers;                                             ered Cause of Loss.
                          iv. Employees under contract;                                (3) With respect to the coverage provided in
                                and                                                         this. Additional Coverage, suspension
                                                                                            means:
                           V. Additional Exemptions shown
                                 in the Declarations as:                                   (a) The partial slowdown or complete
                                                                                                cessation of your business activities;
                                  • Job Classifications; or                                     or
                                  • Employees.


  Page 6 of 48        Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 199 of 269 Page ID #:211



                                                                                                                     COVERAGE FORM

               (b) That a part or all of the described                                          to the extent it reduces the amount
                   premises is rendered untenantable, if                                        of loss that otherwise would have
                   coverage for Business Income ap­                                             been payable under this Additional
                   plies.                                                                       Coverage or Additional Coverage f.
           (4) This Additional Coverage is not subject                                          Business Income.
               to the Limits of Insurance of Section I -                              (3) With respect to the coverage provided in
               Property.                                                                  this Additional Coverage, suspension
         g. Extra Expense                                                                 means:

           (1) We will pay necessary Extra Expense                                        (a) The partial slowdown or complete
               you incur during the "period of restora­                                       cessation of your business activities;
               tion" that you would not have incurred if                                      or
               there had been no direct physical loss or                                  (b) That a part or all of the described
               damage to property at the described                                            premises is rendered untenantable, if
               premises. The loss or damage must be                                           coverage for Business Income ap­
               caused by or result from a Covered                                             plies.
               Cause of Loss. With respect to loss of or                              (4) We will only pay for Extra Expense that
               damage to personal property in the                                         occurs within 12 consecutive months af­
               open or personal property in a vehicle,                                    ter the date of direct physical loss or
               the described premises include the area                                    damage. This Additional Coverage is
               within 100 feet of the site at which the                                   not subject to the Limits of Insurance of
               described premises are located.                                            Section I - Property.
               With respect to the requirements set                                h. Pollutant Clean-up And Removal
               forth in the preceding paragraph, if you
               occupy only part of the site at which the                               We will pay your expense to extract "pollut­
               described premises are located, your                                    ants" from land or water at the described
               premises means:                                                         premises if the discharge, dispersal, seep­
                                                                                       age, migration, release or escape of the
               (a) The portion of the building which you                               "pollutants" is caused by or results from a
                   rent, lease or occupy; and                                          Covered Cause of Loss that occurs during
              (b) Any area within the building or on the                               the policy period. The expenses will be paid
                  site at which the described premises                                 only if they are reported to us in writing
                  are located, if that area services, or                               within 180 days of the date on which the
                  is used to gain access to, the de­                                   Covered Cause of Loss occurs.
                  scribed premises.                                                    This Additional Coverage does not apply to
           (2) Extra Expense          means       expense       in­                    costs to test for, monitor or assess the exis­
               curred:                                                                 tence, concentration or effects of "pollut­
              (a) To avoid or minimize the suspension                                  ants". But we will pay for testing which is
                  of business and to continue "opera­                                  performed in the course of extracting the
                  tions":                                                              "pollutants" from the land or water.

                   (i) At the described premises; or                                   The most we will pay for each location un­
                                                                                       der this Additional Coverage is $10,000 for
                   (ii) At replacement premises or at                                  the sum of all such expenses arising out of
                        temporary locations, including re­                             Covered Causes of Loss occurring during
                        location expenses, and costs to                                each separate 12-month period of this pol­
                        equip and operate the replace­                                 icy.
                        ment or temporary locations.
                                                                                    i. Civil Authority
              (b) To minimize the suspension of busi­
                  ness if you cannot continue "opera­                                  When a Covered Cause of Loss causes
                  tions".                                                              damage to property other than property at
                                                                                       the described premises, we will pay for the
              (c) To:                                                                  actual loss of Business Income you sustain
                   (i) Repair or replace any property; or                              and necessary Extra Expense caused by
                                                                                       action of civil authority that prohibits access
                   (ii) Research, replace or restore the
                                                                                       to the described premises, provided that
                        lost information on damaged
                                                                                       both of the following apply:
                        "valuable papers and records";



  BP 00 03 01 10        Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 7 of 48
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 200 of 269 Page ID #:212



  BUSINESSOWNER’S POLICY

           (1) Access to the area immediately sur­                                k. Forgery Or Alteration
                 rounding the damaged property is pro­                               (1) We will pay for loss resulting directly
                 hibited by civil authority as a result of                                 from forgery or alteration of, any check,
                 the damage, and the described prem­                                       draft, promissory note, bill of exchange
                 ises are within that area but are not                                     or similar written promise of payment in
                 more than one mile from the damaged                                       "money", that you or your agent has is­
                 property; and                                                             sued, or that was issued by someone
           (2) The action of civil authority-is taken in                                   who impersonates you or your agent.
                 response to dangerous physical condi­                               (2) If you are sued for refusing to pay the
                 tions resulting from the damage or con­                                   check, draft, promissory note, bill of ex­
                 tinuation of the Covered Cause of Loss                                    change or similar written promise of
                 that caused the damage, or the action is                                  payment in "money", on the basis that it
                 taken to enable a civil authority to have                                 has been forged or altered, and you
                 unimpeded access to the damaged                                           have our written consent to defend
                 property.                                                                 against the suit, we will pay for any rea­
             Civil Authority coverage for Business In­                                     sonable legal expenses that you incur in
             come will begin 72 hours after the time of                                    that defense.
             the first action of civil authority that prohibits                       (3) For the purpose of this coverage, check
             access to the described premises and will                                     includes a substitute check as defined in
             apply for a period of up to four consecutive                                  the Check Clearing for the 21st Century
             weeks from the date on which such cover­                                      Act, and will be treated the same as the
             age began.                                                                    original it replaced.
             Civil Authority coverage for necessary Extra                             (4) The most we will pay for any loss, in­
             Expense will begin immediately after the                                      cluding legal expenses, under this Addi­
             time of the first action of civil authority that                              tional Coverage is $2,500, unless a
             prohibits access to the described premises                                    higher Limit of Insurance is shown in the
             and will end:                                                                 Declarations.
           (1) Four consecutive weeks after the date                               l. Increased Cost Of Construction
                 of that action; or
                                                                                      (1) This Additional Coverage applies only to
           (2) When your Civil Authority coverage for                                      buildings insured on a replacement cost
                 Business Income ends;                                                     basis.
             whichever is later.                                                      (2) In the event of damage by a Covered
             The definitions of Business Income and Ex­                                    Cause of Loss to a building that is Cov­
             tra Expense contained in the Business In­                                     ered Property, we will pay the increased
             come and Extra Expense Additional Cover­                                      costs incurred , to comply with enforce­
             ages also apply to this Civil Authority                                       ment of an ordinance or law in the
             Additional Coverage. The Civil Authority                                      course of repair, rebuilding or replace­
             Additional Coverage is not subject to the                                     ment of damaged parts of that property,
             Limits of Insurance of Section I - Property.                                  subject to the limitations stated in Para­
         J. Money Orders And "Counterfeit Money"                                           graphs (3) through (9) of this Additional
                                                                                           Coverage.
             We will pay for loss resulting directly from
             your having accepted in good faith, in ex­                               (3) The ordinance or law referred to in
             change for merchandise, "money" or ser­                                       Paragraph (2) of this Additional Cover­
             vices:                                                                        age is an ordinance or law that regu­
                                                                                           lates the construction or repair of build­
            (1) Money orders issued by any post office,                                    ings or establishes zoning or land use
                 express company or bank that are not                                      requirements at the described premises,
                 paid upon presentation; or                                                and is in force at the time of loss.
            (2) "Counterfeit money" that is acquired                                  (4) Under this Additional Coverage, we will
                 during the regular course of business.                                    not pay any costs due to an ordinance
             The most we will pay for any loss under this                                  or law that:
             Additional Coverage is $1,000.                                               (a) You were required to comply with
                                                                                               before the loss, even when the build­
                                                                                               ing was undamaged; and


  Page 8 of 48       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 201 of 269 Page ID #:213



                                                                                                                   COVERAGE FORM

              (b) You failed to comply with.                                           (c) If the ordinance or law requires relo­
           (5) Under this Additional Coverage, we will                                        cation to another premises, the most
                not pay for;                                                                  we will pay for the Increased Cost of
                                                                                              Construction is the increased cost of
              (a) The enforcement of any ordinance or                                         construction at the new premises.
                    law which requires demolition, repair,
                    replacement, reconstruction, remod­                            (8) This Additional Coverage is not subject
                    eling or remediation of property due                                 to the terms of the Ordinance Or Law
                    to contamination by "pollutants" or                                  Exclusion, to the extent that such Exclu­
                    due to the presence, growth, prolif­                                 sion would conflict with the provisions of
                    eration, spread or any activity of                                   this Additional Coverage.
                    "fungi", wet rot or dry rot; or                                (9) The costs addressed in the Loss Pay­
              (b) Any costs associated with the en­                                      ment Property Loss Condition in Section
                    forcement of an ordinance or law                                     I - Property do not include the increased
                    which requires any insured or others                                 cost attributable to enforcement of an
                    to test for, monitor, clean up, re­                                  ordinance or law. The amount payable
                    move, contain, treat, detoxify or neu­                               under this Additional Coverage, as
                    tralize, or in any way respond to or                                 stated in Paragraph (6) of this Additional
                    assess the effects of "pollutants",                                  Coverage, is not subject to such limita­
                    "fungi", wet rot or dry rot.                                         tion.
           (6) The most we will pay under this Addi­                             m. Business Income From Dependent
                tional Coverage, for each described                                  Properties
                building insured under Section I - Prop­                           (1) We will pay for the actual loss of Busi­
                erty, is $10,000. If a damaged build-                                    ness Income you sustain due to physical
                ing(s) is covered under a blanket Limit                                  loss or damage at the premises of a de­
                of Insurance which applies to more than                                  pendent property caused by or resulting
                one building or item of property, then the                               from any Covered Cause of Loss.
                most we will pay under this Additional                                   However, this Additional Coverage does
                Coverage, for each damaged building, is                                  not apply when the only loss to depend­
                $10,000.                                                                 ent property is loss or damage to "elec­
                The amount payable under this Addi­                                      tronic data", including destruction or cor­
                tional Coverage is additional insurance.                                 ruption of "electronic data". If the
           (7) With respect to this Additional Cover­                                    dependent property sustains loss or
                                                                                         damage to "electronic data" and other
                age;
                                                                                         property, coverage under this Additional
               (a) We will not pay for the Increased                                     Coverage will not continue once the
                    Cost of Construction;                                                other property is repaired, rebuilt or re­
                    (i) Until the property is actually re­                               placed.
                         paired or replaced, at the same                                 The most we will pay under this Addi­
                         or another premises; and                                        tional Coverage is $5,000 unless a
                   (ii) Unless the repairs or replace­                                   higher Limit of Insurance is indicated in
                         ment are made as soon as rea­                                   the Declarations.
                         sonably possible after the loss or                         (2) We will reduce the amount of your Busi­
                         damage, not to exceed two                                       ness Income loss, other than Extra Ex­
                         years. We may extend this period                                pense, to the extent you can resume
                         in writing during the two years.                                "operations", in whole or in part, by us­
               (b) If the building is repaired or replaced                               ing any other available;
                    at the same premises, or if you elect                               (a) Source of materials; or
                    to rebuild at another premises, the
                    most we will pay for the Increased                                 (b) Outlet for your products.
                    Cost of Construction is the increased                           (3) If you do not resume "operations", or do
                    cost of construction at the same                                      not resume "operations" as quickly as
                    premises.                                                            possible, we will pay based on the
                                                                                          length of time it would have taken to re­
                                                                                         sume "operations" as quickly as possi-
                                                                                          ble.


  BP 00 03 01 10       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 9 of 48
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 202 of 269 Page ID #:214



 BUSINESSOWNER’S POLICY

           (4) Dependent property means property                                       (2) We will pay for expenses incurred to
               owned by others whom you depend on                                          remove or replace obstructions when
               to;                                                                         repairing or replacing glass that is part
                                                                                           of a building. This does not include re­
              (a) Deliver materials or services to you,
                                                                                           moving or replacing window displays.
                  or to others for your account. But
                  services does not mean water,                                     o. Fire Extinguisher Systems Recharge
                  communication or power supply ser­                                   Expense
                  vices;                                                               (1) We will pay;
              (b) Accept your products or services;                                         (a) The cost of recharging or replacing,
              (c) Manufacture your products for deliv­                                          whichever is less, your fire extin­
                  ery to your customers under contract                                          guishers and fire extinguishing sys­
                  for sale; or                                                                  tems (including hydrostatic testing if
                                                                                                needed) if they are discharged on or
              (d) Attract customers to your business.
                                                                                                within 100 feet of the described
                  The dependent property must be located                                        premises; and
                  in the coverage territory of this policy.
                                                                                            (b) For loss or damage to Covered
           (5) The coverage period for Business In­                                             Property if such loss or damage is
               come under this Additional Coverage;                                             the result of an accidental discharge
              (a) Begins 72 hours after the time of                                             of chemicals from a fire extinguisher
                  direct physical loss or damage                                                or a fire extinguishing system.
                  caused by or resulting from any Cov­                                 (2) No coverage will apply if the fire extin­
                  ered Cause of Loss at the premises                                       guishing system is discharged during in­
                  of the dependent property; and                                           stallation or testing.
              (b) Ends on the date when the property                                   (3) The most we will pay under this Addi­
                  at the premises of the dependent                                         tional Coverage is $5,000 in any one
                  property should be repaired, rebuilt                                     occurrence.
                  or replaced with reasonable speed
                                                                                    p. Electronic Data
                  and similar quality.
                                                                                       (1) Subject to the provisions of this Addi­
           (6) The Business Income coverage period,
                                                                                           tional Coverage, we will pay for the cost
               as stated in Paragraph (5), does not in­
                                                                                           to replace or restore "electronic data"
               clude any increased period required due
                                                                                           which has been destroyed or corrupted
               to the enforcement of any ordinance or
                                                                                           by a Covered Cause of Loss. To the ex­
               law that;
                                                                                           tent that "electronic data" is not replaced
              (a) Regulates the construction, use or                                       or restored, the loss will be valued at the
                  repair, or requires the tearing down                                     cost of replacement of the media on
                  of any property; or                                                      which the "electronic data" was stored,
              (b) Requires any insured or others to                                        with blank media of substantially identi­
                  test for, monitor, clean up, remove,                                     cal type.
                  contain, treat, detoxify or neutralize,                               (2) The Covered Causes of Loss applicable
                  or in any way respond to, or assess                                       to Business Personal Property include a
                  the effects of "pollutants".                                              computer virus, harmful code or similar
                  The expiration date of this policy will not                               instruction introduced into or enacted on
                  reduce the Business Income coverage                                       a computer system (including "electronic
                  period.                                                                   data") or a network to which it is con­
                                                                                            nected, designed to damage or destroy
           (7) The definition of Business Income con­
                                                                                            any part of the system or disrupt its
               tained in the Business Income Addi­
                                                                                            normal operation. But there is no cover­
               tional Coverage also applies to this
                                                                                            age for loss or damage caused by or re­
               Business Income From Dependent
                                                                                            sulting from manipulation of a computer
               Properties Additional Coverage.
                                                                                            system (including "electronic data") by
        n. Glass Expenses                                                                   any employee, including a temporary or
           (1) We will pay for expenses incurred to put                                     leased employee, or by an entity re­
               up temporary plates or board up open­                                        tained by you, or for you, to inspect, de­
               ings if repair or replacement of damaged                                     sign, install, modify, maintain, repair or
               glass is delayed.                                                            replace that system.

  Page 10 of 48        Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 203 of 269 Page ID #:215



                                                                                                                   COVERAGE FORM

          (3) The most we will pay under this Addi­                                         leased employee, or by an entity re­
                tional Coverage - Electronic Data for all                                   tained by you, or for you, to inspect,
                loss or damage sustained in any one                                         design, install, modify, maintain, re­
                policy year, regardless of the number of                                    pair or replace that system.
                occurrences of loss or damage or the                                (3) The most we will pay under this Addi­
                number of premises, locations or com­                                   tional Coverage - Interruption Of Com­
                puter systems involved, is $10,000,                                     puter Operations for all loss sustained
                unless a higher Limit of Insurance is                                   and expense incurred in any one policy
                shown in the Declarations. If loss pay­                                 year, regardless of the number of inter­
                ment on the first occurrence does not                                   ruptions or the number of premises, lo­
                exhaust this amount, then the balance is                                cations or computer systems involved, is
                available for subsequent loss or damage                                 $10,000 unless a higher Limit of Insur­
                sustained in, but not after, that policy                                ance is shown in the Declarations. If
                year. With respect to an occurrence                                     loss payment relating to the first inter­
                which begins in one policy year and                                     ruption does not exhaust this amount,
                continues or results in additional loss or                              then the balance is available for loss or
                damage in a subsequent policy year(s),                                  expense sustained or incurred as a re­
                all loss or damage is deemed to be sus­                                 sult of subsequent interruptions in that
                tained in the policy year in which the oc­                              policy year. A balance remaining at the
                currence began.                                                         end of a policy year does not increase
        q. Interruption Of Computer Operations                                          the amount of insurance in the next pol­
           (1) Subject to all provisions of this Addi­                                  icy year. With respect to any interruption
                tional Coverage, you may extend the in­                                 which begins in one policy year and
                surance that applies to Business Income                                 continues or results in additional loss or
                and Extra Expense to apply to a sus­                                    expense in a subsequent policy year(s),
                pension of "operations" caused by an in­                                all loss and expense is deemed to be
                terruption in computer operations due to                                sustained or incurred in the policy year
                destruction or corruption of "electronic                                in which the interruption began.
                data" due to a Covered Cause of Loss.                               (4) This Additional Coverage - Interruption
           (2) With respect to the coverage provided                                    Of Computer Operations does not apply
                under this Additional Coverage, the                                     to loss sustained or expense incurred
                Covered Causes of Loss are subject to                                   after the end of the "period of restora­
                the following:                                                          tion", even if the amount of insurance
                                                                                        stated in (3) above has not been ex­
               (a) Coverage under this Additional Cov­                                  hausted.
                     erage - Interruption Of Computer
                     Operations is limited to the "specified                        (5) Coverage for Business Income does not
                     causes of loss" and Collapse.                                      apply when a suspension of "operations"
                                                                                        is caused by destruction or corruption of
              (b) If the Businessowners Coverage                                        "electronic data", or any loss or damage
                     Form is endorsed to add a Covered                                  to "electronic data", except as provided
                     Cause of Loss, the additional Cov­                                 under Paragraphs (1) through (4) of this
                     ered Cause of Loss does not apply                                  Additional Coverage.
                     to the coverage provided under this
                     Additional Coverage.                                           (6) Coverage for Extra Expense does not
                                                                                        apply when action is taken to avoid or
               (c) The Covered Causes of Loss include                                   minimize a suspension of "operations"
                     a computer virus, harmful code or                                  caused by destruction or corruption of
                     similar instruction introduced into or                             "electronic data", or any loss or damage
                     enacted on a computer system (in­                                  to "electronic data", except as provided
                     cluding "electronic data") or a net­                               under Paragraphs (1) through (4) of this
                     work to which it is connected, de­                                 Additional Coverage.
                     signed to damage or destroy any
                     part of the system or disrupt its nor­                       r. Limited Coverage For "Fungi", Wet Rot
                     mal operation. But there is no cover­                           Or Dry Rot
                     age for an interruption related to ma­                         (1) The coverage described in Paragraphs
                     nipulation of a computer system                                    r.(2) and r.(6) only applies when the
                     (including "electronic data") by any                               "fungi", wet rot or dry rot are the result of
                     employee, including a temporary or                                 a "specified cause of loss" other than

  BP 00 03 01 10      ■Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 11 of 48
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 204 of 269 Page ID #:216



  BUSINESSOWNER’S POLICY

                fire or lightning that occurs during the                                If there is covered loss or damage to
                policy period and only if all reasonable                                Covered Property, not caused by
                means were used to save and preserve                                    "fungi", wet rot or dry rot, loss payment
                the property from further damage at the                                 will not be limited by the terms of this
                time of and after that occurrence.                                      Limited Coverage, except to the extent
           (2) We will pay for loss or damage by                                        that "fungi", wet rot or dry rot causes an
                "fungi", wet rot or dry rot. As used in this                            increase in the loss. Any such increase
                Limited Coverage, the term loss or                                      in the loss will.be subject to the terms of
                                                                                        this Limited Coverage.
                damage means:
              (a) Direct physical loss or damage to                                (5) The terms of this Limited Coverage do
                     Covered Property caused by "fungi",                                not increase or reduce the coverage
                     wet rot or dry rot, including the cost                             provided under the Water Damage,
                                                                                        Other Liquids, Powder Or Molten Mate­
                     of removal of the "fungi", wet rot or
                                                                                        rial Damage or Collapse Additional Cov­
                     dry rot;
                                                                                        erages.
              (b) The cost to tear out and replace any
                     part of the building or other property                        (6) The following applies only if Business
                     as needed to gain access to the                                    Income and/or Extra Expense Coverage
                                                                                        applies to the described premises and
                     "fungi", wet rot or dry rot; and
                                                                                        only if the suspension of "operations"
               (c) The cost of testing performed after                                  satisfies all the terms and conditions of
                     removal, repair, replacement or res­                               the applicable Business Income and/or
                     toration of the damaged property is                      '         Extra Expense Additional Coverage.
                     completed, provided there is a rea­
                     son to believe that "fungi", wet rot or                           (a) If the loss which resulted in "fungi",
                     dry rot are present.                                                    wet rot or dry rot does not in itself
                                                                                             necessitate a suspension of "opera­
           (3) The coverage described under this                                             tions", but such suspension is nec­
                Limited Coverage is limited to $15,000.                                      essary due to loss or damage to
                Regardless of the number of claims, this                                     property caused by "fungi", wet rot or
                limit is the most we will pay for the total                                  dry rot, then our payment under the
                of all loss or damage arising out of all                                     Business Income and/or Extra Ex­
                occurrences of "specified causes of                                          pense is limited to the amount of loss
                loss" (other than fire or lightning) which                                   and/or expense sustained in a period
                take place in a 12-month period (starting                                    of not more than 30 days. The days
                with the beginning of the present annual                                     need not be consecutive.
                policy period). With respect to a particu­
                 lar occurrence of loss which results in                               (b) If a covered suspension of "opera­
                "fungi", wet rot or dry rot, we will not pay                                 tions" was caused by loss or damage
                more than the total of $15,000 even if                                       other than "fungi", wet rot or dry rot,
                the "fungi", wet rot or dry rot continues                                    but remediation of "fungi", wet rot or
                to be present or active, or recurs, in a                                     dry rot prolongs the "period of resto­
                                                                                             ration", we will pay for loss and/or
                 later policy period.
                                                                                             expense sustained during the delay
           (4) The coverage provided under this Lim­                                         (regardless of when such a delay
                 ited Coverage does not increase the                                         occurs during the "period of restora­
                applicable Limit of Insurance on any                                         tion"), but such coverage is limited to
                 Covered Property. If a particular occur­                                    30 days. The days need not be con­
                 rence results in loss or damage by                                          secutive.
                "fungi", wet rot or dry rot, and other loss
                or damage, we will not pay more, for the                     6. Coverage Extensions
                total of all loss or damage, than the ap­                       In addition to the Limits of Insurance of Section
                 plicable Limit of Insurance on the af­                         I - Property, you may extend the insurance
                fected Covered Property.                                        provided by this policy as provided below.
                                                                                Except as othenwise provided, the following Ex­
                                                                                tensions apply to property located in or on the
                                                                                building described in the Declarations or in the
                                                                                open (or in a vehicle) within 100 feet of the de­
                                                                                scribed premises.


  Page 12 of 48     Includes copyrighted material of the Insurance Setvices.Office, Inc., used with its permission.   BP 00 03 01 10
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 205 of 269 Page ID #:217



                                                                                                                   COVERAGE FORM

        a. Newly Acquired Or Constructed                                                 (c) You report values to us.
           Property                                                                       We will charge you additional premium
           (1) Buildings                                                                  for values reported from the date you
                                                                                          acquire the property or begin construc­
               If this policy covers Buildings, you may
                                                                                          tion of that part of the building that would
               extend that insurance to apply to;
                                                                                          qualify as covered property.
              (a) Your new buildings while being built
                                                                                .b. Personal Property Off-premises-
                  on the described premises; and
              (b) Buildings you acquire at premises                                   You may extend the insurance provided by
                  other than the one described, in­                                   this policy to apply to your Covered Prop­
                                                                                      erty, other than "money" and "securities",
                  tended for;
                                                                                      "valuable papers and records" or accounts
                   (i) Similar use as the building de­                                receivable, while it is in the course of transit
                       scribed in the Declarations; or                                or at a premises you do not own, lease or
                   (ii) Use as a warehouse.                                           operate. The most we will pay for loss or
                                                                                      damage under this Extension is $10,000.
               The most we will pay for loss or damage
               under this Extension is $250,000 at                               c. Outdoor Property
               each building.                                                         You may extend the insurance provided by
           (2) Business Personal Property                                             this policy to apply to your outdoor fences,
                                                                                      radio and television antennas (including
               If this policy covers Business Personal
                                                                                      satellite dishes), signs (other than signs at­
               Property, you may extend that insurance
                                                                                      tached to buildings), trees, shrubs and
               to apply to:
                                                                                      plants, including debris removal expense.
                   (a) Business     Personal   Property,                              Loss or damage must be caused by or re­
                       including such property that you                               sult from any of the following causes of
                       newly acquire, at any location                                 loss;
                       you acquire;
                                                                                     (1) Fire;
                   (b) Business     Personal     Property,
                                                                                     (2) Lightning;
                       including such property that you
                       newly acquire, located at your                                (3) Explosion;
                       newly constructed or acquired                                 (4) Riot or Civil Commotion; or
                       buildings at the location de­
                       scribed in the Declarations; or                               (5) Aircraft.
                                                                                      The most we will pay for loss or damage
                   (c) Business Personal Property that
                                                                                      under this Extension is $2,500, unless a
                       you newly acquire, located at the
                                                                                      higher Limit of Insurance for Outdoor Prop­
                       described premises.
                                                                                      erty is shown in the Declarations, but not
               This Extension does not apply to per­                                  more than $1,000 for any one tree, shrub or
               sonal property that you temporarily ac­                                plant.
               quire in the course of installing or per­
               forming work on such property or your                             d. Personal Effects
               wholesale activities.                                                  You may extend the insurance that applies
               The most we will pay for loss or damage                                to Business Personal Property to apply to
                                                                                      personal effects owned by you, your offi­
               under this Extension is $100,000 at
                                                                                      cers, your partners or "members", your
               each building.
                                                                                      "managers" or your employees. This exten­
           (3) Period Of Coverage                                                     sion does not apply to:
               With respect to insurance on or at each                               (1) Tools or equipment used in your busi­
               newly acquired or constructed property,                                   ness; or
               coverage will end when any of the fol­
                                                                                     (2) Loss or damage by theft.
               lowing first occurs:
                                                                                      The most we will pay for loss or damage
              (a) This policy expires;
                                                                                      under this Extension is $2,500 at each de­
              (b) 30 days expire after you acquire the                                scribed premises.
                  property or begin construction of that
                  part of the building that would qualify
                  as covered property; or


  BP 00 03 01 10       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 13 of 48
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 206 of 269 Page ID #:218



BUSINESSOWNER’S POLICY

      e. Valuable Papers And Records                                             f. Accounts Receivable
         (1) You may extend the insurance that                                      (1) You may extend the insurance that
             applies to Business Personal Property                                       applies to Business Personal Property
             to apply to direct physical loss or dam­                                    to apply to accounts receivable. We will
             age to "valuable papers and records"                                        pay:
             that you own, or that are in your care,                                    (a) All amounts due from your custom-
             custody or control caused by or resulting                                     -ers that you are unable to collect;
             from a Covered Cause of Loss. This                                          (b) Interest charges on any loan re­
             Coverage Extension includes the cost to                                         quired to offset amounts you are un­
              research, replace or restore the lost in­                                      able to collect pending our payment
             formation on "valuable papers and re­                                           of these amounts;
             cords" for which duplicates do not exist.
                                                                                         (c) Collection expenses in excess of
         (2) This Coverage Extension does not apply                                          your normal collection expenses that
              to:                                                                            are made necessary by loss or dam­
             (a) Property held as samples or for                                             age; and
                  delivery after sale; and                                               (d) Other reasonable expenses that you
             (b) Property in storage away from the                                           incur to reestablish your records of
                 premises shown in the Declarations.                                         accounts receivable;
          (3) The most we will pay under this Cover­                                      that, result from direct physical loss or
              age Extension for loss or damage to                                         damage by any Covered Cause of Loss
              "valuable papers and records" in any                                        to your records of accounts receivable.
              one occurrence at the described prem­                                  (2) The most we will pay under this Cover­
              ises is $10,000, unless a higher Limit of                                  age Extension for loss or damage in any
              Insurance for "valuable papers and re­                                     one occurrence at the described prem­
              cords" is shown in the Declarations.                                       ises is $10,000, unless a higher Limit of
              For "valuable papers and records" not at                                   Insurance for accounts receivable is
              the described premises, the most we will                                   shown in the Declarations.
              pay is $5,000.                                                             For accounts receivable not at the de­
          (4) Loss or damage to "valuable papers and                                     scribed premises, the most we will pay
               records" will be valued at the cost of res­                               is $5,000.
              toration or replacement of the lost or                                 (3) Paragraph B. Exclusions in Section I -
               damaged information. To the extent that                                   Property does not apply to this Cover­
              the contents of the "valuable papers and                                   age Extension except for:
               records" are not restored, the "valuable
               papers and records" will be valued at                                      (a) Paragraph          B.I.c.,   Governmental
               the cost of replacement with blank mate­                                       Action;
               rials of substantially identical type.                                     (b) Paragraph B.I.d., Nuclear Hazard;
          (5) Paragraph B. Exclusions in Section I -                                      (c) Paragraph B.I.f., War And Military
               Property does not apply to this Cover­                                         Action;
               age Extension except for:
                                                                                          (d) Paragraph B.2.f., Dishonesty;
              (a) Paragraph B.I.c., Governmental                                          (e) Paragraph B.2.g., False Pretense;
                  Action;
                                                                                           (f) Paragraph B.3.; and
              (b) Paragraph B.I.d., Nuclear Hazard;
                                                                                          (g) Paragraph B.6., Accounts Receiv­
              (c) Paragraph B.I.f., War And Military
                                                                                              able Exclusion.
                  Action;
              (d) Paragraph B.2.f., Dishonesty;                           B. Exclusions
                                                                             1. We will not pay for loss or damage caused
              (e) Paragraph B.2.g., False Pretense;
                                                                                directly or indirectly by any of the following.
                  (f) Paragraph B.2.m.(2),           Errors     Or              Such loss or damage is excluded regardless of
                      Omissions; and                                            any other cause or event that contributes con­
              (g) Paragraph B.3.                                                currently or in any sequence to the loss. These
                                                                                exclusions apply whether or not the loss event
                                                                                results in widespread damage or affects a sub­
                                                                                stantial area.

                      Includes copyrighted material of the Insurance Senrices Office, Inc., used with its permission.      BP 00 03 01 10
  Page 14 of 48
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 207 of 269 Page ID #:219



                                                                                                                     COVERAGE FORM

        a. Ordinance Or Law                                                               (a) Airborne volcanic blast or airborne
          (1) The enforcement of any ordinance or                                              shock waves;
                 law;                                                                     (b) Ash, dust or particulate matter; or
                (a) Regulating the construction, use or                                   (c) Lava flow.
                      repair of any property; or                                           All volcanic eruptions that occur within
               (b) Requiring the tearing down of any                                       any 168-hour period will constitute a sin­
                      property, including the cost of remov­                               gle occurrence.
                      ing its debris.                                                      Volcanic action does not include the
          (2) This exclusion. Ordinance Or Law, ap­                                        cost to remove ash, dust or particulate
                 plies whether the loss results from:                                      matter that does not cause direct physi­
                (a) An ordinance or law that is enforced                                   cal loss of or damage to Covered Prop­
                      even if the property has not been                                    erty.
                      damaged; or                                                  c. Governmental Action
               (b) The increased costs incurred to                                    Seizure or destruction of property by order
                      comply with an ordinance or law in                              of governmental authority.
                      the course of construction, repair,                             But we will pay for loss or damage caused
                      renovation, remodeling or demolition                            by or resulting from acts of destruction or­
                      of property or removal of its debris,                           dered by governmental authority and taken
                      following a physical loss to that prop­                         at the time of a fire to prevent its spread, if
                      erty.                                                           the fire would be covered under this policy.
        b. Earth Movement                                                          d. Nuclear Hazard
          (1) Earthquake, including any earth sinking,                                Nuclear reaction or radiation, or radioactive
                 rising or shifting related to such event;                            contamination, however caused.
           (2) Landslide, including any earth sinking,                                But if nuclear reaction or radiation, or radio­
                 rising or shifting related to such event;                            active contamination, results in fire, we will
           (3) Mine subsidence, meaning subsidence                                    pay for the loss or damage caused by that
                 of a man-made mine, whether or not                                   fire.
                 mining activity has ceased;                                       e. Utility Services
           (4) Earth sinking (other than sinkhole col­                                The failure of power, communication, water
                 lapse), rising or shifting including soil                            or other utility service supplied to the de­
                 conditions which cause settling, crack­                              scribed premises, however caused, if the
                 ing or other disarrangement of founda­                               failure:
                 tions or other parts of realty. Soil condi­
                 tions include contraction, expansion,                                (1) Originates away from the described
                 freezing, thawing, erosion, improperly                                    premises; or
                 compacted soil and the action of water                               (2) Originates at the described premises,
                 under the ground surface.                                                 but only if such failure involves equip­
            But if Earth Movement, as described in                                         ment used to supply the utility service to
            Paragraphs (1) through (4) above, results in                                   the described premises from a source
            fire or explosion, we will pay for the loss or                                 away from the described premises.
            damage caused by that fire or explosion.                                  Failure of any utility service includes lack of
          (5) Volcanic eruption, explosion or effusion.                               sufficient capacity and reduction in supply.
                 But if volcanic eruption, explosion or ef­                           Loss or damage caused by a surge of
                 fusion results in fire, building glass                               power is also excluded, if the surge would
                 breakage or volcanic action, we will pay                             not have occurred but for an event causing
                 for the loss or damage caused by that                                a failure of power.
                 fire, building glass breakage or volcanic                            But if the failure or surge of power, or the
                 action.                                                              failure of communication, water or other util­
                 Volcanic action means direct loss or                                 ity service, results in a Covered Cause of
                 damage resulting from the eruption of a                              Loss, we will pay for the loss or damage
                 volcano when the loss or damage is                                   caused by that Covered Cause of Loss.
                 caused by:


  BP 00 03 01 10       Includes copyrighted material of the Insurance Services Office, Inc., used virith its permission.   Page 15 of 48
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 208 of 269 Page ID #:220



  BUSINESSOWNER’S POLICY

            Communication services include but are not                               But if any of the above, in Paragraphs (1)
            limited to service relating to Internet access                           through (5), results in fire, explosion or
            or access to any electronic, cellular or satel­                          sprinkler leakage, we will pay for the loss or
            lite network.                                                            damage caused by that fire, explosion or
            This exclusion does not apply to loss or                                 sprinkler leakage.
            damage to "computer(s)" and "electronic                              h. Certain Computer-related Losses
            data".                                                                  (1) The failure, malfunction or inadequacy
        f. War And Military Action                                                       of;
           (1) War, including undeclared or civil war;                                  (a) Any of the following, whether belong­
           (2) Warlike action by a military force, includ­                                    ing to any insured or to others:
                 ing action in hindering or defending                                         (i) "Computer” hardware, including
                 against an actual or expected attack, by                                         microprocessors or other elec­
                 any government, sovereign or other au­                                           tronic data processing equipment
                 thority using military personnel or other                                        as may be described elsewhere
                 agents; or                                                                       in this policy;
           (3) Insurrection,       rebellion,    revolution,                                 (ii) "Computer" application software
                 usurped power, or action taken by gov­                                           or other "electronic data" as may
                 ernmental authority in hindering or de­                                          be described elsewhere in this
                 fending against any of these.                                                    policy;
        g. Water                                                                            (ill) "Computer" operating systems
           (1) Flood, surface water, waves (including                                             and related software;
                 tidal wave and tsunami), tides, tidal wa­                                  (iv) "Computer" networks;
                 ter, overflow of any body of water, or                                      (v) Microprocessors         ("computer”
                 spray from any of these, all whether or                                          chips) not part of any "computer"
                 not driven by wind (including storm                                              system; or
                 surge);
                                                                                            (vi) Any other computerized or elec­
           (2) Mudslide or mudflow;                                                               tronic equipment or components;
           (3) Water that backs up or overflows or is                                             or
                 othenwise discharged from a sewer,                                     (b) Any other products, and any ser­
                 drain, sump, sump pump or related .                                          vices, data or functions that directly
                 equipment;                                                                   or indirectly use or rely upon, in any
           (4) Water under the ground surface press­                                          manner, any of the items listed in
                 ing on, or flowing or seeping through:                                       Paragraph (a) above;
                (a) Foundations, walls, floors or paved                                  due to the inability to correctly recog­
                      surfaces;                                                          nize, distinguish, interpret or accept one
                (b) Basements, whether paved or not; or                                  or more dates or times. An example is
                                                                                         the inability of computer software to rec­
                (c) Doors, windows or other openings;                                    ognize the year 2000.
                      or
                                                                                    (2) Any advice, consultation, design,
           (5) Waterborne material carried or other­                                     evaluation, inspection, installation, main­
                 wise moved by any of the water referred                                 tenance, repair, replacement or supervi­
                 to in Paragraph (1), (3) or (4), or mate­                               sion provided or done by you or for you
                 rial carried or otherwise moved by mud­                                 to determine, rectify or test for, any po­
                 slide or mudflow.                                                       tential or actual problems described in
            This exclusion applies regardless of                                         Paragraph (1) above.
            whether any of the above, in Paragraphs                                  Flowever, if excluded loss or damage, as
            (1) through (5), is caused by an act of na­                              described in Paragraph (1) above results in
            ture or is otherwise caused. An example of                               a "specified cause of loss" under Section I -
            a situation to which this exclusion applies is                           Property, we will pay only for the loss or
            the situation where a dam, levee, seawall or                             damage caused by such "specified cause
            other boundary or containment system fails                               of loss".
            in whole or in part, for any reason, to con­
            tain the water.


  Page 16 of 48     Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 209 of 269 Page ID #:221



                                                                                                                   COVERAGE FORM

             We will not pay for repair, replacement or                                (4) Electromagnetic waves or microwaves.
             modification of any items in Paragraph                                     But if fire results, we will pay for the loss or
             (1)(a) or (1)(b) to correct any deficiencies or                            damage caused by fire.
             change any features.
                                                                                        We will pay for loss or damage to "com-
         i. "Fungi", Wet Rot Or Dry Rot                                                 puter(s)" due to artificially generated elec­
             Presence, growth, proliferation, spread or                                 trical, magnetic or electromagnetic energy if
             any activity of "fungi", wet rot or dry rot.                               such loss or damage is caused by or results
             But if "fungi", wet rot or dry rot result in a                             from:
             "specified cause of loss", we will pay for the                            (1) An occurrence that took place within
             loss or damage caused by that "specified                                        100 feet of the described premises; or
             cause of loss".                                                           (2) Interruption of electric power supply,
             This exclusion does not apply:                                                  power surge, blackout or brownout if the
            (1) When "fungi", wet rot or dry rot result                                      cause of such occurrence took place
                 from fire or lightning; or                                                 within 100 feet of the described prem­
                                                                                             ises.
            (2) To the extent that coverage is provided
                 in the Limited Coverage For "Fungi",                            b.     Consequential Losses
                 Wet Rot Or Dry Rot Additional Cover­                                   Delay, loss of use or loss of market.
                 age, with respect to loss or damage by a                        c.     Smoke, Vapor, Gas
                 cause of loss other than fire or lightning.
                                                                                        Smoke, vapor or gas from agricultural
        j. Virus Or Bacteria                                                            smudging or industrial operations.
            (1) Any virus, bacterium or other microor­                           d.     Steam Apparatus
                 ganism that induces or is capable of in­
                 ducing physical distress, illness or dis­                              Explosion of steam boilers, steam pipes,
                 ease.                                                                  steam engines or steam turbines owned or
                                                                                        leased by you, or operated under your con­
            (2) However, the exclusion in Paragraph (1)                                 trol. But if explosion of steam boilers, steam
                 does not apply to loss or damage                                       pipes, steam engines or steam turbines re­
                 caused by or resulting from "fungi", wet                               sults in fire or combustion explosion, we will
                 rot or dry rot. Such loss or damage is                                 pay for the loss or damage caused by that
                 addressed in Exclusion i.;                                             fire or combustion explosion. We will also
            (3) With respect to any loss or damage                                      pay for loss or damage caused by or result­
                 subject to the exclusion in Paragraph                                  ing from the explosion of gases or fuel
                 (1), such exclusion supersedes any ex­                                 within the furnace of any fired vessel or
                 clusion relating to "pollutants".                                      within the flues or passages through which
     2. We will not pay for loss or damage caused by                                    the gases of combustion pass.
        or resulting from any of the following:                                  e.     Frozen Plumbing
        a. Electrical Apparatus                                                         Water, other liquids, powder or molten ma­
             Artificially generated electrical, magnetic or                             terial that leaks or flows from plumbing,
             electromagnetic energy that damages, dis­                                  heating, air conditioning or other equipment
             turbs, disrupts or otherwise interferes with                               (except fire protective systems) caused by
             any:                                                                       or resulting from freezing, unless:
            (1) Electrical or electronic wire, device,                                 (1) You do your best to maintain heat in the
                 appliance, system or network; or                                            building or structure; or
            (2) Device, appliance, system or network                                   (2) You drain the equipment and shut off
                 utilizing cellular or satellite technology.                                the supply if the heat is not maintained.
             For the purpose of this exclusion, electrical,                       f.    Dishonesty
             magnetic or electromagnetic energy in­                                     Dishonest or criminal acts by you, anyone
             cludes but is not limited to:                                              else with an interest in the property, or any
            (1) Electrical current, including arcing;                                   of your or their partners, "members", offi­
                                                                                        cers, "managers", employees, directors,
            (2) Electrical charge produced or conducted                                 trustees, authorized representatives or any­
                 by a magnetic or electromagnetic field;                                one to whom you entrust the property for
            (3) Pulse of electromagnetic energy; or                                     any'purpose:


  BP 00 03 01 10       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 17 of 48
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 210 of 269 Page ID #:222



  BUSINESSOWNER’S POLICY

             (1) Acting alone or in collusion with others;                          j. Pollution
                 or                                                                     We will not pay for loss or damage caused
             (2) Whether or not occurring during the                                    by or resulting from the discharge, disper­
                 hours of employment.                                                   sal, seepage, migration, release or escape
             This exclusion does not apply to acts of de­                               of "pollutants" unless the discharge, disper­
             struction by your employees; but theft by                                  sal, seepage, migration, release or escape
                                                                                        is itself caused by any of the "specified
         .   employees is not covered.. - .. — l* .
                                                                                       'causes of loss'TBut if the discharge," dis-
             With respect to accounts receivable and                                    persal,.seepage, migration, release or es­
             "valuable papers and records", this exclu­                                 cape of "pollutants" results in a "specified
             sion does not apply to carriers for hire.                                  cause of loss", we will pay for the loss or
             This exclusion does not apply to coverage                                  damage caused by that "specified cause of
             that is provided under the Employee Dis­                                   loss".
             honesty Optional Coverage.                                             k. Neglect
        g. False Pretense                                                               Neglect of an insured to use all reasonable
             Voluntary parting with any property by you                                 means to save and preserve property from
             or anyone else to whom you have entrusted                                  further damage at and after the time of loss.
             the property if induced to do so by any                                l. Other Types Of Loss
             fraudulent scheme, trick, device or false
                                                                                       (1) Wear and tear;
             pretense.
                                                                                       (2) Rust or other corrosion, decay, deterio­
        h. Exposed Property
                                                                                           ration, hidden or latent defect or any
             Rain, snow, ice or sleet to personal prop­                                    quality in property that causes it to dam­
             erty in the open.                                                             age or destroy itself;
         i. Collapse                                                                   (3) Smog;
             (1) Collapse, including any of the following                              (4) Settling, cracking, shrinking or expan­
                 conditions of property or any part of the                                 sion;
                 property:
                                                                                       (5) Nesting or infestation, or discharge or
                (a) An abrupt falling down or caving in;                                   release of waste products or secretions,
                (b) Loss of structural integrity, including                                by insects, birds, rodents or other ani­
                    separation of parts of the property or                                 mals;
                    property in danger of falling down or                              (6) Mechanical breakdown, including rup­
                    caving in; or                                                          ture or bursting caused by centrifugal
                (c) Any cracking, bulging, sagging,                                        force.
                    bending, leaning, settling, shrinkage                                   This exclusion does not apply with re­
                    or expansion as such condition re­                                      spect to the breakdown of "com-
                    lates to Paragraph i.(1)(a) or i.(1)(b).                                puter(s)";
             But if collapse results in a Covered Cause                                (7) The following causes of loss to personal
             of Loss at the described premises, we will                                    property:
             pay for the loss or damage caused by that
                                                                                           (a) Dampness or dryness of atmos­
             Covered Cause of Loss.
                                                                                               phere;
             (2) This Exclusion i., does not apply:
                                                                                           (b) Changes in or extremes of tempera­
                (a) To the extent that coverage is pro­                                        ture; or
                    vided under the Additional Coverage
                                                                                           (c) Marring or scratching.
                    - Collapse; or
                (b) To collapse caused by one or more                                   But if an excluded cause of loss that is
                    of the following:                                                   listed in Paragraphs (1) through (7) above
                                                                                        results in a "specified cause of loss" or
                    (i) The "specified causes of loss";                                 building glass breakage, we will pay for the
                    (ii) Breakage of building glass;                                    loss or damage caused by that "specified
                                                                                        cause of loss" or building glass breakage.
                   (ill) Weight of rain that collects on a
                         roof; or
                   (iv) Weight of people or personal
                        property.

  Page 18 of 48       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10




                                                                                                                  S
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 211 of 269 Page ID #:223



                                                                                                                   COVERAGE FORM

        m. Errors Or Omissions                                                  c. Negligent Work
             Errors or omissions in:                                                Faulty, inadequate or defective;
           (1) Programming, processing or storing                                  (1) Planning, zoning, development, survey­
                data, as described under "electronic                                    ing, siting;
                data" or in any "computer" operations; or                          (2) Design, specifications, workmanship,
           (2) Processing or copying "valuable papers                                   repair, construction, renovation, remod­
                and records".                                                           eling, grading, compaction;
             However, we will pay for direct physical loss                         (3) Materials used in repair, construction,
            or damage caused by resulting fire or ex­                                   renovation or remodeling; or
            plosion if these causes of loss would be                               (4) Maintenance;
            covered by this coverage form.                                          of part or all of any property on or off the
        n. Installation, Testing, Repair                                            described premises.
             Errors or deficiency in design, installation,                   4. Additional Exclusion
            testing, maintenance, modification or repair                        The following applies only to the property
            of your "computer" system including "elec­                          specified in this Additional Exclusion.
            tronic data".
                                                                                Loss Or Damage To Products
            However, we will pay for direct physical loss
            or damage caused by resulting fire or ex­                           We will not pay for loss or damage to any mer­
            plosion if these causes of loss would be                            chandise, goods or other product caused by or
            covered by this coverage form.                                      resulting from error or omission by any person or
                                                                                entity (including those having possession under
        o. Electrical Disturbance                                               an arrangement where work or a portion of the
             Electrical or magnetic injury, disturbance or                      work is outsourced) in any stage of the
            erasure of "electronic data", except as pro­                        development, production or use of the product,
            vided for under the Additional Coverages of                         including planning, testing, processing, pack­
            Section I - Property.                                               aging, installation, maintenance or repair. This
             However, we will pay for direct loss or dam­                       exclusion applies to any effect that compromises
            age caused by lightning.                                            the form, substance or quality of the product. But
                                                                                if such error or omission results in a Covered
        p. Continuous Or Repeated Seepage Or                                    Cause of Loss, we will pay for the loss or
            Leakage Of Water                                                    damage caused by that Covered Cause of Loss.
            Continuous or repeated seepage or leak­                          5. Business Income And Extra Expense
            age of water, or the presence or condensa­                          Exclusions
            tion of humidity, moisture or vapor, that oc­
            curs over a period of 14 days or more.                              a. We will not pay for:
     3. We will not pay for loss or damage caused by                               (1) Any Extra Expense, or increase of Busi­
        or resulting from any of the following Para­                                    ness Income loss, caused by or result­
        graphs a. through c. But if an excluded cause                                   ing from:
        of loss that is listed in Paragraphs a. through c.                             (a) Delay in rebuilding, repairing or
        results in a Covered Cause of Loss, we will pay                                     replacing the property or resuming
        for the loss or damage caused by that Covered                                       "operations", due to interference at
        Cause of Loss.                                                                      the location of the rebuilding, repair
        a. Weather Conditions                                                               or replacement by strikers or other
                                                                                            persons; or
            Weather conditions. But this exclusion only
            applies if weather conditions contribute in                                (b) Suspension, lapse or cancellation of
            any way with a cause or event excluded in                                       any license, lease or contract. But if
            Paragraph B.1. above to produce the loss                                        the suspension, lapse or cancellation
            or damage.                                                                      is directly caused by the suspension
                                                                                            of "operations", we will cover such
        b. Acts Or Decisions                                                                loss that affects your Business In­
            Acts or decisions, including the failure to act                                 come during the "period of restora­
            or decide, of any person, group, organiza­                                      tion" and any extension of the "pe­
            tion or governmental body.                                                      riod of restoration" in accordance
                                                                                            with the terms of the Extended Busi­
                                                                                            ness Income Additional Coverage.

  BP 00 03 01 10       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 19 of 48
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 212 of 269 Page ID #:224



  BUSINESSOWNER’S POLICY

           (2) Any other consequential loss.                                        percentage of annual increase is shown in
       b. With respect to this exclusion, suspension                                the Declarations.
            means:                                                              b. The amount of increase is calculated as
           (1) The partial slowdown or complete ces­                                follows:
                sation of your business activities; and                            (1) Multiply the Building limit that applied on
           (2) That a part or all of the described prem­                                 the most recent of the policy inception
                ises is rendered untenantable, if cover­                                 date, the policy anniversary date, or any
                age for Business Income applies.                                         other policy change amending the Build­
                                                                                         ing limit by:
    6. Accounts Receivable Exclusion
                                                                                        (a) The percentage of annual increase
       The following additional exclusion applies to                                         shown in the Declarations, ex­
       the Accounts Receivable Coverage Extension:                                            pressed as a decimal (example: 7%
       We will not pay for:                                                                   is .07); or
       a. Loss or damage caused by or resulting                                         (b) .08, if no percentage of annual in­
            from alteration, falsification, concealment or                                   crease is shown in the Declarations;
            destruction of records of accounts receiv­                                       and
            able done to conceal the wrongful giving,                              (2) Multiply the number calculated in accor­
            taking or withholding of "money", "securi­                                   dance with b.(1) by the number of days
            ties" or other property.                                                     since the beginning of the current policy
            This exclusion applies only to the extent of                                 year, or the effective date of the most
            the wrongful giving, taking or withholding.                                  recent policy change amending the
                                                                                         Building limit, divided by 365.
       b. Loss or damage caused by or resulting
            from bookkeeping, accounting or billing er­                                  Example:
            rors or omissions.                                                           If:
       c. Any loss or damage that requires any audit                                     The applicable Building          limit is
            of records or any inventory computation to                                   $100,000. The annual percentage in­
            prove its factual existence.                                                 crease is 8%. The number of days since
 C. Limits Of Insurance                                                                  the beginning of the policy year (or last
    1. The most we will pay for loss or damage in any                                    policy change) is 146.
       one occurrence is the applicable Limits of In­                                    The amount of increase is
       surance of Section I - Property shown in the                                      $100,000 X .08 X 146 - 365 = $3,200.
       Declarations.
                                                                             5. Business Personal Property Limit-
    2. The most we will pay for loss of or damage to                            Seasonal Increase
       outdoor signs attached to buildings is $1,000
       per sign in any one occurrence.                                          a. Subject to Paragraph 5.b., the Limit of
                                                                                    Insurance for Business Personal Property is
    3. The amounts of insurance applicable to the                                   automatically increased by:
       Coverage Extensions and the following Addi­
       tional Coverages apply in accordance with the                               (1) The Business Personal Property - Sea­
       terms of such coverages and are in addition to                                    sonal Increase percentage shown in the
       the Limits of Insurance of Section I - Property:                                  Declarations; or
       a. Fire Department Service Charge;                                          (2) 25% if no Business Personal Property -
                                                                                         Seasonal Increase percentage is shown
       b.' Pollutant Clean-up And Removal;                                               in the Declarations;
       c. Increased Cost Of Construction;                                           to provide for seasonal variances.
       d. Business Income From Dependent Proper­                                b. The increase described in Paragraph 5.a will
            ties;                                                                   apply only if the Limit of Insurance shown for
       e. Electronic Data; and                                                      Business        Personal    Property in the
        f. Interruption Of Computer Operations.                                     Declarations is at least 100% of your average
                                                                                    monthly values during the lesser of:
    4. Building Limit-Automatic Increase
                                                                                   (1) The 12 months immediately preceding
       a. In accordance with Paragraph C.4.b., the                                       the date the loss or damage occurs; or
            Limit of Insurance for Buildings will auto­
            matically increase by 8%, unless a different

  Page 20 of 48     Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 213 of 269 Page ID #:225



                                                                                                                   COVERAGE FORM

            (2) The period of time you have been in                             a. Pay its chosen appraiser; and
                business as of the date the loss or dam­                        b. Bear the other expenses of the appraisal
                age occurs.                                                          and umpire equally.
  D. Deductibles                                                                If there is an appraisal, we will still retain our
     1. We will not pay for loss or damage in any one                           right to deny the claim.
        occurrence until the amount of loss or damage                        3. Duties In The Event Of Loss Or Damage
        exceeds the Deductible shown in the Declara­                            a. You must see that the following are done in"
        tions. We will then pay the amount of loss or                                the event of loss or damage to Covered
        damage in excess of the Deductible up to the                                 Property:
        applicable Limit of Insurance of Section I -
        Property.                                                                   (1) Notify the police if a law may have been
                                                                                        broken.
     2. Regardless of the amount of the Deductible,
        the most we will deduct from any loss or dam­                               (2) Give us prompt notice of the loss or
        age under all of the following Optional Cover­                                  damage. Include a description of the
        ages in any one occurrence is the Optional                                      property involved.
        Coverage Deductible shown in the Declara­                                   (3) As soon as possible, give us a descrip­
        tions:                                                                          tion of how, when and where the loss or
        a. Money and Securities;                                                        damage occurred.
        b. Employee Dishonesty;                                                     (4) Take all reasonable steps to protect the
                                                                                        Covered Property from further damage,
        c. Outdoor Signs; and                                                           and keep a record of your expenses
        d. Forgery or Alteration.                                                       necessary to protect the Covered Prop­
        But this Optional Coverage Deductible will not                                  erty, for consideration in the settlement
        increase the Deductible shown in the Declara­                                   of the claim. This will not increase the
        tions. This Deductible will be used to satisfy the                              Limits of Insurance of Section I - Prop­
        requirements of the Deductible in the Declara­                                  erty. However, we will not pay for any
                                                                                        subsequent loss or damage resulting
        tions.
                                                                                        from a cause of loss that is not a Cov­
     3. No deductible applies to the following Addi­                                    ered Cause of Loss. Also, if feasible, set
        tional Coverages:                                                               the damaged property aside and in the
        a. Fire Department Service Charge;                                              best possible order for examination.
        b. Business Income;                                                         (5) At our request, give us complete inven­
                                                                                        tories of the damaged and undamaged
        c. Extra Expense;                                                               property. Include quantities, costs, val­
        d. Civil Authority; and                                                         ues and amount of loss claimed.
         e. Fire Extinguisher Systems Recharge Ex­                                  (6) As often as may be reasonably required,
             pense.                                                                     permit us to inspect the property proving
  E. Property Loss Conditions                                                           the loss or damage and examine your
                                                                                        books and records.
     1. Abandonment
                                                                                        Also permit us to take samples of dam­
        There can be no abandonment of any property                                     aged and undamaged property for in­
        to us.                                                                          spection, testing and analysis, and per­
     2. Appraisal                                                                       mit us to make copies from your books
        If we and you disagree on the amount of loss,                                   and records.
        either may make written demand for an ap­                                   (7) Send us a signed, sworn proof of loss
        praisal of the loss. In this event, each party will                             containing the information we request to
        select a competent and impartial appraiser.                                     investigate the claim. You must do this
        The two appraisers will select an umpire. If                                    within 60 days after our request. We will
        they cannot agree, either may request that se­                                  supply you with the necessary forms.
        lection be made by a judge of a court having                                (8) Cooperate with us in the investigation or
        jurisdiction. The appraisers will state separately                              settlement of the claim.
        the amount of loss. If they fail to agree, they
        will submit their differences to the umpire. A                              (9) Resume all or part of your "operations"
        decision agreed to by any two will be binding.                                  as quickly as possible.
        Each party will:

  BP 00 03 01 10       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 21 of 48
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 214 of 269 Page ID #:226



  BUSINESSOWNER’S POLICY

       b. We may examine any insured under oath,                                              (ii) The cost to replace, on the same
          while not in the presence of any other in­                                               premises, the lost or damaged
          sured and at such times as may be rea­                                                   property with other property;
          sonably required, about any matter relating                                               i. Of comparable material and
          to this insurance or the claim, including an                                                 quality; and
          insured's books and records. In the event of
          an examination, an insured's answers must                                                ii. Used for the same purpose;
    _____ designed___ __________ __________ —                                                          or

     4. Legal Action Against Us                                                              (iii) The amount that you actually
                                                                                                   spend that is necessary to repair
        No one may bring a legal action against us un­                                             or replace the lost or damaged
        der this insurance unless:                                                                 property.
        a. There has been full compliance with all of                                          If a building is rebuilt at a new prem­
           the terms of this insurance; and                                                    ises, the cost is limited to the cost
        b. The action is brought within two years after                                        which would have been incurred had
           the date on which the direct physical loss or                                       the building been built at the original
           damage occurred.                                                                    premises.
     5. Loss Payment                                                                     (b) If, at the time of loss, the Limit of
                                                                                             Insurance applicable to the lost or
        In the event of loss or damage covered by this
                                                                                             damaged property is less than 80%
        policy:
                                                                                             of the full replacement cost of the
        a. At our option, we will either;                                                    property immediately before the loss,
           (1) Pay the value of lost or damaged prop­                                        we will pay the greater of the follow­
               erty;                                                                         ing amounts, but not more than the
                                                                                             Limit of Insurance that applies to the
           (2) Pay the cost of repairing or replacing the
                                                                                             property:
               lost or damaged property;
                                                                                               (i) The actual cash value of the lost
           (3) Take all or any part of the property at an
                                                                                                   or damaged property; or
               agreed or appraised value; or
                                                                                              (ii) A proportion of the cost to repair
           (4) Repair, rebuild or replace the property
                                                                                                   or replace the lost or damaged
               with other property of like kind and qual­
                                                                                                   property, after application of the
               ity, subject to Paragraph d.(1)(e) below.
                                                                                                   deductible and without deduction
        b. We will give notice of our intentions within                                            for depreciation. This proportion
           30 days after we receive the sworn proof of                                             will equal the ratio of the applica­
           loss.                                                                                   ble Limit of Insurance to 80% of
        c. We will not pay you more than your finan­                                               the cost of repair or replacement.
           cial interest in the Covered Property.                                         (c) You may make a claim for loss or
        d. Except as provided in Paragraphs (2)                                               damage covered by this insurance
           through (7) below, we will determine the                                           on an actual cash value basis in­
           value of Covered Property as follows:                                              stead of on a replacement cost ba­
                                                                                              sis. In the event you elect to have
           (1) At replacement cost without deduction                                          loss or damage settled on an actual
               for depreciation, subject to the following:                                    cash value basis, you may still make
              (a) If, at the time of loss, the Limit of                                       a claim on a replacement cost basis
                  Insurance on the lost or damaged                                            if you notify us of your intent to do so
                  property is 80% or more of the full                                         within 180 days after the loss or
                  replacement cost of the property                                            damage.
                  immediately before the loss, we will                                   (d) We will not pay on a replacement
                  pay the cost to repair or replace, af­                                     cost basis for any loss or damage:
                  ter application of the deductible and
                  without deduction for depreciation,                                          (i) Until the lost or damaged prop­
                  but not more than the least of the fol­                                          erty is actually repaired or re­
                  lowing amounts:                                                                  placed; and
                  (i) The Limit of Insurance under
                      Section I - Property that applies
                      to the lost or damaged property;

  Page 22 of 48     Includes copyrighted nnaterial of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 215 of 269 Page ID #:227



                                                                                                                   COVERAGE FORM

                     (ii) Unless the repairs or replace­                                (b) A proportion of your original cost if
                          ment are made as soon as rea­                                        you do not make repairs promptly.
                          sonably possible after the loss or                                   We will determine the proportionate'
                          damage.                                                              value as follows:
                      However, if the cost to repair or re­                                    (i) Multiply the original cost by the
                      place the damaged building property                                          number of days from the loss or
                      is $2,500 or less, we will settle the                                        damage to the expiration of the____
           ------ -loss according "to'the provisions of'”                                     ~"lease; and
                      Paragraphs d.(1)(a) and d.(1)(b)                                        (ii) Divide the amount determined in
                      above whether or not the actual re­                                          (i) above by the number of days
                      pair or replacement is complete.                                             from the installation of improve­
                (e) The cost to repair, rebuild or replace                                         ments to the expiration of the
                      does not include the increased cost                                          lease.
                      attributable to enforcement of any                                       If your lease contains a renewal op­
                      ordinance or law regulating the con­                                     tion, the expiration of the renewal op­
                      struction, use or repair of any prop­                                    tion period will replace the expiration
                      erty.                                                                 • of the lease in this procedure.
           (2) If the Actual Cash Value - Buildings                                      (c) Nothing if others pay for repairs or
                 option applies, as shown in the Declara­                                      replacement.
                 tions, Paragraph (1) above does not ap­
                 ply to Buildings. Instead, we will deter­                           (6) Applicable only to the Optional Cover­
                 mine the value of Buildings at actual                                    ages:
                 cash value.                                                             (a) "Money" at its face value; and
           (3) The following property at actual cash                                    (b) "Securities" at their value at the close
                 value:                                                                        of business on the day the loss is
                (a) Used or secondhand merchandise                                             discovered.
                      held in storage or for sale;                                   (7) Applicable only to Accounts Receivable:
                (b) Property of others. However, if an                                   (a) If you cannot accurately establish the
                      item(s) of personal property of others                                   amount of accounts receivable out­
                      is subject to a written contract which                                   standing as of the time of loss or
                      governs your liability for loss or dam­                                  damage:
                      age to that item(s), then valuation of                                   (i) We will determine the total of the
                      that item(s) will be based on the                                            average monthly amounts of ac­
                      amount for which you are liable un­                                          counts receivable for the 12
                      der such contract, but not to exceed                                         months immediately preceding
                      the lesser of the replacement cost of                                        the month in which the loss or
                      the property or the applicable Limit of                                      damage occurs; and
                      Insurance;
                                                                                              (ii) We will adjust that total for any
                (c) Household contents, except personal                                            normal fluctuations in the amount
                      property in apartments or rooms fur­                                         of accounts receivable for the
                      nished by you as landlord;                                                   month in which the loss or dam­
                (d) Manuscripts; and                                                               age occurred or for any demon­
                (e) Works of art, antiques or rare arti­                                           strated variance from the average
                      cles, including etchings, pictures,                                          for that month.
                      statuary, marble, bronzes, porcelain                              (b) The following will be deducted from
                      and bric-a-brac.                                                         the total amount of accounts receiv­
            (4) Glass at the cost of replacement with                                          able, however that amount is estab­
                 safety glazing material if required by                                        lished:
                 law.                                                                          (i) The amount of the accounts for
            (5) Tenants' Improvements and Better­                                                  which there is no loss or damage;
                 ments at:                                                                    (ii) The amount of the accounts that
                (a) Replacement cost if you make re­                                               you are able to reestablish or col-
                      pairs promptly.                                                              lect;


  BP 00 03 01 10       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 23 of 48
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 216 of 269 Page ID #:228



 BUSINESSOWNER’S POLICY

                     (iii) An amount to allow for probable                        Limits of Insurance of Section I - Property.
                           bad debts that you are normally                     7. Resumption Of Operations
                           unable to collect; and
                                                                                  We will reduce the amount of your;
                     (iv) All unearned interest and service
                           charges.                                               a. Business Income loss, other than Extra
                                                                                      Expense, to the extent, you can resume
        e.    Our payment for loss of or damage to per­                               your "operations", in whole or in part, by us­
              sonal property of others will only be for the                           ing damaged or undamaged property (in­
              account of the owners of the property. We                               cluding merchandise or stock) at the de­
              may adjust losses with the owners of lost or                            scribed premises or elsewhere.
              damaged property if other than you. If we
              pay the owners, such payments will satisfy                          b. Extra Expense loss to the extent you can
                                                                                      return "operations" to normal and discon­
              your claims against us for the owners’ prop­
              erty. We will not pay the owners more than                              tinue such Extra Expense.
              their financial interest in the Covered Prop­                    8. Vacancy
              erty.                                                               a. Description Of Terms
        f.    We may elect to defend you against suits                               (1) As used in this Vacancy Condition, the
              arising from claims of owners of property.                                  term building and the term vacant have
              We will do this at our expense.                                             the meanings set forth in Paragraphs (a)
        g.    We will pay for covered loss or damage                                      and (b) below:
              within 30 days after we receive the sworn                                  (a) When this policy is issued to a ten­
              proof of loss, provided you have complied                                       ant, and with respect to that tenant's
              with all of the terms of this policy; and                                       interest in Covered Property, building
             (1) We have reached agreement with you                                           means the unit or suite rented or
                   on the amount of loss; or                                                  leased to the tenant. Such building is
                                                                                              vacant when it does not contain
             (2) An appraisal award has been made.
                                                                                              enough business personal property
        h.    A party wall is a wall that separates and is                                    to conduct customary operations.
              common to adjoining buildings that are
               owned by different parties. In settling cov­                              (b) When this policy is issued to the
               ered losses involving a party wall, we will                                    owner or general lessee of a build­
               pay a proportion of the loss to the party wall                                 ing, buildirig means the entire build­
               based on your interest in the wall in propor­                                  ing. Such building is vacant unless at
               tion to the interest of the owner of the ad­                                   least 31 % of its total square footage
                                                                                                 is:
              joining building. However, if you elect to re­
               pair or replace your building and the owner                                       (i) Rented to a lessee or sublessee
               of the adjoining building elects not to repair                                         and used by the lessee or sub­
               or replace that building, we will pay you the                                          lessee to conduct its customary
               full value of the loss to the party wall, sub­                                         operations; and/or
              ject to all applicable policy provisions in­                                      (ii) Used by the building owner to
               cluding Limits of Insurance and all other                                              conduct customary operations.
               provisions of this Loss Payment Condition.
               Our payment under the provisions of this                               (2) Buildings under construction or renova­
               paragraph does not alter any right of subro­                                  tion are not considered vacant.
               gation we may have against any entity, in­                           b. Vacancy Provisions
               cluding the owner or insurer of the adjoining                            If the building where loss or damage occurs
               building, and does not alter the terms of the                            has been vacant for more than 60 consecu­
               Transfer Of Rights Of Recovery Against                                   tive days before that loss or damage oc­
               Others To Us Condition in this policy.                                   curs;
     6. Recovered Property                                                             (1) We will not pay for any loss or damage
        If either you or we recover any property after                                       caused by any of the following even if
        loss settlement, that party must give the other                                      they are Covered Causes of Loss:
        prompt notice. At your option, you may retain                                       (a) Vandalism;
        the property. But then you must return to us the
        amount we paid to you for the property. We will                                     (b) Sprinkler leakage, unless you have
        pay recovery expenses and the expenses to                                                 protected the system against freez­
        repair the recovered property, subject to the                                             ing;

  Page 24 of 48        Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 217 of 269 Page ID #:229



                                                                                                                   COVERAGE FORM

              (c) Building glass breakage;                                           (1) The mortgageholder's rights under the
              (d) Water damage;                                                          mortgage will be transferred to us to the
                                                                                         extent of the amount we pay; and
              (e) Theft; or
                                                                                     (2) The mortgageholder's right to recover
               (f) Attempted theft.                                                      the full amount of the mortgageholder's
           (2) With respect to Covered Causes of Loss                                    claim will not be impaired.
               other than those listed in Paragraphs                                  At our option, we may pay to the mortgage-
               (1)(a) through (1)(f) above, we will re­                               holder the whole principal on the mortgage
               duce the amount we would otherwise                                     plus any accrued interest. In this event,
               pay for the loss or damage by 15%.                                     your mortgage and note will be transferred
  F. Property General Conditions                                                      to us and you will pay your remaining mort­
                                                                                      gage debt to us.
     1. Control Of Property
                                                                                  f. If we cancel this policy, we will give written
        Any act or neglect of any person other than
                                                                                     notice to the mortgageholder at least:
        you beyond your direction or control will not af­
        fect this insurance.                                                         (1) 10 days before the effective date of
                                                                                         cancellation if we cancel for your non­
        The breach of any condition of this Coverage
                                                                                         payment of premium; or
        Form at any one or more locations will not af­
        fect coverage at any location where, at the time                             (2) 30 days before the effective date of
        of loss or damage, the breach of condition                                       cancellation if we cancel for any other
        does not exist.                                                                  reason.
     2. Mortgageholders                                                          g. If we elect not to renew this policy, we will
                                                                                    give written notice to the mortgageholder at
        a. The term "mortgageholder” includes trus­
                                                                                    least 10 days before the expiration date of
           tee.
                                                                                    this policy.
        b. We will pay for covered loss of or damage
                                                                             3. No Benefit To Bailee
           to buildings or. structures to each mort­
           gageholder shown in the Declarations in                               No person or organization, other than you, hav­
           their order of precedence, as interests may                           ing custody of Covered Property will benefit
           appear.                                                               from this insurance.
        c. The mortgageholder has the right to receive                       4. Policy Period, Coverage Territory
           loss payment even if the mortgageholder                               Under Section I - Property:
           has started foreclosure or similar action on
           the building or structure.                                            a. We cover loss or damage commencing:

        d. If we deny your claim because of your acts                                (1) During the policy period shown in the
           or because you have failed to comply with                                     Declarations; and
           the terms of this policy, the mortgageholder                              (2) Within the coverage territory or, with
           will still have the right to receive loss pay­                                respect to property in transit, while it is
           ment if the mortgageholder:                                                   between points in the coverage territory.
           (1) Pays any premium due under this policy                            b. The coverage territory is:
               at our request if you have failed to do                               (1) The United States of America (including
               so;                                                                       its territories and possessions);
           (2) Submits a signed, sworn proof of loss                                 (2) Puerto Rico; and
               within 60 days after receiving notice
               from us of your failure to do so; and                                 (3) Canada.
           (3) Has notified us of any change in owner­                   G. Optional Coverages
               ship, occupancy or substantial change                         If shown as applicable in the Declarations, the fol­
               in risk known to the mortgageholder.                          lowing Optional Coverages also apply. These cov­
            All of the terms of this policy will then apply                  erages are subject to the terms and conditions ap­
            directly to the mortgageholder.                                  plicable to property coverage in this policy, except
                                                                             as provided below.
        e. If we pay the mortgageholder for any loss
           or damage and deny payment to you be­                             1. Outdoor Signs
           cause of your acts or because you have                                a. We will pay for direct physical loss of or
           failed to comply with the terms of this pol­                             damage to all outdoor signs at the de­
           icy:                                                                     scribed premises:

  BP 00 03 01 10       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 25 of 48
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 218 of 269 Page ID #:230



  BUSINESSOWNER’S POLICY

           (1) Owned by you; or                                                 c. The most we will pay for loss in any one
           (2) Owned by others but in your care, cus­                               occurrence is;
                tody or control.                                                   (1) The limit shown in the Declarations for
        b. Paragraph A.3., Covered Causes Of Loss,                                      Inside the Premises for "money" and
            and Paragraph B., Exclusions in Section I -                                 "securities" while:
            Property, do not apply to this Optional Cov­                               (a) In or on the described premises; or
            erage, except for;                                                         (b) Within a bank or savings institution;
           (1) Paragraph B.1.C., Governmental Action;                                       and
           (2) Paragraph B.1.d., Nuclear Hazard; and                               (2) The limit shown in the Declarations for
           (3) Paragraph B.1.f., War And Military Ac­                                   Outside the Premises for "money" and
                tion.                                                                   "securities" while anywhere else.
        c. We will not pay for loss or damage caused                            d. All loss:
            by or resulting from;                                                  (1) Caused by one or more persons; or
           (1) Wear and tear;                                                      (2) Involving a single act or series of related
           (2) Hidden or latent defect;                                                 acts;
           (3) Rust;                                                                is considered one occurrence.
           (4) Corrosion; or                                                    e. You must keep records of all "money" and
                                                                                    "securities" so we can verify the amount of
           (5) Mechanical breakdown.                                                any loss or damage.
        d. The most we will pay for loss or damage in                        3. Employee Dishonesty
            any one occurrence is the Limit of Insur­
            ance for Outdoor Signs shown in the Decla­                          a. We will pay for direct loss of or damage to
            rations.                                                                Business Personal Property and "money"
                                                                                    and "securities" resulting from dishonest
        e. The provisions of this Optional Coverage                                 acts committed by any of your employees
            supersede all other references to outdoor                               acting alone or in collusion with other per­
            signs in this policy.                                                   sons (except you or your partner) with the
     2. Money And Securities                                                        manifest intent to;
        a. We will pay for loss of "money" and "securi­                            (1) Cause you to sustain loss or damage;
            ties" used in your business while at a bank                                 and also
            or savings institution, within your living                             (2) Obtain financial benefit (other than sala­
            quarters or the living quarters of your part­                               ries, commissions, fees, bonuses, pro­
            ners or any employee having use and cus­                                    motions, awards, profit sharing, pen­
            tody of the property, at the described prem­                                sions or other employee benefits earned
            ises, or in transit between any of these                                    in the normal course of employment) for:
            places, resulting directly from:
                                                                                       (a) Any employee; or
           (1) Theft, meaning any act of stealing;
                                                                                       (b) Any other person or organization.
           (2) Disappearance; or
                                                                                b. We will not pay for loss or damage:
           (3) Destruction.
                                                                                   (1) Resulting from any dishonest or criminal
        b. In addition to the Limitations and Exclusions                                act that you or any of your partners or
            applicable to Section I - Property, we will                                 "members" commit whether acting alone
            not pay for loss:                                                           or in collusion with other persons.
           (1) Resulting from accounting or arithmeti­                             (2) Resulting from any dishonest act com­
                cal errors or omissions;                                                mitted by any of your employees (except
           (2) Due to the giving or surrendering of                                     as provided in Paragraph a.), "manag­
                property in any exchange or purchase;                                   ers" or directors:
                or                                                                     (a) Whether acting alone or in collusion
           (3) Of property contained in any "money"-                                        with other persons; or
                operated device unless the amount of                                   (b) While performing services for you or
                "money" deposited in it is recorded by a                                    otherwise.
                continuous recording instrument in the
                device.                                                            (3) The only proof of which as to its exis­
                                                                                        tence or amount is:

  Page 26 of 48     Includes copyrighted material of the Insurance Services Office, inc., used with its permission.   BP 00 03 01 10
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 219 of 269 Page ID #:231



                                                                                                                  COVERAGE FORM

             (a) An inventory computation; or                                       (2) The loss or damage would have been
             (b) A profit and loss computation.                                          covered by this Optional Coverage had
                                                                                         it been in effect when the acts or events
     c. The most we will pay for loss or damage in                                       causing the loss or damage were com­
         any one occurrence is the Limit of Insur­                                       mitted or occurred.
         ance for Employee Dishonesty shown in the
         Declarations.                                                           i. The insurance under Paragraph h. above is
                                                                                     part of, not in addition to, the Limit of Insur­
   — d.-AII loss or damage:--------                -------                           ance applying'to~this' Optional “Coverage
        (1) Caused by one or more persons; or                                        and is limited to the lesser of the amount
        (2) Involving a single act or series of acts;                                recoverable under:
         is considered one occurrence.                                              (1) This Optional Coverage as of its effec­
                                                                                         tive date; or
     e. If any loss is covered:
                                                                                    (2) The prior insurance had it remained in
        (1) Partly by this insurance; and                                                effect.
        (2) Partly by any prior cancelled or termi­                              j. With respect to the Employee Dishonesty
              nated insurance that we or any affiliate                               Optional Coverage in Paragraph G.3., em­
              had issued to you or any predecessor in                                ployee means:
              interest;
                                                                                    (1) Any natural person:
         the most we will pay is the larger of the
         amount recoverable under this insurance or                                     (a) While in your service or for 30 days
         the prior insurance.                                                                after termination of service;
         We will pay only for loss or damage you                                        (b) Who you compensate directly by
                                                                                             salary, wages or commissions; and
         sustain through acts committed or events
         occurring during the policy period. Regard­                                    (c) Who you have the right to direct and
         less of the number of years this policy re­                                         control while performing services for
         mains in force or the number of premiums                                            you;
         paid, no Limit of Insurance cumulates from                                 (2) Any natural person who is furnished
         year to year or period to period.                                               temporarily to you:
     f. This Optional Coverage is cancelled as to                                       (a) To substitute for a permanent em­
         any employee immediately upon discovery                                             ployee as defined in Paragraph (1)
         by:                                                                                 above, who is on leave; or
        (1) You; or                                                                     (b) To meet seasonal or short-term
        (2) Any of your partners, "members", "man­                                           workload conditions;
              agers", officers or directors not in collu­                          (3) Any natural person who is leased to you
              sion with the employee;                                                    under a written agreement between you
         of any dishonest act committed by that em­                                      and a labor leasing firm, to perform du­
         ployee before or after being hired by you.                                      ties related to the conduct of your busi­
     g. We will pay only for covered loss or dam­                                        ness, but does not mean a temporary
         age sustained during the policy period and                                      employee as defined in Paragraph (2)
                                                                                         above;
         discovered no later than one year from the
         end of the policy period.                                                 (4) Any natural person who is a former
                                                                                         employee, director, partner, member,
     h. If you (or any predecessor in interest) sus­
                                                                                         manager, representative or trustee re­
         tained loss or damage during the policy pe­
         riod of any prior insurance that you could                                      tained as a consultant while performing
         have recovered under that insurance ex­                                         services for you; or
         cept that the time within which to discover                               (5) Any natural person who is a guest stu­
         loss or damage had expired, we will pay for                                     dent or intern pursuing studies or duties,
         it under this Optional Coverage, provided:                                      excluding, however, any such person
                                                                                         while having care and custody of prop­
        (1) This Optional Coverage became effec­
              tive at the time of cancellation or termi­                                 erty outside any building you occupy in
                                                                                         conducting your business.
              nation of the prior insurance; and
                                                                                     But employee does not mean:



  BP 00 03 01 10      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 27 of 48
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 220 of 269 Page ID #:232



  BUSINESSOWNER’S POLICY

           (1) Any agent, broker, factor, commission                              f. With respect to Additional Coverages 5.f.
                 merchant, consignee, independent con­                               Business Income and 5.g. Extra Ex­
                 tractor or representative of the same                               pense, if the 72-hour time period in the
                 general character; or                                               definition of "period of restoration" (herein­
           (2) Any "manager", director or trustee ex­                                after referred to as time deductible) is
                 cept while performing acts coming within                            amended for this Optional Coverage as
                 the usual duties of an employee.                                    shown in the Declarations, we will not pay
                                                                                     for any Business Income loss that occurs
     4. Equipment Breakdown Protection Coverage                                      during the consecutive number of hours
        a. We will pay for direct loss of or damage to                               shown as the time deductible in the Decla­
            Covered Property caused by or resulting                                  rations immediately following a mechanical
            from a mechanical breakdown or electrical                                breakdown or electrical failure. If a time de­
            failure to pressure, mechanical or electrical                            ductible is shown in days, each day shall
            machinery and equipment.                                                 mean 24 consecutive hours.
            Mechanical breakdown or electrical failure                               As respects the coverage provided by this.
            to pressure, mechanical or electrical ma­                                Optional Coverage, any time deductible
            chinery and equipment does not mean any:                                 shown in the Declarations for Equipment
                                                                                     Breakdown Protection Coverage super­
           (1) Malfunction including but not limited to
                 adjustment,     alignment,     calibration,                         sedes any time deductible othenvise appli­
                 cleaning or modification;                                           cable to the Business Income coverage
                                                                                     provided by this policy.
           (2) Leakage at any valve, fitting, shaft seal,
                                                                                  g. With respect to the coverage provided by
                 gland packing, joint or connection;
                                                                                     this Optional Coverage, Paragraph H.
           (3) Damage to any vacuum tube, gas tube,                                  Property Definitions is amended as fol­
                 or brush; or                                                        lows:
           (4) The functioning of any safety or protec­                               1. "Computer" means:
                 tive device.
                                                                                          a. Programmable electronic equipment
        b. Paragraphs A.4.a.(1) and A.4.a.(2), Limita­                                       that is used to store, retrieve and
            tions, do not apply to this Optional Cover­                                      process data; and
            age.
                                                                                         b. Associated peripheral equipment
        c. With respect to the coverage provided by                                          that provides communication, includ­
            this Optional Coverage, the following exclu­                                     ing input and output functions such
            sions in Paragraph B. Exclusions do not                                          as printing and auxiliary functions
            apply:                                                                           such as data transmission.
           (1) Paragraph B.2.a. Electrical Apparatus;                                "Computer" includes those used to operate
           (2) Paragraph B.2.d. Steam Apparatus;                                     production type machinery or equipment.
                 and                                                              h. Whenever any covered pressure, mechani­
           (3) Paragraph B.2.l.(6) Mechanical Break­                                 cal or electrical machinery and equipment is
                 down.                                                               found to be in, or exposed to, a dangerous
                                                                                     condition, any of our representatives may
        d. With respect to the coverage provided by                                  suspend coverage provided by this Optional
            this      Optional   Coverage,      Paragraph                            Coverage for loss from a mechanical
            G.1.c.(5) of the Outdoor Sign Optional                                   breakdown or electrical failure to that pres­
            Coverage does not apply.                                                 sure, mechanical or electrical machinery
        e. If a dollar deductible is shown in the Decla­                             and equipment.
            rations for this Optional Coverage, we will                              However, coverage provided by this Op­
            first subtract the applicable deductible                                 tional Coverage may be reinstated for loss
            amount from any loss we would otherwise                                  from a mechanical breakdown or electrical
            pay. We will then pay the amount of loss in                              failure to that pressure, mechanical or elec­
            excess of the applicable deductible up to                                trical machinery and equipment if the rea­
            the applicable limit for this coverage.                                  sons for the suspension are found by any of
            If no optional deductible is chosen for this                             our representatives to no longer exist.
            Optional Coverage, the Property Deductible
            shown in the Declarations applies.



  Page 28 of 48      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 221 of 269 Page ID #:233



                                                                                                                   COVERAGE FORM

             We may suspend or reinstate this Optional                      7. "Money" means:
             coverage by mailing or delivering a written                        a. Currency, coins and bank notes in current
             notification regarding the suspension or re­                          use and having a face value; and
             instatement to:
                                                                                b. Travelers checks, register checks and
            (1) Your last known address; or                                        money orders held for sale to the public.
            (2) The address where the pressure, me­                         8. "Operations" means your business activities
                 chanical or electrical machinery and                           occurring at the described premises.
                 equipment is located.
                                                                            9. "Period of restoration":
             This notification will indicate the effective
             date of the suspension or reinstatement.                           a. Means the period of time that:
             If the coverage provided by this Optional                            (1) Begins:
             Coverage is not reinstated, you will get a                               (a) 72 hours after the time of direct
             pro rata refund of premium. But the sus­                                       physical loss or damage for Busi­
             pension will be effective even if we have not                                  ness Income Coverage; or
             yet made or offered a refund.
                                                                                      (b) Immediately after the time of direct
  H. Property Definitions                                                                   physical loss or damage for Extra
     1. "Computer” means:                                                                   Expense Coverage;
         a. Programmable electronic equipment that is                                  caused by or resulting from any Covered
             used to store, retrieve and process data;                                 Cause of Loss at the described prem­
             and                                                                       ises; and
         b. Associated peripheral equipment that pro­                             (2) Ends on the earlier of:
             vides communication, including input and                                 (a) The date when the property at the
             output functions such as printing and auxil­                                   described premises should be re­
             iary functions such as data transmission.                                      paired, rebuilt or replaced with rea­
        "Computer" does not include those used to op­                                       sonable speed and similar quality; or
        erate production type machinery or equipment.                                 (b) The date when business is resumed
     2. "Counterfeit money" means an imitation of                                           at a new permanent location.
        "money" that is intended to deceive and to be                          b. Does not include any increased period
        taken as genuine.                                                          required due to the enforcement of any or­
     3. "Electronic data" means information, facts or                              dinance or law that:
        computer programs stored as or on, created or                             (1) Regulates the construction, use or re­
        used on, or transmitted to or from computer                                    pair, or requires the tearing down of any
        software (including systems and applications                                   property; or
        software), on hard or floppy disks, CD-ROMs,
                                                                                  (2) Requires any insured or others to test
        tapes, drives, cells, data processing devices or                               for,, monitor, clean up, remove, contain,
        any other repositories of computer software
                                                                                       treat, detoxify or neutralize, or in any
        which are used with electronically controlled
                                                                                       way respond to or assess the effects of
        equipment. The term computer programs, re­
                                                                                       "pollutants".
        ferred to in the foregoing description of elec­
        tronic data, means a set of related electronic                         The expiration date of this policy will not cut
        instructions which direct the operations and                           short the "period of restoration".
        functions of a "computer" or device connected                      10. "Pollutants" means any solid, liquid, gaseous or
        to it, which enable the "computer” or device to                        thermal irritant or contaminant, including
        receive, process, store, retrieve or send data.                        smoke, vapor, soot, fumes, acids, alkalis,
     4. "Fungi" means any type or form of fungus,                              chemicals and waste. Waste includes materials
        including mold or mildew, and any mycotoxins,                          to be recycled, reconditioned or reclaimed.
        spores, scents or by-products produced or re­                      11. "Securities" means negotiable and non-
        leased by fungi.                                                       negotiable instruments or contracts represent­
     5. "Manager" means a person serving in a direc­                           ing either "money" or other property and in­
        torial capacity for a limited liability company.                       cludes:
     6. "Member” means an owner of a limited liability
        company represented by its membership inter­
        est, who also may serve as a "manager”.

 BP 00 03 01 10       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 29 of 48
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 222 of 269 Page ID #:234



 BUSINESSOWNER’S POLICY

        a. Tokens, tickets, revenue and other stamps                           But "valuable papers and records" does not
             (whether represented by actual stamps or                          mean "money" or "securities".
             unused value in a meter) in current use;
             and                                                         SECTION II - LIABILITY
        b. Evidences of debt issued in connection with                   A. Coverages
             credit or charge cards, which cards are not                    1. Business Liability
             issued by you;                                              _____ a._We will.pay_those_sums_that.the.insured___
        b'ut'does not include "money".''                                           becomes legally obligated to pay as dam­
    12. "Specified causes of loss" means the following:                            ages because of "bodily injury", "property
                                                                                   damage" or "personal and advertising in­
        Fire; lightning; explosion; windstorm or hail;                             jury" to which this insurance applies. We
        smoke; aircraft or vehicles; riot or civil commo­                          will have the right and duty to defend the
        tion; vandalism; leakage from fire extinguishing                           insured against any "suit" seeking those
        equipment; sinkhole collapse; volcanic action;                             damages. However, we will have no duty to
        falling objects; weight of snow, ice or sleet; wa­                         defend the insured against any "suit" seek­
        ter damage.                                                                ing damages for "bodily injury", "property
        a. Sinkhole collapse means the sudden sink­                                damage" or "personal and advertising in­
             ing or collapse of land into underground                              jury" to which this insurance does not apply.
             empty spaces created by the action of wa­                             We may, at our discretion, investigate any
             ter on limestone or dolomite. This cause of                           "occurrence" or any offense and settle any
             loss does not include:                                                claim or "suit" that may result. But:
            (1) The cost of filling sinkholes; or                                 (1) The amount we will pay for damages is
            (2) Sinking or collapse of land into man­                                   limited as described in Paragraph D. -
                  made underground cavities.                                            Liability And Medical Expenses Limits
                                                                                        Of Insurance in Section II - Liability; and
        b. Falling objects does not include loss of or
             damage to:                                                           (2) Our right and duty to defend end when
                                                                                        we have used up the applicable Limit of
            (1) Personal property in the open; or                                       Insurance in the payment of judgments
            (2) The interior of a building or structure, or                             or settlements or medical expenses.
                  property inside a building or structure,                          No other obligation or liability to pay sums
                  unless the roof or an outside wall of the                         or perform acts or services is covered
                  building or structure is first damaged by                         unless explicitly provided for under Para­
                  a falling object.                                                 graph f. Coverage Extension - Supplemen­
        c. Water damage means accidental discharge                                  tary Payments.
             or leakage of water or steam as the direct                        b. This insurance applies:
             result of the breaking apart or cracking of
             any part of a system or appliance (other                             (1) To "bodily injury" and "property damage"
             than a sump system including its related                                   only if:
             equipment and parts) containing water or                                  (a) The "bodily injury" or "property dam­
             steam.                                                                         age" is caused by an "occurrence"
    13. "Stock" means merchandise held in storage or                                        that takes place in the "coverage ter­
        for sale, raw materials and in-process or fin­                                      ritory";
        ished goods, including supplies used in their                                  (b) The "bodily injury" or "property dam­
        packing or shipping.                                                                age" occurs during the policy period;
    14. "Valuable papers and records" means in­                                             and
        scribed, printed or written:
              a. Documents;
             b. Manuscripts; and
              c. Records;
              including abstracts, books, deeds, draw­
              ings, films, maps or mortgages.




  Page 30 of 48      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 223 of 269 Page ID #:235



                                                                                                                   COVERAGE FORM

                (c) Prior to the policy period, no insured                        f. Coverage Extension - Supplementary
                      listed under Paragraph C.1. Who Is                              Payments
                      An Insured and no "employee" au­                               (1) We will pay, with respect to any claim
                      thorized by you to give or receive no­                              we investigate or settle, or any "suit"
                      tice of an "occurrence" or claim,                                   against an insured we defend:
                      knew that the "bodily injury" or "prop­
                      erty damage" had occurred, in whole                                (a) All expenses we incur.
                      or in part. If such a listed insured or                           (b) Up to $250 for cost of bail bonds
                      authorized "employee" knew, prior to                                     required because of accidents or
                      the policy period, that the "bodily in­                                  traffic law violations arising out of the
                      jury" or "property damage" occurred,                                     use of any vehicle to which Business
                      then any continuation, change or re­                                     Liability Coverage for "bodily injury"
                      sumption of such "bodily injury" or                                      applies. We do not have to furnish
                      "property damage" during or after the                                    these bonds.
                      policy period will be deemed to have                               (c) The cost of bonds to release attach­
                      been known before the policy period.                                     ments, but only for bond amounts
          (2) To "personal and advertising injury"                                             within our Limit of Insurance. We do
                 caused by an offense arising out of your                                      not have to furnish these bonds.
                 business, but only if the offense was                                  (d) All reasonable expenses incurred by
                 committed in the "coverage territory"                                         the insured at our request to assist
                 during the policy period.                                                     us in the investigation or defense of
        c. "Bodily injury" or "property damage" which                                          the claim or "suit", including actual
            occurs during the policy period and was                                            loss of earnings up to $250 a day
            not, prior to the policy period, known to                                          because of time off from work.
            have occurred by any insured listed under                                    (e) All court costs taxed against the in­
            Paragraph C.1. Who Is An Insured or any                                            sured in the "suit". However, these
            "employee" authorized by you to give or re­                                        payments do not include attorneys'
            ceive notice of an "occurrence" or claim, in­                                      fees or attorneys' expenses taxed
            cludes any continuation, change or resump­                                         against the insured.
            tion of "bodily injury" or "property damage"
            after the end of the policy period.                                           (f) Prejudgment          interest    awarded
                                                                                               against the insured on that part of
        d. "Bodily injury" or "property damage" will be                                        the judgment we pay. If we make an
            deemed to have been known to have oc­                                              offer to pay the Limit of Insurance,
            curred at the earliest time when any insured                                       we will not pay any prejudgment in­
            listed under Paragraph C.1. Who Is An In­                                          terest based on that period of time
            sured or any "employee" authorized by you                                          after the offer.
            to give or receive notice of an "occurrence"
            or claim:                                                                   (g) All interest on the full amount of any
                                                                                              judgment that accrues after entry of
           (1) Reports all, or any part, of the "bodily                                        the judgment and before we have
                 injury" or "property damage" to us or any                                     paid, offered to pay, or deposited in
                 other insurer;                                                                court the part of the judgment that is
           (2) Receives a written or verbal demand or                                          within our Limit of Insurance.
                 claim for damages because of the "bod­                                   These payments will not reduce the limit
                 ily injury" or "property damage"; or                                     of liability.
           (3) Becomes aware by any other means                                      (2) If we defend an insured against a "suit"
                 that "bodily injury" or "property damage"                                and an indemnitee of the insured is also
                 has occurred or has begun to occur.                                      named as a party to the "suit", we will
        e. Damages because of "bodily injury" include                                     defend that indemnitee if all of the fol­
            damages claimed by any person or organi­                                      lowing conditions are met:
            zation for care, loss of services or death re­                               (a) The "suit" against the indemnitee
            sulting at any time from the "bodily injury".                                      seeks damages for which the in­
                                                                                               sured has assumed the liability of the
                                                                                               indemnitee in a contract or agree­
                                                                                               ment that is an "insured contract";


  BP 00 03 01 10       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission   Page 31 of 48
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 224 of 269 Page ID #:236



  BUSINESSOWNER’S POLICY

              (b) This insurance applies to such liabil­                               will not be deemed to be damages for
                     ity assumed by the insured;                                       "bodily injury" and "property damage"
              (c) The obligation to defend, or the cost                                and will not reduce the Limits of Insur­
                     of the defense of, that indemnitee,                               ance.
                     has also been assumed by the in­                                  Our obligation to defend an insured's in­
                     sured in the same "insured contract";                             demnitee and to pay for attorneys' fees
                                                                                       and necessary litigation expenses as
              (d) The allegations in the "suit" and the
                     information we know about the "oc­                                Supplementary Payments ends when:
                     currence" are such that no conflict                              (a) We have used up the applicable
                     appears to exist between the inter­                                    Limit of Insurance in the payment of
                     ests of the insured and the interests                                 judgments or settlements; or
                     of the indemnitee;                                               (b) The conditions set forth above, or
              (e) The indemnitee and the insured ask                                       the terms of the agreement de­
                     us to conduct and control the de­                                     scribed in Paragraph {2){f) above are
                     fense of that indemnitee against                                       no longer met.
                     such "suit" and agree that we can                      2. Medical Expenses
                     assign the same counsel to defend
                  . the insured and the indemnitee; and                        a. We will pay medical expenses as described
                                                                                   below for "bodily injury" caused by an acci­
               (f) The indemnitee:                                                 dent:
                     (i) Agrees in writing to:                                    (1) On premises you own or rent;
                           i. Cooperate with us in the in­                        (2) On ways next to premises you own or
                              vestigation, settlement or de­                           rent; or
                              fense of the "suit";
                                                                                  (3) Because of your operations;
                          ii. Immediately send us copies of
                              any demands, notices, sum­                           provided that:
                              monses or legal papers re­                              (a) The accident takes place in the
                              ceived in connection with the                                 "coverage territory" and during the
                              "suit";                                                       policy period;
                         iii. Notify any other insurer                                (b) The expenses are incurred and re­
                              whose coverage is available                                   ported to us within one year of the
                              to the indemnitee; and                                        date of the accident; and
                         iv. Cooperate with us with re­                               (c) The injured person submits to ex­
                              spect to coordinating other                                   amination, at our expense, by physi­
                              applicable insurance available                                cians of our choice as often as we
                              to the indemnitee; and                                        reasonably require.
                    (ii) Provides us with written authori­                     b. We will make these payments regardless of
                          zation to:                                               fault. These payments will not exceed the
                           i. Obtain records and other                             Limits of Insurance of Section II - Liability.
                              information related to the                           We will pay reasonable expenses for:
                              "suit"; and                                         (1) First aid administered at the time of an
                          ii. Conduct and control the de­                              accident;
                              fense of the indemnitee in                          (2) Necessary medical, surgical, x-ray and
                              such "suit".                                             dental services, including prosthetic de­
           (3) So long as the conditions in Paragraph                                  vices; and
               (2) are met, attorneys' fees incurred by                           (3) Necessary ambulance, hospital, profes­
                us in the defense of that indemnitee,                                  sional nursing and funeral services.
                necessary litigation expenses incurred                   B. Exclusions
                by us and necessary litigation expenses
                incurred by the indemnitee at our re­                       1. Applicable To Business Liability Coverage
               quest will be paid as Supplementary                             This insurance does not apply to:
                Payments. Notwithstanding the provi­
                sions of Paragraph B.1.b.(2) Exclusions
                in Section II - Liability, such payments


  Page 32 of 48     Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 225 of 269 Page ID #:237



                                                                                                                  COVERAGE FORM

        a. Expected Or Intended Injury                                           d. Workers' Compensation And Similar
            "Bodily injury" or "property damage" ex­                                 Laws
            pected or intended from the standpoint of                                Any obligation of the insured under a work­
            the insured. This exclusion does not apply                               ers' compensation, disability benefits or un­
            to "bodily injury" resulting from the use of                             employment compensation law or any simi­
            reasonable force to protect persons or                                   lar law.
            property.                                                            e._ Empjoyer's Liability           ______ _____
        b. Contractual Liability' -- ---                                             "Bodily injury" to:
            "Bodily injury" or "property damage" for                                (1) An "employee" of the insured arising out
            which the insured is obligated to pay dam­                                   of and in the course of:
            ages by reason of the assumption of liability
            in a contract or agreement. This exclusion                                  (a) Employment by the insured; or
            does not apply to liability for damages:                                    (b) Performing . duties related to the
           (1) That the insured would have in the ab­                                        conduct of the insured's business; or
                sence of the contract or agreement; or                              (2) The spouse, child, parent, brother or
           (2) Assumed in a contract or agreement                                        sister of that "employee" as a conse­
                that is an "insured contract", provided                                  quence of Paragraph (1) above.
                the "bodily injury" or "property damage"                             This exclusion applies:
                occurs subsequent to the execution of                               (1) Whether the insured may be liable as an
                the contract or agreement. Solely for the                                employer or in any other capacity; and
                purposes of liability assumed in an "in­
                sured contract", reasonable attorney                                (2) To any obligation to share damages with
                fees and necessary litigation expenses                                   or repay someone else who must pay
                incurred by or for a party other than an                                 damages because of the injury.
                insured .are deemed to be damages be­                                This exclusion does not apply to liability as­
                cause of "bodily injury" or "property                                sumed by the insured under an "insured
                damage", provided:                                                   contract".
               (a) Liability to such party for, or for the                       f. Pollution
                    cost of, that party's defense has also
                                                                                    (1) "Bodily injury" or "property damage"
                    been assumed in the same "insured
                                                                                         arising out of the actual, alleged or
                    contract"; and
                                                                                         threatened discharge, dispersal, seep­
               (b) Such attorney fees and litigation                                     age, migration, release or escape of
                    expenses are for defense of that                                     "pollutants":
                    party against a civil or alternative
                                                                                        (a) At or from any premises, site or
                    dispute resolution proceeding in
                                                                                             location which is or was at any time
                    which damages to which this insur­
                                                                                             owned or occupied by, or rented or
                    ance applies are alleged.
                                                                                             loaned to, any insured. However, this
        c. Liquor Liability                                                                  subparagraph does not apply to:
            "Bodily injury" or "property damage" for                                         (i) "Bodily injury" if sustained within
            which any insured may be held liable by                                              a building and caused by smoke,
            reason of:                                                                           fumes, vapor or soot produced by
          (1) Causing or contributing to the intoxica­                                           or originating from equipment that
                tion of any person;                                                              is used to heat, cool or dehumid-
                                                                                                 ify the building, or equipment that
          (2) The furnishing of alcoholic beverages to                                           is used to heat water for personal
                a person under the legal drinking age or                                         use, by the building's occupants
                under the influence of alcohol; or                                               or their guests;
          (3) Any statute, ordinance or regulation
                relating to the sale, gift, distribution or
                use of alcoholic beverages.
            This exclusion applies only if you are in the
            business of manufacturing, distributing, sell­
            ing, serving or furnishing alcoholic bever­
            ages.


  BP 00 03 01 10      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 33 of 48
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 226 of 269 Page ID #:238



 BUSINESSOWNER’S POLICY

                  (ii) "Bodily injury" or "property dam­                                         age" arises out of the intentional
                       age" for which you may be held                                            discharge, dispersal or release of
                       liable, if you are a contractor and                                       the fuels, lubricants or other op­
                       the owner or lessee of such                                               erating fluids, or if such fuels, lu­
                       premises, site or location has                                            bricants or other operating fluids
                       been added to your policy as an                                           are brought on or to the prem­
                       additional insured with respect to                                        ises, site or location with the in­
                       your ongoing operations per­                                              tent that they be discharged, dis­
                       formed for that additional insured                                        persed or released as part of the
                       at that premises, site or location                                        operations being performed by
                       and such premises, site or loca­                                          such insured, contractor or sub­
                       tion is not and never was owned                                           contractor;
                       or occupied by, or rented or                                         (ii) "Bodily injury" or "property dam­
                       loaned to, any insured, other than                                        age" sustained within a building
                       that additional insured; or                                               and caused by the release of
                 (iii) "Bodily injury" or "property dam­                                         gases, fumes or vapors from ma­
                       age" arising out of heat, smoke or                                        terials brought into that building in
                       fumes from a "hostile fire";                                              connection with operations being
              (b) At or from any premises, site or                                               performed by you or on your be­
                   location which is or was at any time                                          half by a contractor or subcon­
                   used by or for any insured or others                                          tractor; or
                   for the handling, storage, disposal,                                    (iii) "Bodily injury" or "property dam­
                   processing or treatment of waste;                                             age" arising out of heat, smoke or
                                                                                                 fumes from a "hostile fire".
              (c) Which are or were at any time trans­
                   ported, handled, stored, treated, dis­                              (e) At or from any premises, site or
                   posed of, or processed as waste by                                        location on which any insured or any
                   or for:                                                                   contractors or subcontractors work­
                                                                                             ing directly or indirectly on any in­
                   (i) Any insured; or
                                                                                             sured's behalf are performing opera­
                  (ii) Any person or organization for                                        tions if the operations are to test for,
                       whom you may be legally re­                                           monitor, clean up, remove, contain,
                       sponsible; or                                                         treat, detoxify or neutralize, or in any
              (d) At or from any premises, site or                                           way respond to, or assess the ef­
                   location on which any insured or any                                      fects of, "pollutants".
                   contractors or subcontractors work­                              (2) Any loss, cost or expense arising out of
                   ing directly or indirectly on any in­                                 any:
                   sured's behalf are performing opera­
                   tions if the "pollutants" are brought                                (a) Request, demand, order or statutory
                                                                                             or regulatory requirement that any
                   on or to the premises, site or location
                   in connection with such operations                                        insured or others test for, monitor,
                   by such insured, contractor or sub­                                       clean up, remove, contain, treat, de­
                   contractor. However, this subpara­                                        toxify or neutralize, or in any way re­
                   graph does not apply to:                                                  spond to, or assess the effects of,
                                                                                             "pollutants"; or
                   (i) "Bodily injury" or "property dam­
                       age" arising out of the escape of                               (b) Claim or "suit" by or on behalf of a
                       fuels, lubricants or other operat­                                    governmental authority for damages
                        ing fluids which are needed to                                       because of testing for, monitoring,
                        perform the normal electrical, hy­                                   cleaning up, removing, containing,
                       draulic or mechanical functions                                       treating, detoxifying or neutralizing,
                        necessary for the operation of                                       or in any way responding to, or as­
                       "mobile equipment" or its parts, if                                   sessing the effects of, "pollutants".
                        such fuels, lubricants or other
                       operating fluids escape from a
                       vehicle part designed to hold,
                        store or receive them. This ex­
                        ception does not apply if the
                        "bodily injury" or "property dam-

  Page 34 of 48     Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 227 of 269 Page ID #:239



                                                                                                                  COVERAGE FORM

                However, this paragraph does not apply                                  (b) The operation of any of the following
                to liability for damages because of                                           machinery or equipment:
                "property damage" that the insured                                            (i) Cherry pickers and similar de­
                would have in the absence of such re­                                             vices mounted on automobile or
                quest, demand, order or statutory or                                              truck chassis and used to raise or
                regulatory requirement or such claim or                                           lower workers; and
                "suit" by or on behalf of a governmental
                authority.                                                                  (ii) Air compressors, pumps and
                                                                                                  generators, including spraying,
        g. Aircraft, Auto Or Watercraft                                                           welding, building cleaning, geo­
            "Bodily injury" or "property damage" arising                                          physical exploration, lighting and
            out of the ownership, maintenance, use or                                             well servicing equipment.
            entrustment to others of any aircraft, "auto"                       h. Mobile Equipment
            or watercraft owned or operated by or
            rented or loaned to any insured. Use in­                                 "Bodily injury" or "property damage" arising
            cludes operation and "loading or unload­                                 out of:
            ing".                                                                   (1) The transportation of "mobile equip­
            This exclusion applies even if the claims al­                                ment" by an "auto" owned or operated
            lege negligence or other wrongdoing in the                                   by or rented or loaned to any insured; or
            supervision, hiring, employment, training or                            (2) The use of "mobile equipment" in, or
            monitoring of others by an insured, if the                                   while in practice for, or while being pre­
            "occurrence" which caused the "bodily in­                                    pared for, any prearranged racing,
            jury" or "property damage" involved the                                      speed, demolition or stunting activity.
            ownership, maintenance, use or entrust­                              i. War
            ment to other's of any aircraft, "auto" or wa­
            tercraft that is owned or operated by or                                 "Bodily injury", "property damage" or "per­
            rented or loaned to any insured.                                         sonal and advertising injury", however
                                                                                     caused, arising, directly or indirectly, out of:
            This exclusion does not apply to:
                                                                                    (1) War, including undeclared civil war;
           (1) A watercraft while ashore on premises
                you own or rent;                                                    (2) Warlike action by a military force, includ­
                                                                                         ing action in hindering or defending
           (2) A watercraft you do not own that is:                                      against an actual or expected attack, by
               (a) Less than 51 feet long; and                                           any government, sovereign or other au­
               (b) Not being used to carry persons or                                    thority using military personnel or other
                  . property for a charge;                                               agents; or
           (3) Parking an "auto" on, or on the ways                                 (3) Insurrection,        rebellion,   revolution.
                next to, premises you own or rent, pro­                                  usurped power, or action taken by gov­
                vided the "auto" is not owned by or                                      ernment authority in hindering or de­
                rented or loaned to you or the insured;                                  fending against any of these.
           (4) Liability assumed under any "insured                             j. Professional Services
                contract" for the ownership, mainte­                                 "Bodily injury", "property damage" or "per­
                nance or use of aircraft or watercraft; or                           sonal and advertising injury" caused by the
           (5) "Bodily injury" or "property damage"                                  rendering or failure to render any profes­
                arising out of:                                                      sional service. This includes but is not lim­
                                                                                     ited to:
               (a) The operation of machinery or
                    equipment that is attached to, or part                          (1) Legal, accounting or advertising ser­
                    of, a land vehicle that would qualify                                vices;
                    under the definition of "mobile                                 (2) Preparing, approving, or failing to pre­
                    equipment" if it were not subject to a                               pare or approve maps, drawings, opin­
                    compulsory or financial responsibility                               ions, reports, surveys, change orders,
                    law or other motor vehicle insurance                                 designs or specifications;
                    or motor vehicle registration law                               (3) Supervisory, inspection or engineering
                    where it is licensed or principally ga­                              services;
                    raged; or



  BP 00 03 01 10      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 35 of 48
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 228 of 269 Page ID #:240



  BUSINESSOWNER’S POLICY

           (4) Medical, surgical, dental, x-ray or nurs­                             Paragraphs (1), (3) and (4) of this exclusion
                ing services treatment, advice or instruc­                           do not apply to "property damage" (other
                tion;                                                                than damage by fire) to premises, including
           (5) Any health or therapeutic service treat­                              the contents of such premises, rented to
                ment, advice or instruction;                                         you for a period of seven or fewer consecu­
                                                                                     tive days. A separate Limit of Insurance ap­
           (6) Any service, treatment, advice or in­                                 plies to Damage To Premises Rented To
                struction for the purpose of appearance                              You as described in Paragraph D. Liability
                or skin enhancement, hair removal or                                 And Medical Expenses Limit Of Insurance
                replacement or personal grooming;                                    in Section II - Liability.
           (7) Optometry or optical or hearing aid ser­                              Paragraph (2) of this exclusion does not
                vices     including     the    prescribing,                          apply if the premises are "your work" and
                preparation, fitting, demonstration or dis­                          were never occupied, rented or held for
                tribution of ophthalmic lenses and simi­                             rental by you.
                lar products or hearing aid devices;
                                                                                     Paragraphs (3), (4), (5) and (6) of this ex­
           (8) Body piercing services; and                                           clusion do not apply to liability assumed
           (9) Services in the practice of pharmacy.                                 under a sidetrack agreement.
            This exclusion applies even if the claims al­                            Paragraph (6) of this exclusion does not
            lege negligence or other wrongdoing in the                               apply to "property damage" included in the
            supervision, hiring, employment, training or                             "products-completed operations hazard".
            monitoring of others by an insured, if the                            I. Damage To Your Product
         - "occurrence" which caused the "bodily in­
            jury" or "property damage", or the offense                               "Property damage" to "your product" arising
            which caused the "personal and advertising                               out of it or any part of it.
            injury", involved the rendering or failure to                        m. Damage To Your Work
            render of any professional service.                                      "Property damage" to "your work" arising
        k. Damage To Property                                                        out of it or any part of it and included in the
            "Property damage" to:                                                    "products-completed operations hazard".
           (1) Property you own, rent or occupy, in­                                 This exclusion does not apply if the dam­
                cluding any costs or expenses incurred                               aged work or the work out of which the
                by you, or any other person, organiza­                               damage arises was performed on your be­
                tion or entity, for repair, replacement,                              half by a subcontractor.
                enhancement, restoration or mainte­                              n. Damage To Impaired Property Or
                nance of such property for any reason,                                Property Not Physically Injured
                including prevention of injury to a person                           "Property damage" to "impaired property" or
                or damage to another's property;                                     property that has not been physically in­
           (2) Premises you sell, give away or aban­                                 jured, arising out of:
                don, if the "property damage" arises out                            (1) A defect, deficiency, inadequacy or
                of any part of those premises;                                             dangerous condition in "your product" or
           (3) Property loaned to you;                                                     "your work"; or
           (4) Personal property in the care, custody                               (2) A delay or failure by you or anyone
                or control of the insured;                                                 acting on your behalf to perform a con­
           (5) That particular part of real property on                                    tract or agreement in accordance with
                which you.or any contractor or subcon­                                     its terms.
                tractor working directly or indirectly on                            This exclusion does not apply to the loss of
                your behalf is performing operations, if                              use of other property arising out of sudden
                the "property damage" arises out of                                  and accidental physical injury to "your prod­
                those operations; or                                                  uct" or "your work" after it has been put to
           (6) That particular part of any property that                              its intended use.
                must be restored, repaired or replaced
                because "your work" was incorrectly
                performed on it.



  Page 36 of 48     Includes copyrighted material of the Insurance Services Office, inc., used with its permission.   BP 00 03 01 10
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 229 of 269 Page ID #:241



                                                                                                                   COVERAGE FORM

        o. Recall Of Products, Work Or Impaired                                         (c) An Internet search, access, content
            Property                                                                         or service provider.
            Damages claimed for any loss, cost or ex­                                    However, this exclusion does not apply
            pense incurred by you or others for the loss                                 to Paragraphs 14.a., b. and c. of "per­
            of use, withdrawal, recall, inspection, repair,                              sonal and advertising injury" under
            replacement, adjustment, removal or dis­                                     Paragraph F. Liability And Medical Ex­
            posal of;                                                                    penses Definitions.
           (1) "Your product";                                                           For the purposes of this exclusion, the
           (2) "Your work"; or                                                           placing of frames, borders or links, or
                                                                                         advertising, for you or others anywhere
           (3) "Impaired property";                                                      on the Internet, by itself, is not consid­
            if such product, work or property is with­                                   ered the business of advertising, broad­
            drawn or recalled from the market or from                                    casting, publishing or telecasting.
            use by any person or organization because                               (9) Arising out of the actual, alleged or
            of a known or suspected defect, deficiency,                                  threatened discharge, dispersal, seep­
            inadequacy or dangerous condition in it.                                     age, migration, release or escape of
        p. Personal And Advertising Injury                                               "pollutants" at any time;
            "Personal and advertising injury":                                     (10) With respect to any loss, cost or ex­
                                                                                         pense arising out of any:
          (1) Caused by or at the direction of the
                insured with the knowledge that the act                                 (a) Request, demand or order that any
                would violate the rights of another and                                      insured or others test for, monitor,
                would inflict "personal and advertising                                      clean-up, remove, contain, treat, de­
                injury";                                                                     toxify or neutralize or in any way re­
                                                                                             spond to, or assess the effects of,
          (2) Arising out of oral or written publication
                                                                                             "pollutants"; or
                of material, if done by or at the direction
                of the insured with knowledge of its fal-                              (b) Claim or "suit" by or on behalf of a
               sity;                                                                         governmental authority for damages
                                                                                             because of testing for, monitoring,
           (3) Arising out of oral or written publication
                                                                                             cleaning up, removing, containing,
                of material whose first publication took
                                                                                             treating, detoxifying or neutralizing or
                place before the beginning of the policy
                                                                                             in any way responding to, or assess­
                period;
                                                                                             ing the effects of, "pollutants".
           (4) For which the insured has assumed
                                                                                   (11) Arising out of an electronic chatroom or
                liability in a contract or agreement. This
                                                                                         bulletin board the insured hosts, owns or
                exclusion does not apply to liability for
                                                                                         over which the insured exercises con-
                damages that the insured would have in
                the absence of the contract or agree­
                                                                                          trol;
                ment;                                                              (12) Arising out of the infringement of copy­
                                                                                        right, patent, trademark, trade secret or
           (5) Arising out of a breach of contract, ex­
                cept an implied contract to use another's                               other intellectual property rights. Under
                                                                                        this exclusion, such other intellectual
                advertising idea in your "advertisement";
                                                                                        property rights do not include the use of
           (6) Arising out of the failure of goods, prod­                               another's advertising idea in your "ad­
                ucts or services to conform with any                                    vertisement".
                statement of quality or performance
                                                                                        However, this exclusion does not apply
                made in your "advertisement";
                                                                                        to infringement, in your "advertisement",        ..
           (7) Arising out of the wrong description of                                  of copyright, trade dress or slogan.
                the price of goods, products or services
                                                                                   (13) Arising out of the unauthorized use of
                stated in your "advertisement";
                                                                                        another's name or product in your e-mail
           (8) Committed by an insured whose busi­                                      address, domain name or metatags, or
                ness is:                                                                any other similar tactics to mislead an­
               (a) Advertising, broadcasting, publishing                                other's potential customers.
                    or telecasting;
              (b) Designing or determining content of
                    websites for others; or

  BP 00 03 01 10       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 37 of 48
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 230 of 269 Page ID #:242


  BUSINESSOWNER’S POLICY

        q. Electronic Data                                                       Exclusions c., d., e., f., g., h., i., k., I., m., n.
            Damages arising out of the loss of, loss of                          and o. in Section II - Liability do not apply to
            use of, damage to, corruption of, inability to                       damage by fire to premises while rented to
            access, or inability to manipulate electronic                        you, or temporarily occupied by you with per­
            data.                                                                mission of the owner. A separate Damage To
                                                                                 Premises Rented To You Limit of Insurance
            As used in this exclusion, electronic data                           applies to this coverage as described in Para­
         . means, information, facts or computer pro­                            graph D. Liability And Medical Expenses Limits
            grams stored as or on, created or used on,                           of Insurance in Section II - Liability.
            or transmitted to or from computer software
            (including systems and applications soft­                         2. Applicable To Medical Expenses Coverage
            ware), on hard or floppy disks, CD-ROMs,                             We will not pay expenses for "bodily injury":
            tapes, drives, cells, data processing de­                            a. To any insured, except "volunteer workers".
            vices or any other repositories of computer
            software which are used with electronically                          b. To a person hired to do work for or on be­
            controlled equipment. The term computer                                   half of any insured or a tenant of any in­
            programs, referred to in the foregoing de­                                sured.
            scription of electronic data, means a set of                         c. To a person injured on that part of premises
            related electronic instructions which direct                             you own or rent that the person normally
            the operations and functions of a computer                               occupies.
            or device connected to it, which enable the                          d. To a person, whether or not an "employee"
            computer or device to receive, process,                                  of any insured, if benefits for the "bodily in­
            store, retrieve or send data.
                                                                                     jury" are payable or must be provided under
        r. Criminal Acts                                                             a workers' compensation or disability bene­
            "Personal and advertising injury" arising out                            fits law or a similar law.
            of a criminal act committed by or at the di­                         e. To a person injured while practicing, in­
            rection of the insured.                                                  structing or participating in any physical ex­
        s. Recording And Distribution Of Material                                    ercises or games, sports or athletic con­
            Or Information In Violation Of Law                                       tests.
            "Bodily injury", "property damage", or "per­                          f. Included within the "products-completed
            sonal and advertising injury" arising directly                           operations hazard".
            or indirectly out of any action or omission                          g. Excluded under Business Liability Cover­
            that violates or is alleged to violate:                                  age.
           (1) The Telephone Consumer Protection                              3. Applicable To Both Business Liability
                Act (TCPA), including any amendment                              Coverage And Medical Expenses Coverage
                of or addition to such law;                                      - Nuclear Energy Liability Exclusion
           (2) The CAN-SPAM Act of 2003, including                               This insurance does not apply:
                any amendment of or addition to such
                                                                                 a. Under Business Liability Coverage, to "bod­
                law;                                                                 ily injury" or "property damage":
           (3) The Fair Credit Reporting Act (FCRA),                                (1) With respect to which an insured under
                and any amendment of or addition to
                                                                                          the policy is also an insured under a nu­
                such law, including the Fair and Accu­
                                                                                          clear energy liability policy issued by the
                rate Credit Transaction Act (FACTA); or
                                                                                          Nuclear Energy Liability Insurance As­
           (4) Any federal, state or local statute, ordi­                                 sociation, Mutual Atomic Energy Liability
                nance or regulation, other than the                                       Underwriters or Nuclear Insurance As­
               TCPA, CAN-SPAM Act of 2003 or FCRA                                         sociation of Canada, or would be an in­
                and their amendments and additions,                                       sured under any such policy but for its
               that addresses, prohibits, or limits the                                   termination upon exhaustion of its limit
                printing,     dissemination,        disposal,                             of liability; or
               collecting, recording, sending, transmit­
                                                                                    (2) Resulting from the "hazardous proper­
               ting, communicating or distribution of
                                                                                          ties" of "nuclear material" and with re­
                material or information.                                                  spect to which:




 Page 38 of 48      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.,.   BP 00 03 01 10
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 231 of 269 Page ID #:243



                                                                                                                   COVERAGE FORM

               (a) Any person or organization is re­                               (3) "Nuclear facility" means:
                    quired to maintain financial protec­
                    tion pursuant to the Atomic Energy                                  (a) Any "nuclear reactor";
                    Act of 1954, or any law amendatory                                  (b) Any equipment or device designed
                    thereof; or                                                               or used for:
               (b) The insured is, or had this policy not                                     (i) Separating the isotopes of ura­
                    been issued would be, entitled to in­                                         nium or plutonium;
                    demnity from the United States of                                        (ii) Processing or utilizing "spent
                    America, or any agency thereof, un­                                           fuel"; or
                    der any agreement entered into by
                    the United States of America, or any                                    (iii) Handling, processing or packag­
                    agency thereof, with any person or                                            ing "waste";
                    organization.                                                       (c) Any equipment or device used for
        b. Under Medical Expenses Coverage, to                                                the processing, fabricating or alloy­
            expenses incurred with respect to "bodily                                         ing of "special nuclear material" if at
            injury" resulting from the "hazardous prop­                                       any time the total amount of such
            erties" of "nuclear material" and arising out                                     material in the custody of the insured
            of the operation of a "nuclear facility" by any                                   at the premises where such equip­
            person or organization.                                                           ment or device is located consists of
                                                                                              or contains more than 25 grams of
        c. Under Business Liability Coverage, to "bod­                                        plutonium or uranium 233 or any
            ily injury" or "property damage" resulting                                        combination thereof, or more than
            from the "hazardous properties" of the "nu­                                       250 grams of uranium 235;
            clear material"; if;
                                                                                        (d) Any structure, basin, excavation,
           (1) The "nuclear material":                                                        premises or place prepared or used
               (a) Is at any "nuclear facility" owned by,                                     for the storage or disposal of
                    or operated by or on behalf of, an in­                                    "waste";
                    sured; or                                                            and includes the site on which any of the
               (b) Has been discharged or dispersed                                      foregoing is located, all operations con­
                    therefrom;                                                           ducted on such site and all premises
           (2) The "nuclear material" is contained in                                    used for such operations;
                "spent fuel" or "waste" at any time pos­                             (4) "Nuclear material" means "source mate­
                sessed, handled, used, processed,                                        rial", "special nuclear material" or "by­
                stored, transported or disposed of by or                                 product material";
                on behalf of an insured; or                                          (5) "Nuclear reactor" means any apparatus
           (3) The "bodily injury" or "property damage"                                  designed or used to sustain nuclear fis­
                arises out of the furnishing by an in­                                   sion in a self-supporting chain reaction
                sured of services, materials, parts or                                   or to contain a critical mass of fission­
                equipment in connection with the plan­                                   able material;
                ning, construction, maintenance, opera­                              (6) "Property damage" includes all forms of
                tion or use of any "nuclear facility"; but if                            radioactive contamination of property;
                such facility is located within the United
                States of America, its territories or pos­                           (7) "Source material" has the meaning
                sessions or Canada, this Exclusion (3)                                   given it in the Atomic Energy Act of
                applies only to "property damage" to                                     1954 or in any law amendatory thereof;
                such "nuclear facility" and any property                             (8) "Special nuclear material" has the
                thereat.                                                                 meaning given it in the Atomic Energy
        d. As used in this exclusion:                                                    Act of 1954 or in any law amendatory
                                                                                         thereof;
           (1) "By-product material" has the meaning
                given it in the Atomic Energy Act of                                 (9) "Spent fuel" means any fuel element or
                1954 or in any law amendatory thereof;                                   fuel component, solid or liquid, which
                                                                                         has been used or exposed to radiation
           (2) "Hazardous properties" include radioac­                                   in a "nuclear reactor";
                tive, toxic or explosive properties;



  BP 00 03 01 10       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 39 of 48
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 232 of 269 Page ID #:244



  BUSINESSOWNER’S POLICY

 {10)"Waste" means any waste material:                                               (1) "Bodily injury" or "personal and advertis­
                                                                                          ing injury":
               (a) Containing "by-product material"
                     other than the tailings or wastes pro­                              (a) To you, to your partners or members
                     duced by the extraction or concen­                                       (if you are a partnership or joint ven­
                     tration of uranium or thorium from                                       ture), to your members (if you are a
                     any ore processed primarily for its                                      limited liability company), or to a co-
 ________            "source material" content; and_____                                      "employee" while in the course of his
                                                                                  ~           ^or her employment'orlD'erformih^du-
               (b) Resulting from the operation by any                                        ties related, to the conduct of your
                     person or organization of any "nu­                                       business, or to your other "volunteer
                     clear facility" included under Para­                                     workers" while performing duties re­
                     graphs (a) and (b) of the definition of                                  lated to the conduct of your busi­
                     "nuclear facility".                                                      ness;
 C. Who Is An Insured                                                                    (b) To the spouse, child, parent, brother
    1. If you are designated in the Declarations as:                                          or sister of that co-"employee" as a
                                                                                              consequence of Paragraph (a)
       a. An individual, you and your spouse are
                                                                                              above;
           insureds, but only with respect to the con­
           duct of a business of which you are the sole                                  (c) For which there is any obligation to
           owner. •                                                                           share damages with or repay some­
                                                                                              one else who must pay damages
       b. A partnership or joint venture, you are an
                                                                                              because of- the injury described in
           insured. Your members, your partners and
                                                                                              Paragraph (a) or (b); or
           their spouses are also insureds, but only
           with respect to the conduct of your busi­                                     (d) Arising out of his or her providing or
           ness.                                                                              failing to provide professional health
                                                                                              care services.
       c. A limited liability company, you are an in­
           sured. Your members are also insureds, but                                (2) "Property damage" to property:
           only with respect to the conduct of your                                      (a) Owned, occupied or used by,
           business. Your managers are insureds, but
           only with respect to their duties as your                                     (b) Rented to, in the care, custody or
           managers.                                                                          control of, or over which physical
                                                                                              control is being exercised for any
       d. An organization other than a partnership,                                           purpose by
           joint venture or limited liability company,
           you are an insured. Your "executive offi­                                      you, any of your "employees", "volunteer
           cers" and directors are insureds, but only                                     workers", any partner or member (if you
           with respect to their duties as your officers                                  are a partnership or joint venture), or
           or directors. Your stockholders are also in­                                   any member (if you are a limited liability
           sureds, but only with respect to their liability                               company).
           as stockholders.                                                       b. Any person (other than your "employee" or
       e. A trust, you are an insured. Your trustees                                  "volunteer worker"), or any organization
           are also insureds, but only with respect to                                while acting as your real estate manager.
           their duties as trustees.                                              c. Any person or organization having proper
    2. Each of the following is also an insured:                                      temporary custody of your property if you
                                                                                      die, but only:
       a. Your "volunteer workers" only while per­
           forming duties related to the conduct of                                  (1) With respect to liability arising out of the
           your business, or your "employees", other                                      maintenance or use of that property;
           than either your "executive officers" (if you                                  and
            are an organization other than a partner­                                (2) Until your legal representative has been
            ship, joint venture or limited liability com­                                 appointed.
            pany) or your managers (if you are a limited                          d. Your legal representative if you die, but only
            liability company), but only for acts within                              with respect to duties as such. That repre­
           the scope of their employment by you or                                    sentative will have all your rights and duties
           while performing duties related to the con­                                under this policy.
            duct of your business. However, none of
           these "employees" or "volunteer workers"
            are insureds for:

  Page 40 of 48      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 233 of 269 Page ID #:245



                                                                                                                   COVERAGE FORM

     No person or organization is an insured with re­                               (3) Plus all "personal and advertising injury"
     spect to the conduct of any current or past part­                                  caused by offenses committed;
     nership, joint venture or limited liability company                              is twice the Liability and Medical Expenses
     that is not shown as a Named Insured in the Dec­                                 limit.
     larations.
                                                                                 Subject to Paragraph a. or b. above, whichever
  D. Liability And Medical Expenses Limits Of                                    applies, the Damage To Premises Rented To
     Insurance                                                                   You Limit is the most we vyill pay for damages
     1. The Limits of Insurance of Section II - Liability                        because of "property damage" to any one
        shown in the Declarations and the rules below                            premises, while rented to you, or in the case of
        fix the most we will pay regardless of the num­                          fire, while rented to you or temporarily occu­
        ber of:                                                                  pied by you with permission of the owner.
        a. Insureds;                                                             The Limits of Insurance of Section II - Liability
                                                                                 apply separately to each consecutive annual
        b. Claims made or "suits" brought; or
                                                                                 period and to any remaining period of less than
        c. Persons or organizations making claims or                             12 months, starting with the beginning of the
           bringing "suits".                                                     policy period shown in the Declarations, unless
     2. The most we will pay for the sum of all dam­                             the policy period is extended after issuance for
        ages because of all:                                                     an additional period of less than 12 months. In
                                                                                 that case, the additional period will be deemed
        a. "Bodily injury", "property damage" and
                                                                                 part of the last preceding period for purposes
           medical expenses arising out of any one
                                                                                 of determining the Limits of Insurance.
           "occurrence"; and
                                                                         E. Liability And Medical Expenses General
        b. "Personal and advertising injury" sustained
                                                                            Conditions
           by any orie person or organization;
                                                                             1. Bankruptcy
        is the Liability and Medical Expenses limit
        shown in the Declarations. But the most we will                          Bankruptcy or insolvency of the insured or of
        pay for all medical expenses because of "bod­                            the insured's estate will not relieve us of our
        ily injury" sustained by any one person is the                           obligations under this policy.
        Medical Expenses limit shown in the Declara­                         2. Duties In The Event Of Occurrence,
        tions.                                                                  Offense, Claim Or Suit
     3. The most we will pay under Business Liability                            a. You must see to it that we are notified as
        Coverage for damages because of "property                                   soon as practicable of an "occurrence" or
        damage" to a premises while rented to you or                                an offense which may result in a claim. To
        in the case of fire while rented to you or tempo­                           the extent possible, notice should include:
        rarily occupied by you with permission of the
                                                                                     (1) How, when and where the "occurrence"
        owner is the applicable Damage To Premises
                                                                                         or offense took place;
        Rented To You limit shown for that premises in
        the Declarations. For a premises temporarily                                 (2) The names and addresses of any in­
        occupied by you, the applicable limit will be the                                jured persons and witnesses; and
        highest Damage To Premises Rented To You                                     (3) The nature and location of any injury or
        limit shown in the Declarations.                                                 damage arising out of the "occurrence"
     4. Aggregate Limits                                                                 or offense.
        The most we will pay for:                                                b. If a claim is made or "suit" is brought
                                                                                    against any insured, you must:
        a. All "bodily injury" and "property damage"
           that is included in the "products-completed                               (1) Immediately record the specifics of the
           operations hazard" is twice the Liability and                                 claim or "suit" and the date received;
           Medical Expenses limit.                                                       and
        b. All:                                                                      (2) Notify us as soon as practicable.
           (1) "Bodily injury" and "property damage"                                  You must see to it that we receive written
               except damages because of "bodily in­                                  notice of the claim or "suit" as soon as prac­
               jury" or "property damage" included in                                 ticable.
               the    "products-completed   operations                            c. You and any other involved insured must:
                hazard";
           (2) Plus medical expenses;


  BP 00 03 01 10       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 41 of 48
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 234 of 269 Page ID #:246



  BUSINESSOWNER’S POLICY

            (1) Immediately send us copies of any de­                              a. Notices that are published include material
                  mands, notices, summonses or legal                                   placed on the Internet or on similar elec­
                  papers received in connection with the                               tronic means of communication; and
                  claim or "suit";                                                 b. Regarding websites, only that part of a
            (2) Authorize us to obtain records and other                               website that is about your goods, products
                  information;                                                         or services for the purposes of attracting
            (3) Cooperate with us in the investigation or                              customers or supporters is considered an
                  settlement of the claim or defense                                   advertisement.
                  against the "suit"; and                                     2.   "Auto" means:
            (4) Assist us, upon our request, in the en­                            a. A land motor vehicle, trailer or semitrailer
                  forcement of any right against any per­                              designed for travel on public roads, includ­
                  son or organization that may be liable to                            ing any attached machinery or equipment;
                  the insured because of injury or damage                              or
                  to which this insurance may also apply.                          b. Any other land vehicle that is subject to a
        d. No insured will, except at that insured's own                               compulsory or financial responsibility law or
             cost, voluntarily make a payment, assume                                  other motor vehicle insurance or motor ve­
             any obligation, or incur any expense, other                               hicle registration law where it is licensed or
             than for first aid, without our consent.                                  principally garaged.
     3. Legal Action Against Lfs                                                   However, "auto" does not include "mobile
        No person or organization has a right under                                equipment".
        this policy:                                                          3.   "Bodily injury" means bodily injury, sickness or
         a. To join us as a party or otherwise bring us                            disease sustained by a person, including death
              into a "suit" asking for damages from an in­                         resulting from any of these at any time.
              sured; or                                                     . 4.   "Coverage territory" means:
         b. To sue us on this policy unless all of its                             a. The United States of America (including its
             terms have been fully complied with.                                      territories and possessions), Puerto Rico
        A person or organization may sue us to re­                                     and Canada;
        cover on an agreed settlement or on a final                                b. International waters or airspace, but only if
        judgment against an insured; but we will not be                                the injury or damage occurs in the course of
         liable for damages that are not payable under                                 travel or transportation between any places
        the terms of this policy or that are in excess of                              included in Paragraph a. above; or
        the applicable Limit of Insurance. An agreed                               c. All other parts of the world if the injury or
        settlement means a settlement and release of                                   damage arises out of:
         liability signed by us, the insured and the
        claimant or the claimant's legal representative.                              (1) Goods or products made or sold by you
                                                                                           in the territory described in Paragraph a.
     4. Separation Of Insureds                                                             above;
         Except with respect to the Limits of Insurance                               (2) The activities of a person whose home
        of Section II - Liability, and any rights or duties                                is in the territory described in Paragraph
         specifically assigned in this policy to the first                                 a. above, but is away for a short time on
         Named Insured, this insurance applies:                                            your business; or
         a. As if each Named Insured were the only                                    (3) "Personal and advertising injury" of­
              Named Insured; and                                                           fenses that take place through the Inter­
         b. Separately to each insured against whom                                        net or similar electronic means of com­
              claim is made or"suit" is brought.                                           munication;
  F. Liability And Medical Expenses Definitions                                    provided the insured's responsibility to pay
     1. "Advertisement" means a notice that is broad­                              damages is determined in a "suit" on the merits
         cast or published to the general public or spe­                           in the territory described in Paragraph a. above
         cific market segments about your goods, prod­                             or in a settlement we agree to.
         ucts or services for the purpose of attracting                       5.   "Employee" includes a "leased worker". "Em­
         customers or supporters. For the purposes of                              ployee" does not include a "temporary worker".
        this definition:



  Page 42 of 48      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 235 of 269 Page ID #:247



                                                                                                                  COVERAGE FORM

    6. "Executive officer" means a person holding any                               (1) That indemnifies a railroad for "bodily
       of the officer positions created by your charter,                                 injury" or "property damage" arising out
       constitution, bylaws or any other similar gov­                                    of construction or demolition operations,
       erning document.                                                                  within 50 feet of any railroad property
    7. "Hostile fire" means one which becomes un­                                        and affecting any railroad bridge or tres­
       controllable or breaks out from where it was in­                                  tle, tracks, roadbeds, tunnel, underpass
       tended to be.                                                                     or crossing;
    8; "Impaired property" means tangible property,                                 (2) That indemnifies an architect, engineer
       other than "your product" or "your work", that                                    or surveyor for injury or damage arising
       cannot be used or is less useful because:                                         out of;
       a. It incorporates "your product" or "your work"                                 (a) Preparing, approving or failing to
            that is known or thought to be defective, de­                                     prepare or approve maps, drawings,
            ficient, inadequate or dangerous; or                                              opinions, reports, surveys, change
                                                                                              orders, designs or specifications; or
       b. You have failed to fulfill the terms of a con­
            tract or agreement;                                                         (b) Giving directions or instructions, or
                                                                                             failing to give them, if that is the pri­
       if such property can be restored to use by:                                            mary cause of the injury or damage;
           (1) The repair, replacement, adjustment or                                         or
                 removal of "your product" or "your work";                          (3) Under which the insured, if an architect,
                 or                                                                      engineer or surveyor, assumes liability
           (2) Your fulfilling the terms of the contract or                              for an injury or damage arising out of the
                 agreement.                                                              insured's rendering or failure to render
                                                                                         professional services, including those
    9. "Insured contract" means:
                                                                                         listed in Paragraph (2) above and su­
       a. A contract for a lease of premises. How­                                       pervisory, inspection or engineering ser­
            ever, that portion of the contract for a lease                               vices.
            of premises that indemnifies any person or
                                                                           10.   "Leased worker" means a person leased to you
            organization for damage by fire to premises
                                                                                 by a labor leasing firm under an agreement be­
            while rented to you or temporarily occupied
                                                                                 tween you and the labor leasing firm, to per­
            by you with permission of the owner is not
                                                                                 form duties related to the conduct of your busi­
            an "insured contract";
                                                                                 ness. "Leased worker" does not include a
       b. A sidetrack agreement;                                                 "temporary worker".
       c. Any easement or license agreement, ex­                           11.   "Loading or unloading" means the handling of
            cept in connection with construction or                              property:
            demolition operations on or within 50 feet of
                                                                             .   a. After it is moved from the place where it is
            a railroad; '
                                                                                     accepted for movement into or onto an air­
       d. An obligation, as required by ordinance, to                                craft, watercraft or "auto";
            indemnify a municipality, except in connec­
                                                                                 b. While it is in or on an aircraft, watercraft or
            tion with work for a municipality;
                                                                                     "auto"; or
       e. An elevator maintenance agreement;
                                                                                 c. While it is being moved from an aircraft,
        f. That part of any other contract or agree­                                 watercraft or "auto" to the place where it is
            ment pertaining to your business (including                              finally delivered;
            an indemnification of a municipality in con­
                                                                                 but "loading or unloading" does not include the
            nection with work performed for a munici­
                                                                                 movement of property by means of a mechani­
            pality) under which you assume the tort li­
                                                                                 cal device, other than a hand truck, that is not
            ability of another party to pay for "bodily
                                                                                 attached to the aircraft, watercraft or "auto".
            injury" or "property damage" to a third per­
            son or organization. Tort liability means a                    12.   "Mobile equipment" means any of the following
            liability that would be imposed by law in the                        types of land vehicles, including any attached
            absence of any contract or agreement.                                machinery or equipment:
            Paragraph f. does not include that part of                           a. Bulldozers, farm machinery, forklifts and
            any contract or agreement:                                               other vehicles designed for use principally
                                                                                     off public roads;



 BP 00 03 01 10       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 43 of 48
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 236 of 269 Page ID #:248



  BUSINESSOWNER’S POLICY

         b. Vehicles maintained for use solely on or                        13. "Occurrence" means an accident, including
             next to premises you own or rent;                                  continuous or repeated exposure to substan­
         c. Vehicles that travel on crawler treads;                             tially the same general harmful conditions.
        d. Vehicles, whether self-propelled or not, on                      14. "Personal and advertising injury" means injury,
             which are permanently mounted:                                     including consequential "bodily injury", arising
                                                                                out of one or more of the following offenses;
            (1) Power cranes, shovels, loaders, diggers
                 or drills; or                                                   a. False arrest, detention or imprisonment;
            (2) Road construction or resurfacing equip­                         b. Malicious prosecution;
                  ment such as graders, scrapers or roll­                       c. The wrongful eviction from, wrongful entry
                 ers;                                                                into, or invasion of the right of private occu­
         e. Vehicles not described in Paragraph a., b.,                              pancy of a room, dwelling or premises that
             c. or d. above that are not self-propelled                              a person occupies, committed by or on be­
             and are maintained primarily to provide                                 half of its owner, landlord or lessor;
             mobility to permanently attached equipment                         d. Oral or written publication, in any manner,
             of the following types:                                                 of material that slanders or libels a person
            (1) Air compressors, pumps and genera­                                   or organization or disparages a person's or
                 tors, including spraying, welding, build­                           organization’s goods, products or services;
                  ing cleaning, geophysical exploration,                        e. Oral or written publication, in any manner,
                 lighting and well servicing equipment; or                           of material that violates a person's right of
            (2) Cherry pickers and similar devices used                              privacy;
                 to raise or lower workers;                                      f. The use of another's advertising idea in
         f. Vehicles not described in Paragraph a., b.,                              your "advertisement"; or
             c. or d. above maintained primarily for pur­                       g. Infringing upon another's copyright, trade
             poses other than the transportation of per­                             dress or slogan in your "advertisement".
             sons or cargo.                                                 15. "Pollutants" mean any solid, liquid, gaseous or
             However, self-propelled vehicles with the                          thermal irritant or contaminant, including
             following types of permanently attached                            smoke, vapor, soot, fumes, acids, alkalis,
             equipment are not "mobile equipment" but                           chemicals and waste. Waste includes materials
             will be considered "autos":                                        to be recycled, reconditioned or reclaimed.
           (1) Equipment designed primarily for:                            16. "Products-completed operations hazard":
                (a) Snow removal;                                               a. Includes all "bodily injury" and "property
                (b) Road maintenance, but not construc­                              damage" occurring away from premises you
                     tion or resurfacing; or                                         own or rent and arising out of "your product"
                                                                                     or "your work" except:
                (c) Street cleaning;
                                                                                   (1) Products that are still in your physical
           (2) Cherry pickers and similar devices                                        possession; or
                 mounted on automobile or truck chassis
                 and used to raise or lower workers; and                           (2) Work that has not yet been completed
                                                                                         or abandoned. However, "your work" will
           (3) Air compressors, pumps and genera­                                        be deemed completed at the earliest of
                 tors, including spraying, welding, build­                               the following times:
                 ing cleaning, geophysical exploration,
                 lighting and well servicing equipment.                                 (a) When all of the work called for in
                                                                                             your contract has been completed.
        However, "mobile equipment" does not include
        land vehicles that are subject to a compulsory                                  (b) When all of the work to be done at
        or financial responsibility law or other motor                                       the job site has been completed if
        vehicle insurance or motor vehicle registration                                      your contract calls for work at more
        law where they are licensed or principally ga­                                       than one job site.
        raged. Land vehicles subject to a compulsory                                    (c) When that part of the work done at
        or financial responsibility law or other motor                                       the job site has been put to its in­
        vehicle insurance law or motor vehicle registra­                                     tended use by any other person or
        tion law are considered "autos".                                                     organization other than another con­
                                                                                             tractor or subcontractor working on
                                                                                             the same project.

  Page 44 of 48     Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10
    Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 237 of 269 Page ID #:249



                                                                                                                       COVERAGE FORM

                    Work that may need service, mainte­                         19. "Temporary worker" means a person who is
                    nance, correction, repair or replacement,                       furnished to you to substitute for a permanent
                    but which is otherwise complete, will be                        "employee" on leave or to meet seasonal or
                    treated as completed.                                           short-term workload conditions.
                The "bodily injury" or "property damage"                        20. "Volunteer worker" means a person who is not
                must occur away from premises you own or                            your "employee", and who donates his or her
                rent, unless your business includes the sell­                       work and acts at the direction of and within the
                ing, handling or distribution-of "your prod--                       scope of duties determined by you, and is not
                uct" for consumption on premises you own                            paid a fee, salary or other compensation by
                or rent.                                                            you or anyone else for their work performed for
            b. Does not include "bodily injury" or "property                        you.
                damage" arising out of:                                         21. "Your product":
               (1) The transportation of property, unless                           a. Means:
                    the injury or damage arises out of a                               (1) Any goods or products, other than real
                    condition in or on a vehicle not owned or                               property, manufactured, sold, handled,
                    operated by you, and that condition was                                 distributed or disposed of by:
                    created by the "loading or unloading" of
                    that vehicle by any insured; or                                        (a) You;
               (2) The existence of tools, uninstalled                                     (b) Others trading under your name; or
                    equipment or abandoned or unused ma­                                   (c) A person or organization whose
                    terials.                                                                     business or assets you have ac­
        17. "Property damage" means:                                                             quired; and
            a. Physical injury to tangible property, includ­                           (2) Containers (other than vehicles), mate­
                ing all resulting loss of use of that property.                             rials, parts or equipment furnished in
                All such loss of use shall be deemed to oc­                                 connection with such goods or products.
                cur at the time of the physical injury that                         b. Includes:
                caused it; or                                                          (1) Warranties or representations made at
            b. Loss of use of tangible property that is not                                 any time with respect to the fitness,
                physically injured. All such loss of use shall                              quality, durability, performance or use of
                be deemed to occur at the time of the "oc­                                  "your product"; and
\               currence" that caused it.                                              (2) The providing of or failure to provide
            For the purposes of this insurance, electronic                                  warnings or instructions.
            data is not tangible property.                                          c. Does not include vending machines or
            As used in this definition, electronic data                                 other property rented to or located for the
            means information, facts or programs stored                                 use of others but not sold.
            as, created or used on, or transmitted to or                        22. "Your work":
            from computer software, including systems and
            applications software, hard or floppy disks, CD-                        a. Means:
            ROMs, tapes, drives, cells, data processing                                (1) Work or operations performed by you or
            devices or any other media which are used                                       on your behalf; and
            with electronically controlled equipment.
                                                                                       (2) Materials, parts or equipment furnished
        18. "Suit" means a civil proceeding in which dam­                                   in connection with such work or opera­
            ages because of "bodily injury", "property dam­                                 tions.
            age", or "personal and advertising injury" to
                                                                                    b. Includes:
            which this insurance applies are. alleged. "Suit"
            includes:                                                                  (1) Warranties or representations made at
                                                                                            any time with respect to the fitness,
            a. An arbitration proceeding in which such
                                                                                            quality, durability, performance or use of
                damages are claimed and to which the in­
                                                                                            "your work"; and
                sured must submit or does submit with our
                consent; or                                                            (2) The providing of or failure to provide
                                                                                            warnings or instructions.
            b. Any other alternative dispute resolution
                proceeding in which such damages are
                claimed and to which the insured submits
                with our consent.

      BP 00 03 01 10       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 45 of 48
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 238 of 269 Page ID #:250



  BUSINESSOWNER’S POLICY

  SECTION III - COMMON POLICY CONDITIONS                                               (b) Pay property taxes that are owing
  (APPLICABLE TO SECTION I - PROPERTY AND                                                   and have been outstanding for more
  SECTION II - LIABILITY)                                                                   than one year following the date due,
  A. Cancellation                                                                           except that this provision will not ap­
                                                                                            ply where you are in a bona fide dis­
      1. The first Named Insured shown in the Declara­                                      pute with the taxing authority regard­
         tions may cancel this policy by mailing or deliv- .                                ing payment of such taxes.
 ______ering.to.us.advance .written.notice, of.cancella-__
         tion.                                                                  bT”10'days'before’the'effective'date’of cancel-" ~
                                                                                    lation if we cancel for nonpayment of pre­
    , 2. We may cancel this policy by mailing or deliv­                             mium.
         ering to the first Named Insured written notice
         of cancellation at least;                                              c. 30 days before the effective date of cancel­
                                                                                    lation if we cancel for any other reason.
         a. Five days before the effective date of can­
             cellation if any one of the following condi­                   3. We will mail or deliver our notice to the first
             tions exists at any building that is Covered                       Named Insured's last mailing address known to
             Property in this policy;                                           us.
            (1) The building has been vacant or unoc­                       4. Notice of cancellation will state the effective
                 cupied 60 or more consecutive days.                            date of cancellation. The policy period will end
                 This does not apply to:                                        on that date.
                (a) Seasonal unoccupancy; or                                5. If this policy is cancelled, we will send the first
                                                                                Named Insured any premium refund due. If we
                (b) Buildings in the course of construc­                        cancel, the refund will be pro rata. If the first
                     tion, renovation or addition.                              Named Insured cancels, the refund may be
                 Buildings with 65% or more of the rental                       less than pro rata. The cancellation will be ef­
                 units or floor area vacant or unoccupied                       fective even if we have not made or offered a
                 are considered unoccupied under this                           refund.
                 provision.                                                 6. If notice is mailed, proof of mailing will be suffi­
            (2) After damage by a Covered Cause of                              cient proof of notice.
                 Loss, permanent repairs to the building:                B. Changes
                (a) Have not started, and                                   This policy contains all the agreements between
                (b) Have not been contracted for,                           you and us concerning the insurance afforded.
                                                                            The first Named Insured shown in the Declarations
                 within 30 days of initial payment of loss.
                                                                            is authorized to make changes in the terms of this
            (3) The building has:                                           policy with our consent. This policy's terms can be
                (a) An outstanding order to vacate;                         amended or waived only by endorsement issued
                                                                            by us and made a part of this policy.
                (b) An outstanding demolition order; or
                                                                         C. Concealment, Misrepresentation Or Fraud
                (c) Been declared unsafe by govern­
                     mental authority.                                      This policy is void in any case of fraud by you as it
                                                                            relates to this policy at any time. It is also void if
            (4) Fixed and salvageable items have been                       you or any other insured, at any time, intentionally
                 or are being removed from the building                     conceal or misrepresent a material fact concern­
                 and are not being replaced. This does                        ing:
                 not apply to such removal that is neces­
                 sary or incidental to any renovation or                    1. This policy;
                 remodeling.                                                2. The Covered Property;
            (5) Failure to:                                                 3. Your interest in the Covered Property; or
                (a) Furnish necessary heat, water,                          4. A claim under this policy.
                     sewer service or electricity for 30
                                                                         D. Examination Of Your Books And Records
                     consecutive days or more, except
                     during a period of seasonal unoccu­                    We may examine and audit your books and re­
                     pancy; or                                              cords as they relate to this policy at any time dur­
                                                                            ing the policy period and up to three years after­
                                                                            ward.




  Page 46 of 48    . Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 239 of 269 Page ID #:251



                                                                                                                   COVERAGE FORM

  E. Inspections And Surveys                                                    b. Any other primary insurance available to
                                                                                    you covering liability for.damages arising
     1. We have the right to:                                                       out of the premises or operations for which
         a. Make inspections and surveys at any time;                               you have been added as an additional in­
                                                                                    sured by attachment of an endorsement.
         b. Give you reports on the conditions we find;
             and                                                             3. When this insurance is excess, we will have no
                                                                                duty under Business Liability Coverage to de­
         c. Recommend changes.
                                                                                fend any claim or "suit" that any other insurer
     2. We are not obligated to make any inspections,                           has a duty to defend. If no other insurer de­
         surveys, reports or recommendations and any                            fends, we will undertake to do so, but we will
         such actions we do undertake relate only to in­                        be entitled to the insured's rights against all
         surability and the premiums to be charged. We                          those other insurers.
         do not make safety inspections. We do not un­
                                                                          I. Premiums
         dertake to perform the duty of any person or
         organization to provide for the health or safety                    1. The first Named Insured shown in the Declara­
         of workers or the public. And we do not warrant                        tions:
         that conditions:                                                       a. Is responsible for the payment of all premi­
         a. Are safe and healthful; or                                              ums; and
      . b. Comply with laws, regulations, codes or                              b. Will be the payee for any return premiums
             standards.                                                             we pay.
     3. Paragraphs 1. and 2. of this condition apply not                     2. The premium shown in the Declarations was
         only to us, but also to any rating, advisory, rate                     computed based on rates in effect at the time
         service or similar organization which makes in­                        the policy was issued. On each renewal, con­
         surance inspections, surveys, reports or rec­                          tinuation or anniversary of the effective date of
         ommendations.                                                          this policy, we will compute the premium in ac­
                                                                                cordance with our rates and rules then in ef­
     4. Paragraph 2. of this condition does not apply to
                                                                                fect.
         any inspections, surveys, reports or recom­
         mendations we may make relative to certifica­                       3. With our consent, you may continue this policy
         tion, under state or municipal statutes, ordi­                         in force by paying a continuation premium for
         nances or regulations, of boilers, pressure                            each successive one-year period. The pre­
         vessels or elevators.                                                  mium must be:
  F. Insurance Under Two Or More Coverages                                      a. Paid to us prior to the anniversary date; and
     If two or more of this policy's coverages apply to                         b. Determined in accordance with Paragraph
     the same loss or damage, we will not pay more                                  2. above.
     than the actual amount of the loss or damage.                              Our forms then in effect will apply. If you do not
  G. Liberalization                                                             pay the continuation premium, this policy will
                                                                                expire on the first anniversary date that we
     If we adopt any revision that would broaden the
                                                                                have not received the premium.
     coverage under this policy without additional pre­
     mium within 45 days prior to or during the policy                       4. Undeclared exposures or change in your busi­
     period, the broadened coverage will immediately                            ness operation, acquisition or use of locations
     apply to this policy.                                                      may occur during the policy period that are not
                                                                                shown in the Declarations. If so, we may re­
  H. Other Insurance
                                                                                quire an additional premium. That premium will
     1. If there is other insurance covering the same                           be determined in accordance with our rates
         loss or damage, we will pay only for the                               and rules then in effect.
         amount of covered loss or damage in excess of
                                                                         J. Premium Audit
         the .amount due from that other insurance,
         whether you can collect on it or not. But we will                   1. This policy is subject to audit if a premium
         not pay more than the applicable Limit of In­                          designated as an advance premium is shown
         surance of Section I - Property.                                       in the Declarations. We will compute the final
                                                                                premium due when we determine your actual
     2. Business Liability Coverage is excess over:
                                                                                exposures.
         a. Any other insurance that insures for direct
             physical loss or damage; or



  BP 00 03 01 10       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 47 of 48
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 240 of 269 Page ID #:252



  BUSINESSOWNER’S POLICY

      2. Premium shown in this policy as advance pre­                      L. Transfer Of Your Rights And Duties Under This
          mium is a deposit premium only. At the close of                     Policy
          each audit period we will compute the earned
          premium for that period and send notice to the                      Your rights and duties under this policy may not be
          first Named Insured. The due date for audit                         transferred without our written consent except in
          premiums is the date shown as the due date                          the case of death of an individual Named Insured.
          on the bill. If the sum of the advance and audit                    If you die, your rights and duties will be transferred
 -------- premiums paid -for-the ■ policy- period is - greater-            —to-your-legal-representative-but-only while-acting---—
          than the earned premium, we will return the                         within the scope of duties as your legal represen­
          excess to the first Named Insured.                                  tative. Until your legal representative is appointed,
      3. The first Named Insured must keep records of                         anyone having proper temporary custody of your
          the information we need for premium computa­                        property will have your rights and duties but only
          tion, and send us copies at such times as we                        with respect to that property.
          may request.
  K. Transfer Of Rights Of Recovery Against Others
      To Us
      1. Applicable to Businessowners Property Cover­
          age:
          If any person or organization to or.for whom we
          make payment under this policy has rights to
          recover damages from another, those rights
          are transferred to us to the extent of our pay­
          ment. That person or organization must do
          everything necessary to secure our rights and
          must do nothing after loss to impair them. But
          you may waive your rights against another
          party in writing:
          a. Prior to a loss to your Covered Property.
          b. After a loss to your Covered Property only
                if, at time of loss, that party is one of the fol-
             . lowing:
               (1) Someone insured by this insurance;
               (2) A business firm:
                    (a) Owned or controlled by ypu; or
                    (b) That owns or controls you; or
               (3) Your tenant.
          You may also accept the usual bills of lading or
          shipping receipts limiting the liability of carriers.
          This will not restrict your insurance.
      2. Applicable to Businessowners Liability Cover­
          age:
          If the insured has rights to recover all or part of
          any payment we have made under this policy,
          those rights are transferred to us. The insured
          must do nothing after loss to impair them. At
          our request, the insured will bring "suit" or
          transfer those rights to us and help us enforce
          them. This condition does not apply to Medical
          Expenses Coverage.




  Page 48 of 48        Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 241 of 269 Page ID #:253




                 Exhibit E
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 242 of 269 Page ID #:254




                                              Mayor



            Public Order Under City of Los Angeles Emergency Authority

                                Issue Date: March 15, 2020

    Subject:      New City Measures to Address COVID-19

    On March 4, 2020, I declared a local emergency in relation to the arrival of the
    COVID-19 virus in our community, and on March 12, 2020, I ordered a number of
    measures to be taken across the City to protect members of the public and City workers
    from an undue risk of contracting the COVID-19 virus. Our precautions over the past
    weeks and what we do over the next few days and weeks will determine how well we
    weather this emergency.

    On March 11,2020, the World Health Organization characterized COVID-19 as a
    pandemic. The Centers for Disease Control and Prevention advises us that COVID-19
    spreads easily from person to person and has issued guidelines recommending that the
    public adopt policies and routines to enable social distancing wherever possible.

    Here in the City of Los Angeles, we must redouble our efforts to maintain hand hygiene,
    respiratory etiquette, and social distancing. It is absolutely critical that we as a City do
    everything we can to slow the pace of community spread and avoid unnecessary strain
    on our medical system. To aid in our efforts, under the emergency authorities vested in
    my office under the laws of the City of Los Angeles, today I am ordering that a series of
    temporary restrictions be placed on certain establishments throughout our City in which
    large numbers of people tend to gather and remain in close proximity. By virtue of
    authority vested in me as Mayor of the City of Los Angeles pursuant to the provisions of
    the Los Angeles Administrative Code, Chapter 3, Section 8.29 to promulgate, issue, and
    enforce rules, regulations, orders, and directives, I hereby declare the following orders
    to be necessary for the protection of life and property and I hereby order, effective at
    11:59 p.m. tonight, until March 31,2020 at 12:00 p.m., that:

    1.     All bars and nightclubs in the City of Los Angeles that do not serve food shall be
    closed to the public.
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 243 of 269 Page ID #:255




     2.     Any bars or nightclubs in the City of Los Angeles that serve food may remain
     open only for purposes of continuing to prepare and offer food to customers via delivery
     service or to be picked up. Dine-in food service is prohibited.

       3.       All restaurants and retail food facilities in the City of Los Angeles shall be
       prohibited from serving food for consumption on premises. Restaurants and retail food
 ----- facilities may continue to operate for purposes of preparing and offering food to
       customers via delivery service, to be picked up or for drive-thru. For those
       establishments offering food pick-up options, proprietors are directed to establish social
       distancing practices for those patrons in the queue for pick-up.

     4.     The following are exempt from this Order:

                A. Cafeterias, commissaries, and restaurants located within hospitals,
                   nursing homes, or similar facilities
                B. Grocery stores
                C. Pharmacies
                D. Food banks
                E. Los Angeles World Airports concessionaires

     5.     Trucks and other vehicles engaged in the delivery of grocery items to grocery
     stores, when such items are to be made available for sale to the public, are hereby
     exempt from having to comply with any City rules and regulations that limit the hours for
     such deliveries, including, without limitation, Los Angeles Municipal Code Section 12.22
     A.23(b)(3) and Los Angeles Municipal Code Section 114.03.

     6.    All movie theaters, live performance venues, bowling alleys and arcades shall be
     closed to the public.

     7.     All gyms and fitness centers shall be closed to the public.

     Any violation of the above prohibitions may be referred to the Office of the City Attorney
     for prosecution under Los Angeles Administrative Code Section 8.77, which provides for
     fines not to exceed $1,000 or imprisonment not to exceed six months. Each individual
     officer should use their discretion in enforcing this order and always keep the intent of
     the order in mind.

     In addition, I hereby issue guidance to the leaders of the City’s houses of worship and
     urge them, in the strongest possible terms, to limit gatherings on their premises and to
     explore and implement ways to practice their respective faiths while observing social
     distancing practices.

     Finally, I hereby order that no landlord shall evict a residential tenant in the City of Los
     Angeles during this local emergency period if the tenant is able to show an inability to
     pay rent due to circumstances related to the COVID-19 pandemic. These
      Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 244 of 269 Page ID #:256




          circumstances include loss of income due to a COVID-19 related workplace closure,
          child care expenditures due to school closures, health care expenses related to being ill
          with COVID-19 or caring for a member of the tenant’s household who is ill with
         .COVID-19, or reasonable expenditures that stem from government-ordered emergency
          measures. Nothing in this subsection shall be construed to mean that the tenant will not
          still be obligated to pay lawfully charged rent. Tenants will have up to six months
       -—following the expiration of the local emergency period to repay any back due'rent." “
          Tenants may use the protections afforded in this subsection as an affirmative defense in
          an unlawful detainer action. This subsection shall remain in effect during the pendency
          of the local emergency period. ,

           This order may be extended prior to March 31,2020.




■of
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 245 of 269 Page ID #:257




                 Exhibit F
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 246 of 269 Page ID #:258

                                     EXECUTIVE DEPARTMENT
                                      STATE OF CALIFORNIA


                                          EXECUTIVE ORDER N-33-20

                   WHEREAS on March 4, 2020,1 proclaimed a State of Emergency to exist in
            California as a result of the threat of COVID-19; and

                  WHEREAS in a short period of time, COVID-19 has rapidly spread
            throughout California, necessitating updated and more stringent guidance from
            federal, state, and local public health officials; and

                   WHEREAS for the preservation of public health and safety throughout the
            entire State of California, I find it necessary for all Californians to heed the State
            public health directives from the Department of Public Health.

                   NOW, THEREFORE, I, GAVIN NEWSOM, Governor of the State of California,
            in accordance with the authority vested in me by the State Constitution and
            statutes ot the State of California, and in particular. Government Code sections
            8567, 8627, and 8665 do hereby issue the following Order to become effective
            immediately:

                  IT IS HEREBY ORDERED THAT:

                  1) To preserve the public health and safety, and to ensure the healthcare
                      delivery system is capable of serving all, and prioritizing those at the
                      highest risk and vulnerability, all residents are directed to immediately
                      heed the current State public health directives, which I ordered the
                      Department of Public Health to develop for the current statewide
                      status of COViD-19. Those directives are consistent with the March 19,
                      2020, Memorandum on Identification of Essential Critical Infrastructure
                      Workers During COVID-19 Response, found at: httDs://covid 19.ca.aov/.
                    . Those directives follow:

                               ORDER OF THE STATE PUBLIC HEALTH OFFICER
                                            March 19, 2020

                      To protect public health, I as State Public Health Officer and Director
                      of the California Department of Public Health order all individuals living
                      in the State of California to stay home or at their place of residence
                      except as needed to maintain continuity of operations of the federal
                      critical infrastructure sectors, as outlined at
                      https.7/www.ci$a.aov/identifvina-critical-infrastructure-durina-covid-
                      19. In addition, and in consultation with the Director of the Governor's
                      Office of Emergency Services, I may designate additional sectors as
                      critical in order to protect the health and well-being of all Californians.

                      Pursuant to the authority under the Health and Safety Code 120125,
                      120140, 131080, 120130(c), 120135, 120145, 120175 and 120150, this
                      order is to go into effect immediately and shall stay in effect until
                      further notice.

                      The federal government has identified 16 critical infrastructure sectors
                      whose assets, systems, and networks, whether physical or virtual, are
                      considered so vital to the United States that their incapacitation or
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 247 of 269 Page ID #:259



                       destruction would hove a debilitating effect on security, economic
                       security, public health or safety, or any combination thereof. I order
                       that Californians working in these 16 critical infrastructure sectors may
                       continue their work because of the importance of these sectors to
                       Californians' health and well-being.

                       This Order is being issued to protect the public health of Californians.
                       The California Department of Public Health looks to establish
                       consistency across the state in order to ensure that we mitigate the
                       impact of COVID-19. Our goal is simple, we want to bend the curve,
                       and disrupt the spread of the virus.

                       The supply chain must continue, and Californians must have access to
                       such necessities as food, prescriptions, and health care. When people
                       need to leave their homes or places of residence, whether to obtain
                       or perform the functions above, or to otherwise facilitate authorized
                       necessary activities, they should at all times practice social distancing,

                   2) The healthcare delivery system shall prioritize services to serving those
                      who are the sickest and shall prioritize resources, including personal
                      protective equipment, for the providers providing direct care to them.

                  3) The Office of Emergency Services is directed to take necessary steps to
                     ensure compliance with this Order.

                  4) This Order shall be enforceable pursuant to California law, including,
                     but not limited to. Government Code section 8665.

                    IT IS FURTHER ORDERED that as soon as hereafter possible, this Order be
            filed in the Office of the Secretary of State and that widespread publicity and
            notice be given of fhis Order.

                   This Order is not intended to, and does not, create any rights or benefits,
            substantive or procedural, enforceable at law or in equity, against the State of
            California, ifs agencies, departmenfs, entities, officers, employees, or any other
            person.



                                                  IN WITNESS WHEREOF I have
                                                  hereunto set my hand and caused
                                                  thejdreat Seal of the State of
                                                  Cafiffarnia fo betof^ed this 19th day
                                                  of March 2020.// /
                                                                       V

                                                     j


                                                /cfAVIN NEWSOM
                                                . dove.mor of California

                                                  ATTEST;    C-----)       ^



                                                            71
                                                  ALEX PADILLA
                                                  Secretary of State
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 248 of 269 Page ID #:260




                Exhibit G
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 249 of 269 Page ID #:261




                                                  MAYOR:



               Public Order Under City of Los Angeles Emergency Authority

                     Issue Date:    March 19, 2020 (Reyised May 27, 2020)

    Subject:      SAFER AT HOME

    The novel coronavirus pandemic is a global emergency that is unprecedented in
    modern history. Profoundly impacting our daily lives, it has inspired Angelenos to
    respond with courage, compassion, wisdom and resolve to overcome this crisis and
    help each other.

    In a short period of time and at an unprecedented scale, residents in every community
    have embraced urgent social distancing best practices and aggressive hygienic
    precaution, not just to protect themselves, but to protect others. Angelenos understand
    with exceptional clarity that there is only one way to get through this difficult moment;
    together.

    The City’s recent emergency orders — curtailing large public gatherings; temporarily
    closing many government facilities; closing theaters, bars and entertainment venues;
    prohibiting restaurants from serving to dine-in customers while permitting take-out,
    delivery and drive-thru; and a ban on evictions of residential and commercial tenants
    who cannot pay rent due to financial impacts caused by COVID-19         have been
    followed with a willing and generous spirit.

    While we have previously taken strong action, now the City must adopt additional
    emergency measures to further limit the spread of COVID-19.

    With this virus, we are safer at home.

    Wherever feasible. City residents must isolate themselves in their residences, subject to
    certain exceptions provided below. This Order is given because, among other reasons,
    the COVID-19 virus can spread easily from person to person and it is physically causing
    property loss or damage due to its tendency to attach to surfaces for prolonged periods
    of time.




                  200 N. SPRING STREET; ROO.M 303 LOS ANGELES, CA 90012 (213) S78-0600
                                             MAYOR.LAClTY.ORG
                                                                                                #
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 250 of 269 Page ID #:262



    Under the provisions of Section 231 (i) of the Los Angeles City Charter and Chapter 3,
    Section 8.27 of the Los Angeles Administrative Code, I hereby declare the following
    orders to be necessary for the protection of life and property in the City of Los Angeles,
    effective on Friday, April, 10, 2020 at 11:59 PM:

    1.      Subject only to the exceptions outlined in this Paragraph and Paragraph 5 below,
    all persons living within the City of Los Angeles are hereby ordered to remain in their
    homes. Residents of the City of Los Angeles who are experiencing homelessness are
    exempt from this requirement. The City is working, along with partner government
    agencies and non-governmental organizations, to make more emergency shelters
    available for the unhoused residents of our City. City of Los Angeles officials and
    contracted partners responsible for homelessness outreach shall make every
    reasonable effort to persuade such residents to accept, if offered, temporary housing or
    shelter, as the Health Officer of the County of Los Angeles recommends that sheltering
    individuals will assist in reducing the spread of the virus and will protect the individual
    from potential exposure by allowing the individual access to sanitation tools. People at
    high risk of severe illness from COVID-19 and people who are sick are urged to stay in
    their residence to the extent possible except as necessary to seek medical care.

    2.      Subject only to the exceptions outlined in this Paragraph and Paragraph 5 below,
    all businesses within the City of Los Angeles are ordered to cease operations that
    require in-person attendance by workers at a workplace. Indoor Malls and Shopping
    Centers can open to no more than 50% of overall shopping center capacity. To the
    extent that business operations may be maintained by telecommuting or other remote
    means, while allowing all individuals to maintain shelter in their residences, this Order
    shall not apply to limit such business activities. A business that fails to cease operation
    despite not meeting an exception in this Paragraph or Paragraph 5 may be subject to
    having its water and power services shut off by the Department of Water and Power for
    not being in compliance with the Order. The Deputy Mayor of Public Safety, or his
    written designee, may, after engagement with and a written warning issued to a
    noncompliant business, refer that business in writing to the Department of Water and
    Power to shut off water and power services pursuant to this order. Upon receiving such
    a written referral, the Department of Water & Power is authorized to shut off water and
    power services to the noncompliant business operating in violation of the Order

    3.    All public and private gatherings of any number of people occurring outside a .
    residence are prohibited, except as to those exempted activities described in this
    Paragraph and Paragraph 5. This provision does not apply to gatherings within a single
    household or living unit.

    4.   All travel, including, without limitation, travel on foot, bicycle, scooter, motorcycle,
    automobile, or public transit is prohibited, subject to the exceptions in Paragraph 5.

    5.      Exceptions. People may lawfully leave their residence while this Order is in
    effect only to engage in the following activities:

    --------- (i) First 24 hour allowance. This Order shall not apply, for a 24-hour period
    following the effective date above, to allow employees and business owners to access
    to their workplaces to gather belongings or address other administrative needs, sQ4Gng
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 251 of 269 Page ID #:263



    as-soeial-distancing requirements ar-e-followed. Such workplaces shall remain closed te
    the public in aGGordance with this Order.

             (ii) Essential Activities. To engage in certain essential activities, including,
    without limitation, visiting a health or veterinary care professional, obtaining medical
    supplies or medication, obtaining grocery items (including, without limitation, canned
    food, dry goods, fresh fruits and vegetables, pet supplies, fresh or frozen meats, fish,
    and poultry, any other household consumer products and products necessary to
    maintain the safety and sanitation of residences and other buildings) for their household
    or to deliver to others, or for legally mandated government purposes. In addition, any
    travel related to (a) providing care for minors, the elderly, dependents, persons with
    disabilities, or other vulnerable persons; (b) returning to one’s place of residence from
    outside the City; (c) travelling to one’s place of residence located outside the City; (d)
    compliance with an order of law enforcement or court shall be exempt from this Order;
    (e) legally mandated government purposes; (f) attend a funeral with no more than 10
    individuals present or manage after-death arrangements and burial; or (g) to participate
    in a vehicle-based parade or drive-thru events (hosts and participants of such activities
    must observe and comply with the Vehicle-Based Parade Protocol published by the Los
    Angeles County Department of Public Health); or (h) to participate in an in-person
    protests as long as attendance is limited to 25% of the relevant area’s maximum
    occupancy, as defined by the relevant local permitting authority or other relevant
    authority, or a maximum of 100 attendees, whichever is less, and physical distancing of
    six feet between persons or groups of persons from different households is maintained
    at all times. Persons engaging in these essential activities are required to maintain
    reasonable social distancing practices. This includes maintaining a distance of at least
    six-feet away from others, frequently washing hands with soap and water for at least
    twenty seconds or using hand sanitizer, covering coughs or sneezes (into the sleeve or
    elbow, not hands), regularly cleaning high-touch surfaces, not shaking hands and
    wearing a cloth face covering whenever there is or can be contact with others who are
    non-household members in both public and private places. Young children who are at
    risk of suffocation and people with certain disabilities are not required to wear a face
    covering.

            (iii) Outdoor Activities. To engage in passive outdoor activity and recreation,
    provided that the individuals comply with social distancing requirements, including,
    without limitation, walking, running, cycling; use of scooters, roller skates, skateboards,
    or other personal mobility devices. All individuals engaging in outdoor activities must
    wear a cloth face covering whenever there is or can be contact with others who are non­
    household members. Young children who are at risk of suffocation, people with certain
    disabilities, and individuals engaging in water activities and certain sports specified in
    Los Angeles County Department of Public Health Protocols (such as tennis, pickleball
    and solo horseback riding) are not required to wear a face covering. Golf is permitted;
    public and private courses may operate upon implementing the Los Angeles County
    Department of Public Health Reopening Protocol for Golf Courses. Golf and tennis
    clubhouses, course restaurants and pro shops remain closed to public entry; pro shops
    may operate but can only conduct sales outside the storefront, and course restaurants
    can operate for take-out or delivery and cannot serve dine-in customers. Indoor and
    outdoor playgrounds for children, except those located within childcare centers, shall be
    closed for all purposes. The City of Los Angeles, following the recommendations and
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 252 of 269 Page ID #:264



    directives of the County Department of Public Health, shall cancel its recreational and
    cultural programming and close its beaches, public beach parking lots, beach access
    pointST piers, park trails, trail heads, and park facilities. Beaches are open for active
    recreation, including swimming, surfing, running and walking: however, sunbathing,
    sitting, gatherings, youth camps, group sports and athletic competitions are not allowed.
    Visitors to beaches shall follow the Los Angeles County Department of Public Health
    Reopening Protocol for use of Public Beaches. Pools, hot tubs, and saunas that are in a
    multi-unit residence or part of a Homeowners’ Association may open upon implementing
    the Los Angeles County Department of Public Health Protocols for Reopening of
    Swimming Pools in Shared Residential Facilities. Parks shall remain open for
    recreational activities while practicing social distancing and shall follow the Los Angeles
    County Department of Public Health Reopening Protocol for Use of Public Trails.
    “Recreation and cultural programming” refers to recreational and cultural activities,
    indoor and outdoor sports leagues, aquatics classes, instructional courses, and group
    sessions on City-owned and operated park land. “Park facilities,” which shall be closed
    to the public, refers to the City’s Department of Recreation and Parks facilities,
    including: skate parks, basketball courts, terrms-Gourts, volleyball courts, baseball fields,
    Venice Boardwalk (except as necessary to travel to an essential business), Rwyen
    Canyon; Griffith Observatory, Travel Town, Griffith Park train rides and pony rides, the
    Cabrillo Marine Museum, Sherman Oaks Castle, EXPO Center, and aquatics facilities.
    Tennis and pickle ball courts, shooting and archery ranges, equestrian centers, model
    airplane areas, community gardens, and bike parks may operate upon implementing the
    required Los Angeles County Department of Public Health protocols found on
    paragraph 6. Census Centers located at Recreation and Parks facilities may remain
    open, provided strict adherence to social distancing practices. Outdoor Museums,
    Open Air Galleries, Botanical Gardens and other Outdoor Exhibition Spaces may open
    upon implementing the Los Angeles County Department of Public Health Protocols for
    Opening for Outdoor Museums and Galleries.

           (iv) Work in Support of Essential Activities. To perform work providing essential
    products and services or to otherwise carry out activities specifically permitted in this
    Order.

           (v) To care for or support a friend, family member, or pet in another household.

           (vi) Emergency Personnel. All first responders, gang and crisis intervention
    workers, public health workers, emergency management personnel, emergency
    dispatchers, law enforcement personnel, and related contractors and others working for
    emergency services providers are categorically exempt from this Order.

           (vii) Essential Activities Exempt. Certain business operations and activities are
    exempt from the provisions of this Order, on the grounds that they provide services that
    are recognized to be critical to the health and well-being of the City. These include:
                   (a)    All healthcare operations, including hospitals, clinics, dentists,
    pharmacies, pharmaceutical and biotechnology companies, medical and scientific
    research, laboratories, healthcare suppliers, home healthcare services providers,
    veterinary care and pet day care providers (excluding-pet grooming and training),
    mental and behavioral health providers and support groups, substance use providers
    and support groups, physical therapists and chiropractors, cannabis dispensaries, or
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 253 of 269 Page ID #:265



    any related and/or ancillary healthcare services, manufacturers and suppliers.
     Behavioral health or substance use disorder support group meetings must implement
    the Los Angeles County Department of Public Health’s Reopening Protocol for
    Substance Use Disorder and Mental Health Support Groups. Healthcare operations
    does not include fitness and exercise gyms and similar facilities.
                   (b)    Grocery stores, water retailers, farm and produce stands,
    supermarkets, convenience stores, warehouse stores, food banks, and other
    establishments engaged in the retail sale of canned food, dry goods, fresh fruits and
    vegetables, petfood and medication supply, fresh or frozen meats, fish, and poultry,
    and other household consumer products necessary to maintain the safety, sanitation
    and essential operation of residences. This includes stores that sell beer, wine, and
    liquor. However, the portions of liquor stores, wineries, breweries and tap rooms that
    provide tastings to the public are closed. Certified farmers markets may operate only if
    they are able to obtain written approval from the Bureau of Street Services (BSS) and
    only according to the guidelines and set forth by BSS.
                   (c)    Agricultural and horticultural cultivation, including farming, livestock.
    and fishing.
                   (d)    Organizations and businesses that provide food, shelter, and social
    services, and other necessities of life for economically disadvantaged or otherwise
    needy individuals (including gang prevention and intervention, domestic violence, and
    homeless services agencies).
                   (e)    Newspapers, television news, radio, magazine, podcast and
    journalism.
                   (f)    Gas service stations, auto/motorcycle part supply, mobile
    auto/motorcycle repair operations, auto/motorcycle repair shops (including, without
    limitation, auto repair shops that operate adjacent to or otherwise in connection with an
    used or retail auto dealership), bicycle repair shops and related facilities. Auto
    dealerships and motorcycle dealerships may open to the public, under the conditions
    required by and upon implementation of the Los Angeles County Department of Public
     Health Reopening Protocol for Car Dealerships. Car washes are permitted to operate
     upon implementing the Los Angeles County Department of Public Health Reopening
     Protocol for Car Washes.
                   (g)    Banks, credit unions, financial institutions and insurance
    companies, and pawn shops.
                   (h)    Hardware and building supply stores, day labor centers, nurseries
    and horticulture wholesale distributors.
                   (i)    Plumbers, electricians, custodial/janitorial workers, handyman
    services, funeral home workers and morticians, moving services, HVAC installers,
    carpenters, day laborers, landscapers, gardeners, exterminators, property managers
    and leasing agents, private security personnel and other service providers who provide
    services to maintain the safety, sanitation, and essential operation to properties and
    other essential activities discussed in this subsection.
                   G)     Businesses providing mailing and shipping services, boxes and
    packaging, and post office boxes.
                   (k)    Educational institutions -- including public and private K-12 schools,
    colleges, and universities -- for purposes of facilitating distance learning or performing
    essential functions provided that social distancing of six-feet per person is maintained.
                   (I)    Laundromats, dry cleaners, and laundry service providers.
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 254 of 269 Page ID #:266



                     (m)     Restaurants and retail food facilities that prepare and offer food to
    customers, but only via delivery service, to be picked up, or drive-thru. For those
    establishments offering food pick-up options, proprietors are directed to establish social
    distancing practices for those patrons in the queue for pick-up. This includes
    maintaining a distance of at least six-feet away from others. Schools and other entities
    that typically provide free food services to students or members of the public may
    continue to do so under this Order on the condition that the food is provided to students
    or members of the public on a pick-up and carry out basis only. Schools and other
    entities that provide food services under this exemption shall not permit the food to be
    eaten at the site where it is provided, or any other gathering site. Cafeterias,
    commissaries, and restaurants located within hospitals, nursing homes, or similar
    facilities are also exempt from this Order. Social distancing shall be maintained at a
    distance of at least six-feet away from others.
                     (n)     Businesses that supply or provide storage for retail goods and
    products needed for people to work from home.
                     (o)     Businesses that supply other essential businesses with the support,
    services, or supplies necessary to operate, provided that strict social distancing is
    maintained. This section includes, without limitation, utility companies.
                     (p)     Individuals and businesses that ship, truck, transport, or provide
    logistical support to deliver groceries, food, goods, or services directly to residences, or
    businesses engaged in essential activities or essential infrastructure.
                     (q)     Airlines, taxis, ride sharing services, car rental companies, and
    other private transportation services providing transportation services necessary for
    essential activities and other purposes expressly authorized in this Order.
                     (r)     Home-based care for disabled persons, seniors, adults, or children.
                     (s)     Residential facilities and shelters for homeless residents, disabled
    persons, seniors, adults, children and animals.
                     (t)     Office-based businesses when teleworking is not possible,
    including professional services, such as legal, leasing and real estate transactions,
    payroll or accounting services, when necessary to assist in the permitting, inspection,
    construction, transfer and recording of ownership of housing, and when necessary to
    achieve compliance with legally mandated activities. Housing units and real property
    may be shown, provided that appointments and other residential viewings occur virtually
    or, if a virtual viewing is not feasible, by appointment with no more than two visitors at a
    time residing within the same household or living unit and one individual showing the
     unit. However, such in-person visits are not permitted when a tenant occupant is still
    residing in the residence, unless the owner first obtains the tenant’s written consent.
                     (u)     Childcare facilities providing services that enable employees
    exempted in this Order to work as permitted. To the extent possible, childcare facilities
     must operate under the following mandatory conditions:
                         (1) Childcare must be carried out in stable groups of 10 or fewer
                             (“stable” means that the same 12 or fewer children are in the same
                             group each day).
                         (2) Children shall not change from one group to another.
                         (3) If more than one group of children is cared for at one facility, each
                             group shall be in a separate room. Groups shall not mix with each
                             other.
                         (4) Childcare providers shall remain solely with one group of children.
                     (v) Hotels, motels, shared rental units and similar facilities.
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 255 of 269 Page ID #:267



                    (w) Military/Defense Contractors/FFRDC (Federally Funded Research
    and Developnnent Centers). For purposes of this Order, essential personnel may leave
    their residence to provide any service or perform any work deemed essential for
    national security including, without limitation, defense, intelligence, and aerospace
    development and manufacturing for the Department of Defense, the Intelligence
    Community, and NASA and other federal government, and or United States
    Government departments and agencies. Essential personnel include prime, sub-prime,
    and supplier contractor employees, at both the prime contract level and any supplier
    level at any tier, working on federal United States Government contracts, such as
    contracts for national intelligence and national security requirements.
                    (X)    Businesses that manufacture retail goods. These businesses must
    also implement the County of Los Angeles Reopening Protocol for Warehousing,
    Manufacturing and Logistic Establishments.
                    (y)    Retail stores may operate, after implementing the County of Los
    Angeles Department of Public Health Protocols for Retail Establishments Opening for
    In-person Shopping. Indoor malls and shopping centers can open to no more than 50%
    of overall shopping center capacity and must adopt the County Department of Public
    Health Protocols for Shopping Center Operators.
                    (z)    Places of worship, provided that the gathering of congregants is
    limited to the lower of 25% of the total maximum occupancy (or occupant load) assigned
    for that building on its Certificate of Occupancy or as determined by Section 1004 of the
    2019 California Building Code, or 100 people. Faith-based organizations holding in-
    person services must follow the Los Angeles County Department of Public Health
    Places of Worship Protocols, including requiring face coverings during services and
    celebrations except for young children or others with impaired breathing or other at-risk
    conditions.

            (viii) Government Employees. This Order does not apply to employees of
    government agencies working within the course and scope of their public service
    employment. Employees of the City of Los Angeles shall follow any current or future
    directives issued by the Mayor.
            (ix)   Essential Infrastructure. Individuals may leave their residences to provide
    any services or goods or perform any work necessary to to build, operate, maintain or
    manufacture essential infrastructure, including without limitation construction of public
    health operations, commercial, office and institutional buildings, residential buildings
    and housing; airport operations, food supply, concessions, and construction; port
    operations and construction; water, sewer, gas, electrical, oil extraction and refining;
    roads and highways, public transportation and rail; solid waste collection, removal, and
    recycling; flood control and watershed protection; internet and telecommunications
    systems (including the provision of essential global, national, and local infrastructure for
    computing services, business infrastructure, communications, phone retail sales and
    servicing, and web-based services); and manufacturing and distribution companies
    deemed essential to the supply chains of the industries referenced in this Paragraph,
    provided that they carry out those services and that work in compliance with social
    distancing practices as prescribed by the Centers for Disease Control and Prevention
    and the Los Angeles County Department of Public Health, to the extent possible.

          (x)    Non-Essential Businesses. Businesses regarded under this Order as
    “non-essential” may be permitted to conduct minimum basic operations including
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 256 of 269 Page ID #:268



     inventory, security, custodial services, payroll and employee benefits processing, and
     any reasonable activity designed to maximize the ability for its employees to work
     remotely from their homes. Any Non-Essential Businesses conducting minimum basic
     operations, as allowed for in the paragraph, shall keep its doors closed and locked to
     the public at all times and shall post a sign on its main entrances stating that the
     business is closed to the public.

    6.     Public Notice of Social Distancing Protocols for Certain Public-Facing Essential
     Businesses. The City of Los Angeles has adopted all safety protocols developed by the
    County of Los Angeles Department of Public Health. All individuals, except young
    children at risk of suffocation and people with certain disabilities, engaging in the
    permitted activities described below must wear face coverings and adopt social
    distancing requirements. All businesses described below must require workers and
    customers to wear face coverings and adopt the County Public Health protocols, which
    are available for download at https://www.lamavor.orq/COVID190rders. For relevant
    businesses, (i) the protocols notice must be posted at or near the entrance to the facility
    so that it is easily viewable by the public and employees; and (ii) copies of the protocols
    must be provided to each employee performing work at the facility; and (iii) the business
    must provide evidence of its implementation of the protocols to any authority enforcing
    this Order upon demand. The required protocols include:

           a)      The owner, manager, or operator of any business described in Paragraph
    1 of the April 7, 2020 Worker Protection Order (Revised May 7, 2020), shall prepare and
    post by no later than 11 ;59 p.m. on April 15, 2020, a the County’s Social Distancing
    Protocol for each of their facilities within the City of Los Angeles.

           b)     The owner, manager, or operator of any permitted retail business
    described in Paragraph 5 (vii)(y) of this Order must implement the County’s Protocols
    for Retail Establishments Opening for In-person Shopping.

           c)    The owner, manager, or operator of any permitted auto dealer described
    in Paragraph 5 (vii)(f) of this Order must implement the County’s Car Dealership
    Protocols.

          d)    The owner, manager, or operator of any permitted public and private golf
    courses described in Paragraph 5 (iii) of this Order must implement the County’s Golf
    Courses Protocols.

          e)     All hikers and visitors of trails described in Paragraph 5 (iii) of this Order
    must adopt the County’s Trail Use Protocols.

           f)   All visitors to beaches described in Paragraph 5 (iii) of this Order must
    adopt the County’s Beach Protocols.

           g)   All visitors to bike parks described in Paragraph 5 (iii) of this Order must
    adopt the County’s Bike Park Protocols.

          h)    All visitors to community gardens described in Paragraph 5 (iii) of this
    Order must adopt the County’s Community Gardens Protocols.
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 257 of 269 Page ID #:269




          i)     All visitors to equestrian centers described in Paragraph 5 (iii) of this Order
    must adopt the County’s Equestrian Centers Protocols.

          j)    All visitors to model airplane areas described in Paragraph 5 (iii) of this
    Order must adopt the County’s Model Airplane Protocols.

           k)    All visitors to tennis and pickleball courts described in Paragraph 5 (iii) of
    this Order must adopt the County’s Tennis Pickleball Courts Protocols.

          l)     All operators and participants of substance use disorder and mental health
    support groups described in Paragraph 5(vii)(a) and (d) must adopt the County’s
    Substance Use Disorder and Mental Health Support Groups Protocols.

          m)     All outdoor shooting facilities described in Paragraph 5 (iii) of this Order
    must adopt the County’s Outdoor Shooting Facility Protocols.

             n)    The owner, manager, or operator of any permitted warehouse business
    described in Paragraph 5 (vii)(n), or any permitted logistics business described in
    Paragraph 5 (vii)(p), or any permitted manufacturing business described in Paragraph 5
    (vii)(y) must adopt the County’s Reopening Protocol for Warehousing, Manufacturing
    and Logistic Establishments

             o)    The owner, manager, or operator of a car wash described in Paragraph
    5(vii)(f) must adopt the County’s Reopening Protocol for Car Washes

          p)     All hosts and participants of vehicle-based parades or drive thru events
    must adopt the County’s Protocol for Vehicle Based Parades or Drive Thru Events.

           q)    The owner, manager, or operator of a place of worship or faith-based
    organization hosting in-person services must adopt the County’s Protocol for Places of
    Worship Protocols.

          r)     The owner, manager, or operator of office-based businesses must adopt
    the County’s Office-Based Worksites Protocol.

          s)     The owner, manager, or operator of shopping centers or malls must adopt
    the County’s Shopping Center Operators Protocol.

           t)    The operator of pools, hot tubs, and saunas that are in a multi-unit
    residence or part of a Homeowners’ Association must adopt the County’s Protocols for
    Reopening of Swimming Pools in Shared Residential Facilities.

           u)     The owner, manager or operator of Outdoor Museums, Open Air
    Galleries, Botanical Gardens and other Outdoor Exhibition Spaces must adopt the
    County’s Protocols for Opening for Outdoor Museums and Galleries.

    7.     To the extent that this Order is in conflict with earlier Orders, this Order
    shall supersede the others.
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 258 of 269 Page ID #:270




    8.     Failure to comply with this Order shall constitute a misdemeanor subject to
    fines and imprisonment. I hereby urge the Los Angeles Police Department and
    the City Attorney to vigorously enforce this Order via Sections 8.77 and 8.78 of the
    Los Angeles Administrative Code.

    9.      If any subsection, sentence, clause, phrase, or word of this Order or any
    application of it to any person, structure, or circumstance is held to be invalid or
    unconstitutional by a decision of a court of competent jurisdiction, then such
    decision shall not affect the validity of the remaining portions or applications of this
    Order.

    This order shall be in place during the local emergency period, and it may be
    amended or rescinded as warranted according to local public health conditions.




                                                                           Eric Garcetti, MAYOR




    Dated: May 27, 2020 at Los Angeles, California
    Time:   4:00 p.m.

    Filed with the City Clerk
    Date:_______________
    Time:______________
    By:
Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 259 of 269 Page ID #:271




                Exhibit H
        Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 260 of 269 Page ID #:272
    >




          Plan Check Downtown III, LLC
          DBA/TA Plan Check
          1111 WilshireBlvd StelOS’
          Los Angeles, CA 90017-1999




Code/Claim: PLBP159547-001-001-001
Recipient; Insured - Mail (PLBP159547-001-001-001)                 Mail Service Type: First-Class Mail (000)
 Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 261 of 269 Page ID #:273

                                                                         Berkshire Hathaway GUARD
    m /                                                                                P.O. Box 1368
  -.5/Berks hi re Hathaway                                              Wilkes-Barre, PA 18703-1368

 M'guard                           Insurance
                                   Companies
                                                                             Toll-Free 800-673-2465
                                                                                   FAX 570-825-0611
                                                                                     www.guard.com


                                                                                              04/08/2020
                                  Sent via Regular and Certified Mail


 Plan Check Downtown III, LLC
 DBA/TA Plan Check
 1111 Wilshire Blvd Ste 103
 Los Angeles, CA 90017-1999
Policyholder:  Plan Check Downtown III, LLC
Policy Number: PLBP159547
Policy Period: 02/27/2020 to 02/27/2021
Date of Loss: 03/16/2020
Claim Number: PLBP159547-001-001-001
Carrier:       AmGUARD Insurance Company

Dear Policyholder:

The undersigned represents the interests of AmGUARD Insurance Company (hereinafter referred to as
"the Company") relative to the above-referenced claim. You have reported that loss of business income
due to the SARS-CoV-2 virus outbreak, which is commonly referred to as Coronavirus. The Company
understands that in reporting this claim. Plan Check Downtown III, LLC
(hereinafter referred to as "you") is requesting that the Company provide it with coverage for the claim
under the policy PLBP159547 ("the Policy").

This letter is to advise you that based upon careful review of the claim submissions to date for this loss,
and the terms, conditions, limitations, exclusions and/or endorsements of the Policy, we have concluded
that there is no coverage afforded to you under the Policy for the damages asserted. Accordingly, for the
reasons set forth in greater detail below, the Company respectfully disclaims any duty to indemnify you
for claims related to this loss.

                                                 The Claim

You have reported that on or about 03/16/2020 , your insured property closed down due to an action of
civil authority. The order requiring the insured business to close is in response to the Coronavirus
outbreak, which caused a loss in business income. You are not claiming that property sustained any direct
physical loss or damage.

                                                 The Policy

The Company Issued Businessowner's Policy PLBP159547 (the "Policy") to you. The Policy period is from
02/27/2020to 02/27/2021. The Policy is an "Occurrence" policy which provides Business Property and
Business Liability coverage for covered claims occurring during the Policy Period. The policy is subject to
all terms, conditions, limitations, and exclusions contained therein. To illustrate the reason for our denial
of coverage in this matter we direct your attention to pertinent policy provisions. The policy must be read
in its entirety, but we provide the following relevant sections in whole or part for convenience.
  Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 262 of 269 Page ID #:274


                                                                           Berkshire Hathaway GUARD
    .4/Berkshire Hathaway                                                                P.O. Box 1368
                                                                          Wilkes-Barre, PA 18703-1368

   ^'GUARD                          Insurance
                                    Companies
                                                                               Toll-Free 800-673-2465
                                                                                     FAX 570-825-0611
                                                                                       www.guard.com

 We first direct your attention to the following policy provisions in the BP 00 03 01- lO-Businessowner's
 Coverage Form:

 SECTION I - PROPERTY

 A. Coverage
    We will pay for direct physical loss of or damage to Covered Property at the premises described in the
    Declarations caused by or resulting from any Covered Cause of Loss.

   1. Covered Property
      Covered Property includes Buildings as described under Paragraph a. below. Business Personal
      Property as described under Paragraph ,b,... below,..or.,both,. .-depending .on. whether a Limit of
      Insurance is shown in the Declarations for that type of property. Regardless of whether coverage Is
      shown in the Decla.rations for Buildings, Business Personal Property, or both, there is no coverage
      for property described under Paragraph 2. Property Not Covered.

 S.Covered Causes Of Loss
      Risks of direct physical loss unless the loss is:,
     a. Excluded In Paragraph B. Exclusions in Section I; or
     b. Limited in Paragraph 4. Limitations in Section J.

 Please be referred to Page 5 of 48, which states:

 5. Additional Coverages
      f. Business Income
        (1) Business Income
           (a) We will pay for the actual loss of Business Income you sustain due to the necessary
               suspension of your "operations" during the "period of restoration". The suspension must be
               caused by direct physical loss of or damage to property at the described premises. The loss
               or damage must be caused by or result from a Covered Cause of Loss. With respect to loss
               of or damage to personal property in the open or personal property in a vehicle, the de­
               scribed premises include the area within 100 feet of the site at which the described prem­
               ises are located.
      I. Civil Authority
          When a' Covered Cause of Loss causes-damage to property-other'than property at the described
         premises, we will pay for the actual loss Of Business Income you sustain and necessary Extra
          Expense caused by action of civil authority that prohibits access to the described premises,
         provided that both of the following apply:
        (1) Access to the area immediately surrounding the damaged property is prohibited by civil
            authority as a result of the damage, and the described premises are within that area but are
            not more than one mile from the damaged property; and
        (2) The action of civil authority is taken in response to dangerous physical conditions resulting
            from the damage or continuation of the Covered Cause of Loss that caused the damage, or the
            action is taken to enable a civil authority to have unimpeded access to the damaged property.

. We also refer you to, P. 14-17:

 B. Exclusions
    1. We will not pay for loss or damage caused directly or Indirectly by any of the following. Such loss or
       damage is excluded regardless of any other cause or event that contributes concurrently or In any
       sequence to the loss. These exclusions apply whether or not the loss event results in widespread
       damage or affects a substantial area.
 Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 263 of 269 Page ID #:275


                                                                            Berkshire Hathaway GUARD
    m /                                                                                   P.O. Box 1368
   J/Berkshire Hathaway                                                    Wilkes-Barre, PA 18703-1368

   M'guard       : y•
                                     Insurance
                                     Companies
                                                                                TbII-Free 800-673-2465
                                                                                      FAX 570-825-0611
                                                                                        www.guard.com
                                                                                ! .•            •
     a: Ordinance Ot Uaw : - ; ' ^            — •          '
                                                                                                  ; *'•
______(l)..The.enforcement.of.any.ordinance,orJaw:__ _
           (a) Regulating the construction, use or repair of any property;
      (2) This exclusion, Ordinance Or Law, applies whether the loss results from:
           (a) An ordinance or law that is enforced even if the property has not been damaged;
     j. Virus Or Bacteria                                                     , ,  .           u ■ ,
       (1) Any virus, bacterium or other microorganism that induces or is capable of inducing physical
            distress, illness or disease.
        (2) However, the exciusion in Paragraph (1) does not apply to loss or damage caused by or
            resulting from "fungi", wet rot or dry rot. Such loss or damage is addressed in Exclusion /./
        (3) With respect to any loss or damage subject to the exclusion in Paragraph (1), such exclusion
__________ supersedes,an,^exd-uslcn relating to "pollutants":.................................—. • -•>

And...Page 29 of 48 which states:

H. Property Definitions                                        ,       -u ^      ■
  8. "Operations" means your business activities occurring at the described premises.
  9. "Period of restoration":
     a. Means the period of time that:
       ^           hours after the time of direct physical loss or damage for Business Income Coverage; or
          (b) Immediately after the time of direct physical loss or damage for Extra Expense Coverage;
           caused by or resulting from any Covered Cause of Loss at the described premises; and
       (2) Ends on the earlier of:                                                               ^
          (a) The date when the property at the described premises should be repaired, rebuilt or
              replaced with reasonable speed and similar quality; or
          (b) The date when business is resumed at a new permanent location.

The claim submission to date-reflects that the business was closed due to an order received by civil
authority, causing a loss in income. The above policy provides coverage due to Civil Authority that is -
caused by a Covered Cause of Loss. With regard to the cause of Civil Authority, the order was put in place
due to the SARS-CoV-2 virus outbreak, which is commonly referred to as Coronavirus. The policy excludes
loss or damage caused directly or indirectly by any virus or bacteria that induces or is capable of inducing
physical distress, illness or disease. Thus, we regret to inform you that the claim does not meet the
requirement ofa covered-loss-underthispolicydue to-this exclusion. - ■        ................ ...... ' - " ■■ • ■

Due to, but not necessarily limited to the foregoing policy coverage and/or definitions we must
respectfully conclude that the Company's Coverage Form does not provide coverage for the subject claim.
This denial decision is by way of illustration rather than limitation. The specificity of this denial is not to be
construed as a waiver or modification of the terms, conditions, exclusions or limitations of the insurance
contract upon which a claim has been made or a waiver of any defenses, which may be available to
AmGUARD, all of which are specifically reserved.
 Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 264 of 269 Page ID #:276


   f /                                                                           Berkshire Hathaway GUARD
                                                                                               P.O. Box 1368
  ^/Berkshire Hathaway                                                          Wilkes-Barre, PA 18703-1368

  M'GUARD                             Insurance
                                      Companies
                                                                                     Toll-Free 800-673-2465
                                                                                           FAX 570-825-0611
                                                                                             www.guard.com

Please also be referred to page 22 of 48 of the Policy, which states:


4. Legal Action Against Us
No one may bring a legal action against us under this insurance unless:
a. There has been full compliance with all of the terms of this insurance; and
b. The action is brought within 2 years after the date on which the direct physical loss or damage
occurred.




The Company expressly reserves its right to supplement this letter by raising additional defenses to
coverage and asserts all defenses based upon law or policy terms and conditions, exclusions and/or
limitations of the Policy either during the course of any inquiry into the facts relating to this claim or in any
future litigation or proceeding pertaining to insurance coverage in this matter. No actions heretofore or
hereinafter taken by the Company shall be construed as either a waiver of its policy provision or its rights
thereunder all of which are hereby reserved.

If you believe our determination was based on inforrriation or documentation that is in error, please advise us in
writing immediately and we will promptly reconsider our determination. If you still believe our determination is in
error, you may have the matter reviewed by the California Department of Insurance, Consumer Services Division,
300 S. Spring Street, South Tower, Los Angeles, CA 90013. Their phone number is 800-927-4357.




Thank you for ypur cooperation during the course of our investigation. If you have any questions, please
feel free to contact the undersigned. Waiving none, but in all other respects, reserving the rights and
defenses of the Company, I remain.

Sincerely,

/jU''
Melinda Champluvier
P&C Claims Adjuster II
1-800-673-2465 Ext. 4656 claims3@guard.com
  Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 265 of 269 Page ID #:277

                                                                                                                       PQr
                                                                                         Berkshire Hathaway GUARD
    f /                                                                                                P.O. Box 1368
^j^Berksiire Hathaway                                                                   Wilkes-Barrey PA 18703-1368
                                                                                             Toll-Free 800-673-2465
                                                                                                   FAX 570-825-0611
                                                                                                     www.guard.coiti

    April .2, 2020


    Plan Check Dowhtdwfi 111, LLC
    DBA/TA Plan Check
    ll'l-l Wilshire Blvd.Ste 103
    Lds Angeles, CA 90017-l-99,9


Policyholder:    Plan Check Downtown HI, LLC.
•Glalrnanh.      Plan' Cheek Downtown III, LCC
■Claim #;        P.LBP.159547-:0Ql -001-00i
Date of LOSS::   03/16/2020
Claim Type;      Property

Dear Sir/Madam;

i am a Claims Adjustor with the insurance company handling your claim.- -1 need to
-which occurred on the Date of Loss shown above. I Have tried to contact you on Mon, Mar 23. 2020, and Thu, Apr 02 2020 0


                                                                                                   Be sure to reference the Ciaim
So that we can give proper eohsideration to this case, piease contact me at the number below.
Number and the bate, of Loss..

Your-anticipated cooperation js appreciated.

Sincerely,



Anthony Bartoli
Properly Team Lead
1-800-673^2465     Ext. 4696         claims3;@guard.;co:m
 ce: insured; Poiicyhplder; Agency
        Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 266 of 269 Page ID #:278




            Plan Check Downtown 111, LLC
            DBA/TA Plan Check
            1111 WilshireBlvd Ste103
            Los Angeles, CA 90017-1999




!




    Code/Claim; PLBP159547-001 -001-001                              Mail Service Type: First-Class Mail (000)
    Recipient: Insured - Mail (PLBP159547-001-001-001)
  Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 267 of 269 Page ID #:279



                                                                                             Berkshire Hathaway GUARD
     5 /                                                                                                   P.O. Box 1368
   ^/Berkshire Hathaway                                                                     Wilkes-Barre, PA 18703-1368

 M'guard                                   Insurance
                                           Companies
                                                                                                 Toll-Free 800-673-2465
                                                                                                       FAX 570-825-0611
                                                                                                         www.guard.com
     April 2, 2020


     Plan Check Downtown III, LLC
     DBA/TA Plan Check
     1111 Wilshire Blvd Ste 103
     Los Angeles, CA 90017-1999


 Policyholder:   Plan Check Downtown III, LLC
 Claimant:       Plan Check Downtown III, LLC
 Claim #:        PLBP159547-001-001-001
 Date of Loss:   03/16/2020
 Claim Type:     Property

 Dear Sir/Madam:

 I am a Claims Adjustor with the insurance company handling your claim. I need to conduct an investigation to evaluate the claim
 which occurred on the Date of Loss shown above. I have tried to contact you on Mon, Mar 23 2020, and Thu, Apr 02 2020 0


 So that we can give proper consideration to this case, please contact me at the number below.        Be sure to reference the Claim
 Number and the Date of Loss.

 Your anticipated cooperation is appreciated.

 Sincerely,



 Anthony Bartoli
 Property Team Lead
 1-800-673-2465     Ext. 4696         claims3@guard.com
  cc: Insured; Policyholder; Agency




For your protection California law requires the following to appear on this form: Any person who knowingly presents false or
fraudulent claim for the payment of a loss is guilty of a crime and may be subject to fines and confinement in state prison.
            Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 268 of 269 Page ID #:280




               Plan Check Downtown III, LLC
               1111 WilshireBlvdStelOS
               Los Angeles, CA 90017-1999




i




    o
    o
    o
    O



    S
    o
    o
    d



    o

    s
    io




        PLBP159547-001-001-001
      Case 2:20-cv-06954-GW-SK Document 1-1 Filed 07/31/20 Page 269 of 269 Page ID #:281


            f /                                                                                Berkshire Hathaway GUARD
                                                                                                              P.O. Box 1368
          .^/Berkshire Hathaway                                                                Wilkes-Barre, PA 18703-1368

        ^GUARD                                 Insurance
                                               Companies
                                                                                      570-825-9900 (Toll-Free 800-673-2465)
                                                                                                          FAX 570-825-0611
                                                                                                            www.guard.com

        03/19/2020

                               Claim Acknowledgment


        This memo confirms our receipt on 03/18/2020 of the following Notice of Loss:

                  POLICYHOLDER: Plan Check Downtown III, LLC
                  CARRIER:             AmGUARD Insurance Company

                  POLICY #:            PLBP159547
                  CLAIMANT:            INSURED
                  DATE OF LOSS:        03/16/2020
                  LOSS LOCATION: 1111 Wilshire Blvd Ste 103, Los Angeles, CA 90017-1999 (OOIB)
                  TYPE OF LOSS:        Business Income
                  CLAIM TYPE:          Property
                  CLAIM #:             PLBP159547-001-001-001
                  ADJUSTOR:            Chelsea Jenkins
                                       Extension: 8615           claims3@guard.com


         Please use the claim number shown above in all correspondence and inquiries. If you receive any notifications from
         outside parties about damages, be sure to forward them to us immediately.




o
g
o
g                                         For more information, contact our
9                                      Customer Service staff at 800-673-2465.
g
ro
O
o
d
5
O


z
o




     Any person who knowingly and with Intent to defraud any Insurance company or other person files an application for insurance or
     statement of claim containing any materially false information, or conceals for the purpose of misleading, information concerning any
     fact material thereto, commits a fraudulent insurance act, which is a crime, and subjects such person to criminal and civil penaltie-
